Exhibit 10.2

CONFORMED COPY OF

NCR COLLATERAL AGREEMENT

 

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

dated as of August 22, 2011,

as amended and restated as of January 6, 2014,

as further amended and restated as of March 31, 2016,

among

NCR CORPORATION,

THE FOREIGN BORROWERS PARTY HERETO,

THE SUBSIDIARIES OF NCR CORPORATION

IDENTIFIED HEREIN

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

Definitions

 

SECTION 1.01. Defined Terms

     6   

SECTION 1.02. Other Defined Terms

     7    ARTICLE II    Guarantee   

SECTION 2.01. Guarantee

     17   

SECTION 2.02. Guarantee of Payment; Continuing Guarantee

     17   

SECTION 2.03. No Limitations

     18   

SECTION 2.04. Reinstatement

     19   

SECTION 2.05. Agreement to Pay; Subrogation

     19   

SECTION 2.06. Information

     19   

SECTION 2.07. Payments Free of Taxes

     20   

SECTION 2.08. Keepwell

     20    ARTICLE III    Pledge of Securities   

SECTION 3.01. Pledge

     20   

SECTION 3.02. Delivery of the Pledged Securities

     21   

SECTION 3.03. Representations and Warranties

     23   

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests

     24   

SECTION 3.05. Registration in Nominee Name; Denominations

     25   

SECTION 3.06. Voting Rights; Dividends and Interest

     25    ARTICLE IV    Security Interests in Personal Property   

SECTION 4.01. Security Interest

     27   

SECTION 4.02. Representations and Warranties

     29   

SECTION 4.03. Covenants

     31   

SECTION 4.04. Instruments and Tangible Chattel Paper

     33   

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral

     34   



--------------------------------------------------------------------------------

ARTICLE V    Remedies   

SECTION 5.01. Remedies Upon Default

     35   

SECTION 5.02. Application of Proceeds

     37   

SECTION 5.03. Securities Act

     38   

SECTION 5.04. Registration

     39   

SECTION 5.05. Grant of License To Use Intellectual Property

     39    ARTICLE VI    Indemnity, Subrogation and Subordination   

SECTION 6.01. Indemnity and Subrogation

     40   

SECTION 6.02. Contribution and Subrogation

     40   

SECTION 6.03. Subordination

     41    ARTICLE VII    Foreign Borrower Guarantee   

SECTION 7.01. Guarantee

     41   

SECTION 7.02. Guarantee of Payment; Continuing Guarantee

     42   

SECTION 7.03. No Limitations

     42   

SECTION 7.04. Reinstatement

     43   

SECTION 7.05. Agreement to Pay; Subrogation

     44   

SECTION 7.06. Information

     44   

SECTION 7.07. Payments Free of Taxes

     44   

SECTION 7.08. Keepwell

     44    ARTICLE VIII    Miscellaneous   

SECTION 8.01. Notices

     45   

SECTION 8.02. Waivers; Amendment

     45   

SECTION 8.03. Administrative Agent’s Fees and Expenses; Indemnification

     46   

SECTION 8.04. Survival

     46   

SECTION 8.05. Counterparts; Effectiveness, Successors and Assignment

     46   

SECTION 8.06. Severability

     47   

SECTION 8.07. Right of Set-Off

     47   

SECTION 8.08. Governing Law; Jurisdiction; Consent to Service of Process

     47   

SECTION 8.09. WAIVER OF JURY TRIAL

     48   

SECTION 8.10. Headings

     48   

SECTION 8.11. Security Interest Absolute

     49   

SECTION 8.12. Termination or Release

     49   



--------------------------------------------------------------------------------

SECTION 8.13. Additional Subsidiaries

     50   

SECTION 8.14. Administrative Agent Appointed Attorney-in-Fact

     50   

SECTION 8.15. Exculpatory Provisions

     51   

SECTION 8.16. Parallel Debt

     51   



--------------------------------------------------------------------------------

Schedules

 

Schedule I    Subsidiary Loan Parties Schedule II    Grantors Schedule III   
Guarantors Schedule IV    Pledged Equity Interests Schedule V    Pledged Debt
Securities Schedule VI    Intellectual Property Schedule VII    Commercial Tort
Claims Schedule VIII    Chattel Paper Locations

Exhibits

 

Exhibit I    Form of Supplement Exhibit II-A    Form of Patent Security
Agreement Exhibit II-B    Form of Trademark Security Agreement Exhibit II-C   
Form of Copyright Security Agreement Exhibit II-D    Form of Pledge Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT dated as of August 22,
2011, as amended and restated as of January 6, 2014 (as in effect immediately
prior to the effectiveness of this Agreement, the “Existing Guarantee and
Collateral Agreement”), and as further amended and restated as of March 31, 2016
(this “Agreement”), among NCR CORPORATION (the “Company”), the Foreign Borrowers
from time to time party hereto, the Subsidiaries from time to time party hereto
and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent.

WHEREAS, reference is made to the Credit Agreement dated as of August 22, 2011,
as amended and restated as of July 25, 2013, and as further amended and restated
as of the date hereof (and as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Foreign Borrowers party thereto, the Lenders party thereto and JPMCB, as
Administrative Agent.

WHEREAS, it is a condition to the effectiveness of the Credit Agreement that the
Existing Guarantee and Collateral Agreement be amended and restated to be in the
form of this Agreement.

WHEREAS, the Foreign Borrowers and the other Subsidiaries of the Company from
time to time party hereto, have derived and will derive substantial benefits
from the extension of credit to the Company and the Foreign Borrowers pursuant
to the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders and the Issuing Banks to extend such credit and
satisfy a condition to the effectiveness of the Credit Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. (a) Each capitalized term used but not defined
herein shall have the meaning assigned thereto in the Credit Agreement; provided
that each term defined in the New York UCC (as defined herein) and not defined
in this Agreement shall have the meaning specified in the New York UCC. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

 

6



--------------------------------------------------------------------------------

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account.

“Accounts” means (a) accounts (as defined in Article 9 of the New York UCC),
(b) Payment Intangibles and (c) rights to payment evidenced by Chattel paper or
an Instrument.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01(a).

“Cash Management Services” means the treasury management services (including
credit cards, controlled disbursements, zero balance arrangements, cash sweeps,
automated clearinghouse transactions, return items, overdrafts, temporary
advances, interest and fees and interstate depository network services) provided
to the Company or any Subsidiary.

“Claiming Party” has the meaning assigned to such term in Section 6.02.

“Collateral” means, collectively, the Article 9 Collateral and the Pledged
Collateral.

“Company” has the meaning assigned to such term in the preamble.

“Consolidated Net Tangible Assets” means the Net Tangible Assets of the Company
and its Subsidiaries consolidated in accordance with GAAP and as provided in the
definition of Net Tangible Assets. In determining Consolidated Net Tangible
Assets, minority interests in unconsolidated subsidiaries shall be included.

“Contributing Party” has the meaning assigned to such term in Section 6.02.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any rule, regulation, or order promulgated
thereunder, in each case as amended from time to time.

“Copyright License” means any written agreement to which a Grantor is a party,
now or hereafter in effect, granting to any Person any right to use any
Copyright owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Copyright owned by any
other Person or that any other Person otherwise has the right to license, and
all rights of any Grantor under any such agreement.

“Copyrights” means, with respect to any Person, all the following now owned or
hereafter acquired by such Person: (a) all copyright rights in any work subject
to the copyright laws of the United States of America or any other country or
any

 

7



--------------------------------------------------------------------------------

political subdivision thereof, whether as author, assignee, transferee or
otherwise, (b) all registrations and applications for registration of any such
copyright in the United States of America or any other country, including
registrations, recordings, supplemental registrations, pending applications for
registration, and renewals in the United States Copyright Office (or any similar
office in any other country or any political subdivision thereof), including, in
the case of any Grantor, any of the foregoing set forth under its name on
Schedule VI and (c) any other adjacent or other rights related or appurtenant to
the foregoing, including moral rights.

“Credit Agreement” has the meaning assigned to such term in the recitals hereto.

“Electronic Invoice System” means the electronic system or systems from time to
time maintained by any Grantor or for such Grantor by third party vendors used
in the ordinary course of the such Grantor’s business, in either case for
purposes of capturing invoice data, creating and/or generating invoices, storing
and tracking invoices and otherwise administering invoices with respect to
Accounts evidenced by Chattel Paper.

“Excluded Account” means (a) with respect to Deposit Accounts, (i) any Deposit
Account the funds in which are used, in the ordinary course of business, solely
for the payment of salaries and wages, workers’ compensation, healthcare,
retiree and other employee benefits, deferred compensation, taxes and similar
expenses and (ii) any Deposit Account the funds in which consist solely of
(A) funds held by the Company or any Subsidiary in trust for any director,
officer or employee of the Company or any Subsidiary or any healthcare, retiree
and other employee benefit plan maintained by the Company or any Subsidiary or
(B) funds representing deferred compensation for the directors and employees of
the Company and the Subsidiaries, (b) with respect to Securities Accounts,
(i) any Securities Account in which the assets credited thereto are held by the
Company or any Subsidiary in trust for any director, officer or employee of the
Company or any Subsidiary or any healthcare, retiree or other employee benefit
plan maintained by the Company or any Subsidiary or (ii) any Securities Account
in which the assets credited thereto represent deferred compensation for the
directors and employees of the Company and the Subsidiaries and (c) with respect
to Deposit Accounts or Securities Accounts, (i) any such account in or to which
only Excluded Assets (including, without limitation, any Excluded Equity
Interests) are deposited and/or credited from time to time, (ii) any such
account used for escrow, customs or other fiduciary purposes and accounts
established to comply with legal requirements and (iii) any account (excluding
accounts referred to in the foregoing clauses of this definition with an average
daily balance (determined on a monthly basis) of less than $500,000 individually
and less than $2,000,000 in the aggregate for all such accounts.

“Excluded Asset” means: (a) the Excluded Equity Interests; (b) the Excluded
Accounts, (c) any Principal Property; (d) leasehold interests in real property;
(e) motor vehicles and other assets subject to certificates of title; (f) letter
of credit rights (except to the extent such rights constitute supporting
obligations with respect to other Collateral that is perfected by filing a
Uniform Commercial Code financing statement);

 

8



--------------------------------------------------------------------------------

(g) commercial tort claims with a value of less than $10,000,000; (h) any lease,
license, contract or other agreement or any property subject to a purchase money
security interest, Capital Lease Obligation or similar arrangement to which a
Grantor is a party and that is not prohibited by the Credit Agreement if, to the
extent and for so long as the grant of the Security Interest would under any
term thereof violate or invalidate such lease, license contract or other
agreement or purchase money security interest, Capital Lease Obligation or
similar arrangement or create a right of termination in favor of any other party
thereto (other than the Company or any Guarantor) after giving effect to the
applicable provisions of the Uniform Commercial Code or other applicable law
invalidating or restricting anti-assignment provisions, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the Uniform Commercial Code or other applicable law notwithstanding such term;
(i) those assets over which the granting of security interests in such assets
would be prohibited by any applicable Requirements of Law or by any contract
that is not prohibited by the Credit Agreement (so long as any contractual
restriction is not incurred in contemplation of such entity becoming a
Subsidiary of the Company or a Grantor hereunder) (in each case, after giving
effect to the provisions of the Uniform Commercial Code or any other applicable
law invalidating or rendering ineffective anti-assignment provisions, and other
than proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the Uniform Commercial Code or other applicable law
notwithstanding such prohibitions), or to the extent that such security
interests would result in material adverse tax consequences to the Company and
its Subsidiaries, taken as a whole, as reasonably determined in good faith by
the Company; (j) those assets as to which the Administrative Agent and the
Company reasonably agree that the cost of creating or perfecting such security
interests therein (taking into account any adverse tax consequences to the
Company or any Subsidiaries (including the imposition or withholding or other
material taxes)) is excessive in relation to the benefit to the Lenders of the
security to be afforded thereby; (k) any “intent to use” trademark or service
mark application for which a statement of use has not been filed with the United
States Patent and Trademark Office, but only to the extent that the grant of the
Security Interest would invalidate such trademark or service mark application;
(l) any governmental licenses or state or local franchises, charters and
authorizations, to the extent a security interest therein is prohibited or
restricted thereby (in each case, after giving effect to the provisions of the
Uniform Commercial Code or any other applicable law that would invalidate or
render ineffective such prohibition or restriction, and other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the Uniform Commercial Code or other applicable law notwithstanding such
prohibition or restriction); and (m) any Grantor’s rights, title or interest in
any Plan, Foreign Pension Plan and, in each case, any assets thereof; in each
case other than any Proceeds, substitutions or replacements of any of the assets
described in clauses (a) through (m) (unless any such Proceeds, substitution or
replacement would in itself constitute an asset described in clauses (a) through
(m)).

“Excluded Equity Interests” has the meaning assigned to such term in
Section 3.01.

 

9



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes or would become effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal in accordance with the first sentence of this
definition.

“Existing Notes Indenture” means the indenture dated November 1, 1988 between
the Company and the Existing Notes Trustee.

“Existing Notes Trustee” means State Street Bank and Trust Company, in its
capacity as trustee under the Existing Notes Indenture, and its successors and
assigns.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.

“Foreign Borrower” means each of (a) NCR Limited, a limited company incorporated
in England and Wales, (b) NCR Nederland B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) organized under
the laws of the Netherlands, (c) NCR Global Solutions Ltd., a limited liability
company incorporated in Ireland and (d) each other Foreign Borrower that becomes
a party to the Credit Agreement pursuant to a Foreign Borrower Joinder
Agreement, in each case, unless and until such Person ceases to be a Foreign
Borrower under the Credit Agreement.

“Foreign Borrower Obligations” means (a) (i) the due and punctual payment by
each Foreign Borrower of (A) the principal of and interest at the applicable
rate or rates provided in the Credit Agreement (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership, examinership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans of the Foreign Borrowers, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (B) each payment required to be made by each Foreign Borrower under
the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (C) all other monetary
obligations of each Foreign Borrower under or pursuant to the Credit Agreement
and each of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the

 

10



--------------------------------------------------------------------------------

pendency of any bankruptcy, insolvency, receivership, examinership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding), (ii) the due and punctual performance of all other obligations of
each Foreign Borrower under or pursuant to the Credit Agreement and each of the
other Loan Documents (including monetary obligations incurred during the
pendency of any bankruptcy, insolvency, receivership, examinership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding); (b) all the Secured Cash Management Obligations owed by the Foreign
Borrowers, (c) all the Secured Hedge Obligations owed by the Foreign Borrowers
and (d) all the Secured Performance Support Obligations owed by the Foreign
Borrowers; provided that (x) the term “Foreign Borrower Obligations” when used
in reference to any Foreign Borrower, shall not include any Excluded Swap
Obligation of such Foreign Borrower and (y) notwithstanding anything herein to
the contrary, the “Foreign Borrower Obligations” shall not include the
obligations under the Loan Documents of any Grantor or of any Guarantor.

“Grantors” means the Company, each Subsidiary Loan Party identified on Schedule
II and each Subsidiary that becomes a Grantor after the Effective Date pursuant
to the delivery of a Supplement in accordance with Section 8.13, in each case
unless and until such Person (other than the Company) ceases to be a Grantor
hereunder in accordance with Section 8.12. Notwithstanding anything herein to
the contrary, no Foreign Borrower shall be a Grantor.

“Guarantors” means the Company (except with respect to obligations of the
Company), each Subsidiary Loan Party identified on Schedule III and each
Subsidiary that becomes a Guarantor after the Effective Date pursuant to the
delivery of a Supplement in accordance with Section 8.13, in each case unless
and until such Person (other than the Company) ceases to be a Guarantor
hereunder in accordance with Section 8.12. Notwithstanding anything herein to
the contrary, no Foreign Borrower shall be a Guarantor.

“Indemnified Amount” has the meaning assigned to such term in Section 6.02.

“Instrument Exposure” has the meaning assigned to it in the definition of
Secured Performance Support Obligations.

“Intellectual Property” means all intellectual and similar property of every
kind and nature, including inventions, designs, utility models, Patents,
Copyrights, Licenses, Trademarks, trade secrets, domain names, confidential or
proprietary technical and business information, know-how, show-how or other data
or information, software and databases and all related registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

“IP Security Agreements” has the meaning assigned to such term in
Section 4.02(b).

 

11



--------------------------------------------------------------------------------

“JPMCB” has the meaning assigned to such term in the preamble.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement granting rights in or to Intellectual
Property to which any Grantor is a party, including, in the case of any Grantor,
any Copyright License set forth under its name on Schedule VI.

“Loan Document Obligations” means (a) the due and punctual payment by each
Borrower of (i) the principal of and interest at the applicable rate or rates
provided in the Credit Agreement (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership, examinership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by each Borrower under the Credit Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral, and (iii) all other monetary obligations of each Borrower under or
pursuant to the Credit Agreement and each of the other Loan Documents, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership, examinership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding), (b) the due and punctual
performance of all other obligations of each Borrower under or pursuant to the
Credit Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership, examinership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding).

“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board of Governors.

“Net Tangible Assets”, as used in reference to the assets of any corporation,
means the total amount of assets of such corporation, both real and personal
(exclusive of Licenses, Patents, Patent applications, Copyrights, Trademarks,
trade names, good will, experimental or organizational expense and other like
intangibles, treasury stock and unamortized discount and expense) less the sum
of:

(a) all reserves for depletion, depreciation, obsolescence and/or amortization
of its properties (other than those excluded as hereinabove provided) as shown
by the books of such corporation (other than general contingency reserves,
reserves representing mere appropriations of surplus and reserves to the extent
related to intangible assets which have been excluded in calculating Net
Tangible Assets as above provided), and

 

12



--------------------------------------------------------------------------------

(b) all indebtedness and other current liabilities of such corporation other
than (i) funded indebtedness, (ii) deferred income taxes, (iii) reserves which
have been deducted pursuant to the preceding clause (a), (iv) general
contingency reserves and reserves representing mere appropriations of surplus
and (v) liabilities to the extent related to intangible assets which have been
excluded in calculating Net Tangible Assets as above provided.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) all the Loan Document Obligations, (b) all the Secured
Cash Management Obligations, (c) all the Secured Hedge Obligations and (d) all
the Secured Performance Support Obligations; provided that the term
“Obligations” when used in reference to any Subsidiary that is a Guarantor or a
Grantor, shall not include any Excluded Swap Obligation of such Subsidiary.

“Parallel Debt” has the meaning assigned to such term in Section 8.16.

“Patent License” means any written agreement to which a Grantor is a party, now
or hereafter in effect, granting to any Person any right to make, use or sell
any invention on which a Patent has been granted to any Grantor or that any
Grantor otherwise has the right to license, or granting to any Grantor any right
to make, use or sell any invention on which a Patent has been granted to any
other Person or that any other Person otherwise has the right to license, and
all rights of any Grantor under any such agreement.

“Patents” mean, with respect to any Person, all the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
of America or the equivalent thereof in any other country, all registrations and
recordings thereof and all applications for letters patent of the United States
of America or the equivalent thereof in any other country or any political
subdivision thereof, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country or any political subdivision thereof, including, in
the case of any Grantor, any of the foregoing set forth under its name on
Schedule VI, and (b) all reissues, continuations, divisionals,
continuations-in-part, reexaminations, supplemental examinations, inter partes
reviews, renewals, adjustments or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, have made, use, sell,
offer to sell, import or export the inventions disclosed or claimed therein.

“Perfection Certificate” means the Perfection Certificate dated as of the date
hereof and delivered by the Company to the Administrative Agent pursuant to
Section 4.01(g) of the Credit Agreement.

“Pledge Agreement” means a Pledge Agreement in substantially the form of Exhibit
II-D hereto among the Company, any Subsidiaries from time to time party thereto
and the Administrative Agent, entered into in connection with the grant of
security interests in the Equity Interests of any Subsidiary that owns any
Principal Property Collateral.

 

13



--------------------------------------------------------------------------------

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Equity Interests” has the meaning assigned to such term in
Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited liability membership certificates or other certificated
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Principal Party” has the meaning assigned to such term in Section 8.16.

“Principal Property” means, as of any date, any building, structure or other
facility together with the land upon which it is erected and fixtures comprising
a part thereof, used primarily for manufacturing, processing or production, in
each case located in the United States, and owned or leased or to be owned or
leased by the Company or any Subsidiary, in each case the net book value of
which as of such date exceeds 2% of Consolidated Net Tangible Assets, as shown
on the audited consolidated balance sheet contained in the latest annual report
to shareholders of the Company, other than any such land, building, structure or
other facility or portion thereof which, in the opinion of the board of
directors, is not of material importance to the business conducted by the
Company and its Subsidiaries, considered as one enterprise.

“Principal Property Collateral” means the Principal Property and capital stock
of any Subsidiary that owns Principal Property.

“Principal Obligations” has the meaning assigned to such term in Section 8.16.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation and each other Loan Party that
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by guaranteeing or
entering into a keepwell in respect of obligations of such other person under
Section la(18)(A)(v)(II) of the Commodity Exchange Act.

 

14



--------------------------------------------------------------------------------

“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of the Company and each Subsidiary
(whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) arising in respect of Cash Management
Services that (a) were owed on the Effective Date to a Person that was a Lender
or an Affiliate of a Lender as of the Effective Date or (b) are owed to a Person
that is a Lender or an Affiliate of a Lender at the time such obligations are
incurred.

“Secured Hedge Obligations” means the due and punctual payment and performance
of any and all obligations of the Company and each Subsidiary arising under each
Hedging Agreement that (a) was in effect on the Effective Date with a
counterparty that was a Lender or an Affiliate of a Lender as of the Effective
Date or (b) is entered into after the Effective Date with a counterparty that is
a Lender or an Affiliate of a Lender at the time such Hedging Agreement is
entered into; provided that the term “Secured Hedge Obligations” when used in
reference to any Subsidiary that is a Guarantor or a Grantor, shall not include
any Excluded Swap Obligation of such Subsidiary.

“Secured Parties” means (a) each Lender, (b) the Administrative Agent, (c) each
Issuing Bank (d) each provider of Cash Management Services the obligations under
which constitute Secured Cash Management Obligations, (e) each counterparty to
any Hedging Agreement the obligations under which constitute Secured Hedge
Obligations, (f) each provider of a Performance Support Instrument the
obligations under which constitute Secured Performance Support Obligations,
(g) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document and (h) the successors and assigns of each of the
foregoing.

“Secured Performance Support Obligations” means the due and punctual payment and
performance of any and all obligations of the Company and each Subsidiary
(whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) arising in respect of each Performance
Support Instrument (a) that (i) was outstanding on the Effective Date and issued
or provided by a Person that was a Lender or an Affiliate of a Lender as of the
Effective Date or (ii) is issued or provided after the Effective Date by a
Person that is a Lender or an Affiliate of a Lender at the time such Performance
Support Instrument is issued or provided, (b) that has been designated by the
Company as a Performance Support Instrument pursuant to a written notice to the
provider of such Performance Support Instrument specifying the maximum aggregate
amount that may become due thereunder and that shall, subject to the next
succeeding sentence, be secured hereby; provided that, subject to the following
clause (c), the Company may update the maximum aggregate amount with respect to
any Performance Support Instrument from time to time by written notice to the
provider of such Performance Support Instrument (such maximum aggregate amount,
as updated from time to time, its “Instrument Exposure”) and (c) which, at the
time of such designation or update, as applicable, does not result in that
result in the aggregate amount of Instrument Exposures in respect of all
Performance Support Instruments then outstanding exceeding $150,000,000. The
Company shall not less than once in each fiscal quarter provide a summary
written statement to the Administrative Agent of the Secured Performance Support
Obligations outstanding as of the date of such statement, specifying each

 

15



--------------------------------------------------------------------------------

Performance Support Instrument, the provider thereof and the maximum aggregate
amount that may become due thereunder and that shall be secured hereby. Each
such summary statement shall include an aggregate amount of Instrument Exposures
in respect of all Performance Support Instruments then outstanding not to exceed
$150,000,000 as of the date of such statement, it being understood that if
following the delivery of any such statement the Company shall designate
additional Secured Performance Support Obligations that result in the aggregate
amount of Instrument Exposures in respect of all Performance Support Instruments
then outstanding exceeding $150,000,000, the additional Secured Performance
Support Obligations designated after the date of the most recently delivered
summary statement shall be reduced ratably by the aggregate amount of reduction
required so that the aggregate amount of Instrument Exposures in respect of all
Performance Support Instruments then outstanding shall equal $150,000,000.

“Security Interest” has the meaning assigned to such term in Section 4.01(a).

“Shared Pledge Credit Agreement Obligations” means the “Credit Agreement
Obligations”, as defined in the Pledge Agreement.

“Shared Pledge Obligations” means the “Obligations”, as defined in the Pledge
Agreement.

“Subsidiary Loan Parties” means (a) the entities identified on Schedule I and
(b) each other entity that becomes a party to this Agreement as a Grantor or
Guarantor after the Effective Date, in each case other than those that have been
released pursuant to Section 8.12. Notwithstanding anything herein to the
contrary, no Foreign Borrower shall be a Subsidiary Loan Party.

“Supplement” means an instrument in the form of Exhibit I hereto, or any other
form approved by the Administrative Agent, and in each case reasonably
satisfactory to the Administrative Agent.

“Swap Obligation” means, with respect to any Guarantor or Grantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Trademark License” means any written agreement to which a Grantor is a party,
now or hereafter in effect, granting to any Person any right to use any
Trademark owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark owned by any
other Person or that any other Person otherwise has the right to license, and
all rights of any Grantor under any such agreement.

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, domain names, other source or business
identifiers, designs and general intangibles of like nature, all registrations
and recordings thereof, and

 

16



--------------------------------------------------------------------------------

all registration and recording applications filed in connection therewith,
including registrations and registration applications in the United States
Patent and Trademark Office or any similar office in any State of the United
States of America or any other country or any political subdivision thereof, all
extensions or renewals thereof, and all common law rights related thereto,
including, in the case of any Grantor, any of the foregoing set forth under its
name on Schedule VI, (b) all goodwill associated therewith or symbolized thereby
and (c) all other assets, rights and interests that uniquely reflect or embody
such goodwill.

“Uniform Commercial Code” means the New York UCC; provided that if by reason of
mandatory provisions of law, the perfection, the effect of perfection or
non-perfection or priority of a security interest is governed by the personal
property security laws of any jurisdiction other than New York, “Uniform
Commercial Code” shall mean those personal property security laws as in effect
in such other jurisdiction for the purposes of the provisions hereof relating to
such perfection or priority and for the definitions related to such provisions.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor irrevocably and unconditionally
guarantees to each of the Secured Parties, jointly with the other Guarantors and
severally, as a primary obligor and not merely as a surety, the due and punctual
payment and performance of the Obligations. Each Guarantor further agrees that
the Obligations may be extended or renewed, in whole or in part, or amended or
modified, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any extension, renewal,
amendment or modification of any Obligation. Each Guarantor waives presentment
to, demand of payment from and protest to the Company or any other Loan Party of
any of the Obligations, and also waives notice of acceptance of its guarantee
hereunder and notice of protest for nonpayment.

SECTION 2.02. Guarantee of Payment; Continuing Guarantee. Each Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy or similar proceeding shall have stayed the
accrual or collection of any of the Obligations or operated as a discharge
thereof) and not merely of collection, and waives any right to require that any
resort be had by the Administrative Agent or any other Secured Party to any
security held for the payment of any of the Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent or any other
Secured Party in favor of the Company, any other Loan Party, or any other
Person. Each Guarantor agrees that its guarantee hereunder is continuing in
nature and applies to all Obligations, whether currently existing or hereafter
incurred.

 

17



--------------------------------------------------------------------------------

SECTION 2.03. No Limitations. (a) Except for the termination and release of a
Guarantor’s obligations hereunder as expressly provided in Section 8.12, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations, or otherwise. Without limiting the generality of the
foregoing, except for the termination or release of its obligations hereunder as
expressly provided in Section 8.12, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by (i) the failure of
the Administrative Agent or any other Secured Party to assert any claim or
demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise; (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any other Guarantor under this
Agreement; (iii) the release of, or any impairment of or failure to perfect any
Lien on, any security held by the Administrative Agent or any other Secured
Party for any of the Obligations; (iv) any default, failure or delay, wilful or
otherwise, in the performance of any of the Obligations; (v) any other act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Obligations); (vi) any illegality, lack of validity or lack of enforceability of
any of the Obligations; (vii) any change in the corporate existence, structure
or ownership of any Loan Party, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Loan Party or its assets or any resulting
release or discharge of any of the Obligations; (viii) the existence of any
claim, set-off or other rights that any Guarantor may have at any time against
the Company, the Administrative Agent, any other Secured Party or any other
Person, whether in connection with the Credit Agreement, the other Loan
Documents or any unrelated transaction; (ix) this Agreement having been
determined (on whatsoever grounds) to be invalid, non-binding or unenforceable
against any other Guarantor ab initio or at any time after the Effective Date;
(x) the fact that any Person that, pursuant to the Loan Documents, was required
to become a party hereto may not have executed or is not effectually bound by
this Agreement, whether or not this fact is known to the Secured Parties,
(xi) any action permitted or authorized hereunder; or (xii) any other
circumstance (including any statute of limitations), or any existence of or
reliance on any representation by the Administrative Agent, any other Secured
Party or any other Person, that might otherwise constitute a defense to, or a
legal or equitable discharge of, the Company, any Guarantor or any other
guarantor or surety (other than the payment in full in cash of all the
Obligations (excluding contingent obligations as to which no claim has been
made) and the expiration, termination or cash collateralization of all Letters
of Credit). Each Guarantor expressly authorizes the Secured Parties to take and
hold security for the payment and performance of the Obligations, to exchange,
waive or release any or all such security (with or without consideration), to
enforce or apply such security and direct the order and manner of any sale
thereof in their sole discretion or to release or substitute any one or more
other guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.

 

18



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Company or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Company or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations. The Administrative Agent and the other Secured Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with the Company or any other Loan Party or exercise any
other right or remedy available to them against the Company or any other Loan
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Company or any other Loan Party, as the case may be, or any
security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that, unless released
pursuant to Section 8.12, its guarantee hereunder shall continue to be effective
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any Obligation is rescinded or must otherwise be restored by the
Administrative Agent or any other Secured Party upon the bankruptcy or
reorganization (or any analogous proceeding in any jurisdiction) of the Company,
any other Loan Party or otherwise.

SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Company or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Administrative
Agent as provided above, all rights of such Guarantor against the Company or any
other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

SECTION 2.06. Information. Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of the Company’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and (b) agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 

19



--------------------------------------------------------------------------------

SECTION 2.07. Taxes. The provisions of Section 2.16 of the Credit Agreement
shall apply to each Guarantor, mutatis mutandis.

SECTION 2.08. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor and Grantor to honor all of its obligations under this Agreement in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 2.08 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 2.08 or otherwise under this Agreement voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 2.08 shall remain in full force and effect until the indefeasible
payment in full in cash of all the Obligations. Each Qualified ECP Guarantor
intends that this Section 2.08 constitute, and this Section 2.08 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor and Grantor for all purposes of Section la(18)(A)(v)(II) of the
Commodity Exchange Act.

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby (1) reaffirms the
security interest granted by such Grantor pursuant to Section 3.01 of the
Existing Guarantee and Collateral Agreement and (2) assigns and pledges to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest in, all of
such Grantor’s right, title and interest in, to and under (a)(i) the shares of
capital stock and other Equity Interests now owned or at any time hereafter
acquired by such Grantor, including those set forth opposite the name of such
Grantor on Schedule IV, and (ii) all certificates and any other instruments
representing all such Equity Interests (collectively, the “Pledged Equity
Interests”); provided that the Pledged Equity Interests shall not include
(A) 66 2⁄3% or more of the issued and outstanding voting Equity Interests of any
CFC; (B) any Equity Interests if, to the extent, and for so long as, the grant
of a Lien thereon to secure the Obligations is prohibited by any Requirements of
Law (other than to the extent that any such prohibition would be rendered
ineffective pursuant to the New York UCC or any other applicable Requirements of
Law); provided that such Equity Interest shall cease to be an Excluded Equity
Interest at such time as such prohibition ceases to be in effect; (C) Margin
Stock and, to the extent requiring the consent of one or more third parties
(other than the Company or any Subsidiary or any director, officer or employee
thereof) or prohibited by the terms of any applicable organizational documents,
joint venture agreement or shareholders’ agreement, Equity Interests in any
Person other than wholly-owned Material Subsidiaries; provided that such Equity
Interest shall cease to be an Excluded Equity Interest at such time as such
prohibition ceases to be in effect; (D) Equity Interests of NCR (Middle East)
Limited so

 

20



--------------------------------------------------------------------------------

long as, and only to the extent that, the pledge of such Equity Interests would
result in a change of control default under the existing contract to which NCR
(Middle East) Limited was a party on the Effective Date, as disclosed to the
Administrative Agent; provided that such Equity Interest shall cease to be an
Excluded Equity Interest at such time as such prohibition ceases to be in
effect; (E) Equity Interests if and for so long as they are Principal Property
Collateral pledged under the Pledge Agreement; or (F) any Equity Interest if, to
the extent, and for so long as, the Administrative Agent and the Company shall
have agreed in writing to treat such Equity Interest as an Excluded Equity
Interest on account of the cost of pledging such Equity Interest hereunder
(taking into account any adverse tax consequences to the Company and the
Subsidiaries (including the imposition of withholding or other material taxes))
being excessive in view of the benefits to be obtained by the Lenders therefrom
(the Equity Interests excluded pursuant to clauses (A) through (F) above being
referred to as the “Excluded Equity Interests”); (b)(i) the debt securities now
owned or at any time hereafter acquired by such Grantor, including those listed
opposite the name of such Grantor on Schedule V, and (ii) all promissory notes
and other instruments evidencing all such debt securities ((i) and
(ii) collectively, the “Pledged Debt Securities”); (c) all other property that
may be delivered to and held by the Administrative Agent pursuant to the terms
of this Section 3.01 and Section 3.02; (d) subject to Section 3.06, all payments
of principal and interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of, in
exchange for or upon the conversion of, and all other Proceeds received in
respect of, the securities referred to in clauses (a) and (b) above; (e) subject
to Section 3.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above; and (f) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”). Notwithstanding anything herein to the contrary, to the extent and
for so long as any asset is an Excluded Asset, the security interest granted
under this Section 3.01 shall not attach to, and the Pledged Collateral shall
not include, such Excluded Asset; provided that the security interest shall
immediately attach to, and the Pledged Collateral shall immediately include, any
such asset (or portion thereof) upon such asset (or such portion) ceasing to be
an Excluded Asset.

SECTION 3.02. Delivery of the Pledged Securities. (a) Each Grantor agrees to
deliver or cause to be delivered to the Administrative Agent any and all Pledged
Equity Interests (i) on the Effective Date, in the case of any such Pledged
Equity Interests owned by such Grantor on the Effective Date and not previously
so delivered, and (ii) promptly after the acquisition thereof (and, in any
event, as required under the Credit Agreement), in the case of any such Pledged
Equity Interests acquired by such Grantor after the Effective Date.

(b) Each Grantor (i) will cause (A) all Indebtedness for borrowed money owed to
such Grantor by the Company or any Subsidiary to be evidenced by a duly executed
global intercompany note and/or duly executed promissory note, in each case in a
form reasonably acceptable to the Administrative Agent and (B) all Indebtedness
for borrowed money (other than Permitted Investments) in a principal amount of
$10,000,000 or more owed to such Grantor by any other Person to be evidenced by
a duly

 

21



--------------------------------------------------------------------------------

executed promissory note (x) on the Effective Date, in the case of any such
Indebtedness existing on the Effective Date or (y) promptly following the
incurrence thereof in the case of Indebtedness incurred after the Effective
Date, and (ii) agrees to deliver or cause to be delivered to the Administrative
Agent any and all Pledged Debt Securities (other than promissory notes and other
evidences of Indebtedness in a principal amount of less than $10,000,000 and
Permitted Investments), (I) on the Effective Date, in the case of any such
Pledged Debt Securities owned by such Grantor on the Effective Date, and (II)
promptly after the acquisition thereof (and, in any event as required under the
Credit Agreement) in the case of any such Pledged Debt Securities acquired after
the Effective Date.

(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities shall
be accompanied by undated stock powers duly executed by the applicable Grantor
in blank or other undated instruments of transfer satisfactory to the
Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral shall be accompanied by undated proper
instruments of assignment duly executed by the applicable Grantor in blank and
such other instruments or documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing such securities, which schedule shall be deemed attached to, and
shall supplement, Schedule IV or V, as applicable, and be made a part hereof;
provided that failure to provide any such schedule hereto shall not affect the
validity of such pledge of such Pledged Securities.

(d) If the Company or any Guarantors hereafter acquire or hold any Equity
Interests constituting Principal Property Collateral that would be required to
be pledged hereunder but for the exclusion in clause (E) of the definition of
Excluded Equity Interests (including as a result of Pledged Equity Interests
becoming Principal Property Collateral after having been pledged hereunder),
then (i) unless the Pledge Agreement has previously been executed and delivered,
the Company will promptly execute and deliver, and cause each such Guarantor to
execute and deliver, the Pledge Agreement, and (ii) the Company or such
Guarantors, as the case may be, will (subject to the provisions of paragraph
(e) below in the case of Pledged Equity Interests previously pledged hereunder)
pledge such Equity Interests constituting Principal Property Collateral to the
Administrative Agent in accordance with the provisions of the Pledge Agreement
to secure the Shared Pledge Obligations.

(e) If at any time Pledged Equity Interests previously pledged under this
Agreement become Principal Property Collateral, then the Company will promptly
notify the Administrative Agent thereof and at such time as the Pledge Agreement
has been executed and delivered and each Grantor owning such Principal Property
Collateral has become party thereto, the security interests created hereunder in
such Pledged Equity Interests securing the Obligations shall, automatically and
without further action, be governed by, subject to the provisions of, and deemed
held by the Administrative Agent under, the Pledge Agreement for so long as such
Pledged Equity Interests continue to constitute Principal Property Collateral
and accordingly will after such time continue to secure the Obligations and also
secure the other Shared Pledge Obligations under the

 

22



--------------------------------------------------------------------------------

Pledge Agreement; provided that if such Pledged Equity Interests at any time
cease to constitute Principal Property Collateral, then such security interests
in such Pledged Equity Interests securing the Obligations shall automatically
and without further action again be governed by, subject to the provisions of,
and deemed held by the Administrative Agent under, this Agreement.

SECTION 3.03. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent, for the benefit of the
Secured Parties, that:

(a) (i) Schedule IV sets forth, as of the Effective Date, a true and complete
list, with respect to each Grantor, of all the Pledged Equity Interests owned by
such Grantor and the percentage of the issued and outstanding units of each
class of the Equity Interests of the issuer thereof represented by the Pledged
Equity Interests owned by such Grantor and (ii) Schedule V sets forth, as of the
Effective Date, all the Pledged Debt Securities (other than promissory notes and
other evidences of Indebtedness in a principal amount of less than $10,000,000)
owned by such Grantor (other than, in each case, any Pledged Equity Interests or
Pledged Debt Securities that are not yet required to have been delivered to the
Administrative Agent under the terms of this Agreement or the Credit Agreement);

(b) the Pledged Equity Interests and Pledged Debt Securities, in the case of any
Pledged Debt Securities issued by the Company or any Subsidiary, have been duly
and validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Equity Interests, are fully paid and nonassessable and (ii) in the case
of Pledged Debt Securities, are legal, valid and binding obligations of the
issuers thereof, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;

(c) except for the security interests granted hereunder and under any other Loan
Documents, each of the Grantors (i) is and, subject to any transfers,
dispositions or other transactions made in compliance with the Credit Agreement,
will continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule IV and Schedule V, as applicable, as owned by
such Grantor, (ii) holds the same free and clear of all Liens, other than Liens
permitted pursuant to Section 6.02 of the Credit Agreement and transfers,
dispositions and other transactions made in compliance with the Credit
Agreement, (iii) will make no further assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than Liens permitted pursuant to Section 6.02
of the Credit Agreement and transfers, dispositions and other transactions made
in compliance with the Credit Agreement, and (iv) will defend its title or
interest thereto or therein against any and all Liens (other than the Liens
created by this Agreement and the other Loan Documents and Liens permitted
pursuant to Section 6.02 of the Credit Agreement and transfers, dispositions and
other transactions made in compliance with the Credit Agreement), however
arising, of all Persons whomsoever;

 

23



--------------------------------------------------------------------------------

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Pledged Collateral is and will continue to be
freely transferable and assignable and none of the Pledged Collateral is or will
be subject to any option, right of first refusal, shareholders agreement,
charter, by-law or other organizational document provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise
adversely affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Administrative Agent
of rights and remedies hereunder;

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Administrative Agent in
accordance with this Agreement, all actions necessary or desirable for the
Administrative Agent to obtain a legal, valid and perfected lien upon and
security interest in such Pledged Securities, free of any adverse claims, under
the New York UCC to the extent such lien and security interest may be created
and perfected under the New York UCC, as security for the payment and
performance of the Obligations, will have been duly taken; and

(h) subject to applicable local law in the case of any Equity Interests in any
CFC, the pledge effected hereby is effective to vest in the Administrative
Agent, for the benefit of the Secured Parties, the rights of the Administrative
Agent in the Pledged Collateral as set forth herein.

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests. Each Grantor acknowledges and agrees that (a) to the extent each
interest in any limited liability company or limited partnership controlled now
or in the future by such Grantor and pledged hereunder is a “security” within
the meaning of Article 8 of the Uniform Commercial Code and is governed by
Article 8 of the Uniform Commercial Code, such interest shall be certificated
and (b) each such interest shall at all times hereafter continue to be such a
security and represented by such certificate. Each Grantor further acknowledges
and agrees that with respect to any interest in any limited liability company or
limited partnership controlled now or in the future by such Grantor and pledged
hereunder that is not a “security” within the meaning of Article 8 of the
Uniform Commercial Code, such Grantor shall at no time elect to treat any such
interest as a “security” within the meaning of Article 8 of the Uniform
Commercial Code, nor shall such interest be represented by a certificate, unless
such Grantor provides prior written notification (or such other notice as the
Administrative Agent may agree) to the Administrative Agent of such election and
such interest is thereafter represented by a certificate that is promptly
delivered to the Administrative Agent pursuant to the terms hereof.
Notwithstanding the foregoing provisions of this Section 3.04, with the consent

 

24



--------------------------------------------------------------------------------

of the Administrative Agent, an interest in a limited liability company or
limited partnership owned by a Grantor, may cease to be a “security” within the
meaning of Article 8 of the Uniform Commercial Code or be governed by Article 8
of the Uniform Commercial Code, so long as any certificates evidencing such
interests (unless canceled) are delivered to or remain in the possession of the
Administrative Agent.

SECTION 3.05. Registration in Nominee Name; Denominations. Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent, on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, in the
name of its nominee (as pledgee or as sub-agent) or in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent. Upon the occurrence and during the continuance of an Event
of Default, each Grantor will promptly give to the Administrative Agent copies
of any notices or other communications received by it with respect to Pledged
Securities registered in the name of such Grantor. The Administrative Agent
shall at all times have the right to exchange the certificates representing
Pledged Securities for certificates of smaller or larger denominations for any
purpose consistent with this Agreement.

SECTION 3.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Administrative
Agent shall have notified the Grantors that their rights under this Section 3.06
are being suspended:

(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement and the
other Loan Documents, provided that such rights and powers shall not be
exercised in any manner that could reasonably be expected to materially and
adversely affect the rights inuring to a holder of any Pledged Collateral or the
rights and remedies of any of the Administrative Agent or any Secured Party
under this Agreement or any other Loan Document or the ability of the Secured
Parties to exercise the same;

(ii) the Administrative Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section; and

(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral, but only to the extent that such dividends,
interest, principal and other distributions are permitted by, and otherwise paid
or distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable laws, provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests in

 

25



--------------------------------------------------------------------------------

the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral and, if received by any Grantor, and required to be delivered to the
Administrative Agent hereunder, shall be held in trust for the benefit of the
Administrative Agent and the other Secured Parties and shall be forthwith
delivered to the Administrative Agent in the same form as so received (unless a
different form is consented to by the Administrative Agent) (with any necessary
endorsements, stock or note powers or other instruments of transfer).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(iii) of this Section, then all rights of any
Grantor to dividends, interest, principal or other distributions that such
Grantor is authorized to receive pursuant to paragraph (a)(iii) of this Section,
shall cease, and all such rights shall thereupon become vested in the
Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section shall be held
in trust for the benefit of the Administrative Agent and the other Secured
Parties, shall be segregated from any property or funds of such Grantor not
constituting Collateral and shall be forthwith delivered to the Administrative
Agent upon demand in the same form as so received (with any necessary
endorsements, stock powers or other instruments of transfer). Any and all money
and other property paid over to or received by the Administrative Agent pursuant
to the provisions of this paragraph (b) shall be retained by the Administrative
Agent in an account to be established by the Administrative Agent upon receipt
of such money or other property, shall be held as security for the payment and
performance of the Obligations and shall be applied in accordance with the
provisions of Section 5.02. After all Events of Default cease to exist (whether
as a result of being cured or waived or otherwise), the Administrative Agent
shall promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section and that
remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(i) of this Section 3.06, then all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers, provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default cease to exist (whether as a result of being
cured or waived or otherwise), all rights vested in the Administrative Agent
pursuant to this paragraph (c) shall cease, and the Grantors shall have the
exclusive right to exercise the voting and consensual rights and powers they
would otherwise be entitled to exercise pursuant to paragraph (a)(i) of this
Section 3.06.

 

26



--------------------------------------------------------------------------------

(d) Any notice given by the Administrative Agent to the Grantors suspending
their rights under paragraph (a) of this Section 3.06 (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given with respect to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part
without suspending all such rights (as specified by the Administrative Agent in
its sole and absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s right to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

ARTICLE IV

Security Interests in Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, and subject to the last sentence
of this Section 4.01(a), each Grantor hereby (1) reaffirms the security interest
granted by such Grantor pursuant to Section 4.01 of the Existing Guarantee and
Collateral Agreement and (2) grants to the Administrative Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all right, title and interest in, to and under any and
all of the following assets now owned or at any time hereafter acquired by such
Grantor or in, to or under which such Grantor now has or at any time hereafter
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash, cash equivalents, Deposit Accounts and Securities Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles, including all Intellectual Property;

(vii) all Instruments;

(viii) all Inventory;

(ix) all other Goods;

(x) all Investment Property;

 

27



--------------------------------------------------------------------------------

(xi) all Letter-of-Credit Rights;

(xii) all Commercial Tort Claims described on Schedule VII, as such schedule may
be supplemented from time to time pursuant to Section 4.02(e);

(xiii) all Fixtures;

(xiv) all books and records pertaining to the Article 9 Collateral; and

(xv) all Proceeds and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.

Notwithstanding anything herein to the contrary, to the extent and for so long
as any asset is an Excluded Asset, the Security Interest granted under this
Section 4.01 shall not attach to, and the term “Article 9 Collateral” shall not
include, such Excluded Asset; provided that the Security Interest shall
immediately attach to, and the Article 9 Collateral shall immediately include,
any such asset (or portion thereof) upon such asset (or such portion) ceasing to
be an Excluded Asset.

(b) Each Grantor hereby irrevocably authorizes the Administrative Agent (or its
designee) at any time and from time to time to file in any relevant jurisdiction
any financing statements (including fixture filings) with respect to the
Article 9 Collateral or any part thereof and amendments thereto that
(i) indicate the Collateral as “all assets, whether now owned or hereafter
acquired” of such Grantor or words of similar effect or of a lesser scope or
with greater detail and (ii) contain the information required by Article 9 of
the Uniform Commercial Code of each applicable jurisdiction for the filing of
any financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor and (B) in the case of a financing statement filed
as a fixture filing or covering Article 9 Collateral constituting minerals or
the like to be extracted or timber to be cut, a sufficient description of the
real property to which such Article 9 Collateral relates. Each Grantor agrees to
provide the information required for any such filing to the Administrative Agent
promptly upon request.

Each Grantor also ratifies its authorization for the Administrative Agent (or
its designee) to file in any relevant jurisdiction any initial financing
statements or amendments thereto with respect to the Article 9 Collateral or any
part thereof that are otherwise consistent with the preceding paragraph if filed
prior to the Effective Date.

The Administrative Agent (or its designee) is further authorized by each Grantor
to file with the United States Patent and Trademark Office or the United States
Copyright Office (or any successor office or any similar office in any other
country) such documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by such Grantor, without the signature of any Grantor, and
naming any Grantor or the Grantors as debtors and the Administrative Agent as
secured party; provided that notwithstanding anything to the contrary in any of
the Loan Documents, the Grantors shall not have any obligation to perfect any
Security Interest or lien, or record any notice thereof, in any Article 9
Collateral consisting of Intellectual Property in any jurisdiction other than
the United States.

 

28



--------------------------------------------------------------------------------

(c) The Security Interest and the security interest granted pursuant to
Article III are granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent for the benefit of the Secured
Parties that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant the Security Interest
and has full power and authority to grant to the Administrative Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including information set out in Schedule
1 thereto, is correct and complete in all material respects as of the Effective
Date. The Uniform Commercial Code financing statements (including fixture
filings, as applicable) prepared by the Administrative Agent based upon the
information provided to the Administrative Agent in the Perfection Certificate
for filing in each governmental, municipal or other office specified in
Schedule 2(a) or 2(b) to the Perfection Certificate (or specified by notice from
the Company to the Administrative Agent after the Effective Date in the case of
filings, recordings or registrations required by the Credit Agreement after the
Effective Date are all the filings, recordings and registrations (other than
filings required to be made in the United States Patent and Trademark Office and
the United States Copyright Office in order to perfect the Security Interest in
the Article 9 Collateral consisting of United States issued Patents and
published United States Patent applications, United States registered Trademarks
(and Trademarks for which United States applications for registration are
pending), United States registered Copyrights and United States exclusive
Copyright Licenses under which a Grantor is a licensee) that are necessary to
publish notice of and protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Administrative Agent (for the
benefit of the Secured Parties) in respect of all Article 9 Collateral in which
the Security Interest may be perfected by filing, recording or registration in
the United States of America, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary with respect
to any such Article 9 Collateral in any such jurisdiction, except as provided
under applicable law with respect to the filing of continuation statements. A
patent security agreement in the form of Exhibit II-A hereto, a trademark
security agreement in the form of Exhibit II-B hereto, and a copyright security
agreement in the form of Exhibit II-C hereto (such agreements being collectively
referred to herein as the “IP Security Agreements”), in each case

 

29



--------------------------------------------------------------------------------

containing a description of the Article 9 Collateral consisting of United States
issued Patents and published United States Patent applications, United States
registered Trademarks (and Trademarks for which United States applications for
registration are pending), United States registered Copyrights and United States
exclusive Copyright Licenses under which a Grantor is a licensee, as applicable,
and executed by each Grantor owning any such Article 9 Collateral, have been
delivered to the Administrative Agent for recording with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable, pursuant to applicable law and regulation, to protect the validity
of and to establish a legal, valid and perfected security interest in favor of
the Administrative Agent (for the benefit of the Secured Parties) in respect of
all Article 9 Collateral consisting of United States issued Patents and
published United States Patent applications, United States registered Trademarks
(and Trademarks for which United States applications for registration are
pending), United States registered Copyrights and United States exclusive
Copyright Licenses under which a Grantor is a licensee in which a security
interest may be perfected by filing, recording or registration in the United
States of America, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary with respect to any
such Article 9 Collateral in any such jurisdiction (other than such actions as
are necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of United States Patents, United States registered
Trademarks and United States registered Copyrights and United States exclusive
Copyright Licenses under which a Grantor is a licensee (or registration or
application for registration thereof) acquired or developed after the Effective
Date).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment of the Obligations,
(ii) subject to the filings described in Section 4.02(b), a perfected security
interest in all Article 9 Collateral in which a security interest may be
perfected by filing, recording or registering a financing statement or analogous
document in the United States of America pursuant to the Uniform Commercial Code
or other applicable law in such jurisdictions and (iii) a security interest that
shall be perfected in all Article 9 Collateral in which a security interest may
be perfected upon the receipt and recording of the IP Security Agreements with
the United States Patent and Trademark Office and the United States Copyright
Office, as applicable. The Security Interest is and shall be prior to any other
Lien on any of the Article 9 Collateral, other than Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement to have equal or greater
priority.

(d) Schedule VI sets forth, as of the Effective Date, a true and complete list
(in all material respects), with respect to each Grantor, of (i) all Patents
owned by such Grantor that have been granted by the United States Patent and
Trademark Office and for which published United States registration applications
are pending, (ii) all Copyrights owned by such Grantor that have been registered
with the United States Copyright Office, (iii) all Trademarks owned by such
Grantor that have been registered with the United States Patent and Trademark
Office and for which United States registration applications are pending, and
(iv) all exclusive Copyright Licenses under which such Grantor is a licensee, in
each case truly and completely specifying the name of the registered owner,
title or mark, registration or application number and (except

 

30



--------------------------------------------------------------------------------

with respect to Copyrights) registration date (if already registered) or
application date and, with respect to any such exclusive Licenses, the licensee,
the licensor and date of license agreement. In the event any Supplement or any
certificate delivered pursuant to Section 4.03(b) shall set forth any
Intellectual Property described in the foregoing (i) through (vi), Schedule VI
shall be deemed to be supplemented to include the reference to such Intellectual
Property, in the same form as such reference is set forth on such certificate or
Supplement.

(e) Schedule VII sets forth, as of the Effective Date, a true and complete list,
with respect to each Grantor, of each Commercial Tort Claim seeking damages in
an amount reasonably estimated to exceed $10,000,000 held by any Grantor,
including a brief description thereof. In the event any Supplement or any
certificate delivered pursuant to Section 4.03(b) shall set forth any Commercial
Tort Claim, Schedule VII shall be deemed to be supplemented to include the
reference to such Commercial Tort Claim (and the description thereof), in the
same form as such reference and description are set forth on such certificate or
Supplement.

(f) No Grantor has filed or consented to the filing of (i) any financing
statement or analogous document under the Uniform Commercial Code or any other
applicable laws covering any Article 9 Collateral, (ii) any assignment in which
any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with the United States Patent and
Trademark Office or the United States Copyright Office, (iii) any notice under
the Assignment of Claims Act, or (iv) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for any of the foregoing related solely to Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement.

SECTION 4.03. Covenants. (a) Each Grantor agrees (i) to be bound by the
provisions of Section 5.04 of the Credit Agreement with the same force and
effect, and to the same extent, as if each reference therein to the Company were
a reference to such Grantor, (ii) promptly to provide the Administrative Agent
with certified organizational documents reflecting any of the changes described
in Section 5.04 of the Credit Agreement and (iii) to be bound by the provisions
of Sections 2.16, 5.05, 5.06, 5.07, 5.08, 5.09, 5.10, 5.12, 5.14 and 9.20 of the
Credit Agreement with the same force and effect, and to the same extent, as if
such Grantor were a party to the Credit Agreement. Each Grantor agrees not to
effect or permit any change referred to in the preceding sentence during any
Non-Investment Grade Period unless all filings have been made (or the
Administrative Agent shall have been advised of the Company’s intent to make
such change and shall have received all the information necessary to, and shall
have been authorized to, make all filings) under the Uniform Commercial Code or
all actions otherwise required have been taken in order for the Administrative
Agent to continue at all times following such change to have a valid, legal and
perfected security interest, having the priority required by this Agreement, in
all the Article 9 Collateral. Each Grantor agrees promptly to notify the
Administrative Agent if any material portion of the Article 9 Collateral owned
or held by such Grantor is damaged, destroyed, or subject to condemnation.

 

31



--------------------------------------------------------------------------------

(b) [Reserved].

(c) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral owned
by such Grantor against all Persons and to defend the Security Interest of the
Administrative Agent in the Article 9 Collateral and the priority thereof
against any Lien not permitted pursuant to Section 6.02 of the Credit Agreement.

(d) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments, financing statements,
agreements and documents and take all such other actions as the Administrative
Agent may from time to time reasonably request to cause the Collateral and
Guarantee Requirement to be and remain satisfied at all times or otherwise to
effectuate the provisions of the Loan Documents.

(e) [Reserved].

(f) At its option, the Administrative Agent may discharge past due Taxes,
assessments, charges, fees and Liens at any time levied or placed on the
Article 9 Collateral that are not permitted by the Credit Agreement, and may pay
for the maintenance and preservation of the Article 9 Collateral to the extent
any Grantor fails to do so as required by this Agreement or the other Loan
Documents, and each Grantor jointly and severally agrees to reimburse the
Administrative Agent on demand for any payment made or any expense incurred by
the Administrative Agent pursuant to the foregoing authorization (and any such
payment made or expense waived shall be an additional Obligation secured
hereby); provided that nothing in this Section 4.03(f) shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to Taxes, assessments, charges, fees
and Liens and maintenance as set forth herein or in the other Loan Documents.

(g) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Administrative Agent and the Secured Parties from and against any and all
liability for such performance.

(h) Each Grantor shall not transfer, and shall remain at all times in possession
or control of, the Article 9 Collateral owned by it, except that the Grantors
may use and dispose of the Article 9 Collateral in any lawful manner not
inconsistent with the provisions of this Agreement, the Credit Agreement or any
other Loan Document. Notwithstanding the foregoing, if an Event of Default shall
have occurred

 

32



--------------------------------------------------------------------------------

and be continuing, each Grantor shall not sell, convey, lease, assign, transfer
or otherwise dispose of any Article 9 Collateral, and shall remain at all times
in possession or control of the Article 9 Collateral owned by it, other than any
sale of inventory in the ordinary course of business in any lawful manner not
inconsistent with the provisions of this Agreement, the Credit Agreement or any
other Loan Document; provided that, if upon or during the continuance of any
such Event of Default the maturity of the Loans has been accelerated, no Grantor
may sell any Article 9 Collateral to the extent it has been designated by the
Administrative Agent (which designation may be given by telephone if promptly
confirmed in writing) as being subject to a sale in connection with its exercise
of remedies hereunder and under the other Loan Documents.

(i) None of the Grantors will, without the Administrative Agent’s prior written
consent, grant any extension of the time of payment of any Accounts or any
Payment Intangibles included in the Article 9 Collateral, compromise, compound
or settle the same for less than the full amount thereof, release, wholly or
partly, any Person liable for the payment thereof or allow any credit or
discount whatsoever thereon, other than extensions, compromises, settlements,
releases, credits or discounts granted or made in the ordinary course of
business and consistent with its current practices or as otherwise permitted by
the Credit Agreement.

(j) Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and its designees) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Article 9 Collateral under policies of insurance, endorsing the name
of such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
pursuant to Section 5.08 of the Credit Agreement, or to pay any premium in whole
or part relating thereto, the Administrative Agent may, without waiving or
releasing any obligation or liability of the Grantors hereunder or any Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Administrative Agent deems advisable. All sums disbursed by the Administrative
Agent in connection with this paragraph, including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable upon
demand by the Grantors to the Administrative Agent and shall be additional
Obligations secured hereby.

SECTION 4.04. Instruments and Tangible Chattel Paper. Without limiting each
Grantor’s obligations under Article III, if any Grantor shall at any time on or
after the Effective Date hold or acquire any Instruments (other than any
instrument with a face amount of less than $10,000,000) or Tangible Chattel
Paper (other than Tangible Chattel Paper acquired in the ordinary course of
business), such Grantor shall forthwith endorse, assign and deliver the same to
the Administrative Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Administrative Agent may from time to
time reasonably request. Prior to any delivery of

 

33



--------------------------------------------------------------------------------

any such Tangible Chattel Paper pursuant to the immediately preceding sentence,
each Grantor shall hold all Chattel Paper included in the Collateral in its
possession or control as bailee for the Administrative Agent, for the benefit of
the Secured Parties, and shall not transfer possession or control of such
Chattel Paper to any third party without the consent of the Administrative
Agent. All such Chattel Paper is held at the locations identified in Schedule
VIII, in the Electronic Invoice System or in other electronic document
management systems (which may include document storage systems provided by third
party vendors used in the ordinary course of the applicable Grantor’s business).

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Except as shall be consistent with commercially reasonable business
judgment, each Grantor agrees that it will not take any action or omit to take
any action (and will exercise commercially reasonable efforts to prevent its
licensees from taking any action or omitting to take any action) whereby any
Patent material to the conduct of the business of the Company and the
Subsidiaries is likely to become invalidated or dedicated to the public (except
as a result of expiration of such Patent at the end of its statutory term).

(b) Except as shall be consistent with commercially reasonable business
judgment, each Grantor will (and will exercise commercially reasonable efforts
to cause its licensees or its sublicensees to), for each Trademark material to
the conduct of the business of the Company and the Subsidiaries (i) maintain
such Trademark in full force, free from any valid claim of abandonment or
invalidity for non-use, (ii) maintain the quality of products and services
offered under such Trademark and (iii) not knowingly use or knowingly permit the
use of such Trademark in violation of any third-party rights.

(c) Each Grantor shall notify the Administrative Agent promptly if it knows that
any Patent, Trademark or Copyright material to the conduct of the business of
the Company and the Subsidiaries may become abandoned, lost or dedicated to the
public, or of any materially adverse proceeding or determination (including the
institution of any such proceeding or any such determination in the United
States Patent and Trademark Office, United States Copyright Office or any court
or similar office of any country, except for any office actions or other
determinations in the ordinary course of prosecution before the United States
Patent and Trademark Office or the United States Copyright Office or any similar
office of any country) regarding such Grantor’s ownership of any such Patent,
Trademark or Copyright, its right to register the same, or its right to keep and
maintain the same.

(d) Except as shall be consistent with commercially reasonable business
judgment, each Grantor will take all necessary steps that are consistent with
its current practice (i) in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States of America or in any other country or
any political subdivision thereof, to maintain and pursue each material
application relating to its Patents, Trademarks and/or Copyrights (and to obtain
the relevant grant or registration) and (ii) to maintain each issued Patent and
each registration of the Trademarks and Copyrights

 

34



--------------------------------------------------------------------------------

that is material to the conduct of any Grantor’s business, including timely
filings of applications for renewal, affidavits of use, affidavits of
incontestability and payment of maintenance fees, and, if consistent with good
business judgment, to initiate opposition, interference and cancelation
proceedings against third parties.

(e) In the event that any Grantor has reason to believe that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the
conduct of any Grantor’s business has been or is about to be infringed,
misappropriated or diluted by a third party, such Grantor shall promptly notify
the Administrative Agent and shall, take commercially reasonable action to sue
for infringement, misappropriation or dilution and to recover any and all
damages for such infringement, misappropriation or dilution, and take such other
actions as are appropriate under the circumstances to protect such Article 9
Collateral, except, in each case, as shall be consistent with commercially
reasonable business judgment.

(f) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall, upon request of the Administrative Agent, use commercially
reasonable efforts to obtain all requisite consents or approvals by the licensor
of each Copyright License, Patent License or Trademark License under which such
Grantor is a licensee to effect the assignment of all such Grantor’s right,
title and interest thereunder to the Administrative Agent or its designee.

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees, at the Administrative
Agent’s request, to assemble all or part of the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere to the
Administrative Agent or any Person designated by the Administrative Agent and it
is agreed that the Administrative Agent shall have the right to exercise
remedies in accordance with Article VII of the Credit Agreement and in
connection therewith to take any of or all the following actions at the same or
different times: (a) with respect to any Article 9 Collateral consisting of
registered or applied-for Intellectual Property, on demand, to cause the
Security Interest to become an assignment, transfer and conveyance of any of or
all such Article 9 Collateral by the applicable Grantors to the Administrative
Agent, or to license or sublicense in accordance with Section 5.05, and (b) with
or without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law. Each Grantor
agrees that the Administrative Agent shall have the right, subject to the
mandatory requirements of applicable law and the notice requirements described
below, and subject to any applicable notice requirements described in Article
VII of the Credit Agreement, to sell

 

35



--------------------------------------------------------------------------------

or otherwise dispose of all or any part of the Collateral at a public or private
sale or any securities exchange, for cash, upon credit or for future delivery as
the Administrative Agent shall deem appropriate. The Administrative Agent shall
be authorized at any such sale of securities (if it deems it advisable to do so)
to restrict the prospective bidders or purchasers to Persons who will represent
and agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Administrative Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal that such Grantor now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted, in connection with any exercise of remedies by the
Administrative Agent or the Secured Parties in respect of the Collateral.

The Administrative Agent shall give the applicable Grantors no less than
10 days’ prior written notice (which each Grantor agrees is reasonable notice
within the meaning of Section 9-611 of the New York UCC or its equivalent in
other jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale on a securities exchange, shall
state the exchange at which such sale is to be made and the day on which the
Collateral or portion thereof, will first be offered for sale at such exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Administrative Agent may fix
and state in the notice (if any) of such sale. At any such sale, the Collateral,
or portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Administrative Agent may (in its sole and absolute
discretion) determine. The Administrative Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice
(except any notice required by law), be made at the time and place to which the
same was so adjourned. In case any sale of all or any part of the Collateral is
made on credit or for future delivery, the Collateral so sold may be retained by
the Administrative Agent until the sale price is paid by the purchaser or
purchasers thereof, but none of the Administrative Agent or the other Secured
Parties shall incur any liability in case any such purchaser or purchasers shall
fail to take up and pay for the Collateral so sold and, in case of any such
failure, such Collateral may be sold again upon like notice. In the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition, and the Administrative Agent, at the direction
of the Required Lenders, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the

 

36



--------------------------------------------------------------------------------

Loan Document Obligations as a credit on account of the purchase price for any
Collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale or other disposition. For purposes hereof, a written agreement to
purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full, but
any such proceeds shall be paid over to the Grantors to the extent required by
Section 5.02. As an alternative to exercising the power of sale herein conferred
upon it, the Administrative Agent may proceed by a suit or suits at law or in
equity to foreclose this Agreement and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Each
Grantor hereby waives any claims against the Administrative Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price which might have been obtained at a
public sale, even if the Administrative Agent accepts the first offer received
and does not offer such Collateral to more than one offeree, and agrees that
notwithstanding that a private sale of Collateral may result in a lower sale
price than a public sale, such lower sale price will not, in and of itself,
affect the commercially reasonableness of such sale for purposes of
Section 9-610(b) of the Uniform Commercial Code.

SECTION 5.02. Application of Proceeds. The Administrative Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Obligations, including all
court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Grantor and any
other reasonable costs or expenses incurred in connection with the exercise of
any right or remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

37



--------------------------------------------------------------------------------

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof. Notwithstanding the foregoing, the proceeds of any collection, sale,
foreclosure or realization upon any Collateral of any Grantor, including any
collateral consisting of cash, shall not be applied to any Excluded Swap
Obligation of such Grantor and shall instead be applied to other secured
obligations.

SECTION 5.03. Securities Act. In view of the position of the Grantors in
relation to the Collateral, or because of other current or future circumstances,
a question may arise under the Securities Act of 1933, as now or hereafter in
effect, or any similar statute hereafter enacted analogous in purpose or effect
(such Act and any such similar statute as from time to time in effect being
called the “Federal Securities Laws”) with respect to any disposition of the
Collateral permitted hereunder. Each Grantor understands that compliance with
the Federal Securities Laws might very strictly limit the course of conduct of
the Administrative Agent if the Administrative Agent were to attempt to dispose
of all or any part of the Collateral, and might also limit the extent to which
or the manner in which any subsequent transferee of any Collateral could dispose
of the same. Similarly, there may be other legal restrictions or limitations
affecting the Administrative Agent in any attempt to dispose of all or part of
the Collateral under applicable “blue sky” or other state securities laws or
similar laws analogous in purpose or effect. Each Grantor recognizes that in
light of such restrictions and limitations the Administrative Agent may, with
respect to any sale of the Collateral, limit the purchasers to those who will
agree, among other things, to acquire such Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Administrative Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws to the extent the Administrative
Agent has determined that such a registration is not required by any Requirement
of Law and (b) may approach and negotiate with a limited number of potential
purchasers (including a single potential purchaser) to effect such sale. Each
Grantor acknowledges and agrees that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions. In the event of any such sale, none of the
Administrative Agent or the other Secured Parties shall incur any responsibility
or liability for selling all or any part of the Collateral at a price that the
Administrative Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of
purchases (or a single purchaser) were approached. The provisions of this
Section 5.03 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Administrative Agent sells.

 

38



--------------------------------------------------------------------------------

SECTION 5.04. Registration. Each Grantor agrees that, upon the occurrence and
during the continuance of an Event of Default, if for any reason the
Administrative Agent desires to sell any of the Collateral at a public sale, it
will, at any time and from time to time, upon the written request of the
Administrative Agent, use its best efforts to take or to cause the issuer of
such Collateral to take such action and prepare, distribute and/or file such
documents, as are required or advisable in the reasonable opinion of counsel for
the Administrative Agent to permit the public sale of such Collateral. Each
Grantor further agrees to indemnify, defend and hold harmless the Administrative
Agent, each other Secured Party, any underwriter and their respective affiliates
and their respective officers, directors, affiliates and controlling persons
from and against all loss, liability, expense or claims (including the
reasonable fees, disbursements and other charges of one counsel for all such
persons, and, if necessary, one firm of local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) (including the costs of investigation) that they may incur
insofar as such loss, liability, expense or claim arises out of or is based upon
any alleged untrue statement of a material fact by or on behalf of a Grantor
contained in any prospectus (or any amendment or supplement thereto) or in any
notification or offering circular, or arises out of or is based upon any alleged
omission by or on behalf of a Grantor to state a material fact required to be
stated therein or necessary to make the statements in any thereof not
misleading. Each Grantor further agrees, upon such written request referred to
above, to use its best efforts to qualify, file or register, or cause the issuer
of such Collateral to qualify, file or register, any of the Collateral under the
“blue sky” or other securities laws of such states as may be requested by the
Administrative Agent and keep effective, or cause to be kept effective, all such
qualifications, filings or registrations. Each Grantor will bear all costs and
expenses of carrying out its obligations under this Section 5.04. Each Grantor
acknowledges that there is no adequate remedy at law for failure by it to comply
with the provisions of this Section 5.04 and that such failure would not be
adequately compensable in damages, and therefore agrees that its agreements
contained in this Section 5.04 may be specifically enforced.

SECTION 5.05. Grant of License To Use Intellectual Property. For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent an irrevocable, nonexclusive license and, to the extent
permitted under Licenses granting such Grantor rights in Intellectual Property,
sublicense (exercisable without payment of royalty or other compensation to the
Grantors) to use, license or sublicense any of the Article 9 Collateral
consisting of Intellectual Property now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof, and, to the extent permitted by applicable law,
the right to prosecute and maintain all Intellectual Property and the right to
sue for infringement of the Intellectual Property. Each Grantor further agrees
to cooperate with the Administrative Agent in any attempt to prosecute or
maintain the Intellectual Property or sue for infringement of the Intellectual
Property. The use of such license by the Administrative Agent may be

 

39



--------------------------------------------------------------------------------

exercised, at the option of the Administrative Agent, only upon the occurrence
and during the continuation of an Event of Default; provided (i) that any
license, sublicense or other transaction entered into by the Administrative
Agent in accordance herewith shall be binding upon the Grantors notwithstanding
any subsequent cure of an Event of Default, (ii) such license shall be subject
to the rights of any licensee under any exclusive License granted prior to such
Event of Default, (iii) the quality of any services or products in connection
with which any Trademarks included in the Article 9 Collateral are used will not
be materially inferior to the quality of such services and products sold by any
Grantor under such Trademarks immediately prior to such Event of Default and
such Grantor shall have the right to inspect any such services and products to
monitor compliance with such standard, and (iv) to the extent such license is a
sublicense of any Grantor’s rights as licensee under any License, the license to
the Administrative Agent shall act in accordance with any limitations in such
License actually known to it, including prohibitions on further sublicensing.

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03 in respect of any payment hereunder), the Company agrees
that (a) in the event a payment in respect of any Obligation shall be made by
any Guarantor under this Agreement, the Company shall indemnify such Guarantor
for the full amount of such payment and such Guarantor shall be subrogated to
the rights of the Person to whom such payment shall have been made to the extent
of such payment and (b) in the event any assets of any Guarantor or Grantor
shall be sold pursuant to this Agreement, the Pledge Agreement or any other
Security Document to satisfy in whole or in part any Obligation or any Shared
Pledge Obligation, the Company shall indemnify such Guarantor or Grantor in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.

SECTION 6.02. Contribution and Subrogation. Each Guarantor and Grantor (a
“Contributing Party”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation or assets of any other Guarantor or Grantor (other than the Company)
shall be sold pursuant to this Agreement, the Pledge Agreement or any other
Security Document to satisfy any Obligation or Shared Pledge Obligation and such
other Guarantor or Grantor (the “Claiming Party”) shall not have been fully
indemnified by the Company as provided in Section 6.01, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such assets
(the “Indemnified Amount”), as the case may be, in each case multiplied by a
fraction of which the numerator shall be the net worth of the Contributing Party
on the Effective Date (or, in the case of any Guarantor or Grantor becoming a
party hereto pursuant to Section 8.13 or to the Pledge Agreement pursuant to
Section 5.13 thereof, the date of the supplement hereto or to the Pledge
Agreement, as the case may be, executed and delivered by such Guarantor or
Grantor) and the denominator shall be

 

40



--------------------------------------------------------------------------------

the aggregate net worth of all the Guarantors and Grantors on the Effective Date
(or, in the case of any Guarantor or Grantor becoming a party hereto pursuant to
Section 8.13 or to the Pledge Agreement pursuant to Section 5.13 thereof, such
other date). Any Contributing Party making any payment to a Claiming Party
pursuant to this Section 6.02 shall (subject to Section 6.03) be subrogated to
the rights of such Claiming Party under Section 6.01 to the extent of such
payment. Notwithstanding the foregoing, to the extent that any Claiming Party’s
right to indemnification hereunder arises from a payment or sale of Collateral
made to satisfy Obligations constituting Swap Obligations, only those
Contributing Parties for whom such Swap Obligations do not constitute Excluded
Swap Obligations shall indemnify such Claiming Party, with the fraction set
forth in the second preceding sentence being modified as appropriate to provide
for indemnification of the entire Indemnified Amount.

SECTION 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors and Grantors under Sections 6.01
and 6.02 and all other rights of the Guarantors and Grantors of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the indefeasible payment in full in cash of the Obligations and
the Shared Pledge Credit Agreement Obligations. No failure on the part of the
Company or any other Guarantor or Grantor to make the payments required by
Sections 6.01 and 6.02 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor or Grantor with respect to its obligations hereunder or under the
Pledge Agreement, and each Guarantor and Grantor shall remain liable for the
full amount of the obligations of such Guarantor or Grantor hereunder and under
the Pledge Agreement.

(b) Each Guarantor and Grantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to, or to it by, any other Guarantor, Grantor or
any other Subsidiary shall be fully subordinated to the indefeasible payment in
full in cash of the Obligations and the Shared Pledge Credit Agreement
Obligations.

ARTICLE VII

Foreign Borrower Guarantee

SECTION 7.01. Guarantee. Each Foreign Borrower irrevocably and unconditionally
guarantees to each of the Secured Parties, jointly with the other Foreign
Borrowers and severally, as a primary obligor and not merely as a surety, the
due and punctual payment and performance of the Foreign Borrower Obligations.
Each Foreign Borrower further agrees that the Foreign Borrower Obligations may
be extended or renewed, in whole or in part, or amended or modified, without
notice to or further assent from it, and that it will remain bound upon its
guarantee hereunder notwithstanding any extension, renewal, amendment or
modification of any Foreign Borrower Obligation. Each Foreign Borrower waives
presentment to, demand of payment from and protest to any Foreign Borrower or
any other Loan Party of any of the Foreign Borrower Obligations, and also waives
notice of acceptance of its guarantee hereunder and notice of protest for
nonpayment.

 

41



--------------------------------------------------------------------------------

SECTION 7.02. Guarantee of Payment; Continuing Guarantee. Each Foreign Borrower
further agrees that its guarantee hereunder constitutes a guarantee of payment
when due (whether or not any bankruptcy, insolvency, receivership, examinership
or similar proceeding shall have stayed the accrual or collection of any of the
Foreign Borrower Obligations or operated as a discharge thereof) and not merely
of collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of any of the Foreign Borrower Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent or any other
Secured Party in favor of any Foreign Borrower, any other Loan Party, or any
other Person. Each Foreign Borrower agrees that its guarantee hereunder is
continuing in nature and applies to all Foreign Borrower Obligations, whether
currently existing or hereafter incurred.

SECTION 7.03. No Limitations. (a) Except for the termination and release of a
Foreign Borrower’s obligations hereunder as expressly provided in Section 8.12,
the obligations of each Foreign Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise of any of the
Foreign Borrower Obligations, and shall not be subject to any defense or
set-off, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Foreign Borrower
Obligations, any impossibility in the performance of any of the Foreign Borrower
Obligations, or otherwise. Without limiting the generality of the foregoing,
except for the termination or release of its obligations hereunder as expressly
provided in Section 8.12, the obligations of each Foreign Borrower hereunder
shall not be discharged or impaired or otherwise affected by (i) the failure of
the Administrative Agent or any other Secured Party to assert any claim or
demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise; (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any other Foreign Borrower under
this Agreement; (iii) the release of, or any impairment of or failure to perfect
any Lien on, any security held by the Administrative Agent or any other Secured
Party for any of the Foreign Borrower Obligations; (iv) any default, failure or
delay, wilful or otherwise, in the performance of any of the Foreign Borrower
Obligations; (v) any other act or omission that may or might in any manner or to
any extent vary the risk of any Foreign Borrower or otherwise operate as a
discharge of any Foreign Borrower as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Foreign Borrower Obligations);
(vi) any illegality, lack of validity or lack of enforceability of any of the
Foreign Borrower Obligations; (vii) any change in the corporate existence,
structure or ownership of any Loan Party, or any insolvency, bankruptcy,
receivership, examinership, reorganization or other similar proceeding affecting
any Loan Party or its assets or any resulting release or discharge of any of the
Foreign Borrower Obligations; (viii) the existence of any claim, set-off or
other rights that any Foreign Borrower may have at any time against any Foreign
Borrower, the Administrative Agent, any other Secured Party or any other Person,
whether in connection with the Credit Agreement, the other Loan Documents or any
unrelated transaction; (ix) this Agreement having been determined (on whatsoever
grounds) to be invalid, non-binding or unenforceable against any other Foreign
Borrower ab initio or at

 

42



--------------------------------------------------------------------------------

any time after the Effective Date; (x) the fact that any Person that, pursuant
to the Loan Documents, was required to become a party hereto may not have
executed or is not effectually bound by this Agreement, whether or not this fact
is known to the Secured Parties, (xi) any action permitted or authorized
hereunder; or (xii) any other circumstance (including any statute of
limitations), or any existence of or reliance on any representation by the
Administrative Agent, any other Secured Party or any other Person, that might
otherwise constitute a defense to, or a legal or equitable discharge of, any
Foreign Borrower or any other guarantor or surety (other than the payment in
full in cash of all the Foreign Borrower Obligations (excluding contingent
obligations as to which no claim has been made) and the expiration, termination
or cash collateralization of each Letter of Credit issued for the account of a
Foreign Borrower). Each Foreign Borrower expressly authorizes the Secured
Parties to take and hold security for the payment and performance of the Foreign
Borrower Obligations, to exchange, waive or release any or all such security
(with or without consideration), to enforce or apply such security and direct
the order and manner of any sale thereof in their sole discretion or to release
or substitute any one or more other guarantors or obligors upon or in respect of
the Foreign Borrower Obligations, all without affecting the obligations of any
Foreign Borrower hereunder.

(b) To the fullest extent permitted by applicable law, each Foreign Borrower
waives any defense based on or arising out of any defense of any Foreign
Borrower or any other Loan Party or the unenforceability of the Foreign Borrower
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Foreign Borrower or any other Loan Party, other than the
indefeasible payment in full in cash of all the Foreign Borrower Obligations.
The Administrative Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Foreign Borrower Obligations,
make any other accommodation with any Foreign Borrower or any other Loan Party
or exercise any other right or remedy available to them against any Foreign
Borrower or any other Loan Party, without affecting or impairing in any way the
liability of any Foreign Borrower hereunder except to the extent the Foreign
Borrower Obligations have been fully and indefeasibly paid in full in cash. To
the fullest extent permitted by applicable law, each Foreign Borrower waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Foreign Borrower
against any Foreign Borrower or any other Loan Party, as the case may be, or any
security.

SECTION 7.04. Reinstatement. Each Foreign Borrower agrees that, unless released
pursuant to Section 8.12, its guarantee hereunder shall continue to be effective
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any Foreign Borrower Obligation is rescinded or must otherwise be
restored by the Administrative Agent or any other Secured Party upon the
bankruptcy or reorganization (or any analogous proceeding in any jurisdiction)
of any Foreign Borrower, any other Loan Party or otherwise.

 

43



--------------------------------------------------------------------------------

SECTION 7.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Foreign Borrower by virtue
hereof, upon the failure of any Foreign Borrower or any other Loan Party to pay
any Foreign Borrower Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, each
Foreign Borrower hereby promises to and will forthwith pay, or cause to be paid,
to the Administrative Agent for distribution to the applicable Secured Parties
in cash the amount of such unpaid Foreign Borrower Obligation. Upon payment by
any Foreign Borrower of any sums to the Administrative Agent as provided above,
all rights of such Foreign Borrower against any Foreign Borrower arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be fully subordinated to the
indefeasible payment in full in cash of the Foreign Borrower Obligations.

SECTION 7.06. Information. Each Foreign Borrower (a) assumes all responsibility
for being and keeping itself informed of the Foreign Borrowers’ and each other
Loan Party’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Foreign Borrower Obligations and the
nature, scope and extent of the risks that such Foreign Borrower assumes and
incurs hereunder, and (b) agrees that none of the Administrative Agent or the
other Secured Parties will have any duty to advise such Foreign Borrower of
information known to it or any of them regarding such circumstances or risks.

SECTION 7.07. Taxes. The provisions of Section 2.16 of the Credit Agreement
shall apply to each Foreign Borrower, mutatis mutandis.

SECTION 7.08. Keepwell. Each Foreign Borrower that is a Qualified ECP Guarantor
(each an “FB Qualified ECP Guarantor”) hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Foreign Borrower to
honor all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each FB Qualified ECP Guarantor shall only be liable
under this Section 7.08 for the maximum amount of such liability that can be
hereby incurred within the limitations, if any, set forth for such Foreign
Borrower in this Article VII, and not for any greater amount). The obligations
of each FB Qualified ECP Guarantor under this Section 7.08 shall remain in full
force and effect until the indefeasible payment in full in cash of all the
Foreign Borrower Obligations. Each FB Qualified ECP Guarantor intends that this
Section 7.08 constitute, and this Section 7.08 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Foreign
Borrower for all purposes of Section la(18)(A)(v)(II) of the Commodity Exchange
Act.

 

44



--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous

SECTION 8.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given in the manner
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Loan Party or Foreign Borrower shall be given to it
in care of the Company in the manner provided in Section 9.01 of the Credit
Agreement.

SECTION 8.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the execution and delivery of
this Agreement, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Secured Party, consent
to a departure by any Loan Party from any covenant of such Loan Party set forth
herein to the extent such departure is consistent with the authority of the
Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” in the Credit Agreement.

(c) This Agreement shall be construed as a separate agreement with respect to
each Loan Party and may be amended, modified, supplemented, waived or released
with respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.

 

45



--------------------------------------------------------------------------------

SECTION 8.03. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
Guarantors and the Grantors jointly and severally agree to reimburse the
Administrative Agent for its reasonable fees and expenses incurred hereunder as
provided in Section 9.03 of the Credit Agreement; provided that each reference
therein to the “Company” shall be deemed to be a reference to the “Guarantors
and Grantors.”

(b) The Guarantors and Grantors jointly and severally agree to indemnify and
hold harmless each Indemnitee as provided in Section 9.03 of the Credit
Agreement; provided that each reference therein to the “Company” shall be deemed
to be a reference to the “Guarantors and Grantors.”

(c) Any amounts payable under this Section 8.03 shall be additional Obligations
secured hereby and by the other Security Documents. The provisions of this
Section shall survive and remain in full force and effect regardless of the
termination of this Agreement or any other Loan Document, the consummation of
the transactions contemplated hereby or thereby, the repayment of any of the
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document or any investigation made by or on behalf
of the Administrative Agent or any other Secured Party.

(d) All amounts due under this Section 8.03 shall be payable promptly after
written demand therefore.

SECTION 8.04. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in this Agreement or any other Loan Document
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent, the Lenders, the Issuing
Banks and the other Secured Parties and shall survive the execution and delivery
of the Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by or on behalf of the
Administrative Agent, any Lender, any Issuing Bank or any other Person and
notwithstanding that the Administrative Agent, any Lender, any Issuing Bank or
any other Person may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended under the Credit Agreement, and shall
continue in full force and effect until such time as (a) all the Loan Document
Obligations (including LC Disbursements, if any, but excluding contingent
obligations as to which no claim has been made) have been paid in full in cash,
(b) all Commitments have terminated or expired and (c) the LC Exposure has been
reduced to zero (including as a result of obtaining the consent of the
applicable Issuing Bank as described in Section 9.05 of the Credit Agreement)
and the Issuing Banks have no further obligation to issue or amend Letters of
Credit under the Credit Agreement.

SECTION 8.05. Counterparts; Effectiveness, Successors and Assignment. This
Agreement may be executed in counterparts, (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective as to any Loan Party when a counterpart hereof executed
on behalf of such Loan Party

 

46



--------------------------------------------------------------------------------

shall have been delivered to the Administrative Agent and a counterpart hereof
shall have been executed on behalf of the Administrative Agent, and thereafter
shall be binding upon such Loan Party and the Administrative Agent and their
respective successors and assigns, and shall inure to the benefit of such Loan
Party, the Administrative Agent and the other Secured Parties and their
respective successors and assigns, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or any interest
herein or in the Collateral (and any attempted assignment or transfer by any
Loan Party shall be null and void), except as expressly provided in this
Agreement or the Credit Agreement. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 8.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of such invalid, illegal or
unenforceable provisions.

SECTION 8.07. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final), in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any Loan Party against any of
and all the obligations then due of such Loan Party now or hereafter existing
under this Agreement held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement. The rights of each Lender and Issuing Bank, and each Affiliate of any
of the foregoing, under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, Issuing Bank or
Affiliate may have.

SECTION 8.08. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the Loan Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of

 

47



--------------------------------------------------------------------------------

any such action or proceeding shall be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court. Each of the
Loan Parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or any of its properties in the courts of any
jurisdiction.

(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the Loan Parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 8.01 and, in the case of each Foreign Borrower,
to service of process upon its designated authorized agent for service of
process as contemplated by Section 9.09(e) of the Credit Agreement. Nothing in
this Agreement or any other Loan Document will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

(e) Each Grantor hereby irrevocably designates, appoints and empowers the
Company as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding.

SECTION 8.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8.09.

SECTION 8.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

48



--------------------------------------------------------------------------------

SECTION 8.11. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest, the grant of the security interest in the
Pledged Collateral and all obligations of each Loan Party hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment to or waiver of, or any consent to any departure from, the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (c) any exchange, release or non-perfection of any Lien on other
collateral securing, or any release or amendment to or waiver of, or any consent
to any departure from, any guarantee of, all or any of the Obligations, or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Grantor or Guarantor in respect of the Obligations or
this Agreement.

SECTION 8.12. Termination or Release. (a) Subject to Section 2.04 and
Section 7.04, this Agreement, the Guarantees made herein, the Security Interest
and all other security interests granted hereby shall terminate when (i) all the
Loan Document Obligations (including all LC Disbursements, if any, but excluding
contingent obligations as to which no claim has been made) have been paid in
full, (ii) all Commitments have terminated or expired and (iii) the LC Exposure
has been reduced to zero (including as a result of obtaining the consent of the
applicable Issuing Bank as described in Section 9.05 of the Credit Agreement)
and the Issuing Banks have no further obligations to issue or amend Letters of
Credit under the Credit Agreement. The obligations of the Foreign Borrowers
under Article VII shall terminate when (i) all Foreign Obligations (including
all LC Disbursements with respect to Foreign Borrowers, if any, but excluding
contingent obligations as to which no claim has been made) have been paid in
full, (ii) no Lender has any Commitment to provide Loans to any Foreign
Borrower, (iii) the LC Exposure in relation to the Foreign Borrowers has been
reduced to zero (including as a result of obtaining the consent of the
applicable Issuing Bank as described in Section 9.05 of the Credit Agreement)
and the Issuing Banks have no further obligations to issue or amend Letters of
Credit to any Foreign Borrower under the Credit Agreement, and (iv) there shall
be no Foreign Borrower under the Credit Agreement.

(b) The Guarantees made herein, the Security Interest and all other security
interests granted hereby shall also terminate and be released with respect to a
Guarantor, a Grantor or an asset at the time or times and in the manner set
forth in Section 9.14 of the Credit Agreement. In the event of any such
termination or release, Schedules IV, V, VI and VII to this Agreement shall be
deemed to be modified to remove the Collateral with respect to which the
Security Interest and the other security interests granted hereby have been so
released. The obligations of a Foreign Borrower under Article VII shall
terminate and be released with respect to a Foreign Borrower when the Company
has delivered a Foreign Borrower Termination with respect to such Foreign
Borrower to the Administrative Agent and such Foreign Borrower Termination shall
have become effective in accordance with the requirements of Section 2.23(c) of
the Credit Agreement.

 

49



--------------------------------------------------------------------------------

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement (other than a sale or other transfer to a
Loan Party), or upon the effectiveness of any written consent to the release of
the security interest granted hereby in any Collateral pursuant to Section 9.02
of the Credit Agreement, the Security Interest and all other security interests,
as applicable, in such Collateral shall be automatically released. In the event
of any such release, Schedules IV, V, VI and VII to this Agreement shall be
deemed to be modified to remove the Collateral with respect to which the
Security Interest and the other security interests granted hereby have been so
released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 8.12, the Administrative Agent shall execute and
deliver to any Grantor or Foreign Borrower, at such Grantor’s or Foreign
Borrower’s expense, all documents that such Grantor or Foreign Borrower shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 8.12 shall be without recourse to
or warranty by the Administrative Agent.

SECTION 8.13. Additional Subsidiaries. Pursuant to the Credit Agreement, certain
Subsidiaries not a party hereto on the Effective Date may or may be required to
become Guarantors and Grantors after the Effective Date. Upon the execution and
delivery by the Administrative Agent and any such Subsidiary of a Supplement,
any such Subsidiary shall become a Subsidiary Loan Party, a Guarantor and/or a
Grantor hereunder, with the same force and effect as if originally named as such
herein. The execution and delivery of any Supplement shall not require the
consent of any other Loan Party. The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Subsidiary as a party to this Agreement.

SECTION 8.14. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
is irrevocable and coupled with an interest. Without limiting the generality of
the foregoing, the Administrative Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of

 

50



--------------------------------------------------------------------------------

any Grantor on any invoice or bill of lading relating to any of the Collateral;
(d) to send verifications of Accounts to any Account Debtor; (e) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the
Administrative Agent; and (h) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Administrative Agent were the
absolute owner of the Collateral for all purposes, provided that nothing herein
contained shall be construed as requiring or obligating the Administrative Agent
to make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Administrative Agent, or to present or file any
claim or notice, or to take any action with respect to the Collateral or any
part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
wilful misconduct.

SECTION 8.15. Exculpatory Provisions. (a) The Administrative Agent may execute
any of the powers granted under this Agreement and perform any duty hereunder
either directly or by or through agents or attorneys-in-fact, and shall not be
responsible for the gross negligence or wilful misconduct of any agents or
attorneys-in-fact selected by it with reasonable care and without gross
negligence or wilful misconduct.

(b) The Administrative Agent shall not be deemed to have actual, constructive,
direct or indirect notice or knowledge of the occurrence of any Event of Default
unless and until the Administrative Agent shall have received a notice of Event
of Default or a notice from any Guarantor or Grantor or the Secured Parties to
the Administrative Agent in its capacity as Administrative Agent indicating that
an Event of Default has occurred. The Administrative Agent shall have no
obligation either prior to or after receiving such notice to inquire whether an
Event of Default has, in fact, occurred and shall be entitled to rely
conclusively, and shall be fully protected in so relying, on any notice so
furnished to it.

SECTION 8.16. Parallel Debt. (a) Notwithstanding any other provision of this
Agreement, each of the Company and each Guarantor (each, a “Principal Party”)
hereby irrevocably and unconditionally undertakes (such undertaking and the
obligations and liabilities that are a result thereof being referred to as the
“Parallel Debt” of such Principal Party) to pay to the Administrative Agent (in
its personal capacity and not in its capacity as agent) an amount equal to the
aggregate amount payable by such Principal Party in respect of each and every
payment obligation owed to each and every Secured Party under the Loan Documents
and, to the extent included in the Obligations, under any

 

51



--------------------------------------------------------------------------------

Hedging Agreement or arising out of or in connection with Cash Management
Services or Performance Support Instruments provided by any Secured Party
(collectively, the “Principal Obligations”) in accordance with the terms and
conditions of such Principal Obligations. The Parallel Debt of any Principal
Party shall become due and payable as and when any Principal Obligation of such
Principal Party becomes due and payable.

(b) The Administrative Agent and each Principal Party agree and acknowledge
that:

(i) the Parallel Debt of each Principal Party constitutes an undertaking,
obligation and liability of such Principal Party to the Administrative Agent (in
its personal capacity and not in its capacity as agent) that is separate and
independent from, and without prejudice to, any Principal Obligation and
represents the Administrative Agent’s own claim as a creditor in its own right
to receive payment of such Parallel Debt from such Principal Party (and for the
avoidance of doubt, for purposes of Netherlands law, the Parallel Debt of each
Principal Party constitutes independent claims (zelfstandige vorderingen) of the
Administrative Agent vis-à-vis each Principal Party); and

(ii) the security interest created under the Loan Documents to secure the
Parallel Debt is granted to the Administrative Agent in its capacity as sole
creditor of the Parallel Debt and, for purposes of Netherlands law, each
Principal Party and the Administrative Agent acknowledge that the Administrative
Agent acts in its own name and not as representative (vertegenwoordiger) of the
Secured Parties or any of them.

(c) The Administrative Agent and each Principal Party agree and acknowledge
that:

(i) the Parallel Debt of each Principal Party shall be decreased if and to the
extent that the Principal Obligations of such Principal Party have been paid or,
in the case of guarantee obligations, discharged;

(ii) the Principal Obligations of each Principal Party shall be decreased if and
to the extent that the Parallel Debt of such Principal Party has been paid or,
in the case of guarantee obligations, discharged; and

(iii) the amount payable under the Parallel Debt of each Principal Party shall
at no time exceed the amount payable under the Principal Obligations of such
Principal Party.

(d) Any amount received or recovered by the Administrative Agent in respect of
any Parallel Debt (including as a result of any enforcement proceedings) shall
be applied in accordance with the terms of this Agreement and the other Security
Documents.

(e) The Administrative Agent accepts the provisions of this clause 8.16
(Parallel Debt) on behalf of the Secured Parties.

 

52



--------------------------------------------------------------------------------

(f) The rights of the Secured Parties (other than the Administrative Agent) to
receive payment of amounts payable by each Principal Party under the Principal
Obligations are several and are separate and independent from, and without
prejudice to, the rights of the Administrative Agent to receive payment under
this Section 8.16 and each Principal Party’s obligations under this Section 8.16
toward the Administrative Agent constitutes a single and separate obligation
from any other debt or obligation of each Principal Party under the Principal
Obligations.

[Signature Pages Follow]

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NCR CORPORATION, by  

/s/ Robert Fishman

  Name: Robert Fishman  

Title: Senior Vice President and

          Chief Financial Officer

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Executed by NCR LIMITED acting by: /s/ Carolikne Kee Signature of director
Director Name of director:  

Caroline Kee

in the presence of:

TKovacevic

Signature of witness Name of witness: Tanja Kovacevic Address: 5 Merchant
Square, London W218Q Occupation: Contract Manager

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

NCR NEDERLAND B.V., by  

/s/ John Boudreau

  Name: John Boudreau   Title: Attorney-in-fact

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

GIVEN under the Common Seal of

NCR GLOBAL SOLUTIONS LIMITED

and delivered as a deed:

 

/s/ William Wayne

Director

/s/ Bruce Gowans

Director

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

NCR INTERNATIONAL, INC., by  

/s/ John Boudreau

  Name: John Boudreau   Title: Treasurer

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

RADIANT PAYMENT SERVICES, LLC, by  

John Boudreau

  Name: John Boudreau   Title: Treasurer

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

DIGITAL INSIGHT CORPORATION, by  

/s/ John Boudreau

  Name: John Boudreau   Title: Treasurer

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, by  

/s/ Tina Ruyter

  Name: Tina Ruyter   Title: Executive Director

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Schedule I to the

Collateral Agreement

SUBSIDIARY LOAN PARTIES

NCR International, Inc.

Radiant Payment Services, LLC

Digital Insight Corporation



--------------------------------------------------------------------------------

Schedule II to the

Collateral Agreement

GRANTORS

NCR Corporation

NCR International, Inc.

Radiant Payment Services, LLC

Digital Insight Corporation



--------------------------------------------------------------------------------

Schedule III to the

Collateral Agreement

GUARANTORS

NCR Corporation

NCR International, Inc.

Radiant Payment Services, LLC

Digital Insight Corporation



--------------------------------------------------------------------------------

Schedule IV to the

Collateral Agreement

PLEDGED EQUITY INTERESTS

 

Loan Party

  

Issuer

   Certificate
Number      Number of
Equity
Interests      Percentage
of
Ownership
Pledged  

NCR Corporation

   NCR EasyPoint LLC      N/A         N/A         100 % 

NCR Corporation

   NCR Government Systems LLC      N/A         N/A         100 % 

NCR Corporation

   NCR Middle East Holdings, LLC      N/A         N/A         100 % 

NCR Corporation

   NCR International, Inc.     


 

1


2

  


  

    
  1,000
5.5517257   
        100 % 

NCR International, Inc.

   NCR Corporation India Private Limited     
  39,869,271 to
219,149,185 9A   
        179,279,915         64.99 % 

NCR Corporation

   NCR Corporation India Private Limited     
  710,292 to
710,486 4A   
        195         .01 % 

NCR International, Inc.

   NCR France SNC      N/A         486,356         64.675 % 

NCR Corporation

   NCR France SNC      N/A         2,444         0.325 % 

NCR Corporation

   NCR Dutch Holdings C.V.      N/A         N/A         .01 % 

NCR International, Inc.

   NCR Dutch Holdings C.V.      N/A         N/A         64.99 % 

NCR Corporation

   Keynesplein Holding C.V.      N/A         N/A         58.175 % 

NCR International, Inc.

   Keynesplein Holding C.V.      N/A         N/A         6.825 % 

NCR Corporation

   Radiant Payment Services, LLC      N/A         N/A         100 % 

NCR International, Inc.

   TCR Business Systems, Inc.      1         100         100 % 

NCR Corporation

   NCR International S.e.n.c.      N/A         13,893         61.75 % 

NCR International, Inc.

   NCR International S.e.n.c.      N/A         731         3.25 % 

NCR

   Radiant Systems Retail      2         65         65 % 



--------------------------------------------------------------------------------

International, Inc.

   Solutions Pte Ltd. (Singapore)         

NCR Corporation

   Digital Insight Corporation      C-002         1,000         100 % 

NCR Corporation

   Global Acquisition C.V.      N/A         N/A         64.99 % 

NCR Corporation

   NCR Foreign Investco, LLC      N/A         N/A         100 % 

NCR Corporation

   NCR Foreign Investco 1, LLC      N/A         N/A         65 % 

NCR International, Inc.

   NCR Japan Ltd.      2         46,535,000         32.8 % 

NCR International, Inc.

   NCR Canada Corporation      COM-2         65,003         65 % 

NCR Corporation

   Moon Holdings S.P.V.      O-2         65         65 % 



--------------------------------------------------------------------------------

Schedule V to the

Collateral Agreement

PLEDGED DEBT SECURITIES

 

Loan Party

  

Debtor

  

Type of Instrument

   Outstanding Principal
Amount  

NCR Corporation

   NCR Oesterreich Ges.m.b.H    Intercompany Note    EUR  12,815,847.05   

NCR Corporation

   Digital Insight Corporation    Intercompany Note    $ 1,045,000,000.00   

NCR International, Inc.

   NCR Corporation    Intercompany Note    $ 16,689,651.49   

NCR International, Inc.

   NCR Treasury Finance, Ltd.    Intercompany Note    $ 54,944,470.83   

NCR International, Inc.

   NCR Dutch Holdings C.V.    Intercompany Note    $ 48,045,931.34   



--------------------------------------------------------------------------------

Schedule VI to the

Collateral Agreement

INTELLECTUAL PROPERTY

Intellectual Property (Patents)

 

I. Patents1

 

Registered Owner

  

Type

  

Title

   Patent No.      Reg. Date  

Fujitsu Ltd And NCR

International Inc

   Utility    Sheet bundle conveying apparatus and paper sheet handling
apparatus      8448780         05/28/2013   

NCR Corporation

   Design    Barcode scanner weigh plate      D608362         01/19/2010   

NCR Corporation

   Design    Self-service terminal      D653012         01/24/2012   

NCR Corporation

   Design    Self-service terminal      D653013         01/24/2012   

NCR Corporation

   Design    Self-service terminal      D653014         01/24/2012   

NCR Corporation

   Design    Kiosk      D681030         04/30/2013   

NCR Corporation

   Design    Kiosk      D471192         03/04/2003   

NCR Corporation

   Design    Scanner tower      D560220         01/22/2008   

NCR Corporation

   Design    Self-service terminal      D505240         05/17/2005   

NCR Corporation

   Design    Price verifier      D480397         10/07/2003   

NCR Corporation

   Design    Privacy screen for a self-service terminal      D525410        
07/18/2006   

NCR Corporation

   Design    Self-service terminal      D653417         01/31/2012   

NCR Corporation

   Design    Self-service terminal      D653418         01/31/2012   

NCR Corporation

   Design    Self-service terminal      D653419         01/31/2012   

NCR Corporation

   Design    Self-service terminal      D653420         01/31/2012   

NCR Corporation

   Design    Self-service terminal      D653421         01/31/2012   

NCR Corporation

   Design    Self-service terminal      D653422         01/31/2012   

NCR Corporation

   Design    Self-service terminal      D653423         01/31/2012   

NCR Corporation

   Design    Self-service terminal      D653424         01/31/2012   

NCR Corporation

   Design    Entertainment kiosk      D652454         01/17/2012   

NCR Corporation

   Design    Computer      D654495         02/21/2012   

NCR Corporation

   Design    Financial document processing module      D456586        
04/30/2002   

NCR Corporation

   Design    Self-service terminal      D456587         04/30/2002   

NCR Corporation

   Design    Self-service terminal      D652601         01/17/2012   

NCR Corporation

   Design    Self-service terminal      D652602         01/17/2012   

NCR Corporation

   Design    Self-service terminal      D505765         05/31/2005   

NCR Corporation

   Design    Control device      D687783         08/13/2013   

NCR Corporation

   Design    Self-service terminal      D651784         01/03/2012   

NCR Corporation

   Design    Bar code reader      D454879         03/26/2002   

NCR Corporation

   Re-Issue    Point-of-sale system including isolation layer between client and
server software      RE40576         11/18/2008   

NCR Corporation

   Re-Issue    Method of monitoring item shuffling in a post-scan area of a
self-service checkout terminal      RE41093         02/02/2010   

NCR Corporation

   Re-Issue    Method of processing misoriented items in an image-based item
processing system and an apparatus therefor      RE41418         07/06/2010   

NCR Corporation

   Re-Issue    Apparatus and method for operating a checkout system having a
display monitor which displays both transaction information and
customer-specific messages during a checkout transaction      RE41717        
09/21/2010   

 

1  * Subject to Master Acquisition Agreement dated as of January 6, 2016, by and
among the Company, Receiptco LLC and Receiptco (UK), Ltd., and Intellectual
Property Agreement dated as of January 6, 2016, by and between the Company and
Receiptco LLC

 

2



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Cash dispensing apparatus (ATM) and method for separating bank
notes      5597996        01/28/1997   

NCR Corporation

   Utility    Sheet Separating apparatus      5630582        05/20/1997   

NCR Corporation

   Utility    Self-service, banking system      5661285        08/26/1997   

NCR Corporation

   Utility    Document drive apparatus for directing a document around a corner
     5676368        10/14/1997   

NCR Corporation

   Utility    Indicator device      5676456        10/14/1997   

NCR Corporation

   Utility    Adjustable display mount      5697588        12/16/1997   

NCR Corporation

   Utility    Method for reinker reservoir pad insertion      5718031 *     
02/17/1998   

NCR Corporation

   Utility    Display peripheral incorporating a wedge interface      5719382   
    07/02/1998   

NCR Corporation

   Utility    Shutter control mechanism      5721420        02/24/1998   

NCR Corporation

   Utility    Method of backlighting a display panel of an ATM      5739876     
  04/14/1998   

NCR Corporation

   Utility    Multilayerd thermal transfer medium for matte finish printing     
5744226 *      04/28/1998   

NCR Corporation

   Utility    Security container      5746140        05/05/1998   

NCR Corporation

   Utility    Method and apparatus for enhancing security in a self-service
checkout station      5747784        05/05/1998   

NCR Corporation

   Utility    Hypertext markup language (HTML) extensions for graphical
reporting over an internet      5748188        05/05/1998   

NCR Corporation

   Utility    Method and apparatus for identifying names with a speech
recognition program      5752230        05/12/1998   

NCR Corporation

   Utility    Electronic price label having a switched light      5753900       
05/19/1998   

NCR Corporation

   Utility    Method of diagnosing communication problems of electronic price
labels      5758064        05/26/1998   

NCR Corporation

   Utility    Shutter mechanism for card controlled self-service transaction
terminal      5760380        06/02/1998   

NCR Corporation

   Utility    Method and apparatus for simulating bar code      5760383       
06/02/1998   

NCR Corporation

   Utility    Browser kiosk system      5761071 2      06/02/1998   

NCR Corporation

   Utility    Electronic scale including a fault-detecting electronic display
module      5767454        06/16/1998   

NCR Corporation

   Utility    Bar code error scanner      5767498        06/16/1998   

NCR Corporation

   Utility    Cash drawer assembly with cutter      5768965        06/23/1998   

NCR Corporation

   Utility    Access card for multiple accounts      5770843        6/23/1998   

NCR Corporation

   Utility    Overload protected loadcell      5773729        6/30/1998   

NCR Corporation

   Utility    Scale with reset extender bar      5773767        6/30/1998   

NCR Corporation

   Utility    Method of optimizing electronic price label systems      5794215
       08/11/1998   

NCR Corporation

   Utility    Self-service terminal capable of detecting fraudulent use of an
integrated circuit card      5796083        08/18/1998   

NCR Corporation

   Utility    Winding arbor having a plurality of air valves for making coreless
paper rolls and method for using      5797559 *      08/25/1998   

NCR Corporation

   Utility    Selective pattern scanner      5818025        10/06/1998   

NCR Corporation

   Utility    Telephone tone security device      5818937        10/06/1998   

NCR Corporation

   Utility    Multilayered thermal transfer medium with opaque sub-coat     
5824399 *      10/20/1998   

NCR Corporation

   Utility    Method of controlling viewability of a display screen and a device
therefor by placing an LCD in front of a CRT      5825436        10/20/1998   

NCR Corporation

   Utility    Web information kiosk      5826267 3      10/20/1998   

 

2  The Company shall use its commercially reasonable efforts to file a release
with respect to the security interest held by MMV Financial Inc. dated 1/19/2007
and recorded at Reel/Frame 019019/0276 within a reasonable amount of time after
the Effective Date.

3  The Company shall use its commercially reasonable efforts to file a release
with respect to the security interest held by MMV Financial Inc. dated 1/19/2007
and recorded at Reel/Frame 01920/0105 within a reasonable amount of time after
the Effective Date.



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Card reader system including an invalidating device      5828043
       10/27/1998   

NCR Corporation

   Utility    Greeting card kit having associated adhesive labels or stickers
for customized greeting cards      5829790 *      11/03/1998   

NCR Corporation

   Utility    System and method for performing intelligent analysis of a
computer database      5832496        11/03/1998   

NCR Corporation

   Utility    Electromagnetic actuators      5834863        11/10/1998   

NCR Corporation

   Utility    Financial transaction system      5835603        11/10/1998   

NCR Corporation

   Utility    Magnetic thermal transfer ribbon with aqueous ferrofluids     
5843579 *      12/01/1998   

NCR Corporation

   Utility    Method and system for redeeming coupons      5844221       
12/01/1998   

NCR Corporation

   Utility    Systems and methods for generating and displaying a symbolic
representation of a network model      5845124        12/01/1998   

NCR Corporation

   Utility    Electronic price label having a two-part overlay arrangement     
5847378        12/08/1998   

NCR Corporation

   Utility    System for data transmission between a wedge microcontroller and a
personal computer microcontroller by disconnecting the keyboard microcontroller
and placing the same in hold state      5848292        12/08/1998   

NCR Corporation

   Utility    User controlled browser identification disclosing mechanism     
5848412        12/08/1998   

NCR Corporation

   Utility    Self service print terminal      5852977        12/29/1998/   

NCR Corporation

   Utility    Apparatus for detecting multiple superposed sheets      5853089   
    12/29/1998   

NCR Corporation

   Utility    Electronic shelf labels for mounting in c channels of retail
shelves and method for mounting      5853196        12/29/1998   

NCR Corporation

   Utility    Electronic sign having automatic price display      5854474       
12/29/1998   

NCR Corporation

   Utility    Method of displaying a government program message by an electronic
price label      5854475        12/29/1998   

NCR Corporation

   Utility    Method of displaying a product restriction message by an
electronic price label      5854476        12/29/1998   

NCR Corporation

   Utility    Management of client requests in a client-server environment     
5857188        01/05/1999   

NCR Corporation

   Utility    Self-service terminal and method of performing a maintenance
operation of a card reader of a self-service terminal      5861614       
01/19/1999   

NCR Corporation

   Utility    Method of processing documents moving along a transport path of a
document processing system and an apparatus therefor      5861646       
01/19/1999   

NCR Corporation

   Utility    Self reading permanent electronic label for a computing device   
  5864126        01/26/1999   

NCR Corporation

   Utility    Magnetic thermal transfer ribbon with non-metallic magnets     
5866637 *      02/02/1999   

NCR Corporation

   Utility    High print quality thermal transfer ribbons      5866643 *     
02/02/1999   

NCR Corporation

   Utility    System and method for distributing configuration-dependent
software revisions to a computer system      5867714        02/02/1999   

NCR Corporation

   Utility    Selective inking cassette      5868506 *      02/09/1999   

NCR Corporation4

   Utility    EPL scheduled price verification system and method      5870714   
    02/09/1999   

 

4  Assignment recorded in error to Block Drug Company, Inc. NCR has requested a
corrective assignment.



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    System and method for segmenting a database based upon data
attributes      5870746        02/09/1999   

NCR Corporation

   Utility    Multi-functional retail terminal and associated method     
5878211        03/02/1999   

NCR Corporation

   Utility    Thermal paper with security features      5883043 *     
03/16/1999   

NCR Corporation

   Utility    Multiside coverage optical scanner      5886336        03/23/1999
  

NCR Corporation

   Utility    Document picker apparatus      5890709        04/06/1999   

NCR Corporation

   Utility    Document feeder apparatus      5890710        04/06/1999   

NCR Corporation

   Utility    Document feeder tray      5890712        04/06/1999   

NCR Corporation

   Utility    Low profile planar scanner      5892214        04/06/1999   

NCR Corporation

   Utility    Method and apparatus for routing voice and video calls to a group
of agents      5894512        04/13/1999   

NCR Corporation

   Utility    Broadcast software distribution      5894516        04/13/1999   

NCR Corporation

   Utility    Self-service shopping system including an electronic price label
system      5898383        04/27/1999   

NCR Corporation

   Utility    Apparatus for detecting the presence and speed of a record medium
     5900639        05/04/1999   

NCR Corporation5

   Utility    Method for displaying an IT (Information Technology) architecture
visual model in a symbol-based decision rational table      5903478       
05/11/1999   

NCR Corporation

   Utility    Automated lesson selection and examination in computer-assisted
education      5904485        05/18/1999   

NCR Corporation

   Utility    Security via hole(s) for printed circuit boards      5905640     
  05/18/1999   

NCR Corporation

   Utility    Client/server distribution of performance monitoring data     
5905868        05/18/1999   

NCR Corporation

   Utility    Method of displaying a promotional message by an electronic price
label      5907143        05/25/1999   

NCR Corporation

   Utility    Methods and apparatus for sending electronic data signals     
5910986        06/08/1999   

NCR Corporation

   Utility    Line focus barcode scanner      5914477        06/22/1999   

NCR Corporation

   Utility    Method of assigning promotional messages to electronic price
labels      5914670        06/22/1999   

NCR Corporation

   Utility    Self-service system      5915246        06/22/1999   

NCR Corporation

   Utility    Sheet handling apparatus      5915681        06/29/1999   

NCR Corporation

   Utility    Method of authenticating an application program and a system
therefor      5917421        06/29/1999   

NCR Corporation

   Utility    System and method of assigning an electronic serial number to a
radio frequency device      5917422        06/29/1999   

NCR Corporation

   Utility    Distributed electronic performance support systems      5918054   
    06/29/1999   

NCR Corporation

   Utility    Electronic price label price synchronization system and method   
  5918212        06/29/1999   

NCR Corporation

   Utility    Automatic teller machines      5918748        07/06/1999   

NCR Corporation

   Utility    Reactive thermal transfer medium with encapsulated epoxy     
5919557 *      07/06/1999   

NCR Corporation

   Utility    System and method for building testing and integrating a graphical
dynakey user interface      5920312        07/06/1999   

NCR Corporation

   Utility    System and method for navigation and interaction in structured
information spaces      5923330        07/13/1999   

 

5 

Assignment recorded in error from Troux Technologies to Square 1 Bank. NCR has
requested a corrective assignment.



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Method of assigning electronic price labels to groups of price
lookup file items      5926797        07/20/1999   

NCR Corporation

   Utility    Transaction terminal with modular display      5928320       
07/27/1999   

NCR Corporation

   Utility    Self-service terminal (SST) and method of operating the SST to
control movement of a card of the SST      5929413        07/27/1999   

NCR Corporation

   Utility    Magnetic card sensor for sensing presence of a card having a
magnetic stripe and thickness complying with ISO standard      5929426       
07/27/1999   

NCR Corporation

   Utility    Communication system for preventing interference between wireless
devices      5930683        07/27/1999   

NCR Corporation

   Utility    Thermal transfer ribbon with conductive polymers      5932643 *   
  08/03/1999   

NCR Corporation

   Utility    Mechanism for providing wireless audio and control channels for
personal computer interactive phone (PCIP) system      5933775        08/03/1999
  

NCR Corporation

   Utility    Shrink wrap pack former      5934047 *      08/10/1999   

NCR Corporation

   Utility    Keypad      5936557        08/10/1999   

NCR Corporation

   Utility    Updating of electronic performance support systems by remote
parties      5937197        08/10/1999   

NCR Corporation

   Utility    Dependable web page synchronization mechanism      5941957       
08/24/1999   

NCR Corporation

   Utility    Electronic forms voice messaging apparatus and method      5943401
       08/24/1999   

NCR Corporation

   Utility    Method of displaying promotional messages by electronic price
labels      5943654        08/24/1999   

NCR Corporation

   Utility    Apparatus for monitoring a self-service transaction terminal     
5945602        08/31/1999   

NCR Corporation

   Utility    Apparatus for issuing integrated circuit cards      5949046       
09/07/1999   

NCR Corporation

   Utility    Mechanism for dependably organizing and managing information for
web synchronization and tracking among multiple browsers      5951643       
09/14/1999   

NCR Corporation

   Utility    Dependable data element synchronization mechanism      5951652   
    09/14/1999   

NCR Corporation

   Utility    Thermal transfer medium with phase isolated reactive components   
  5952098 *      09/14/1999   

NCR Corporation

   Utility    Backcoat for thermal transfer ribbons      5952107 *     
09/14/1999   

NCR Corporation

   Utility    Method and apparatus for detecting item substitutions during entry
of an item into a self-service checkout terminal      5952642        09/14/1999
  

NCR Corporation

   Utility    Mechanism for dependably managing web synchronization and tracking
operations among multiple browsers      5954798        09/21/1999   

NCR Corporation

   Utility    Self service terminal      5962830        10/05/1999   

NCR Corporation

   Utility    Method of extracting relevant character information from gray
scale image data for character recognition      5963669        10/05/1999   

NCR Corporation

   Utility    Winding arbor      5964430 *      10/12/1999   

NCR Corporation

   Utility    Method and apparatus for enhancing security in a self-service
checkout terminal      5965861        10/12/1999   

NCR Corporation

   Utility    System for detecting multiple superposed sheets      5965865     
  10/12/1999   

NCR Corporation

   Utility    Computer system and method including a portable portion that has a
capability to diagnose and perform analysis for a stationary position and for a
portable portion      5968187        10/19/1999   

NCR Corporation

   Utility    Price determination system and method using digitized gray-scale
image recognition and price-lookup files      5969317        10/19/1999   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.      Reg. Date  

NCR Corporation

   Utility    Keyboard      5969320         10/19/1999   

NCR Corporation

   Utility    Apparatus and method of securing a heat dissipating cover to a
thermally conductive housing associated with a retail terminal      5973922   
     10/26/1999   

NCR Corporation

   Utility    System for authenticating printed documents      5974883        
11/02/1999   

NCR Corporation

   Utility    Convertible barcode scanner      5975417         11/02/1999   

NCR Corporation

   Utility    Apparatus and method for dissipating heat from a core module
assembly of a retail terminal      5978225         11/02/1999   

NCR Corporation

   Utility    Card reader/writer with pivoting read/write contact head     
5984179         11/16/1999   

NCR Corporation

   Utility    Electronic price label system including groups of electronic price
labels and method of managing the groups      5987427         11/16/1999   

NCR Corporation

   Utility    Method and apparatus for checking out non-barcoded items at a
checkout station      5987428         11/16/1999   

NCR Corporation

   Utility    Self-service deposit method and apparatus      5987431        
11/16/1999   

NCR Corporation

   Utility    Method of improving assistance to an operator to balance an
out-of-proof transaction and an apparatus therefor      5987437        
11/16/1999   

NCR Corporation

   Utility    Method of delaying availability of price changes to checkout
terminals following EPL price changes      5988498         11/23/1999   

NCR Corporation

   Utility    Apparatus for detecting the passage of multiple superposed sheets
along a feed path      5988634         11/23/1999   

NCR Corporation

   Utility    Self-service checkout apparatus      5992570         11/30/1999   

NCR Corporation

   Utility    Electrical lead and financial terminal including the lead     
5999097         12/07/1999   

NCR Corporation

   Utility    Electronic price label system which displays prices in multiple
currencies      5999913         12/07/1999   

NCR Corporation

   Utility    Electronic price label mounting device and method      6000611   
     12/14/1999   

NCR Corporation

   Utility    Magnetic card reader      6000620         12/14/1999   

NCR Corporation

   Utility    Multi-transaction service system      6003019         12/14/1999
  

NCR Corporation

   Utility    Assigning security levels to particular documents on a document by
document basis in a database      6006228         12/21/1999   

NCR Corporation

   Utility    System and method of reporting a status of another system through
an electronic price label system      6009538         12/28/1999   

NCR Corporation

   Utility    System and method of locating wireless devices      6011487      
  01/04/2000   

NCR Corporation

   Utility    EPL price change verification system and method      6012040      
  01/04/2004   

NCR Corporation

   Utility    Multi-transaction service system      6012050         01/04/2000
  

NCR Corporation

   Utility    System and method of managing displayed message priorities in an
EPL system      6021395         02/01/2000   

NCR Corporation

   Utility    Multi-stage transaction executed from multiple ATMs      6021400
        02/01/2000   

NCR Corporation

   Utility    Method of sending messages to an electronic price label     
6026373         02/15/2000   

NCR Corporation

   Utility    Method and apparatus for optimizing promotional sale of products
based upon historical data      6029139         02/22/2000   

NCR Corporation

   Utility    Electronic price label comprised of a liquid crystal display with
polarizers perpendicular to each other creating a wide verticle viewing angle   
  6031585         02/29/2000   

NCR Corporation

   Utility    Method and apparatus for detecting item placement and item removal
during operation of a self-service checkout terminal      6032128        
02/29/2000   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.   Reg. Date

NCR Corporation

   Utility    Method for issuing a new authenticated electronic ticket based on
an expired authenticated ticket and distributed server architecture for using
same    6032260   02/29/2000

NCR Corporation

   Utility    Document feeder    6032946   03/07/2000

NCR Corporation

   Utility    Method for monitoring user interactions with web pages from web
server using data and command lists for maintaining information visited and
issued by participants    6035332   03/07/2000

NCR Corporation

   Utility    Communication device and method for electronic price label systems
   6035437   03/07/2000

NCR Corporation

   Utility    Multi-layer thermal transfer media from selectively curable
formulations    6040040*   03/21/2000

NCR Corporation

   Utility    Self-service computer assembly with integrated receipt printer   
6042007   03/28/2000

NCR Corporation

   Utility    System and method of determining price differences between price
look-up files    6044358   03/28/2000

NCR Corporation

   Utility    Method of minimizing power consumption within an electronic price
label    6044359   03/28/2000

NCR Corporation

   Utility    Offset barcode scanner    6045045   04/04/2000

NCR Corporation

   Utility    Full coverage barcode scanner    6045046   04/04/2000

NCR Corporation

   Utility    Electronic price label including noisemaker and method of locating
electronic price labels    6046682   04/04/2000

NCR Corporation

   Utility    Method and system for monitoring and enhancing computer-assisted
performance    6047261   04/04/2000

NCR Corporation

   Utility    Method for providing security and enhancing efficiency during
operation of a self-service checkout terminal    6047262   04/04/2000

NCR Corporation

   Utility    Method of displaying information by an electronic price label   
6047263   04/04/2000

NCR Corporation

   Utility    Retail terminal and associated mounting method    6053411  
04/25/2000

NCR Corporation

   Utility    System and method for improving reliability and performance of
wireless communication systems using message pooling    6055414   04/25/2000

NCR Corporation

   Utility    Method and apparatus for providing security to a self-service
checkout terminal    6056087   05/02/2000

NCR Corporation

   Utility    Multilayered thermal transfer medium for high speed printing   
6057028*   05/02/2000

NCR Corporation

   Utility    Apparatus and method of operating a retail terminal having a
single-orientation base assembly and a multiple-orientation base assembly   
6062477   05/16/2000

NCR Corporation

   Utility    Document transport apparatus    6068255   05/30/2000

NCR Corporation

   Utility    System and method for improving reliability and performance of
wireless communication systems using message pooling    6070057   05/30/2000

NCR Corporation

   Utility    Printable sheet with removable label and method for producing same
   6071585*   06/06/2000

NCR Corporation

   Utility    Automated teller machine including a mechanism which retracts a
stack of currency notes which has been presented to a user    6073837  
06/13/2000

NCR Corporation

   Utility    System and method for spectroscopic product recognition and
identification    6075594*   06/13/2000

NCR Corporation

   Utility    Browser kiosk system    6078848   06/20/2000

NCR Corporation

   Utility    Method and apparatus for resetting a product scale of a retail
checkout terminal    6080938   06/27/2000



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Adjustable balance weight      6082186        07/04/2000   

NCR Corporation

   Utility    System for detecting superposed sheets      6082732       
07/04/2000   

NCR Corporation

   Utility    Retail terminal having a tilt mechanism which includes a ratchet
member for positioning a display monitor relative to a stationary base     
6085972        07/11/2000   

NCR Corporation

   Utility    Off-scale item sensing apparatus and method for a bar code reader
     6085979        07/11/2000   

NCR Corporation

   Utility    Method and apparatus for checking out items which do not have a
record corresponding thereto stored in a master product database      6089454   
    07/18/2000   

NCR Corporation

   Utility    Document feeder      6089561        07/18/2000   

NCR Corporation

   Utility    Card reader      6092723        07/25/2000   

NCR Corporation

   Utility    Apparatus for authenticating sheets      6094500        07/25/2000
  

NCR Corporation

   Utility    ATM delivery roll validation      6095414 *      08/01/2000   

NCR Corporation

   Utility    Electronic price label system including groups of electronic price
labels and method of managing the groups      6098049        08/01/2000   

NCR Corporation

   Utility    Electronic price label antenna      6100850        08/08/2000   

NCR Corporation

   Utility    Method and apparatus for reducing shrinkage during operation of a
self-service checkout terminal      6105866        08/22/2000   

NCR Corporation

   Utility    Print media with near infrared fluorescent sense mark and printer
therefor      6106910 *      08/22/2000   

NCR Corporation

   Utility    Electronic price label system including an electronic price label
for attracting customers      6107936        08/22/2000   

NCR Corporation

   Utility    Paper roll impression identification      6112653 *     
09/05/2000   

NCR Corporation

   Utility    Hand-held scanner device having a smart card associated therewith
and associated method      6112857        09/05/2000   

NCR Corporation

   Utility    Pattern recognition constraint network      6122399       
09/19/2000   

NCR Corporation

   Utility    Parallel document buffer and method of buffering documents     
6124561        09/26/2000   

NCR Corporation

   Utility    Electronic price label mounting device      6126125       
10/03/2000   

NCR Corporation

   Utility    Collection and integration of internet and electronic commerce
data in a database during web browsing      6128624        10/03/2000   

NCR Corporation

   Utility    Security paper with shrinking polymer security feature     
6132854 *      10/17/2000   

NCR Corporation

   Utility    Sheet feeding apparatus      6135440        10/24/2000   

NCR Corporation

   Utility    Flip-up tab pouch      6138900 *      10/31/2000   

NCR Corporation

   Utility    Print media with untrimmed print gaps      6142077 *     
11/07/2000   

NCR Corporation

   Utility    Computer system management using dedicated cellular appliance     
6145101        11/07/2000   

NCR Corporation

   Utility    Method and apparatus for operating a self-service checkout
terminal which has a single weight scale for performing both an itemization and
a security function      6145629        11/14/2000   

NCR Corporation

   Utility    Ceramic marking system with decals and thermal transfer ribbon   
  6149747 *      11/21/2000   

NCR Corporation

   Utility    Method of improving assistance to an operator during jam recovery
in an item processing system      6151132        11/21/2000   

NCR Corporation

   Utility    Computer architecture and method for validating and collecting and
metadata and data about the internet and electronic commerce environments (data
discoverer)      6151584        11/21/2000   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Computer architecture and method for collecting, analyzing and/or
transforming internet and/or electronic commerce data for storage into a data
storage area      6151601        11/21/2000   

NCR Corporation

   Utility    Cash drawer bill dispenser      6152366        11/28/2000   

NCR Corporation

   Utility    Returnable mailer      6155481 *      12/05/2000   

NCR Corporation

   Utility    Method and apparatus for operating a security system of a
self-service checkout terminal      6155486        12/05/2000   

NCR Corporation

   Utility    Item checkout device including a bar code data collector and a
produce data collector      6155489        12/05/2000   

NCR Corporation

   Utility    Document feeding apparatus      6155556        12/05/2000   

NCR Corporation

   Utility    Methods and apparatus for supplemental barcode detection and
decoding      6158660        12/12/2000   

NCR Corporation

   Utility    Modular bar code scanner and scale assembly      6161758       
12/19/2000   

NCR Corporation

   Utility    Self service terminal      6164529        12/26/2000   

NCR Corporation

   Utility    Thermal paper with a near infrared radiation scannable data image
     6165937 *      12/26/2000   

NCR Corporation

   Utility    Thermal transfer ribbon with paper leader and trailer      6166755
*      12/26/2000   

NCR Corporation

   Utility    Self-service checkout terminal      6167381        12/26/2000   

NCR Corporation

   Utility    Combination custom printed form and container and method of using
     6167679 *      01/02/2001   

NCR Corporation

   Utility    Shelf talker management system and method      6169493       
01/02/2001   

NCR Corporation

   Utility    Method and apparatus for forming subject (context) map and
presenting Internet data according to the subject map      6169997       
01/02/2001   

NCR Corporation

   Utility    Returnable shipping label      6170879 *      01/09/2001   

NCR Corporation

   Utility    Thermal transfer media with a mixture of non-melting solid
particles of distinct sizes      6171690 *      01/09/2001   

NCR Corporation

   Utility    Thermal transfer medium with phase isolated reactive components   
  6172142 *      01/09/2001   

NCR Corporation

   Utility    Method of displaying temporary information by an electronic price
label      6173268        01/09/2001   

NCR Corporation

   Utility    Method and apparatus for forming page map to present internet data
meaningful to management and business operation      6175838        01/16/2001
  

NCR Corporation

   Utility    System and method for detecting a human face in uncontrolled
environments      6184926        02/06/2001   

NCR Corporation

   Utility    Inverted shelf talker sheet      6186555 *      02/13/2001   

NCR Corporation

   Utility    Method and apparatus for displaying instructional messages during
operation of a self-service checkout terminal      6189790        02/20/2001   

NCR Corporation

   Utility    System and methods for exemplar based bar code error detection and
correction      6189792        02/20/2001   

NCR Corporation

   Utility    Automated teller machine      6196456        03/06/2001   

NCR Corporation

   Utility    Sheet dispensing mechanism      6196457        03/06/2001   

NCR Corporation

   Utility    Card reader      6196463        03/06/2001   

NCR Corporation

   Utility    Document routing mechanism      6196464        03/06/2001   

NCR Corporation

   Utility    Self-service terminal      6199754        03/13/2001   

NCR Corporation

   Utility    Method of authenticating an application program and a system
therefor      6202924        03/20/2001   

NCR Corporation

   Utility    Escrow storage device      6203000        03/20/2001   

NCR Corporation

   Utility    System and method for notifying itinerants of film development   
  6203217        03/20/2001   

NCR Corporation

   Utility    Film drop-off apparatus and method      6206585        03/27/2001
  



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    System and process for manipulating and viewing hierarchical
iconic containers      6208344        03/27/2001   

NCR Corporation

   Utility    Secure data processing method and system      6209099       
03/27/2001   

NCR Corporation

   Utility    Remote control device and method for electronic price label
systems      6211773        04/03/2001   

NCR Corporation

   Utility    Visual displays      6211930        04/03/2001   

NCR Corporation

   Utility    Apparatus and method for operating a checkout system having a
scanner which is rotatable between an assisted scanner position and a
self-service scanner position      6213395        04/10/2001   

NCR Corporation

   Utility    Method and apparatus for determining a stable weight measurement
for use in a security software application of a self-service checkout terminal
     6215078        04/10/2001   

NCR Corporation

   Utility    Label sheet      6217078 *      04/17/2001   

NCR Corporation

   Utility    Desensitized price label      6217966 *      04/17/2001   

NCR Corporation

   Utility    Personal computer assisted multiple line access      6219411     
  04/17/2001   

NCR Corporation

   Utility    Methods and apparatus for determining bar code label location
information      6220513        04/24/2001   

NCR Corporation

   Utility    Jet ink with a magneto-rheological fluid      6221138 *     
04/24/2001   

NCR Corporation

   Utility    Automatic teller machines      6225902        05/01/2001   

NCR Corporation

   Utility    Thermal transfer ribbons with large size wax or resin particles   
  6231964 *      05/15/2001   

NCR Corporation

   Utility    Film drop-off apparatus and method      6233399        05/15/2001
  

NCR Corporation

   Utility    Low-bandwidth remote conferencing      6233605        05/15/2001
  

NCR Corporation

   Utility    System and method of tracking short range transmitters     
6236335        05/22/2001   

NCR Corporation

   Utility    Method and apparatus for screening documents      6236745       
05/22/2001   

NCR Corporation

   Utility    Position flag for manually usable means      6237524       
05/29/2001   

NCR Corporation

   Utility    System for detecting multiple superposed sheets      6237847     
  05/29/2001   

NCR Corporation

   Utility    Dual mode barcode scanner      6237851        05/29/2001   

NCR Corporation

   Utility    Method of authenticating a magnetic card      6240515       
05/29/2001   

NCR Corporation

   Utility    Sheet dispensing mechanism      6241150        06/05/2001   

NCR Corporation

   Utility    Self service terminal      6241151        06/05/2001   

NCR Corporation

   Utility    Electronic price label including a plurality of separately
addressable displays      6243690        06/05/2001   

NCR Corporation

   Utility    Water soluble silicone resin backcoat for thermal transfer ribbons
     6245416 *      06/12/2001   

NCR Corporation

   Utility    Thermal paper with security features      6245711 *     
06/12/2001   

NCR Corporation

   Utility    Product activity data collection system      6246995       
06/12/2001   

NCR Corporation

   Utility    Cash register having sawteeth shaped circular perforator     
6250547        06/26/2001   

NCR Corporation

   Utility    Privacy-enhanced database      6253203        06/26/2001   

NCR Corporation

   Utility    Apparatus for checking the condition of documents      6253603   
    07/03/2001   

NCR Corporation

   Utility    Semi-transparent label laminate      6254138 *      07/03/2001   

NCR Corporation

   Utility    Strip tied label sheet      6254952 *      07/03/2001   

NCR Corporation

   Utility    Transaction processing system including a networked produce
recognition system      6260023        07/10/2001   

NCR Corporation

   Utility    Electronic ticketing, authentication and/or authorization security
system for internet applications      6263432        07/17/2001   

NCR Corporation

   Utility    Apparatus for grouping electronic price labels      6266905       
07/31/2001   

NCR Corporation

   Utility    Apparatus for grouping electronic price labels      6269572       
08/07/2001   

NCR Corporation

   Utility    Tilted offset barcode scanner      6273337        08/14/2001   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Method for managing states within activex controls simplifying CTI
enabled application development      6275230        08/14/2001   

NCR Corporation

   Utility    Modular self service terminal      6276602        08/21/2001   

NCR Corporation

   Utility    Sheet dispensing mechanism      6276603        08/21/2001   

NCR Corporation

   Utility    Method of processing a document in an image-based document
processing system and an apparatus therefor      6282308        08/28/2001   

NCR Corporation

   Utility    Automated teller machines      6285988        09/04/2001   

NCR Corporation

   Utility    Reconfigurable checkout system      6286758        09/11/2001   

NCR Corporation

   Utility    System and method of graphically displaying relative information
by an electronic price label      6290128        09/18/2001   

NCR Corporation

   Utility    Electronic price label battery storage apparatus and replacement
method      6293463        09/25/2001   

NCR Corporation

   Utility    Pulsed barcode scanner      6293468        09/25/2001   

NCR Corporation

   Utility    Session creation mechanism for collaborative network navigation   
  6295550        09/25/2001   

NCR Corporation

   Utility    Self-service terminals      6296079        10/02/2001   

NCR Corporation

   Utility    Apparatus and method for operating a checkout system having a
security scale for providing security during an assisted checkout transaction   
  6296184        10/02/2001   

NCR Corporation

   Utility    Produce recognition system including a produce shape collector   
  6296186        10/02/2001   

NCR Corporation

   Utility    Methods and apparatus for gray image based text identification   
  6301386        10/02/2001   

NCR Corporation

   Utility    System and method of verifying graphically displayed relative
information      6301565        10/09/2001   

NCR Corporation

   Utility    Printable sheets which forms duplicate copies and methods for
producing and using same      6303539 *      10/16/2001   

NCR Corporation

   Utility    Blazed diffraction scanner      6307662        10/23/2001   

NCR Corporation

   Utility    Personal computer interactive phone system      6310940       
10/30/2001   

NCR Corporation

   Utility    Transaction processing systems      6311165        10/30/2001   

NCR Corporation

   Utility    Communication device and method for electronic price label systems
     6311308        10/30/2001   

NCR Corporation

   Utility    Liquid crystal display with enhanced character visibility     
6317184        11/13/2001   

NCR Corporation

   Utility    Method of temporarily changing an electronic price label display
sequence      6317724        11/13/2001   

NCR Corporation

   Utility    Computer system and computer implemented method for
synchronization of simultaneous web views      6317794        11/13/2001   

NCR Corporation

   Utility    Method and apparatus for checking out large items with a
self-service checkout terminal      6325290        12/04/2001   

NCR Corporation

   Utility    Acoustic coupling product label and method of using      6327365
       12/04/2001   

NCR Corporation

   Utility    Graphical user interface (GUI) prototyping and specification tool
     6330007        12/11/2001   

NCR Corporation

   Utility    Label sheet      6331018 *      12/18/2001   

NCR Corporation

   Utility    Produce data collector and produce recognition system      6332573
       12/25/2001   

NCR Corporation

   Utility    System and method for analyzing customer transactions and
interactions      6334110        12/25/2001   

NCR Corporation

   Utility    Apparatus and method for operating a checkout system having a
video camera for enhancing security during operation thereof      6343739       
02/05/2002   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Methods and apparatus for requesting assistance at a self-checkout
terminal      6347137        02/12/2002   

NCR Corporation

   Utility    Methods and apparatus for determining bar code label location
information      6347741        02/19/2002   

NCR Corporation

   Utility    Apparatus and method for operating a checkout system having a
number of interface terminals associated therewith      6354497       
03/12/2002   

NCR Corporation

   Utility    Method for displaying the status of a self-service checkout
terminal      6354498        03/12/2002   

NCR Corporation

   Utility    Anti-fraud device      6357657        03/19/2002   

NCR Corporation

   Utility    Security Screen for self-service terminals      6357881       
03/19/2002   

NCR Corporation

   Utility    System and method of consolidating information for display by
electronic price labels      6360207        03/19/2002   

NCR Corporation

   Utility    Method and apparatus for employing a hidden security partition to
enchance system security      6360945        03/26/2002   

NCR Corporation

   Utility    Sheet dispenser mechanism      6361043        03/26/2002   

NCR Corporation

   Utility    System and process for assessing the quality of a signature within
a binary imageu      6363162        03/26/2002   

NCR Corporation

   Utility    Method and apparatus for operating a self-service checkout system
having a number of retail terminals associated therewith      6363355       
03/26/2002   

NCR Corporation

   Utility    Visual bar code recognition method      6366696        04/02/2002
  

NCR Corporation

   Utility    Self service terminal      6367695        04/09/2002   

NCR Corporation

   Utility    Electronic price label mounting apparatus      6367752       
04/09/2002   

NCR Corporation

   Utility    Financial document processing system and method of operating a
financial document processing system to verify zone coordinates      6370266   
    04/09/2002   

NCR Corporation

   Utility    Linear variable filter spectrometer      6373574        04/16/2002
  

NCR Corporation

   Utility    Call management system and associated method for a local telephone
circuit      6377663        04/23/2002   

NCR Corporation

   Utility    Automated teller machines and method of replenishiing the same   
  6378770        04/30/2002   

NCR Corporation

   Utility    Printable sheet with removeable label and method for producing
same      6379488 *      04/30/2002   

NCR Corporation

   Utility    Retail system for allowing a customer to perform a retail
transaction and associated method      6382357        05/07/2002   

NCR Corporation

   Utility    Printing apparatus and method      6382504        05/07/2002   

NCR Corporation

   Utility    Methods and apparatus for digitizing and processing of analog
barcode signals      6382511        05/07/2002   

NCR Corporation

   Utility    Method and apparatus for routing service request / agent programs
to service provider sites wherein said programs comprise of a list of the sites
visited      6385175        05/07/2002   

NCR Corporation

   Utility    Method and apparatus for operating a self-service retail system in
a department      6386448        05/14/2002   

NCR Corporation

   Utility    Coin dispenser      6390360        05/21/2002   

NCR Corporation

   Utility    Apparatus and method for operating convertible checkout system
which has a customer side and a personnel side      6390363        05/21/2002   

NCR Corporation

   Utility    Fraud prevention arrangement      6390367        05/21/2002   

NCR Corporation

   Utility    Streamlined scanner spinner      6390369        05/21/2002   

NCR Corporation

   Utility    Checkout terminal and associated method having movable scanner   
  6394345        05/28/2002   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Methods and apparatus for enhanced scanner operation employing bar
code and bar code fragment time and position of data collection      6394351   
    05/28/2002   

NCR Corporation

   Utility    System and method of altering transaction terms based upon current
inventory levels      6397199        05/28/2002   

NCR Corporation

   Utility    Machine for dispensing media      6398108        06/04/2002   

NCR Corporation

   Utility    System and methods for collaborative bar code error detection and
correction      6398113        06/04/2002   

NCR Corporation

   Utility    Self service terminal      6400276        06/04/2002   

NCR Corporation

   Utility    Machine operable by a card carrying data      6402024       
06/11/2002   

NCR Corporation

   Utility    Dispensing container      6402025        06/11/2002   

NCR Corporation

   Utility    Cabinet with pivoted footrest      6402273        06/11/2002   

NCR Corporation

   Utility    Method and apparatus for operating a self-service checkout
terminal and a remote supervisor terminal of a retail system      6408279       
06/18/2002   

NCR Corporation

   Utility    Methods and apparatus for delegated error handling      6408407   
    06/18/2002   

NCR Corporation

   Utility    Adhesive shelf talker      6408553 *      06/25/2002   

NCR Corporation

   Utility    Apparatus and method for operating a checkout system having an
item set-aside shelf which is movable between a number of shelf positions     
6409081        06/25/2002   

NCR Corporation

   Utility    Method of recognizing produce items using checkout frequency     
6409085        06/25/2002   

NCR Corporation

   Utility    Selective release label sheet      6410111 *      06/25/2002   

NCR Corporation

   Utility    Dual skip label laminate      6410113 *      06/25/2002   

NCR Corporation

   Utility    System and method of controlling an electronic price label     
6411196        06/25/2002   

NCR Corporation

   Utility    Methods and apparatus for providing secure signals from a touch
panel display      6411284        06/25/2002   

NCR Corporation

   Utility    Method of selecting one of a plurality of binarization programs   
  6411737        06/25/2002   

NCR Corporation

   Utility    Produce recognition system and method including weighted rankings
     6412694        07/02/2002   

NCR Corporation

   Utility    Placemats having integrated adhesive stickers or labels     
6413603 *      07/02/2002   

NCR Corporation

   Utility    Method of minimizing interference between devices which
communicate in overlapping communication bands      6415136        07/02/2002   

NCR Corporation

   Utility    System and methods for determining and displaying product pricing
     6415263        07/02/2002   

NCR Corporation

   Utility    Method and apparatus for entering an item name into a self-service
checkout terminal      6418414        07/09/2002   

NCR Corporation

   Utility    Computer system and computer implemented method for translation of
information into multiple media variations      6418439        07/09/2002   

NCR Corporation

   Utility    Method and apparatus for negotiating contract terms for execution
of a mobile software agent on a host computer      6418463        07/09/2002   

NCR Corporation

   Utility    Method for recording and reproducing the browsing activities of an
individual web browser      6418471        07/09/2002   

NCR Corporation

   Utility    Methods and apparatus for an electronic shelf label communication
system having multiple transmit      6419154        07/16/2002   

NCR Corporation

   Utility    Method for collecting and displaying information for activex
controls simplifying cti enabled application development      6421068       
07/16/2002   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Self-service terminal      6422475        07/23/2002   

NCR Corporation

   Utility    Variegated label sheet      6423391 *      07/23/2002   

NCR Corporation

   Utility    Portable communication device      6424845        07/23/2002   

NCR Corporation

   Utility    Waste despsitory      6425487        07/30/2002   

NCR Corporation

   Utility    Bow ribbed core      6425551 *      07/30/2002   

NCR Corporation

   Utility    Methods and apparatus for providing an electronic price label
countdown timer      6427138        07/30/2002   

NCR Corporation

   Utility    Apparatus and method for operating a checkout system having a
number of port expander devices associated therewith      6427914       
08/06/2002   

NCR Corporation

   Utility    Method of operating checkout system having modular construction   
  6427915        08/06/2002   

NCR Corporation

   Utility    Replenishment arrangements for automated teller machines     
6427998        08/06/2002   

NCR Corporation

   Utility    System and method of reporting a status of another system through
an electronic price label system      6430704        08/06/2002   

NCR Corporation

   Utility    Barcode supervisory terminal      6431444        08/13/2002   

NCR Corporation

   Utility    Produce recognition system and method      6431446       
08/13/2002   

NCR Corporation

   Utility    Nested label      6432499 *      08/13/2002   

NCR Corporation

   Utility    Lock protection      6434986        08/20/2002   

NCR Corporation

   Utility    Financial document processing system and method of operating a
financial document processing system      6438433        08/20/2002   

NCR Corporation

   Utility    A computer-based system and method for mapping and conveying
product location      6442530        08/27/2002   

NCR Corporation

   Utility    Method of changing an electronic price label display sequence     
6442531        08/27/2002   

NCR Corporation

   Utility    Electronic price label and method of graphically displaying
relative information by an electronic price label      6445370        09/03/2002
  

NCR Corporation

   Utility    Ambient light blocking apparatus for a produce recognition system
     6446869        09/10/2002   

NCR Corporation

   Utility    Sheet recognition system      6449032        09/10/2002   

NCR Corporation

   Utility    Self-service terminal      6454163        09/24/2002   

NCR Corporation

   Utility    Methods and apparatus for obtaining and maintaining position
information for a rotating optical element in a bar code scanner      6454169   
    09/24/2002   

NCR Corporation

   Utility    Money storage device, system and method of operating a bank
account and bank account      6454570        09/24/2002   

NCR Corporation

   Utility    System and method for touch screen environmental calibration     
6456952        09/24/2002   

NCR Corporation

   Utility    Method and apparatus for displaying a customized advertising
message with a retail terminal      6456981        09/24/2002   

NCR Corporation

   Utility    Media processing      6457639        10/01/2002   

NCR Corporation

   Utility    Item checkout device including a bar code data collector and a
produce data collector      6457644        10/01/2002   

NCR Corporation

   Utility    Motorized card reader module      6460771        10/08/2002   

NCR Corporation

   Utility    Method of restoring information for display by an electronic price
label      6469617        10/22/2002   

NCR Corporation

   Utility    Method and apparatus for touch screen touch ahead capability     
6469695        10/22/2002   

NCR Corporation

   Utility    Satellite control of electronic memory devices      6470495       
10/22/2002   

NCR Corporation

   Utility    Method of tracking produce selection data      6471125       
10/29/2002   

NCR Corporation

   Utility    Self-service terminals      6478221        11/12/2002   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Method and apparatus to model the variables of a data set     
6480832        11/12/2002   

NCR Corporation

   Utility    Flush scanner window      6481626        11/19/2002   

NCR Corporation

   Utility    Terminal      6484936        11/26/2002   

NCR Corporation

   Utility    Self-service terminal having a cassette and method of replenishing
the cassette with sheet currency      6484938        11/26/2002   

NCR Corporation

   Utility    Software apparatus for immediately posting sharing and maintaining
objects on a web page      6489980        12/03/2002   

NCR Corporation

   Utility    Keyscreen      6492978        12/10/2002   

NCR Corporation

   Utility    Self-service terminal      6494363        12/17/2002   

NCR Corporation

   Utility    Self-service terminal      6494364        12/17/2002   

NCR Corporation

   Utility    Methods and apparatus for an electronic shelf label communication
system      6496121        12/17/2002   

NCR Corporation

   Utility    Method of temporarily displaying information by an electronic
price label      6496805        12/17/2002   

NCR Corporation

   Utility    Apparatus and method for deactivating electronic article
surveillance in a retail self-checkout terminal      6497361        12/24/2002
  

NCR Corporation

   Utility    Methods and apparatus for dual channel video recovery in bar code
scanners      6497366        12/24/2002   

NCR Corporation

   Utility    Surface wave touch screen      6498603        12/24/2002   

NCR Corporation

   Utility    Hand-held produce recognition system and produce data collector   
  6501547        12/31/2002   

NCR Corporation

   Utility    System and methods for determining and displaying product
promotions      6502076        12/31/2002   

NCR Corporation6

   Utility    Communication device and method for electronic price label systems
     6502219        12/31/2002   

NCR Corporation

   Utility    Apparatus and method for operating a checkout system having an rf
transmitter for communicating to a number of wireless personal pagers     
6502749        01/07/2003   

NCR Corporation

   Utility    Methods and apparatus for dual thresholding in processing of
barcode signals      6502751        01/07/2003   

NCR Corporation

   Utility    Compact dual aperture scanner      6502753        01/07/2003   

NCR Corporation

   Utility    Produce data collector with enhanced lvf spectrometer      6505775
       01/14/2003   

NCR Corporation

   Utility    Apparatus and method for displaying a menu with an interactive
retail terminal      6507352        01/14/2003   

NCR Corporation

   Utility    System and process for removing a background pattern from a binary
image      6507670        01/14/2003   

NCR Corporation

   Utility    Methods and apparatus for area weighted mean processing of barcode
signals      6508405        01/21/2003   

NCR Corporation

   Utility    Mass produced business mailer      6510980 *      01/28/2003   

NCR Corporation

   Utility    Automatic teller machines      6510985        01/28/2003   

NCR Corporation

   Utility    Bar code processing method for a network kiosk      6510990       
01/28/2003   

NCR Corporation

   Utility    System and method of displaying information about an item by an
electronic displayü      6510991        01/28/2003   

NCR Corporation

   Utility    Triggering method for a produce recognition system      6510994   
    01/28/2003   

NCR Corporation

   Utility    Stippled label sheet      6511725 *      01/28/2003   

NCR Corporation

   Utility    Media cassette      6513444        02/04/2003   

 

6 

Assignment recorded in error from Russell Lambert to Zero Impact Water Systems,
Inc. NCR has requested a corrective assignment.



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    System and methods for collaborative bar code error detection and
correction      6513715        02/04/2003   

NCR Corporation

   Utility    Duplex cd label laminate      6514588 *      02/04/2003   

NCR Corporation

   Utility    Self-service terminal      6516998        02/11/2003   

NCR Corporation

   Utility    Time-temperature indicators activated with thermal transfer
printing and methods for their production      6517239 *      02/11/2003   

NCR Corporation

   Utility    Video call distribution      6518994        01/28/2018   

NCR Corporation

   Utility    System and method of graphically displaying relative information
by an electronic price label      6520411        02/18/2003   

NCR Corporation

   Utility    Self-service checkout terminal having a biometric sensing device
for verifying identity of a user and associated method      6522772       
02/18/2003   

NCR Corporation

   Utility    Self-service system      6523743        02/25/2003   

NCR Corporation

   Utility    Time-temperature indicators activated with direct thermal printing
and methods for their production      6524000 *      02/25/2003   

NCR Corporation

   Utility    Access key codes for computer resources      6526512       
02/25/2003   

NCR Corporation

   Utility    Produce recognition system and method      6529855       
03/04/2003   

NCR Corporation

   Utility    Apparatus and method for operating a checkout system having an rf
transmitter for communicating to a receiver associated with an intercom system
     6530520        03/11/2003   

NCR Corporation

   Utility    Produce recognition apparatus and method of obtaining information
about produce items      6530521        03/11/2003   

NCR Corporation

   Utility    User interface for a self-service terminal      6533170       
03/18/2003   

NCR Corporation

   Utility    System and method of managing failure of an electronic shelf label
to respond to a message      6535119        03/18/2003   

NCR Corporation

   Utility    Method and apparatus for operating a retail terminal having a
proximity detector that is operable to ascertain movement and distance of a
consumer relative to the retail terminal      6536658        03/25/2003   

NCR Corporation

   Utility    Self-service kiosk which dispenses vouchers      6536663       
03/25/2003   

NCR Corporation

   Utility    Information gathering and personalization techniques      6539400
       03/25/2003   

NCR Corporation

   Utility    Replenishment arrangements for automated teller machines     
6540136        04/01/2003   

NCR Corporation

   Utility    Apparatus and method for operating a checkout system which has a
number of payment devices for tendering payment during an assisted checkout
transaction      6540137        04/01/2003   

NCR Corporation

   Utility    Apparatus for a document processing system      6540226       
04/01/2003   

NCR Corporation

   Utility    System and method for using an enhanced external data interface to
display data in epl systems      6542873        04/01/2003   

NCR Corporation

   Utility    System and method for providing consumer access to a stored
digital receipt generated as a result of a purchase transaction and to
business/consumer applications related to the stored digital receipt     
6543683        04/08/2003   

NCR Corporation

   Utility    Transaction terminal with privacy shield for touch-screen pin
entry      6543684        04/08/2003   

NCR Corporation

   Utility    Extended coverage barcode scanner      6543694        04/08/2003
  

NCR Corporation

   Utility    Self-service checkout system with rfid capability      6547040   
    04/15/2003   

NCR Corporation

   Utility    Method and apparatus for processing a large number of items with a
self-service checkout terminal      6550582        04/22/2003   

NCR Corporation

   Utility    Electronic price label battery storage apparatus and replacement
method      6551738        04/22/2003   

NCR Corporation

   Utility    System and method of applying price changes in an electronic price
label system      6553349        4/22/2003   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Method of detecting and managing rfid labels on items brought into
a store by a customer      6554187        04/29/2003   

NCR Corporation

   Utility    Three-dimensional check image viewer and a method of handling
check images in an image-based check processing system      6556188       
04/29/2003   

NCR Corporation

   Utility    Media cassette for self-service terminal      6557757       
05/06/2003   

NCR Corporation

   Utility    System and method of managing expired products      6557760       
05/06/2003   

NCR Corporation

   Utility    Retractable track guide apparatus for use in a document processing
system      6557850        05/06/2003   

NCR Corporation

   Utility    Domestic appliance      6559882        05/06/2003   

NCR Corporation

   Utility    Carrel computer terminal      6560093        05/06/2003   

NCR Corporation

   Utility    Methods and apparatus for supplemental barcode detection and
decoding      6561426        05/13/2003   

NCR Corporation

   Utility    Thermal paper with security features      6562755 *     
05/13/2003   

NCR Corporation

   Utility    Universal methods and apparatus for determining prices and rewards
within retail transactions      6564189        05/13/2003   

NCR Corporation

   Utility    System and method of correlating a check tendered as payment for a
purchase to the particular purchase transaction      6564996        05/20/2003
  

NCR Corporation

   Utility    Sheet printing and discharging apparatus      6565274       
05/20/2003   

NCR Corporation

   Utility    System and method for notifying customers of film develoment     
6567619        05/20/2003   

NCR Corporation

   Utility    Apparatus for grouping electronic price labels      6568111       
05/27/2003   

NCR Corporation

   Utility    Remote approval system and methods for use in network of retail
checkout terminals      6571218        05/27/2003   

NCR Corporation

   Utility    System of automated teller machines      6575359        06/10/2003
  

NCR Corporation

   Utility    Produce recognition method      6577983        06/10/2003   

NCR Corporation

   Utility    Check cashing at automated teller machines      6578760       
06/17/2003   

NCR Corporation

   Utility    System and method for automatically creating and updating a
graphical user interface      6580440        06/17/2003   

NCR Corporation

   Utility    Apparatus for grouping electronic price labels      6581316       
06/24/2003   

NCR Corporation

   Utility    Electronic price label and assembly method      6581828       
06/24/2003   

NCR Corporation

   Utility    Self service terminal      6583864        06/24/2003   

NCR Corporation

   Utility    Time-stamping of merchandise prior to sale      6584449       
06/24/2003   

NCR Corporation

   Utility    Track bottom apparatus for use in a document processing system   
  6585261        07/01/2003   

NCR Corporation

   Utility    Financial document processing system and method of operating a
financial document processing system during exception recovery      6585775     
  07/01/2003   

NCR Corporation

   Utility    Method of quantifying the quality of a gray scale image of a
document and an apparatus therefor      6587576        07/01/2003   

NCR Corporation

   Utility    Method of parameterizing a threshold curve for a binarization
program and an apparatus therefor      6587585        07/01/2003   

NCR Corporation

   Utility    Checkout system convertible between assisted and non-assisted
configurations      6588549        07/08/2003   

NCR Corporation

   Utility    Card reader module      6588659        07/08/2003   

NCR Corporation

   Utility    Network of self-service terminals      6588664        07/08/2003
  

NCR Corporation

   Utility    Duplex label pocket      6589623 *      07/08/2003   

NCR Corporation

   Utility    Item processing system and method which track label usage     
6592038        07/15/2003   

NCR Corporation

   Utility    Self-service terminal      6593915        07/15/2003   

NCR Corporation

   Utility    Methods and apparatus for hands-free operation of a voice
recognition system      6594632        07/15/2003   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Integrated antenna scanner window      6595421        07/22/2003
  

NCR Corporation

   Utility    Retractable track idler apparatus for use in a document processing
system      6595516        07/22/2003   

NCR Corporation

   Utility    Duplex label laminate      6596359 *      07/22/2003   

NCR Corporation

   Utility    Geospatial inventory control      6598025        07/22/2003   

NCR Corporation

   Utility    System and method of managing inventory      6601764       
08/05/2003   

NCR Corporation

   Utility    Ambient light sensing apparatus and method for a produce data
collector      6601767        08/05/2003   

NCR Corporation

   Utility    Media validation      6605819        08/12/2003   

NCR Corporation

   Utility    Methods and apparatus for assessing quality of information
displays      6606116        08/12/2003   

NCR Corporation

   Utility    Method of combining spectral data with non-spectral data in a
produce recognition system      6606579        08/12/2003   

NCR Corporation

   Utility    Server based virtual conferencing      6608636        08/19/2003
  

NCR Corporation

   Utility    Web-based education      6608992        08/19/2003   

NCR Corporation

   Utility    Bevel ribbed core      6609677 *      08/26/2003   

NCR Corporation

   Utility    Ribbed core      6609678 *      08/26/2003   

NCR Corporation

   Utility    Fold-a-frame      6612061 *      09/02/2003   

NCR Corporation

   Utility    Duplex envelope      6612484 *      09/02/2003   

NCR Corporation

   Utility    Methods and apparatus for obtaining imaging information in bar
code scanners      6616044        09/09/2003   

NCR Corporation

   Utility    Self-service terminal      6626357        09/30/2003   

NCR Corporation

   Utility    Self-service terminal      6626426        09/30/2003   

NCR Corporation

   Utility    System and method for preventing detection of touch screen input
data      6630896        10/07/2003   

NCR Corporation

   Utility    Self-service terminal      6630941        10/07/2003   

NCR Corporation

   Utility    Customer workstation intelligently connectable to a legacy retail
system and providing supplemental functionality thereto      6644547       
11/11/2003   

NCR Corporation

   Utility    Belt apparatus for use in a document processing system     
6645103        11/11/2003   

NCR Corporation

   Utility    Method of providing persistent memory to a hand-held platform
operating system on a computer system      6647492        11/11/2003   

NCR Corporation

   Utility    Method and apparatus for using passive loopback circuitry to
determine whether a peripheral device is able to accept power from a computer
and providing power accordlingly      6651177        11/18/2003   

NCR Corporation

   Utility    Methods and apparatus for obtaining and maintaining position
information for a rotating optical element in a bar code scanner      6651889   
    11/25/2003   

NCR Corporation

   Utility    Active gap controlled feeder      6655677        12/02/2003   

NCR Corporation

   Utility    Scented jet ink and printed articles therefrom      6656256 *     
12/02/2003   

NCR Corporation

   Utility    Produce texture data collecting apparatus and method      6658138
       12/02/2003   

NCR Corporation

   Utility    Method and apparatus for integrating remote human interactive
assistance function into software systems      6658466        12/02/2003   

NCR Corporation

   Utility    Self-service terminal      6659342        12/09/2003   

NCR Corporation

   Utility    Automated monitoring of activity of shoppers in a market     
6659344        12/09/2003   

NCR Corporation

   Utility    System and method for detecting low paper in a printer using
continuously variable measurements      6661979        12/09/2003   

NCR Corporation

   Utility    Automated configuration of computer accessories      6662240     
  12/09/2003   

NCR Corporation

   Utility    Self service terminal      6663001        12/16/2003   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    System for retrieving migratory data items, using urls     
6665660        12/16/2003   

NCR Corporation

   Utility    Software sanity monitor      6665758        12/16/2003   

NCR Corporation

   Utility    Serviceable tamper resistant pin entry apparatus      6669100     
  12/30/2003   

NCR Corporation

   Utility    Method and apparatus for protecting data retrieved from a database
     6671687        12/30/2003   

NCR Corporation

   Utility    Retail terminal configured as consumer gateway to electronic
billing application      6676016        01/13/2004   

NCR Corporation

   Utility    System and method for monitoring a bag supply in a self-checkout
station      6681896        01/27/2004   

NCR Corporation

   Utility    Self -service terminal      6685086        02/03/2004   

NCR Corporation

   Utility    A method of interfacing with virtual objects on a map including
items with machine-readable tags      6690402        02/10/2004   

NCR Corporation

   Utility    Methods and apparatus for enhanced scanner operation employing bar
code and bar code fragment time and position of data collection      6695211   
    02/24/2004   

NCR Corporation

   Utility    Method of changing an electronic price label display sequence     
6696920        02/24/2004   

NCR Corporation

   Utility    Electronic shelf label mounting apparatus      6698701       
03/02/2004   

NCR Corporation

   Utility    Printable form with removable label and method for producing same
     6699551 *      03/02/2004   

NCR Corporation

   Utility    Wiring hub for a retail terminal      6701192        03/02/2004   

NCR Corporation

   Utility    Methods and apparatus for scan pattern selection and selective
decode inhibition in barcode scanners      6702183        03/09/2004   

NCR Corporation

   Utility    System and method of providing a requested service at a lodging
establishment      6705519        03/16/2004   

NCR Corporation

   Utility    Method for preventing storage of duplicate barcode entries in an
item security database      6712268        03/30/2004   

NCR Corporation

   Utility    Method and apparatus for forming user sessions and presenting
internet data according to the user sessions      6714931        03/30/2004   

NCR Corporation

   Utility    Methods and apparatus for secure personal identification number
and data encryption      6715078        03/30/2004   

NCR Corporation

   Utility    Methods and apparatus for an electronic price label system     
6715676        04/06/2004   

NCR Corporation

   Utility    Checkout system including a product security label deactivator   
  6715677        04/06/2004   

NCR Corporation

   Utility    Predictive internet automatic work distributor (pre-iawd) and
proactive internet automatic work distributor (pro-iawd)      6718330       
04/06/2004   

NCR Corporation

   Utility    Methods and apparatus for detection and processing of supplemental
bar code labels      6722568        04/20/2004   

NCR Corporation

   Utility    Methods and apparatus for detection and processing of supplemental
bar code labels      6724318        04/20/2004   

NCR Corporation

   Utility    Method of using an electronic ticket and distributed server
computer architecture for the same      6725376        04/20/2004   

NCR Corporation

   Utility    Method and apparatus for multiple format image capture for use in
retail transactions      6726094        04/27/2004   

NCR Corporation

   Utility    Card reader module      6729538        05/04/2004   

NCR Corporation

   Utility    Duplexing ties      6730383 *      05/04/2004   

NCR Corporation

   Utility    Release layer and method of preparation      6730765 *     
05/04/2004   

NCR Corporation

   Utility    Methods and apparatus for providing display of bagging indicator
on electronic price labels      6731197        05/04/2004   

NCR Corporation

   Utility    Self service terminal      6732918        05/11/2004   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Radio frequency identification system and method      6732923     
  05/11/2004   

NCR Corporation

   Utility    Methods and apparatus for creating and storing secure customer
receipts on smart cards      6738749        05/18/2004   

NCR Corporation

   Utility    Apparatus for use in a self-service terminal and a method of
processing a financial instrument at a self-service terminal      6739503       
05/25/2004   

NCR Corporation

   Utility    Consumer model      6741973        05/25/2004   

NCR Corporation

   Utility    Rule based expert system for consumer preference      6741975     
  05/25/2004   

NCR Corporation

   Utility    Retail terminal utilizing an imaging scanner for product attribute
identification and consumer interactive querying      6744938        06/01/2004
  

NCR Corporation

   Utility    Stealth tied label laminate      6746742 *      06/08/2004   

NCR Corporation

   Utility    System and method of detecting movement of an item      6747560   
    06/08/2004   

NCR Corporation

   Utility    Thermal transfer medium and method of making thereof      6749909
*      06/15/2004   

NCR Corporation

   Utility    Detector assembly for use in a bar code scanner and methods for
fabricating the same      6752315        06/22/2004   

NCR Corporation

   Utility    Imaging system      6757419        06/29/2004   

NCR Corporation

   Utility    Method of downloading web content to a network kiosk in advance   
  6757683        06/29/2004   

NCR Corporation

   Utility    Self-service terminal      6758395        07/06/2004   

NCR Corporation

   Utility    Dual-sided imaging element      6759366 *      07/06/2004   

NCR Corporation

   Utility    Smart card which temporarily stores transactions in non-secure
memory and consolidates the transactions into secure memory      6760796       
07/06/2004   

NCR Corporation

   Utility    Card reader      6761310        07/13/2004   

NCR Corporation

   Utility    Self-service terminal      6763999        07/20/2004   

NCR Corporation

   Utility    System and method of displaying random weight item information by
electronic price labels      6764002        07/20/2004   

NCR Corporation

   Utility    Checkout device including barcode reading apparatus, scale, and
eas system      6764010        07/20/2004   

NCR Corporation

   Utility    Document printing, staging, and presentation device and associated
methods      6767093        07/27/2004   

NCR Corporation

   Utility    Water-based dual security ink      6770687 *      08/03/2004   

NCR Corporation

   Utility    System and method of dispatching an individual in a transaction
establishment      6774765        08/10/2004   

NCR Corporation

   Utility    Methods and apparatus for attaching an electronic price label to
an electronic theft prevention tag      6774794        08/10/2004   

NCR Corporation

   Utility    Segmented      6775910 *      08/17/2004   

NCR Corporation

   Utility    Security label laminate      6777054 *      08/17/2004   

NCR Corporation

   Utility    System and method for updating a database of weights at a
self-checkout terminal      6779722        08/24/2004   

NCR Corporation

   Utility    Methods and apparatus for replacing an electronic shelf label
battery      6781580        08/24/2004   

NCR Corporation

   Utility    Methods and apparatus for analyzing and orienting lcd viewing
screens in order to provide improved display quality      6781604       
08/24/2004   

NCR Corporation

   Utility    Intelligent knowledge base content categorizer (IKBCC)     
6782391        08/24/2004   

NCR Corporation

   Utility    Methods and apparatus for efficient use of space in arranging and
configuring optical components of bar code scanners      6783074       
08/31/2004   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Direct thermal printer      6784906 *      08/31/2004   

NCR Corporation

   Utility    Media cassette      6786354        09/07/2004   

NCR Corporation

   Utility    System and method for verifying surveillance tag deactivation in a
self-checkout station      6788205        09/07/2004   

NCR Corporation

   Utility    Variable pressure document infeed transport apparatus for use in a
self-service terminal      6789795        09/14/2004   

NCR Corporation

   Utility    Epoxy curing agent emulsification for ttr application      6790493
*      09/14/2004   

NCR Corporation

   Utility    Apparatus for providing wireless transmission of information in
electronic display systems and methods of using the same      6791466       
09/14/2004   

NCR Corporation

   Utility    Method and apparatus for determining the retail performance metric
of entry identification time      6792394        09/14/2004   

NCR Corporation

   Utility    Self-service terminal      6793134        09/21/2004   

NCR Corporation

   Utility    System and method for controlling weighing operations at a scale
of a self-checkout terminal      6794586        09/21/2004   

NCR Corporation

   Utility    Methods and apparatus for dynamic adjustment of bar code reader
parameters      6796503        09/28/2004   

NCR Corporation

   Utility    Thermal paper with preprinted indicia      6803344 *     
10/12/2004   

NCR Corporation

   Utility    Self-service terminal having a reconfigurable media entry slot   
  6805285        10/19/2004   

NCR Corporation

   Utility    System and method for updating a product database based on
surveillance tag detection at a self-checkout station      6809645       
10/26/2004   

NCR Corporation

   Utility    Information system      6810394        10/26/2004   

NCR Corporation

   Utility    System and method of sending messages to a group of electronic
price labels      6816840        11/09/2004   

NCR Corporation

   Utility    Web-on-CD      6816892        11/09/2004   

NCR Corporation

   Utility    Bar code scanner      6820811        11/23/2004   

NCR Corporation

   Utility    Self-service terminal including wireless communication     
6823172        11/23/2004   

NCR Corporation

   Utility    Method of processing documents in an image-based document
processing system and an apparatus therefor      6825940        11/30/2004   

NCR Corporation

   Utility    Methods and apparatus for locating and identifying text labels in
digital images      6826305        11/30/2004   

NCR Corporation

   Utility    Methods and apparatus for using imaging information to improve
scanning accuracy in bar code scanners      6827266        12/07/2004   

NCR Corporation

   Utility    Methods and apparatus for determining a position of a rotating
optical element in a bar code scanner      6827271        12/07/2004   

NCR Corporation

   Utility    Method and apparatus for manipulating billing and payment
information within a browser interface system      6830186        12/14/2004   

NCR Corporation

   Utility    Method and apparatus for manipulating billing and payment
information within a browser interface system      6832212        12/14/2004   

NCR Corporation

   Utility    Preserving pagination of a document converted between different
page sizes      6832352        12/14/2004   

NCR Corporation

   Utility    Self-service terminal      6840441        01/11/2005   

NCR Corporation

   Utility    System and method for self-checkout of video media in a rental
store      6842115        01/11/2005   

NCR Corporation

   Utility    Method of processing a check and an apparatus therefor     
6845366        01/18/2005   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Produce recognition system and method      6845910       
01/25/2005   

NCR Corporation

   Utility    Self-service terminal      6847937        01/25/2005   

NCR Corporation

   Utility    Expert system      6850923        02/01/2005   

NCR Corporation

   Utility    Self service terminal media loading and storage device     
6851605        02/08/2005   

NCR Corporation

   Utility    System and method for integrating a self-checkout system into an
existing store system      6856964        02/15/2005   

NCR Corporation

   Utility    Apparatus and method for utilizing an existing software
application during operation of a convertible checkout terminal      6857505   
    02/22/2005   

NCR Corporation

   Utility    Thermal paper with preprinted indicia      6858564 *     
02/22/2005   

NCR Corporation

   Utility    System and method of displaying information by an electronic price
label      6859786        02/22/2005   

NCR Corporation

   Utility    Serialized system for image replacement documents      6860423   
    03/01/2005   

NCR Corporation

   Utility    Methods and apparatus for wireless operator notification in
document processing systems      6862461        03/01/2005   

NCR Corporation

   Utility    Optical scanner having enhanced item side coverage      6866197   
    03/15/2005   

NCR Corporation

   Utility    Means for and method of displaying a visual decision tree model   
  6868412        03/15/2005   

Ncr corporation

   Utility    System and method for adjusting display brightness levels
according to user preferences      6870529        03/22/2005   

NCR Corporation

   Utility    Method of processing items in a check processing system and an
apparatus therefor      6870947        03/22/2005   

NCR Corporation

   Utility    System and method for handling alternate information on electronic
price lables      6876975        04/05/2005   

NCR Corporation

   Utility    Methods and apparatus for error detection and correction in an
electronic shelf label system      6877133        04/05/2005   

NCR Corporation

   Utility    Bar code scanner      6883712        04/26/2005   

NCR Corporation

   Utility    Methods and apparatus for automatically locating an electronic
shelf label      6885287        04/26/2005   

NCR Corporation

   Utility    Method and apparatus for separating noise from a weight signal of
a self-service checkout terminal      6886746        05/03/2005   

NCR Corporation

   Utility    Method and apparatus for generating an item menu for use during
operation of a self-service checkout terminal      6892183        05/10/2005   

NCR Corporation

   Utility    Retrofit printer guide clip      6893014 *      05/17/2005   

NCR Corporation

   Utility    Method and apparatus for tracking customer purchasing habits     
6901373        05/31/2005   

NCR Corporation

   Utility    Bar code scanner      6905070        06/14/2005   

NCR Corporation

   Utility    Active learning framework      6905341        06/14/2005   

NCR Corporation

   Utility    Promotion apparatus and method      6907400        06/14/2005   

NCR Corporation

   Utility    Method of determining usability of a document image and an
apparatus therefor      6912297        06/28/2005   

NCR Corporation

   Utility    Creation, transmission and retrieval of information      6917722
       07/12/2005   

NCR Corporation

   Utility    Event occurrence detection method and apparatus      6920468     
  07/19/2005   

NCR Corporation

   Utility    Authorization code      6923371        08/02/2005   

NCR Corporation

   Utility    Self-service terminal      6929176        08/16/2005   

NCR Corporation

   Utility    Method and apparatus for storing retail performance metrics     
6929177        08/16/2005   

NCR Corporation

   Utility    Computer architecture and method for supporting and analyzing
electronic commerce over the world wide web for commerce service providers
and/or internet service providers      6934687        08/23/2005   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Checkout device with enhanced security label detection     
6942145        09/13/2005   

NCR Corporation

   Utility    Dynamic architecture integration technique      6944864       
09/13/2005   

NCR Corporation

   Utility    Synchronized web scrolling      6958981        10/25/2005   

NCR Corporation

   Utility    Method of providing information      6959187        10/25/2005   

NCR Corporation

   Utility    Automated cafeteria      6959283        10/25/2005   

NCR Corporation

   Utility    Method and apparatus for advertising over a communications network
     6968315        11/22/2005   

NCR Corporation

   Utility    Method and apparatus for storing retail performance metrics     
6970810        11/29/2005   

NCR Corporation

   Utility    System and method of configuring value cards      6970851       
11/29/2005   

NCR Corporation

   Utility    Methods and apparatus for intelligent data bedcheck of an
electronic shelf label      6976206        12/13/2005   

NCR Corporation

   Utility    Electronic sign with oppositely facing electronic displays     
6977627        12/20/2005   

NCR Corporation

   Utility    Apparatus and methods of reviewing deposited cheques      6978927
       12/27/2005   

NCR Corporation

   Utility    System and method of reducing noise in an electronic shelf label
system      6980784        12/27/2005   

NCR Corporation

   Utility    Private data protection method for a network kiosk      6981030   
    12/27/2005   

NCR Corporation

   Utility    Extended liner shelf talker      6981343 *      01/03/2006   

NCR Corporation

   Utility    Document path selector apparatus for use in a self-service
terminal      6981636        01/03/2006   

NCR Corporation

   Utility    Thermal transfer ribbon with end of ribbon markers      6989180 * 
    01/24/2006   

NCR Corporation

   Utility    Interactive phone system utilizing wireless channels      6990321
       01/24/2006   

NCR Corporation

   Utility    Self-checkout system      6990463        01/24/2006   

NCR Corporation

   Utility    Apparatus, system and method for electronic book distribution     
6990464        01/24/2006   

NCR Corporation

   Utility    Evaluation system      6990474        01/24/2006   

NCR Corporation

   Utility    ATM receipt      6994265 *      02/07/2006   

NCR Corporation

   Utility    Methods and apparatus for automatically selecting and loading
initialization software for a hardware configuration      6996708       
02/07/2006   

NCR Corporation

   Utility    Radio frequency identification (RFID) tag and a method of
operating an rfid tag      7002474        02/21/2006   

NCR Corporation

   Utility    Methods and apparatus for error detection and correction of an
electronic shelf label system communication error      7007219        02/28/2006
  

NCR Corporation

   Utility    Method for enhancing security and providing assistance in the
operation of a self-service checkout terminal      7016862        03/21/2006   

NCR Corporation

   Utility    Checkout device including scan pattern-shifting element     
7021544        04/04/2006   

NCR Corporation

   Utility    Transaction system and method of conducting a point-of-sale
transaction between a merchant and a consumer using a wireless platform     
7024396        04/04/2006   

NCR Corporation

   Utility    Methods and apparatus for self-diagnosing electronic price labels
     7026913        04/11/2006   

NCR Corporation

   Utility    Method and apparatus for determining the validity of a data
processing transaction      7028193        04/11/2006   

NCR Corporation

   Utility    System and method for enhancing security at a self-checkout
station      7034679        04/25/2006   

NCR Corporation

   Utility    Self-service terminal      7035822        04/25/2006   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Takeaway belt with item weight handling      7036726       
05/02/2006   

NCR Corporation

   Utility    System and method for tracking items at a scale of a self-checkout
terminal      7040455        05/09/2006   

NCR Corporation

   Utility    Excisable pharmaceutical label      7048308 *      05/23/2006   

NCR Corporation

   Utility    Optical sensor and method of operation thereof      7049572       
05/23/2006   

NCR Corporation

   Utility    Apparatus for use in a self-service terminal and a method of
processing a financial instrument at a self-service terminal      7051927       
05/30/2006   

NCR Corporation

   Utility    Document diverter apparatus for use in a self-service terminal   
  7051928        05/30/2006   

NCR Corporation

   Utility    Bar code scanner with laser beam oscillator      7051939       
05/30/2006   

NCR Corporation

   Utility    Establishing audio communication during initialization of video
conference calls      7053923        05/30/2006   

NCR Corporation

   Utility    Methods for selecting high visual contrast colors in
user-interface design      7054483        05/30/2006   

NCR Corporation

   Utility    Methods and apparatus for using imaging information to improve
scanning accuracy in bar code scanners      7059527        06/13/2006   

NCR Corporation

   Utility    Method of creating an image replacement document for use in a
check truncation environment and an apparatus therefor      7066668       
06/27/2006   

NCR Corporation

   Utility    Method of creating an image replacement document for use in a
check truncation environment and an apparatus therefor      7066669       
06/27/2006   

NCR Corporation

   Utility    Settled weight scale for a checkout system      7070097       
07/04/2006   

NCR Corporation

   Utility    Bar code scanner      7070108        07/04/2006   

NCR Corporation

   Utility    Radio frequency identification system with separately located
transmitters and receivers      7071815        07/04/2006   

NCR Corporation

   Utility    Methods and apparatus for conserving battery power in an
electronic shelf label system      7073081        07/04/2006   

NCR Corporation

   Utility    Barcode scanner with dual-surface polygon      7073716       
07/11/2006   

NCR Corporation

   Utility    Noise suppression in beam-steered microphone array      7092882   
    08/15/2006   

NCR Corporation

   Utility    Method and apparatus for tracking retail performance metrics
during a transaction at a point of sale station      7093748        08/22/2006
  

NCR Corporation

   Utility    System and method of maintaining a bar code reader      7093760   
    08/22/2006   

NCR Corporation

   Utility    Methods and apparatus for a spread spectrum modulated backscatter
electronic shelf label system      7095794        08/22/2006   

NCR Corporation

   Utility    Electronic check presentment with image interchange system and
method of operating an electronic check presentment with image interchange
system      7099845        08/29/2006   

NCR Corporation

   Utility    Downloading and uploading data in information networks using proxy
server clients      7099927        08/29/2006   

NCR Corporation

   Utility    Self-service terminal      7100818        09/05/2006   

NCR Corporation

   Utility    Data warehouse applications for networks of self-service machines
     7103618        09/05/2006   

NCR Corporation

   Utility    Method of reading a plurality of bar codes during a scanning
motion      7108187        09/19/2006   

NCR Corporation

   Utility    Methods and apparatus for improved display of visual data for
point of sale terminals      7116283        10/03/2006   

NCR Corporation

   Utility    Mobile inventory management system      7118036        10/10/2006
  

NCR Corporation

   Utility    Methods and apparatus for design of dot matrix visual displays   
  7120570        10/10/2006   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Security method for theft prone areas of a retail store     
7123146        10/17/2006   

NCR Corporation

   Utility    Apparatus, system and method for electronic book distribution     
7124100        10/17/2006   

NCR Corporation

   Utility    Method of processing image data to reorient an image represented
by the image data in an image-based item processing system and an apparatus
therefor      7127080        10/24/2006   

NCR Corporation

   Utility    System and method for controlling software configuration in a
convertible self-checkout station      7127706        10/24/2006   

NCR Corporation

   Utility    Detector      7128259        10/31/2006   

NCR Corporation

   Utility    Methods of an operator handling a fault condition in an
image-based self-service check depositing terminal      7128260       
10/31/2006   

NCR Corporation

   Utility    Bar code scanner having a mirrored spinner which operates at
different speeds      7128268        10/31/2006   

NCR Corporation

   Utility    Optically detectable security feature      7129506       
10/31/2006   

NCR Corporation

   Utility    Method of operating an image-based document processing system and
an apparatus therefor      7130090        10/31/2006   

NCR Corporation

   Utility    Method of printing information by a network kiosk      7130889   
    10/31/2006   

NCR Corporation

   Utility    Software development system having particular adaptability to
financial payment switches      7131108        10/31/2006   

NCR Corporation

   Utility    Three-dimensional check image viewer and a method of handling
check images in an image-based check processing system      7136061       
11/14/2006   

NCR Corporation

   Utility    Self-service system and method of loading an executable
transaction application program from a self-service terminal to a portable
electronic device      7136623        11/14/2006   

NCR Corporation

   Utility    Method and apparatus for lane and front-end planning and design
analysis      7146304        12/05/2006   

NCR Corporation

   Utility    Signature capture terminal      7146577        12/05/2006   

NCR Corporation

   Utility    Methods and apparatus for performing recurring electronic shelf
label transactions      7149708        12/12/2006   

NCR Corporation

   Utility    Method of identifying items for checkout      7150395       
12/19/2006   

NCR Corporation

   Utility    System and method for short-range wireless retail advertising
aimed at short-range wireless protocol-enabled personal devices      7155210   
    12/26/2006   

NCR Corporation

   Utility    Shopping system and method      7156303        01/02/2007   

NCR Corporation

   Utility    Offset diecut stack      7157130 *      01/02/2007   

NCR Corporation

   Utility    Self-service terminals      7158952        01/02/2007   

NCR Corporation

   Utility    Downloading and uploading data in information networks     
7159013        01/02/2007   

NCR Corporation

   Utility    Method of creating an image replacement document for use in a
check truncation environment and an apparatus therefor      7163347       
01/16/2007   

NCR Corporation

   Utility    Vote verification system and method      7178730        02/20/2007
  

NCR Corporation

   Utility    Bar code reader with image display system      7178732       
02/20/2007   

NCR Corporation

   Utility    Barcode scanner including a multitasking pattern mirror     
7178734        02/20/2007   

NCR Corporation

   Utility    Keyboard matrix data transfer      7180504        02/20/2007   

NCR Corporation

   Utility    System and method for implementing financial transactions using
cellular telephone data      7184747        02/27/2007   

NCR Corporation

   Utility    System and method of managing time-sensitive items      7185810   
    03/06/2007   

NCR Corporation

   Utility    Automated teller machine      7191936        03/20/2007   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Optical media detector and method of operation thereof     
7194151        03/20/2007   

NCR Corporation

   Utility    Self-service terminal      7194414        03/20/2007   

NCR Corporation

   Utility    Anti-jamming detector for radio frequency identification systems
     7202784        04/10/2007   

NCR Corporation

   Utility    Self-service terminal      7206544        04/17/2007   

NCR Corporation

   Utility    Cash transaction verification and crediting apparatus      7206759
       04/17/2007   

NCR Corporation

   Utility    Document stacker apparatus and method of stacking documents     
7207493        04/24/2007   

NCR Corporation

   Utility    Method and apparatus for operating a configurable remote
supervisor terminal of a self-service retail checkout system      7209891       
04/24/2007   

NCR Corporation

   Utility    Module for validating deposited media items      7215414       
05/08/2007   

NCR Corporation

   Utility    Currency system      7219083        05/15/2007   

NCR Corporation

   Utility    Systems and methods for providing performance feedback to a
cashier at a point-of-sale terminal      7222086        05/22/2007   

NCR Corporation

   Utility    Method of downloading web content to a network kiosk in advance   
  7222184        05/22/2007   

NCR Corporation

   Utility    Self-service terminal      7225973        06/05/2007   

NCR Corporation

   Utility    Self-service terminal      7229007        06/12/2007   

NCR Corporation

   Utility    Document stacker apparatus and method of stacking documents     
7229071        06/12/2007   

NCR Corporation

   Utility    Sensing system for ascertaining currency content of ATM     
7230223        06/12/2007   

NCR Corporation

   Utility    Vacuum picking system      7232059        06/19/2007   

NCR Corporation

   Utility    Methods and apparatus for disabling, enabling or setting the range
of radio frequency identification devices      7232069        06/19/2007   

NCR Corporation

   Utility    Module      7233408        06/19/2007   

NCR Corporation

   Utility    Cable retention apparatus      7234958        06/26/2007   

NCR Corporation

   Utility    Methods and apparatus for automatic assignment of a communication
base station and timeslot for an electronic shelf label      7236473       
06/26/2007   

NCR Corporation

   Utility    System and method of managing time-sensitive items      7237713   
    07/03/2007   

NCR Corporation

   Utility    Foldform label laminate      7241357 *      07/10/2007   

NCR Corporation

   Utility    Note skew detector      7242486        07/10/2007   

NCR Corporation

   Utility    Acoustic coupling product label      7245708        07/17/2007   

NCR Corporation

   Utility    Scale pan designed to pass rf signals with minimal interference   
  7247802        07/24/2007   

NCR Corporation

   Utility    Apparatus and method for operating a self-service checkout
terminal having a voice generating device associated therewith      7255200     
  08/14/2007   

NCR Corporation

   Utility    Method of limiting access to network sites for a network kiosk   
  7260622        08/21/2007   

NCR Corporation

   Utility    Optical scanner having micro-electro-mechanical systems mirror
array and associated method      7264167        09/04/2007   

NCR Corporation

   Utility    Method of providing an indication of quality of a document image
and an apparatus therefor      7266230        09/04/2007   

NCR Corporation

   Utility    Secured pin entry device      7270275        09/18/2007   

NCR Corporation

   Utility    System and methods for integrating a self-checkout system into an
existing store system      7272570        09/18/2007   

NCR Corporation

   Utility    System and method of determining unprocessed items      7275690   
    10/02/2007   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Thermal transfer medium and method of making thereof      7282247
*      10/16/2007   

NCR Corporation

   Utility    Method of enabling consumer privacy using personal storage device
     7293174        11/06/2007   

NCR Corporation

   Utility    Media thickness sensor assembly      7296735        11/20/2007   

NCR Corporation

   Utility    Encrypting keypad module      7298850        11/20/2007   

NCR Corporation

   Utility    Biometrics template      7302583        11/27/2007   

NCR Corporation

   Utility    RFID weight-based security method with container compensation     
7311250        12/25/2007   

NCR Corporation

   Utility    System and method of completing a transaction involving goods
tagged with RFID labels      7311251        12/25/2007   

NCR Corporation

   Utility    System and method of scheduling assisted-service travel terminal
representatives      7313535        12/25/2007   

NCR Corporation

   Utility    Methods and apparatus for improved use of partial bar code
information to decode a complete bar code      7314175        01/01/2008   

NCR Corporation

   Utility    Optical scanner having a balanced mirrored spinner      7316356   
    01/08/2008   

NCR Corporation

   Utility    Resin coated flexible substrates for printing high temperature
resistant images      7318952 *      01/15/2008   

NCR Corporation

   Utility    Using a remote terminal to conduct assisted self-service
transactions in a banking facility      7322516        01/29/2008   

NCR Corporation

   Utility    Methods and apparatus for performing delta updates of an
electronic shelf label      7340412        03/04/2008   

NCR Corporation

   Utility    Adaptive, predictive system for replenishing currency in ATMS     
7340415        03/04/2008   

NCR Corporation

   Utility    Media cassette sensing system      7341179        03/11/2008   

NCR Corporation

   Utility    Self-service terminal      7347359        03/25/2008   

NCR Corporation

   Utility    System and method of verifying item placement on a security scale
     7347367        03/25/2008   

NCR Corporation

   Utility    System and method of notifying an operator of a result of
attempting to read a product label      7347372        03/25/2008   

NCR Corporation

   Utility    Scale having surface plate that provides sole structural
connection of its support members      7348501        03/25/2008   

NCR Corporation

   Utility    Wireless security module      7350230        03/25/2008   

NCR Corporation

   Utility    System and method for coupling users to a retail computer system
with low risk of eavesdropping      7352996        04/01/2008   

NCR Corporation

   Utility    Card reader      7354003        04/08/2008   

NCR Corporation

   Utility    Self service terminal      7357302        04/15/2008   

NCR Corporation

   Utility    Security means for a spray dispenser      7357304       
04/15/2008   

NCR Corporation

   Utility    Inkjet apparatus and a method of controlling an inkjet mechanism
     7360862        04/22/2008   

NCR Corporation

   Utility    Security markers for indicating condition of an item      7378675
       05/27/2008   

NCR Corporation

   Utility    Barcode scanner with configurable video modes      7380719       
06/03/2008   

NCR Corporation

   Utility    Methods and apparatus for identifying electronic shelf labels with
which communication has been lost      7382228        06/03/2008   

NCR Corporation

   Utility    Apparatus and method for maintaining a children’s automated bank
account      7383213        06/03/2008   

NCR Corporation

   Utility    Self-checkout terminal      7386472        06/10/2008   

NCR Corporation

   Utility    Automatic electronic article surveillance for self-checkout     
7389918        06/24/2008   

NCR Corporation

   Utility    Methods and apparatus for tracking the direction of a moving item
by a bar code scanner      7389923        06/24/2008   

NCR Corporation

   Utility    Barcode scanner with tool free tower housing assembly      7389932
       06/24/2008   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Method of creating a substitute check using check image data from
a remote check image capture device and an apparatus therefor      7391934     
  06/24/2008   

NCR Corporation

   Utility    Internet stamp      7396048 *      07/08/2008   

NCR Corporation

   Utility    Self service terminal      7401729        07/22/2008   

NCR Corporation

   Utility    Self-service deposit method and apparatus      7401730       
07/22/2008   

NCR Corporation

   Utility    Card reader      7401736        07/22/2008   

NCR Corporation

   Utility    Systems and methods for asynchronous processing of electronic
shelf label communication responses      7403909        07/22/2008   

NCR Corporation

   Utility    Paper sheet handling apparatus, automatic transaction apparatus,
and paper sheet conveying apparatus      7404552        07/29/2008   

NCR Corporation

   Utility    System and method for directing customers to product locations
within a store      7406437        07/29/2008   

NCR Corporation

   Utility    Method of controlling applications      7406693        07/29/2008
  

NCR Corporation

   Utility    Paper feeding device with independent pickup rollers      7410159
       08/12/2008   

NCR Corporation

   Utility    Method and apparatus for determining if a user walks away from a
self-service checkout terminal during operation thereof      7416117       
08/26/2008   

NCR Corporation

   Utility    Methods and apparatus for automatically determining and deducting
weight of containers for products      7416119        08/26/2008   

NCR Corporation

   Utility    Paper skew correcting device and bill depositing/dispensing
apparatus      7416182        08/26/2008   

NCR Corporation

   Utility    Method of determining failure of a communication base station     
7417545        08/26/2008   

NCR Corporation

   Utility    System and method for synchronizing restaurant menu display with
progress through a meal      7418413        08/26/2008   

NCR Corporation

   Utility    Method of creating a substitute check and an apparatus therefor   
  7421107        09/02/2008   

NCR Corporation

   Utility    Universal warning stripe slitting machine      7424852 *     
09/16/2008   

NCR Corporation

   Utility    Cheque deposit at a self-service terminal      7424969       
09/16/2008   

NCR Corporation

   Utility    Module      7426053        09/16/2008   

NCR Corporation

   Utility    Customer activity data system and method      7426479       
09/16/2008   

NCR Corporation

   Utility    Anti-ram raid plinth      7427054        09/23/2008   

NCR Corporation

   Utility    Data entry device      7427933        09/23/2008   

NCR Corporation

   Utility    Dual-communication electronic shelf label system and method     
7436285        10/14/2008   

NCR Corporation

   Utility    Penetration system      7436313        10/14/2008   

NCR Corporation

   Utility    System and method of tracking bill payment methods      7437324   
    10/14/2008   

NCR Corporation

   Utility    System and method for identifying a spatial code      7441704     
  10/28/2008   

NCR Corporation

   Utility    Self-service terminal      7451919        11/18/2008   

NCR Corporation

   Utility    Portable credit card verifier      7451920        11/18/2008   

NCR Corporation

   Utility    Document stacker apparatus and method of stacking documents     
7451977        11/18/2008   

NCR Corporation

   Utility    System for displaying an information package      7453347       
11/18/2008   

NCR Corporation

   Utility    Reconfigurable user interface systems      7453442       
11/18/2008   

NCR Corporation

   Utility    Method of determining usability of a document image and an
apparatus therefor      7457440        11/25/2008   

NCR Corporation

   Utility    Card reader      7458516        12/02/2008   

NCR Corporation

   Utility    System and method of sending messages to electronic shelf labels
based upon priority      7461009        12/02/2008   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Method of operating an image-based self-service check depositing
terminal in response to a fault condition      7461773        12/09/2008   

NCR Corporation

   Utility    Secure tag reader      7462840        12/09/2008   

NCR Corporation

   Utility    Conducting assisted self-service transactions in a banking
facility through a database schema      7464860        12/16/2008   

NCR Corporation

   Utility    Self-checkout system      7466231        12/16/2008   

NCR Corporation

   Utility    Power control interface for a self-service apparatus      7469350
       12/23/2008   

NCR Corporation

   Utility    Self-service terminal      7469825        12/30/2008   

NCR Corporation

   Utility    Methods for selecting high visual contrast colors in
user-interface design      7480405        01/20/2009   

NCR Corporation

   Utility    Security markers for marking a person or property      7488954   
    02/10/2009   

NCR Corporation

   Utility    Accuracy of data entry into micr line of bank checks in transit in
the clearing process      7490759        02/17/2009   

NCR Corporation

   Utility    Conducting assisted self-service transactions where approval is
needed      7490761        02/17/2009   

NCR Corporation

   Utility    Secure enclosure for sub-assembly of self service equipment     
7490764        02/17/2009   

NCR Corporation

   Utility    Card reader      7490780        02/17/2009   

NCR Corporation

   Utility    Loss of universal serial bus communication      7493422       
02/17/2009   

NCR Corporation

   Utility    Biometric system      7493496        02/17/2009   

NCR Corporation

   Utility    Secure tag validation      7495234        02/24/2009   

NCR Corporation

   Utility    Media cassette pusher plate locking mechanism      7497436       
03/03/2009   

NCR Corporation

   Utility    Security markers for reducing receipt fraud      7501646       
03/10/2009   

NCR Corporation

   Utility    Apparatus for rotating a mirrored spinner      7510119       
03/31/2009   

NCR Corporation

   Utility    Methods and apparatus for wireless display units for document
trays in financial document processing      7514646        04/07/2009   

NCR Corporation

   Utility    Material browser      7519544 *      04/14/2009   

NCR Corporation

   Utility    Self-service terminals in which remote parties can induce
operation of peripheral devices without obtaining control over the peripheral
devices      7519653        04/14/2009   

NCR Corporation

   Utility    Multi-vendor agent for a self-service terminal      7520423       
04/21/2009   

NCR Corporation

   Utility    Self-service terminal      7522759        04/21/2009   

NCR Corporation

   Utility    Method of providing information      7522916        04/21/2009   

NCR Corporation

   Utility    Two-sided thermal transfer ribbon      7531224 *      05/12/2009
  

NCR Corporation

   Utility    System and method for managing electronic price label overlays   
  7533127        05/12/2009   

NCR Corporation

   Utility    Weight scale fault detection      7533799        05/19/2009   

NCR Corporation

   Utility    Diverting stacker wheel      7543816        06/09/2009   

NCR Corporation

   Utility    Transaction processing systems maintenance      7545816       
06/09/2009   

NCR Corporation

   Utility    Portable terminal      7545930        06/09/2009   

NCR Corporation

   Utility    Biometric system      7545960        06/09/2009   

NCR Corporation

   Utility    System and method for facilitating electronic commerce
transactions at an automatic teller machine      7546274        06/09/2009   

NCR Corporation

   Utility    System for providing secure access      7546300        06/09/2009
  

NCR Corporation

   Utility    Methods and apparatus for bar code conversion      7546949       
06/16/2009   

NCR Corporation

   Utility    System for mounting a handheld barcode scanner      7546953       
06/16/2009   

NCR Corporation

   Utility    Travel kiosk      7546957        06/16/2009   

NCR Corporation

   Utility    System and method for securing a base derivation key for use in
injection of derived unique key per transaction devices      7548621       
06/16/2009   

NCR Corporation

   Utility    Convenience store effectiveness model (CSEM)      7548879       
06/16/2009   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Methods and apparatus for preventing improper scans by a bar code
scanner      7549585        06/23/2009   

NCR Corporation

   Utility    Feedback device      7551060        06/23/2009   

NCR Corporation

   Utility    Optical scanner      7552874        06/30/2009   

NCR Corporation

   Utility    Methods and apparatus for multiple support and weight measurement
points in a scanner scale combination      7554042        06/30/2009   

NCR Corporation

   Utility    Methods and apparatus for using noise data to enhance bar code
scanning accuracy      7556198        07/07/2009   

NCR Corporation

   Utility    Methods and apparatus for reducing the influence of noise in an
optical scanning system      7556200        07/07/2009   

NCR Corporation

   Utility    Barcode scanner with tool free tower housing assembly      7556202
       07/07/2009   

NCR Corporation

   Utility    Item checkout apparatus including integrated complimentary
antennas      7559467        07/14/2009   

NCR Corporation

   Utility    Security container      7574967        08/18/2009   

NCR Corporation

   Utility    Rotating path switch      7575155        08/18/2009   

NCR Corporation

   Utility    Conducting financial transactions under multiple protocols in a
single user session within a self-service terminal      7575156       
08/18/2009   

NCR Corporation

   Utility    Security validation of machine components      7575160       
08/18/2009   

NCR Corporation

   Utility    Self-checkout system and method      7575162        08/18/2009   

NCR Corporation

   Utility    Automated teller machine      7575166        08/18/2009   

NCR Corporation

   Utility    Self service terminal      7577612        08/18/2009   

NCR Corporation

   Utility    Provision of receipts for self service or point of sale terminals
     7577613        08/18/2009   

NCR Corporation

   Utility    Defining a process by a plurality of pages defined in a mark-up
language      7577903        08/18/2009   

NCR Corporation

   Utility    Columnar adhesive label roll      7588811 *      09/15/2009   

NCR Corporation

   Utility    Two-sided thermal printing      7589752 *      09/15/2009   

NCR Corporation

   Utility    Method of determining the cause of an error state in an apparatus
     7600671        10/13/2009   

NCR Corporation

   Utility    Across the pavement wireless security system      7602294       
10/13/2009   

NCR Corporation

   Utility    Self-service terminal      7602909        10/13/2009   

NCR Corporation

   Utility    Image-based check processing system and a method of operating an
image-based check processing system to test focus of an imaging camera     
7602957        10/13/2009   

NCR Corporation

   Utility    Self-service terminal      7603315        10/13/2009   

NCR Corporation

   Utility    Optical scanner      7611055        11/03/2009   

NCR Corporation

   Utility    Method of determining failure of an RFID label reader      7617979
       11/17/2009   

NCR Corporation

   Utility    Computer peripheral with integrated printer and bar code reader   
  7617982        11/17/2009   

NCR Corporation

   Utility    Methods and apparatus for dynamic adjustment of scanner parameters
     7617983        11/17/2009   

NCR Corporation

   Utility    Methods and apparatus for detecting and identifying improper
antitheft device deactivation      7619528        11/17/2009   

NCR Corporation

   Utility    Self-checkout system      7620568        11/17/2009   

NCR Corporation

   Utility    Security feaure      7625500        12/01/2009   

NCR Corporation

   Utility    Prism sensor and method of operating a prism sensor for a check
processing module of a self-service check depositing terminal      7633605     
  12/15/2009   

NCR Corporation

   Utility    Self-service terminal      7637420        12/29/2009   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Method of processing a check depositing transaction between a bank
customer and a bank teller      7637423        12/29/2009   

NCR Corporation

   Utility    Sensing system for detecting whether one bill, or more than one
bill, is present at a sensing station in an ATM      7638746        12/29/2009
  

NCR Corporation

   Utility    Currency validation      7639858        12/29/2009   

NCR Corporation

   Utility    Method of operating a remote check image capture device and an
apparatus therefor      7639859        12/29/2009   

NCR Corporation

   Utility    Advertising terminal      7640214        12/29/2009   

NCR Corporation

   Utility    Vacuum pick mechanisms      7641185        01/5/2010   

NCR Corporation

   Utility    Thermal paper with security features      7645719 *     
01/12/2010   

NCR Corporation

   Utility    Method and system for tuning an RFID interrogator      7649441   
    01/19/2010   

NCR Corporation

   Utility    Checkout device with hand grip      7658331        02/09/2010   

NCR Corporation

   Utility    System and method of processing payment of bills from multiple
bill providers      7668766        02/23/2010   

NCR Corporation

   Utility    System and method for providing remote site intervention support
for self-checkout stations      7673796        03/09/2010   

NCR Corporation

   Utility    Personalization of self-checkout security      7673797       
03/09/2010   

NCR Corporation

   Utility    Method of displaying information by a network kiosk      7675503
       03/09/2010   

NCR Corporation

   Utility    Selective omission of transaction data in a digital receipt     
7676396        03/09/2010   

NCR Corporation

   Utility    Personal digital assistant as smart card      7676438       
03/09/2010   

NCR Corporation

   Utility    Method and system for automated teller machine remote diagnostics
and configuration      7677447        03/16/2010   

NCR Corporation

   Utility    Self-service terminals and self-service networks      7680689     
  03/16/2010   

NCR Corporation

   Utility    Self-service terminal      7680710        03/16/2010   

NCR Corporation

   Utility    Method of calibrating a scale      7681431        03/23/2010   

NCR Corporation

   Utility    Methods and apparatus for a scanner having a top plate assembly
with weight measurement capabilities      7681795        03/23/2010   

NCR Corporation

   Utility    Secure tag      7699230        04/20/2010   

NCR Corporation

   Utility    Two-sided thermal print configurations      7710442 *     
05/04/2010   

NCR Corporation

   Utility    Computer-implemented method of processing a substitute check and
an apparatus therefor      7711176        05/04/2010   

NCR Corporation

   Utility    Self-service terminal      7711643        05/04/2010   

NCR Corporation

   Utility    Self service terminal      7716133        05/11/2010   

NCR Corporation

   Utility    Self service terminal      7716134        05/11/2010   

NCR Corporation

   Utility    Digitized bank checks validated by digital signatures      7720313
       05/18/2010   

NCR Corporation

   Utility    Self-service system and method including shared components     
7720710        05/18/2010   

NCR Corporation

   Utility    Self-guiding interface for customer service machines      7720711
       05/18/2010   

NCR Corporation

   Utility    Presenting misaligned stacks of media      7721952       
05/25/2010   

NCR Corporation

   Utility    Method, device and system for scanning optical codes      7726574
       06/01/2010   

NCR Corporation

   Utility    Self-service terminal      7739144        06/15/2010   

NCR Corporation

   Utility    Methods and apparatus for locating electronic shelf labels     
7743983        06/29/2010   

NCR Corporation

   Utility    Direct thermal and inkjet dual-sided printing      7764299 *     
07/27/2010   

NCR Corporation

   Utility    Self-service terminal      7774649        08/10/2010   

NCR Corporation

   Utility    Dual-sided two-ply direct thermal image element      7777770 *   
  08/17/2010   

NCR Corporation

   Utility    Access self-service terminal      7782600        08/24/2010   

NCR Corporation

   Utility    Cash transaction verification and crediting apparatus      7783570
       08/24/2010   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Financial document item processing system and method of operating
a financial document item processing system to encode/endorse a financial
document item having a radio frequency identification tag      7792754       
09/07/2010   

NCR Corporation

   Utility    Security markers for identifying a source of a substance     
7800088        09/21/2010   

NCR Corporation

   Utility    Customizing security features      7802725        09/28/2010   

NCR Corporation

   Utility    Data management      7805609        09/28/2010   

NCR Corporation

   Utility    Self-service terminal      7810715        10/12/2010   

NCR Corporation

   Utility    Personal teller system and method of remote interactive and
personalized banking      7814016        10/12/2010   

NCR Corporation

   Utility    Method of and system for prediction of the state of health of an
apparatus      7815103        10/19/2010   

NCR Corporation

   Utility    Idle registered label roll      7820264 *      10/26/2010   

NCR Corporation

   Utility    Method of controlling thermal printing      7839425 *     
11/23/2010   

NCR Corporation

   Utility    Media storage device      7845573        12/07/2010   

NCR Corporation

   Utility    Photoconductive device      7847254        12/07/2010   

NCR Corporation

   Utility    Barcode scanner with mirror antenna      7850085        12/14/2010
  

NCR Corporation

   Utility    Self-service terminal      7856401        12/21/2010   

NCR Corporation

   Utility    System and method of determining interactions between medicines   
  7870007        01/11/2011   

NCR Corporation

   Utility    Scaleable check processing module for a self-service check
depositing terminal      7886965        02/15/2011   

NCR Corporation

   Utility    High sensitivity radio frequency identification tag      7893816
       02/22/2011   

NCR Corporation

   Utility    Methods and apparatus for directing bar code positioning for
imaging scanning      7900840        03/08/2011   

NCR Corporation

   Utility    Methods and apparatus for single sideband modulation employing a
frequency shift      7904032        03/08/2011   

NCR Corporation

   Utility    System for generating revenue using electronic mail and method for
its use      7904336        03/08/2011   

NCR Corporation

   Utility    Methods of operating an image-based self-service check depositing
terminal to provide enhanced check images and an apparatus therefor      7909244
       03/22/2011   

NCR Corporation

   Utility    An optical sensor with a counter for counting items and
controlling a light source      7910903        03/22/2011   

NCR Corporation

   Utility    Transaction processing systems      7912914        03/22/2011   

NCR Corporation

   Utility    Method of programming a barcode scanner      7913910       
03/29/2011   

NCR Corporation

   Utility    Matching bar code colors to painted pixel filters      7913922   
    03/29/2011   

NCR Corporation

   Utility    Modular signature verification architecture      7917765       
03/29/2011   

NCR Corporation

   Utility    Self-service checkout system with cash not available mode     
7922072        04/12/2011   

NCR Corporation

   Utility    Methods and apparatus for automated document examination for age
verification      7931194        04/26/2011   

NCR Corporation

   Utility    Methods and apparatus for self diagnosing electronic price labels
     7933804        04/26/2011   

NCR Corporation

   Utility    Self-service terminal      7942315        05/17/2011   

NCR Corporation

   Utility    Self service terminal      7946409        05/24/2011   

NCR Corporation

   Utility    Distributed image capture proof-of-deposit system and method of
operating a distributed image capture proof-of-deposit system      7949602     
  05/24/2011   

NCR Corporation

   Utility    Method of producing a coated optical element      7950582       
05/31/2011   

NCR Corporation

   Utility    Media stacker      7950651        05/31/2011   

NCR Corporation

   Utility    Printer with debris control apparatus      7952598 *     
05/31/2011   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Bank document image viewing apparatus and methods of a financial
institution presenting an image of a bank document in a check truncation
environment      7957577        06/07/2011   

NCR Corporation

   Utility    Mirrored spinner with paired offset facets      7992785       
08/09/2011   

NCR Corporation

   Utility    Method of remotely controlling a user interface      7996461     
  08/09/2011   

NCR Corporation

   Utility    Dual-aperature barcode scanner with tether-free tower housing     
7997493        08/16/2011   

NCR Corporation

   Utility    Self-service terminal      8011571        09/06/2011   

NCR Corporation

   Utility    System and method of refilling a prescription      8027847       
09/27/2011   

NCR Corporation

   Utility    Methods and apparatus for positioning objects for scanning by a
hybrid laser and imaging scanner      8028916        10/04/2011   

NCR Corporation

   Utility    Slitting knife cartridge      8033203 *      10/11/2011   

NCR Corporation

   Utility    Self-service terminal      8033454        10/11/2011   

NCR Corporation

   Utility    Item checkout device and weigh plate with improved electromagnetic
field performance      8033461        10/11/2011   

NCR Corporation

   Utility    Apparatus, method and system for an image scanner with
differential panning      8033468        10/11/2011   

NCR Corporation

   Utility    Secure tag coding      8034398        10/11/2011   

NCR Corporation

   Utility    Radio frequency data reader      8035521        10/11/2011   

NCR Corporation

   Utility    Automated business system and method of vending and returning a
consumer product      8036774        10/11/2011   

NCR Corporation

   Utility    Automated business system and method of vending and returning a
consumer product      8041454        10/18/2011   

NCR Corporation

   Utility    Two-sided thermal wrap around label      8043993 *      10/25/2011
  

NCR Corporation

   Utility    Methods and apparatus for generating and decoding scan patterns
using multiple laser sources      8056810        11/15/2011   

NCR Corporation

   Utility    Privacy-enabled keypad      8061590        11/22/2011   

NCR Corporation

   Utility    Dual-stack document storage bin for use in a self-service bunch
document depositing terminal      8066273        11/29/2011   

NCR Corporation

   Utility    Multisided thermal media combinations      8067335 *     
11/29/2011   

NCR Corporation

   Utility    Queue management system and method      8068600        11/29/2011
  

NCR Corporation

   Utility    Automated business system and method of vending and returning a
consumer product      8078316        12/13/2011   

NCR Corporation

   Utility    Self-service terminal      8078912        12/13/2011   

NCR Corporation

   Utility    Thermal indicators      8083423 *      12/27/2011   

NCR Corporation

   Utility    Detecting improved quality counterfeit media      8086017       
12/27/2011   

NCR Corporation

   Utility    Methods of processing a check in a check stock verification system
     8086018        12/27/2011   

NCR Corporation

   Utility    Automated business system and method of vending and returning a
consumer product      8086349        12/27/2011   

NCR Corporation

   Utility    Barcode imaging system and source of electromagnetic radiation
therefor      8091789        01/10/2012   

NCR Corporation

   Utility    Universal serial bus (USB) connector retaining device and
arrangement      8092243        01/10/2012   

NCR Corporation

   Utility    Dedicated self-service return terminal and method of operating a
dedicated self-service return terminal for receiving returned media on which
entertainment data is stored      8113421        02/14/2012   

NCR Corporation

   Utility    Check processing module for a self-service check depositing
terminal      8113426        02/14/2012   

NCR Corporation

   Utility    Methods and apparatus for automated product identification in
point of sale applications      8113427        02/14/2012   

NCR Corporation

   Utility    Barcode reading station      8113429        02/14/2012   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Scale assembly mounting apparatus for an optical scanner     
8113431        02/14/2012   

NCR Corporation

   Utility    Document deskewing module with a moving track bottom and methods
of operating a document deskewing module      8113511        02/14/2012   

NCR Corporation

   Utility    Printable adhesive label      8114811 *      02/14/2012   

NCR Corporation

   Utility    Two-sided thermal paper      8114812 *      02/14/2012   

NCR Corporation

   Utility    Media characterization      8116995        02/14/2012   

NCR Corporation

   Utility    Printing security features      8117963        02/21/2012   

NCR Corporation

   Utility    Self-service terminal      8118215        02/21/2012   

NCR Corporation

   Utility    Shopping cart with a self-charging system      8120190       
02/21/2012   

NCR Corporation

   Utility    Method and system for tuning an RFID interrogator      8120469   
    02/21/2012   

NCR Corporation

   Utility    Method of processing a check and an apparatus therefor     
8121950        02/21/2012   

NCR Corporation

   Utility    Data verification system for a near field communications enabled
display      8126505        02/28/2012   

NCR Corporation

   Utility    Produce weighing scale with a camera and methods of operating a
produce weighing scale having a camera      8136727        03/20/2012   

NCR Corporation

   Utility    Dual-sided thermal form card      8173575 *      05/08/2012   

NCR Corporation

   Utility    Method and apparatus for customer specific based food preparation
prediction      8175917        05/08/2012   

NCR Corporation

   Utility    Controlled fold document delivery      8182161 *      05/22/2012
  

NCR Corporation

   Utility    System and method for tracking currency at a self-checkout station
     8185404        05/22/2012   

NCR Corporation

   Utility    Apparatus, method and system for selective reading of pixels from
an image capture device      8186596        05/29/2012   

NCR Corporation

   Utility    Gift card account system and methods of a merchant processing a
gift card      8191775        06/05/2012   

NCR Corporation

   Utility    Method and apparatus for automated access control system     
8191781        06/05/2012   

NCR Corporation

   Utility    Two-sided thermal print command      8194107 *      06/05/2012   

NCR Corporation

   Utility    Audio processing apparatus      8194877        06/05/2012   

NCR Corporation

   Utility    Conducting multiple financial transactions on a self-service
terminal      8196812        06/12/2012   

NCR Corporation

   Utility    Self-service terminal      8196820        06/12/2012   

NCR Corporation

   Utility    Media cassette      8196920        06/12/2012   

NCR Corporation

   Utility    RFID tag reader      8199004        06/12/2012   

NCR Corporation

   Utility    Terminal and device management method      8201728       
06/19/2012   

NCR Corporation

   Utility    Entertainment media rental and return system and a removable
storage bin therefor      8204622        06/19/2012   

NCR Corporation

   Utility    Method of validating a digital certificate and a system therefor
     8205250        06/19/2012   

NCR Corporation

   Utility    Two sided thermal RFID      8207824 *      06/26/2012   

NCR Corporation

   Utility    Methods and apparatus for analyzing signal conditions affecting
operation of an RFID communication device      8207826        06/26/2012   

NCR Corporation

   Utility    Two-sided thermal media      8211826 *      07/03/2012   

NCR Corporation

   Utility    Kiosk for dispensing items      8214078        07/03/2012   

NCR Corporation

   Utility    UV and thermal guard      8222184 *      07/17/2012   

NCR Corporation

   Utility    Secure circuit board assembly      8238095        08/07/2012   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Methods and apparatus for managing sequencing of data received
from devices in a retail point of sale system      8239271        08/07/2012   

NCR Corporation

   Utility    Hybrid imaging optical code reader      8240570        08/14/2012
  

NCR Corporation

   Utility    Method and apparatus for initiating corrective action for an
electronic terminal      8245076        08/14/2012   

NCR Corporation

   Utility    Card reader device with sensor for sensing card trapping device   
  8251282        08/28/2012   

NCR Corporation

   Utility    Dual-sided two-ply direct thermal image element      8252717 *   
  08/28/2012   

NCR Corporation

   Utility    Apparatus, method and system for elongating pixel data     
8254725        08/28/2012   

NCR Corporation

   Utility    Linerless label printer      8261799 *      09/11/2012   

NCR Corporation

   Utility    Media presenter      8261903        09/11/2012   

NCR Corporation

   Utility    Media depository      8262076        09/11/2012   

NCR Corporation

   Utility    Media cassette      8262083        09/11/2012   

NCR Corporation

   Utility    Device and method of coupling a processor to an RFID tag     
8269608        09/18/2012   

NCR Corporation

   Utility    Methods of two-sided printing      8276808 *      10/02/2012   

NCR Corporation

   Utility    Thermal labels      8283283 *      10/09/2012   

NCR Corporation

   Utility    Checkout methods and apparatus      8286868        10/16/2012   

NCR Corporation

   Utility    Wireless self-service terminal audio lead through      8290436   
    10/16/2012   

NCR Corporation

   Utility    Self-checkout system having minimal footprint      8290814       
10/16/2012   

NCR Corporation

   Utility    Techniques for temporary access to enterprise networks     
8290877        10/16/2012   

NCR Corporation

   Utility    Rental return method and apparatus      8290878        10/16/2012
  

NCR Corporation

   Utility    Apparatus and system for a hybrid optical code scanner     
8292181        10/23/2012   

NCR Corporation

   Utility    Methods and apparatus for germicidal irradiation of checkout
system surfaces      8297435        10/30/2012   

NCR Corporation

   Utility    Media transport      8297865        10/30/2012   

NCR Corporation

   Utility    Methods of operating an image-based self-service check depositing
terminal to improve locating a pre-defined check field and an apparatus therefor
     8300915        10/30/2012   

NCR Corporation

   Utility    Distributed item dispenser management      8301301       
10/30/2012   

NCR Corporation

   Utility    Heartbeat system      8301937        10/30/2012   

NCR Corporation

   Utility    Media recycler      8302757        11/06/2012   

NCR Corporation

   Utility    Method of controlling thermal printing      8314821 *     
11/20/2012   

NCR Corporation

   Utility    Printer and method of printing      8314823        11/20/2012   

NCR Corporation

   Utility    Fraudulent document detection system and method      8317085     
  11/27/2012   

NCR Corporation

   Utility    Item having a data tag      8317098        11/27/2012   

NCR Corporation

   Utility    Produce data collecter which collects internal produce information
     8317101        11/27/2012   

NCR Corporation

   Utility    Modular print system      8317188        11/27/2012   

NCR Corporation

   Utility    Multiple-display device      8319700        11/27/2012   

NCR Corporation

   Utility    Touchscreen module      8319738        11/27/2012   

NCR Corporation

   Utility    System and method for identifying produce      8320633       
11/27/2012   

NCR Corporation

   Utility    Self-service kiosk with multiple secure service areas      8321052
       11/27/2012   

NCR Corporation

   Utility    Adjustable mounting apparatus for a peripheral device of a
self-service retail item checkout station      8321340        11/27/2012   

NCR Corporation

   Utility    Self-service terminal      8321344        11/27/2012   

NCR Corporation

   Utility    Methods of operating a self-service check depositing terminal to
provide an ackowledgement receipt      8321349        11/27/2012   

NCR Corporation

   Utility    Media dispenser      8322721        12/04/2012   

NCR Corporation

   Utility    Personal teller system for remote interactive and personalized
banking      8332319        12/11/2012   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Optical code recognition apparatus      8333328        12/18/2012
  

NCR Corporation

   Utility    Travel kiosk      8342391        01/01/2013   

NCR Corporation

   Utility    High speed wireless infrastructure      8345577        01/01/2013
  

NCR Corporation

   Utility    Dedicated self-service return terminal and method of operating a
dedicated self-service return terminal for receiving returned media on which
entertainment data is stored      8346387        01/01/2013   

NCR Corporation

   Utility    Security method for a self-service checkout system with rfid
capability      8360207        01/29/2013   

NCR Corporation

   Utility    Reducing transaction time in a self-service terminal      8360309
       01/29/2013   

NCR Corporation

   Utility    Methods and apparatus for user interface management in point of
sale applications      8360310        01/29/2013   

NCR Corporation

   Utility    Apparatus, system and method for a hybrid optical code scanner   
  8360320        01/29/2013   

NCR Corporation

   Utility    Externally-powerable media transport module      8360429       
01/29/2013   

NCR Corporation

   Utility    Dual-sided thermal print folding      8363074 *      01/29/2013   

NCR Corporation

   Utility    Weight detection for cashier checkout terminals      8364543     
  01/29/2013   

NCR Corporation

   Utility    Kiosk      8365868        02/05/2013   

NCR Corporation

   Utility    Techniques for disparate barcode transaction processing     
8365984        02/05/2013   

NCR Corporation

   Utility    Optical scanner with floating load cell frame      8365992       
02/05/2013   

NCR Corporation

   Utility    Convertible barcode reader      8365998        02/05/2013   

NCR Corporation

   Utility    Combined laser and imaging scanner      8366006        02/05/2013
  

NCR Corporation

   Utility    Media presenter      8366107        02/05/2013   

NCR Corporation

   Utility    Dual-sided thermal security features      8367580 *     
02/05/2013   

NCR Corporation

   Utility    Method of processing a check in an image-based check processing
system and an apparatus therefor      8369601        02/05/2013   

NCR Corporation

   Utility    Methods and apparatus for managing location information for
movable objects      8369981        02/05/2013   

NCR Corporation

   Utility    Method and system for delivering multi-media products      8369987
       02/05/2013   

NCR Corporation

   Utility    Methods and apparatus for travel information      8370066       
02/05/2013   

NCR Corporation

   Utility    Method of completing a transaction using wirelessly transferred
payment information      8370220        02/05/2013   

NCR Corporation

   Utility    Self-service terminal      8370499        02/05/2013   

NCR Corporation

   Utility    Access to a processing device      8370923        02/05/2013   

NCR Corporation

   Utility    Methods and apparatus for managing and updating stored information
     8423564        04/16/2013   

NCR Corporation

   Utility    Pick unit      8430395        04/30/2013   

NCR Corporation

   Utility    Encrypting touch-sensitive display      8456429        06/04/2013
  

NCR Corporation

   Utility    System and method of cashing a check      8458096       
06/04/2013   

NCR Corporation

   Utility    Two-sided thermal printer control      8462184 *      06/11/2013
  

NCR Corporation

   Utility    Self-service media rental terminal and method of operating a
self-service media rental terminal having a plurality of customer interfaces   
  8463432        06/11/2013   

NCR Corporation

   Utility    Distributed digital certificate validation method and system     
8464045        06/11/2013   

NCR Corporation

   Utility    Electronic shelf label with internal information      8479422     
  07/09/2013   

NCR Corporation

   Utility    Removable media container      8479910        07/09/2013   

NCR Corporation

   Utility    Media cassette      8479979        07/09/2013   

NCR Corporation

   Utility    Hybrid optical code scanner and system      8479995       
07/09/2013   

NCR Corporation

   Utility    Media handling      8480076        07/09/2013   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Document processing apparatus and method of operating a document
processing apparatus      8480077        07/09/2013   

NCR Corporation

   Utility    Item storage      8480085        07/09/2013   

NCR Corporation

   Utility    UV and thermal guard and a process of making and using thereof   
  8481108 *      07/09/2013   

NCR Corporation

   Utility    Software framework to build an executable scheme in a gui
environment      8484615        07/09/2013   

NCR Corporation

   Utility    Interoperability method and software      8484627       
07/09/2013   

NCR Corporation

   Utility    Terminal fascia      8485433        07/16/2013   

NCR Corporation

   Utility    Retail checkout system and method      8494908        07/23/2013
  

NCR Corporation

   Utility    Fraud prevention      8496171        07/30/2013   

NCR Corporation

   Utility    Method and apparatus for providing customer side imaging as well
as bar code scanning imaging      8496178        07/30/2013   

NCR Corporation

   Utility    Methods and apparatus for imaging bar code scanning      8496179
       07/30/2013   

NCR Corporation

   Utility    Secure ID      8496185        07/30/2013   

NCR Corporation

   Utility    Media cassette      8496242        07/30/2013   

NCR Corporation

   Utility    Methods and apparatus for managing location information for
movable objects      8498734        07/30/2013   

NCR Corporation

   Utility    Storage method for digital media items      8498735       
07/30/2013   

NCR Corporation

   Utility    Compact media disc vending or rental kiosk      8498737       
07/30/2013   

NCR Corporation

   Utility    Methods to broadcast status of a self-service dispensing device   
  8498738        07/30/2013   

NCR Corporation

   Utility    System and Method for Performing a Security Check at a Checkout
Terminal      8498903        07/30/2013   

NCR Corporation

   Utility    Application monitoring      8499071        07/30/2013   

NCR Corporation

   Utility    Managing code-tracing data      8499200        07/30/2013   

NCR Corporation

   Utility    Secure authentication at a self-service terminal      8499346     
  07/30/2013   

NCR Corporation

   Utility    Scanner and weigh scale with self-centering surface      8500017
       08/06/2013   

NCR Corporation

   Utility    Method of validating a media item      8503796        08/06/2013
  

NCR Corporation

   Utility    Multi-lingual two-sided printing      8504427 *      08/06/2013   

NCR Corporation

   Utility    System and method of displaying information by an electronic price
label      8504429        08/06/2013   

NCR Corporation

   Utility    System and method of displaying information by an electronic price
label      8504430        08/06/2013   

NCR Corporation

   Utility    System and method of certifying a check      8504476       
08/06/2013   

NCR Corporation

   Utility    Communicating with devices in an ATM      8505037       
08/06/2013   

NCR Corporation

   Utility    Thermal indicators      8511228 *      08/20/2013   

NCR Corporation

   Utility    Self-service terminal      8515869        08/20/2013   

NCR Corporation

   Utility    Linerless labels      8537184 *      09/17/2013   

NCR Corporation

   Utility    Thermal indicators      8567317 *      10/29/2013   

NCR Corporation

   Utility    Secure enclosure      8567665        10/29/2013   

NCR Corporation

   Utility    Two-sided sheet containing a plurality of different travel-related
document items and a method of operating an apparatus to provide such a
two-sided sheet      8567674 *      10/29/2013   

NCR Corporation

   Utility    Method, device and system for a laser bar code scanner with
imaging assist      8567680        10/29/2013   

NCR Corporation

   Utility    Two-sided Direct Thermal Label with Pouch      8568847 *     
10/29/2013   

NCR Corporation

   Utility    Method and apparatus for multi-touch surface interaction for a
financial application within a bank branch      8570281        10/29/2013   

NCR Corporation

   Utility    Device start up system and method      8572294        10/29/2013
  



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.      Reg. Date  

NCR Corporation

   Utility    Methods and apparatus for selecting and delivering content     
8572753         10/29/2013   

NCR Corporation

   Utility    Media depository      8573405         11/05/2013   

NCR Corporation

   Utility    Two-sided print data splitting      8576436         11/05/2013   

NCR Corporation

   Utility    Evaluating soiling of a media item      8577117         11/05/2013
  

NCR Corporation

   Utility    System and method for interpreting a specification language file
to implement a business system      8578350         11/05/2013   

NCR Corporation

   Utility    Fraud prevention      8584947         11/19/2013   

NCR Corporation

   Utility    Apparatus, method and system for extracting pixel data from an
image capture device      8584951         11/19/2013   

NCR Corporation

   Utility    Apparatus, system and method for extending the depth of field of
an optical code scanner      8584952         11/19/2013   

NCR Corporation

   Utility    Controlling a pick mechanism of a machine for handling sheet media
     8585042         11/19/2013   

NCR Corporation

   Utility    Media transaction kiosk and method      8587407         11/19/2013
  

NCR Corporation

   Utility    Encrypting touch-sensitive display      8587551         11/19/2013
  

NCR Corporation

   Utility    Creating a terminal application      8589868         11/19/2013   

NCR Corporation

   Utility    Method and system for entry of encrypted and non-encrypted
information on a touch screen      6317835         11/13/2001   

NCR Corporation

   Utility    Audio request interaction system      7257536         08/14/2007
  

NCR Corporation

   Utility    Interactive customer display system and method      7835946      
  11/16/2010   

NCR Corporation

   Utility    Pay at pump encryption device      7966262         06/21/2011   

NCR Corporation

   Utility    Loyalty host interface      8510162         08/13/2013   

Toshiba Tec Kabushiki

Kaisha

   Utility    Thermal printer and drive control method of thermal head     
8382388         02/26/2013    NCR Corporation and Toshiba Tec Kabushiki Kaisha
   Utility    Thermal printer and locking device      8231291         07/31/2012
   NCR Corporation and Toshiba Tec Kabushiki Kaisha    Utility    Thermal
printer and drive control method of thermal head      7950860         05/31/2011
   NCR Corporation and Toshiba Tec Kabushiki Kaisha    Utility    Thermal
printer and drive control method of thermal head      7914218         05/31/2011
   NCR Corporation and Toshiba Tec Kabushiki Kaisha    Utility    Printing
apparatus including plural printheads and a drive mechanism for the platen
rollers      7891893         02/22/2011    NCR Corporation and Toshiba Tec
Kabushiki Kaisha    Utility    Printing apparatus including a cover holding a
thermal head and a platen roller on a hinged frame      7828490        
11/09/2010    NCR Corporation and Toshiba Tec Kabushiki Kaisha    Utility   
Thermal printer and method of controlling the same      7782349        
08/24/2010    NCR Corporation and Toshiba Tec Kabushiki Kaisha    Utility   
Duplex printer      7623145         11/24/2009   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Method of monitoring item shuffling in a post-scan area of a
self-service checkout terminal      5967264        10/19/1999   

NCR Corporation

   Utility    Business process simulation testing for bank branches using
avatars      8606610        12/10/2013   

NCR Corporation

   Design    Self-service terminal      D707012        06/10/2014   

NCR Corporation

   Design    Terminal      D734314        07/14/2015   

NCR Corporation

   Design    Terminal      D693803        11/19/2013   

NCR Corporation

   Utility    Method of controlling a self-service terminal      8788302       
07/22/2014   

NCR Corporation

   Utility    Media item transporter      9171430        10/27/2015   

NCR Corporation

   Utility    Pathway selection      8875991        11/04/2014   

NCR Corporation

   Utility    System and method of using electronic funds transfer to complete
payment for goods and services      8880432        11/04/2014   

Inventor

   Utility    Format and method for representing a dynamic digital image     
9001136        04/07/2015   

NCR Corporation

   Utility    Checkout device with multi-touch input device      9092050       
07/28/2015   

NCR Corporation

   Utility    Methods and Apparatus for Positioning an Optical Code for Imaging
Scanning      8870073        10/28/2014   

NCR Corporation

   Utility    Checkout stand with a barcode reader on a bagging end      8985444
       03/24/2015   

NCR Corporation

   Utility    Display location      8876079        11/04/2014   

NCR Corporation

   Utility    Media dispensing self-service terminal      8915426       
12/23/2014   

NCR Corporation

   Utility    Document pinching      8936244        01/20/2015   

NCR Corporation

   Utility    Secure collection      9147323        09/29/2015   

NCR Corporation

   Utility    Selective direct thermal and thermal transfer printing     
8848010 *      09/30/2014   

Inventor

   Utility    Device and Method of Coupling a Processor to an RFID tag     
8681002        03/25/2014   

NCR Corporation

   Design    Self-service terminal      D697505        01/14/2014   

NCR Corporation

   Utility    Validation template for valuable media of multiple classes     
8625876        01/07/2014   

Inventors

   Utility    Thermal indicators      8764324 *      07/01/2014   

NCR Corporation

   Utility    Methods and apparatus for managing location information for
movable objects      8626332        01/07/2014   

NCR Corporation

   Utility    Linerless labels      8711190 *      04/29/2014   

NCR Corporation

   Utility    Removable media container      8714337        05/06/2014   

NCR Corporation

   Utility    Patent application information retrieval      8949310       
02/03/2015   

NCR Corporation

   Utility    System and method for operating multiple checkout stations with a
single processor      9129288        09/08/2015   

NCR Corporation

   Utility    Jam reduction      8931632        01/13/2015   

NCR Corporation

   Utility    Method and apparatus for reducing recognition times in an
image-based product recognition system      9135789        09/15/2015   

NCR Corporation

   Utility    Method, apparatus and system for scanning optical codes     
8702002        04/22/2014   

NCR Corporation

   Utility    Self-service terminal (SST) withmedia transfer device      8887996
       11/18/2014   

NCR Corporation

   Utility    Low profile tri-aperture optical code scanner      8733651       
05/27/2014   

NCR Corporation

   Utility    Dual capacitor load cell      9250144        02/02/2016   

NCR Corporation

   Utility    Checkout system including rotating barcode reader      8925811   
    01/06/2015   

NCR Corporation

   Utility    Techniques for checking into a retail establishment      9111273
       08/18/2015   

NCR Corporation

   Utility    Methods and apparatus for low resolution item identification     
8953062        02/10/2015   

NCR Corporation

   Utility    Secure enclosure      9127495        09/08/2015   

NCR Corporation

   Utility    User inerface for an SST      9019089        04/28/2015   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Methods of mobile self-checkout shopping for produce items in a
retail grocery store      8915429        12/23/2014   

NCR Corporation

   Utility    Media alignment      9098089        08/21/2014   

NCR Corporation

   Utility    Media handler protection      9177450        11/03/2015   

Inventors

   Utility    Dynamic host integration      9253258        02/02/2016   

NCR Corporation

   Utility    Methods and systems for performing security weight checks at
checkouts      9033227        05/19/2015   

NCR Corporation

   Utility    Item location      9016682        04/28/2015   

NCR Corporation

   Utility    Security method using an imaging barcode reader      9165173     
  10/20/2015   

NCR Corporation

   Utility    Media authentication      9245399        01/26/2016   

NCR Corporation

   Utility    Method and apparatus for assembling an image of a document     
9129176        09/08/2015   

NCR Corporation

   Utility    Device and Method for Active Reduction of Radio Frequency Noise   
  9252892        02/02/2016   

NCR Corporation

   Utility    Self-service check cashing system and method      9070124       
06/30/2015   

NCR Corporation

   Utility    Media item transportation      9016683        04/28/2015   

NCR Corporation

   Utility    Media item transportation      9082246        07/14/2015   

NCR Corporation

   Utility    Event handling      8966505        02/24/2015   

NCR Corporation

   Utility    Defect categorization      9047723        06/02/2015   

NCR Corporation

   Utility    Optical code scanner with a high dispersion optical lens     
9082029        07/14/2015   

NCR Corporation

   Utility    Techniques for computer system recovery      9250923       
02/02/2016   

NCR Corporation

   Utility    Bunch media processing system      8684152        04/01/2014   

NCR Corporation

   Utility    Multipurpose printer protecting print elements from adhesive on
the medium      8985738 *      03/24/2015   

NCR Corporation

   Utility    Optical code      8925829        01/06/2015   

NCR Corporation

   Utility    Methods and apparatus for visually assisted fast food order
preparation      8793161        07/29/2014   

NCR Corporation

   Utility    Media presenter      8899475        12/02/2014   

NCR Corporation

   Utility    Cash management of self-service transactional devices      8639594
       01/28/2014   

Inventors

   Utility    Self-service terminal      8827152        09/09/2014   

NCR Corporation

   Utility    Method, apparatus and system for scanning an optical code     
8960549        02/24/2015   

NCR Corporation

   Utility    Item recycling      8733530        05/27/2014   

NCR Corporation

   Utility    Self-service terminal      9219660        12/22/2015   

NCR Corporation

   Utility    Methods of processing data from multiple image sources to provide
normalized confidence levels for use in improving performance of a recognition
processor      9208378        12/08/2015   

NCR Corporation

   Utility    Deposit module      8973917        03/10/2015   

NCR Corporation

   Utility    Selective bunch presentation      8844806        09/30/2014   

NCR Corporation

   Utility    Location aware authentication techniques      9037111       
05/19/2015   

NCR Corporation

   Utility    Fraud prevention      8695879        04/15/2014   

Inventors

   Utility    System and method of connecting a computer to a peripheral of
another computer      8886842        11/11/2014   

NCR Corporation

   Utility    Network management system, software and method      9071634       
06/30/2015   

NCR Corporation

   Utility    Apparatus, method and system for opening a paper bag      9113726
       08/25/2015   

NCR Corporation

   Utility    Multi-touch surface interaction      8754856        06/17/2014   

NCR Corporation

   Utility    Media quality assessment system and method      8927891       
01/06/2015   

NCR Corporation

   Utility    Thermal transfer ribbon for finishing a printed label and method
of manufacturing a thermal transfer ribbon therfor      8823757 *     
09/02/2014   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Augmented reality for assisting consumer transactions      9020838
       04/28/2015   

NCR Corporation

   Utility    Convertible barcode reader      8672225        03/18/2014   

NCR Corporation

   Utility    Techniques for mobile transaction processing      8738540       
05/27/2014   

NCR Corporation

   Utility    Techniques for automating self-service transactions      9053475
       06/09/2015   

NCR Corporation

   Utility    Techniques for calibrating measuring devices      9250114       
02/02/2016   

NCR Corporation

   Utility    Hybrid topcoat formulations for paper products      8969243 *     
03/03/2015   

NCR Corporation

   Utility    Self-learning an item’s weight range      8843397       
09/23/2014   

NCR Corporation

   Utility    Stain detection      8805025        08/12/2014   

NCR Corporation

   Utility    Managing code-tracing data      8874967        10/28/2014   

NCR Corporation

   Utility    Media cassette loader      9221632        12/29/2015   

NCR Corporation

   Utility    Method and apparatus for operating a self-service terminal (SST)
     8738528        05/27/2014   

NCR Corporation

   Utility    State detection      8783559        07/22/2014   

NCR Corporation

   Utility    System and method of categorising defects in a media item     
8983168        03/17/2015   

NCR Corporation

   Utility    User interface for a computing device      8719729       
05/06/2014   

NCR Corporation

   Utility    System and method of managing casino patron money balances     
9251642        02/02/2016   

NCR Corporation

   Utility    Methods and apparatus for produce identification using time
resolved reflectance spectroscopy      8874472        10/28/2014   

NCR Corporation

   Utility    One-ply two-sided thermal imaging labels      8716178       
05/06/2014   

NCR Corporation

   Utility    Converting documents      9064231        06/23/2015   

NCR Corporation

   Utility    Media identification      8682056        03/25/2014   

NCR Corporation

   Utility    Token and reader      9082056        07/14/2015   

NCR Corporation

   Utility    Fault replay system and method      9064043        06/23/2015   

NCR Corporation

   Utility    Methods and apparatus for providing a changing field of view in
image based bar code scanning      8684269        04/01/2014   

NCR Corporation

   Utility    Authentication at a self-service terminal      8994663       
03/31/2015   

NCR Corporation

   Utility    Methods and apparatus for secure distribution of protected content
     9064096        06/23/2015   

NCR Corporation

   Utility    Connector placement and routing for optical barcode scanner     
8789755        07/29/2014   

NCR Corporation

   Utility    Methods and apparatus for image recognition in checkout
verification      8876001        11/04/2014   

NCR Corporation

   Utility    Two-sided print data handling      8619315        12/31/2013   

NCR Corporation

   Utility    Item checkout device with antenna      8878674        11/04/2014
  

NCR Corporation

   Utility    Methods and Apparatus for Distance Determination for
Radiofrequency Identification Devices      8907767        12/09/2014   

NCR Corporation

   Utility    Method and system of obtaining diagnostic data from a device at a
remote location      9177272        11/03/2015   

NCR Corporation

   Utility    Navigation system and method      8792911        07/29/2014   

NCR Corporation

   Utility    Image-based check depositing automated teller machine (ATM) and
method of operating an image-based check depositinG ATM      8783558       
07/22/2014   

NCR Corporation

   Utility    Automated code generation for an automated teller machine     
8832650        09/09/2014   

NCR Corporation

   Utility    Method of Recognizing a media item      8611665        12/17/2013
  

NCR Corporation

   Utility    Techniques for generating a product path with custom
advertisements      8788325        07/22/2014   

NCR Corporation

   Utility    Card reader device      8733653        05/27/2014   

NCR Corporation

   Utility    Self-service terminal management      8870064        10/28/2014   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Apparatus, system and method for controlling the flow of customers
     8762207        06/24/2014   

NCR Corporation

   Utility    System and method for remotely dispensing media discs      8965570
       04/28/2015   

NCR Corporation

   Utility    Terminal      9019066        07/28/2015   

NCR Corporation

   Utility    Two-sided thermal print sensing      8670009 *      03/11/2014   

NCR Corporation

   Utility    Two-sided thermal print switch      8721202 *      05/13/2014   

NCR Corporation

   Utility    Dual-sided thermal pharmacy script printing      9024986 *     
05/05/2015   

NCR Corporation

   Utility    Remote self service facilities administration system      9106613
       08/11/2015   

NCR Corporation

   Utility    Using biometric tokens to pre-stage and complete transactions     
9141956        09/22/2015   

NCR Corporation

   Utility    Accessing a processing device      8875282        10/28/2014   

NCR Corporation

   Utility    Heat-activated linerless label      8764323 *      07/01/2014   

NCR Corporation

   Utility    Item verification apparatus and method      9014845       
04/21/2015   

NCR Corporation

   Utility    Apparatus for fanfolding media      8707898 *      04/29/2014   

NCR Corporation

   Utility    Method, system, and apparatus for a multiple path image scanner   
  9087248        07/21/2015   

NCR Corporation

   Utility    Window suppression      8938689        01/20/2015   

NCR Corporation

   Utility    Techniques for assisted self checkout      9053473       
06/09/2015   

NCR Corporation

   Utility    Produce transaction system and method including a scale and a
computer separate from a checkout computer      8796564        08/05/2014   

NCR Corporation

   Utility    Vehicle rental transaction system and method      8719155       
05/06/2014   

NCR Corporation

   Utility    Self-service checkout pay station located remote from a produce
weighing scale and methods of operating such a self-service checkout pay station
     9076170        07/07/2015   

Inventors

   Utility    Self-service terminal and configurable screen therefor     
8922498        12/30/2014   

NCR Corporation

   Utility    Personalized kiosk      8793588        07/29/2014   

NCR Corporation

   Utility    Transaction terminal      8928600        01/06/2015   

NCR Corporation

   Utility    Digital storage media dispensing device      8818902       
08/26/2014   

NCR Corporation

   Utility    Accessing a secure terminal      8850181        09/30/2014   

NCR Corporation

   Utility    Item identification device antenna      9251390        02/02/2016
  

Inventors

   Utility    Digital receipt reading device, software and method of digital
receipt reading      8668141        03/11/2014   

Inventors

   Utility    Magnetic sensor      9000759        04/07/2015   

NCR Corporation

   Utility    Sensing system for a media presenter      8912479       
12/16/2014   

Inventors

   Utility    Peer to peer diagnostic tool      9020886        04/28/2015   

NCR Corporation

   Utility    Methods to improve automated check-in      8626120       
01/07/2014   

NCR Corporation

   Utility    Entertainment kiosk error handling and troubleshooting method     
8612807        12/17/2013   

NCR Corporation

   Utility    Techniques for automating rental car transactions      8912883   
    12/16/2014   

NCR Corporation

   Utility    Centralized user preference management for electronic decision
making devices      9021363        04/28/2015   

NCR Corporation

   Utility    Digital media kiosk      9053600        06/09/2015   

NCR Corporation

   Utility    Secure digital download storage device      8826409       
09/02/2014   

Inventors

   Utility    Media transport module      9248991        02/02/2016   

NCR Corporation

   Utility    Methods of managing loads on a plurality of secondary data servers
whose workflows are controlled by a primary control server      8868730       
10/21/2014   

NCR Corporation

   Utility    Travel kiosk      8827162        09/09/2014   

NCR Corporation

   Utility    Fraud prevention      8915434        12/23/2014   

NCR Corporation

   Utility    Fraud prevention      8704633        04/22/2014   

NCR Corporation

   Utility    Automatic print failure detection and correction      8879085 *   
  11/04/2014   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Cable manager      9190816        11/17/2015   

NCR Corporation

   Utility    Media cassette      8668194        03/11/2014   

NCR Corporation

   Utility    Self-service terminal      9082114        07/14/2015   

NCR Corporation

   Utility    Techniques for interoperability between barcodes and near field
communications      8831511        09/09/2014   

NCR Corporation

   Utility    Perforated, combined receipt and label roll      9082321 *     
07/14/2015   

NCR Corporation

   Utility    Unit of a media depository      8622295        01/07/2014   

NCR Corporation

   Utility    Methods and apparatus for control of an imaging scanner     
8950672        02/10/2015   

NCR Corporation

   Utility    Condition determining      8727336        05/20/2014   

NCR Corporation

   Utility    Media depository      8757356        06/24/2014   

NCR Corporation

   Utility    System and method of securely delivering and verifying a mobile
boarding pass      8672221        03/18/2014   

NCR Corporation

   Utility    Apparatus, method and system for determining the source of an
optical code presentated to an optical code scanner      8622299       
01/07/2014   

NCR Corporation

   Utility    Scanner, method and system for processing images in an imaging
based optical code scanner      8967473        03/03/2015   

NCR Corporation

   Utility    Techniques for real-time customer preference learning      8832008
       09/09/2014   

NCR Corporation

   Utility    Linerless label media      8852703 *      10/07/2014   

Inventors

   Utility    Methods of operating an image-based check processing system to
detect a double feed condition of carrier envelopes and an apparatus therefor   
  8625877        01/07/2014   

NCR Corporation

   Utility    Media dispensing      8800863        08/12/2014   

NCR Corporation

   Utility    Methods and systems for predicting a fault      9081656       
07/14/2015   

NCR Corporation

   Utility    Methods and systems for scheduling a predicted fault service call
     9183518        11/10/2015   

NCR Corporation

   Utility    Item removal      8991694        03/31/2015   

NCR Corporation

   Utility    Foreign body detecting      9098963        08/04/2015   

NCR Corporation

   Utility    Media conveying      9159180        10/13/2015   

NCR Corporation

   Utility    Guiding pathway      8608056        12/17/2013   

NCR Corporation

   Utility    Foreign body detecting      9176100        11/03/2015   

NCR Corporation

   Utility    Item transportation      8662284        03/04/2014   

NCR Corporation

   Utility    Belt supporting      9145257        09/29/2015   

NCR Corporation

   Utility    Automatic image processing for document de-skewing and cropping   
  8903173        12/02/2014   

NCR Corporation

   Utility    Methods and Apparatus for Audio Input for Customization of Digital
Displays      8756060        06/17/2014   

NCR Corporation

   Utility    Document stacking      8777222        07/15/2014   

NCR Corporation

   Utility    Apparatus, method and system for generating an optical code with
authenticatable information      9250116        02/02/2016   

NCR Corporation

   Utility    Managing code-tracing data      8972791        03/03/2015   

NCR Corporation

   Utility    Proximity detection for kiosk payment      8810358       
08/19/2014   

NCR Corporation

   Utility    Digital media transaction kiosk and method      8626339       
01/07/2014   

NCR Corporation

   Utility    Techniques for optimization of barcodes      8931687       
01/13/2015   

NCR Corporation

   Utility    Techniques for third-party content delivery via a unique mobile
application address      9179306        11/03/2015   

NCR Corporation

   Utility    Methods of operating an image-based check processing system to
detect a double feed condition of checks and an apparatus therefor      8761487
       06/24/2014   

NCR Corporation

   Utility    Correlation of resources      9135020        09/15/2015   

NCR Corporation

   Utility    User interface      9218129        2/22/2015   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   Patent No.     Reg. Date  

NCR Corporation

   Utility    Method and apparatus for storing a disc      8783455       
07/22/2014   

NCR Corporation

   Utility    Supervisor program      8708226        04/29/2014   

NCR Corporation

   Utility    Apparatus and methods for communicating with a low duty cycle
wireless device      8717346        05/06/2014   

NCR Corporation

   Utility    Navigation accessibilitly apparatus, method and system     
9013418        04/21/2015   

NCR Corporation

   Utility    Audio request interaction system      9183848        11/10/2015   

NCR Corporation

   Utility    Multi-channel controller      8666542        03/04/2014    NCR
Corporation and Toshiba TEC Kabushiki Kaisha    Utility    Thermal printer and
printing device      8870483        10/28/2014    NCR Corporation and Toshiba
TEC Kabushiki Kaisha    Utility    Thermal printer and printing device     
8696225        04/15/2014    NCR Corporation and Toshiba TEC Kabushiki Kaisha   
Utility    Thermal printer and printing device      8870482        10/28/2014   

NCR Corporation

   Design    Terminal      D741853        10/27/2015   

NCR Corporation

   Utility    Secure tag validation      7262420        8/28/2007   

NCR Corporation

   Utility    Secure reader for use in data management      7494062       
2/24/2009   

NCR Corporation

   Utility    Data management      7845553        12/7/2010   

NCR Corporation

   Utility    Secure access to encrypted information      8739305       
5/27/2014   

NCR Corporation

   Utility    Surveillance camera assembly for a checkout system      9092951   
    7/28/2015   

NCR Corporation

   Utility    Systems and methods for facilitating in-aisle scanning     
8851375        10/7/2014   

NCR Corporation

   Utility    Method for controlling and managing a wireless connection for data
communication between a mobile device and a broadband radio network      9247576
       1/26/2016   

NCR Corporation

   Utility    Method and apparatus for assessing the health of an image capture
device in an optical code scanner      9053373        6/9/2015   

NCR Corporation

   Utility    Optical code scanner optimized for reading 2D optical codes     
9147095        9/29/2015   

NCR Corporation

   Utility    Haptic self-service terminal (SST) feedback      9251676       
2/2/2016   

NCR Corporation

   Utility    Vehicle rental transaction system and method      9159096       
10/13/2015   

NCR Corporation

   Utility    Operating system (OS) independent application and device
communication      9098362        8/4/2015   

NCR Corporation

   Utility    Conversion lifting platform      9155406        10/13/2015   

NCR Corporation

   Design    Bezel      D0716171        10/28/2014   

NCR Corporation

   Utility    Two-side thermal printer      9056488 *      6/16/2015   

NCR Corporation

   Utility    Receptive layer for thermal transfer printing on cartons     
6607811 *      8/19/2003   

NCR Corporation

   Utility    Produce color data correction method and an apparatus therefor   
  8805014        8/12/2014   

NCR Corporation

   Utility    Techniques for configuring physical spaces      9176492       
11/3/2015   

 

II. Patent Applications

 

Registered Owner

  

Type

  

Title

   App. No.     App. Date  

NCR Corporation

   Utility    Security module and method of securing payment information     
13/612305        09/12/2012   

Inventors

   Utility    Promotion verification method      13/194450        07/29/2011   

NCR Corporation

   Utility    Linerless combined mailing label and return label and method of
manufacturing same      13/485402 *      05/31/2012   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   App. No.     App. Date  

NCR Corporation

   Utility    Techniques for controlling redemption of offers      13/485081   
    05/31/2012   

NCR Corporation

   Utility    Item validation      13/524423        06/15/2012   

NCR Corporation

   Utility    Normalized interface for transaction processing systems     
13/537678        06/29/2012   

NCR Corporation

   Utility    Transaction authorization      13/546206        07/11/2012   

Inventors7

   Utility    Techniques for tracking and limiting electronic offers     
13/460834        04/30/2012   

NCR Corporation

   Utility    Self service retail check out using smart phone      13/326484   
    12/15/2011   

NCR Corporation

   Utility    Digital media rental and return kiosk having a three-position
lockable      13/194448        07/29/2011   

NCR Corporation

   Utility    Social network financial portal      13/178541        07/08/2011
  

NCR Corporation

   Utility    Automatic cleaning at a self-service dispensing device     
13/326545        12/15/2011   

NCR Corporation

   Utility    Method of operating an image-based self-service check depositing
terminal      13/327340        12/15/2011   

NCR Corporation

   Utility    Fraud prevention      13/099826        05/03/2011   

NCR Corporation

   Utility    Techniques for overlaying a custom interface onto an existing
kiosk interface      13/370055        02/09/2012   

NCR Corporation

   Utility    Printer with adhesive capabilities      12/586956 *      9/30/2009
  

NCR Corporation

   Utility    System and method for execution of customer-specific marketing,
discounts, and promotions      10/631181        07/31/2003   

NCR Corporation

   Utility    Methods and apparatus for processing check transactions in self
service customer checkout terminals      10/324554        12/20/2002   

NCR Corporation

   Utility    Techniques to maximize retail traffic      13/661477       
10/26/2012   

NCR Corporation

   Utility    Non-linear checkout stand      13/562737        07/31/2012   

NCR Corporation

   Utility    Mobile point-of-sale (POS) techniques      13/548889       
07/13/2012   

NCR Corporation

   Utility    Clamping of media items      13/959271        08/05/2013   

NCR Corporation

   Utility    Techniques for retail printing      13/656780        10/22/2012   

NCR Corporation

   Utility    Techniques for restaurant transaction processing      13/656037   
    10/19/2012   

NCR Corporation

   Utility    Techniques for drive thru mobile ordering      13/659424       
10/24/2012   

NCR Corporation

   Utility    Techniques for recommending a retailer, retail product, or retail
services      13/665285        10/31/2012   

NCR Corporation

   Utility    Method and apparatus for injecting advertisements into mobile
documents      13/663711        10/30/2012   

NCR Corporation

   Utility    Self-service system and method for lodging establishment
convenience shops      13/622772        09/19/2012   

NCR Corporation

   Utility    Media item characterization      13/690823        11/30/2012   

NCR Corporation

   Utility    Customer interaction manager      13/690690        11/30/2012   

NCR Corporation

   Utility    Customer interaction manager on a point of sale computer     
13/690806        11/30/2012   

NCR Corporation

   Utility    Customer interaction manager on a restaurant computer     
13/690896        11/30/2012   

NCR Corporation

   Utility    Technique for negotiating with a consumer within a retail
establishment      13/688365        11/29/2012   

NCR Corporation

   Utility    Customer verification      13/720119        12/19/2012   

NCR Corporation

   Utility    Self-aligning cover for an SST      13/718710        12/18/2012   

NCR Corporation

   Utility    Media count replenishment management      13/967999       
08/15/2013   

NCR Corporation

   Utility    Transaction flow      13/595254        08/27/2012   

NCR Corporation

   Utility    Transaction execution      13/688345        11/29/2012   

NCR Corporation

   Utility    Customer interaction manager on a mobile smart device     
13/690742        11/30/2012   

NCR Corporation

   Utility    Baggage delivery notification system and method      13753618     
  01/30/2013   

NCR Corporation

   Utility    Techniques for advertising      13/769305        02/16/2013   

NCR Corporation

   Utility    Techniques for forecasting retail activity      13/664559       
10/31/2012   

 

7  NCR is able to locate an assignment from only one of two inventors. NCR is
attempting to contact one of the inventors, who is a former employee, in order
to execute and record an assignment.



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   App. No.     App. Date  

NCR Corporation

   Utility    Methods and apparatus for providing customer assistance     
13/779964        02/28/2013   

NCR Corporation

   Utility    Installable secret functions for a peripheral      13/780160     
  02/28/2013   

NCR Corporation

   Utility    Techniques for voucher or rebate redemption      13/780440       
02/28/2013   

NCR Corporation

   Utility    High tack repositionable adhesives and substrates and methods for
their manufacture      13/828471 *      03/14/2013   

NCR Corporation

   Utility    Detecting fraud using operational parameters for a peripheral     
13/838105        03/15/2013   

NCR Corporation

   Utility    Combined label for food preparers and food servers in table
service restaurants and method of using same      13/755149 *      01/31/2013   

NCR Corporation

   Utility    Techniques for online price match      13/755013        01/31/2013
  

NCR Corporation

   Utility    Automatic language recognition      13/754987        01/31/2013   

NCR Corporation

   Utility    Encrypting pin pad      13/899068        05/21/2013   

NCR Corporation

   Utility    Transaction dispute resolution      13/869097        04/24/2013   

NCR Corporation

   Utility    Systems and methods for evaluating fuel pump data      13/864365
       04/17/2013   

NCR Corporation

   Utility    Counterfeit media detection      13/711228        12/11/2012   

NCR Corporation

   Utility    Techniques to custom define transaction sessions      13/600755   
    08/31/2012   

NCR Corporation

   Utility    Methods and apparatus for fast item identification      13/790001
       03/08/2013   

NCR Corporation

   Utility    Headheld scanner and POS display with mobile phone      13/854211
       04/01/2013   

NCR Corporation

   Utility    Transaction system and method      14/038161        09/26/2013   

NCR Corporation

   Utility    Plasticized uv/eb cured coatings      13/930393 *      06/28/2013
  

Inventors

   Utility    Information provision      13/930554        06/28/2013   

NCR Corporation

   Utility    Method and apparatus for optimizing optical code scanning     
13/931037        06/28/2013   

NCR Corporation

   Utility    Techniques for transaction quantity control      13/755103       
01/31/2013   

NCR Corporation

   Utility    Keypad      13/926454        06/25/2013   

NCR Corporation

   Utility    Bunch presentation      13/753026        01/29/2013   

NCR Corporation

   Utility    Methods of printing food labels for restaurant food items     
13/780954        02/28/2013   

NCR Corporation

   Utility    Transaction system and method      13/838234        03/15/2013   

NCR Corporation

   Utility    Adaptive reservation processing      13/836786        03/15/2013
  

NCR Corporation

   Utility    Self-cleaning thermal media and methods of manufacturing thereof
     13/873884 *      04/30/2013   

NCR Corporation

   Utility    Access level management techniques      13/753733       
01/30/2013   

NCR Corporation

   Utility    Learning a new peripheral using a security provisioning manifest
     13/872252        04/29/2013   

NCR Corporation

   Utility    High-velocity scanned item distribution method and apparatus     
13/874097        04/30/2013   

NCR Corporation

   Utility    Media management      13/897744        05/20/2013   

NCR Corporation

   Utility    Automated teller machine (atm) having a sidecar and methods of
supporting an atm having a sidecar      13/873963        04/30/2013   

NCR Corporation

   Utility    Techniques for airport check-in      13/906395        05/31/2013
  

NCR Corporation

   Utility    Managing media replenishment      14/013897        08/29/2013   

NCR Corporation

   Utility    Techniques for channel-independent offer management      13/601020
       08/31/2012   

NCR Corporation

   Utility    Transaction connection mediator method and apparatus     
13/664975        10/31/2012   

NCR Corporation

   Utility    Method and apparatus for detecting misidentification of items sold
by weight      13/955855        07/31/2013   

NCR Corporation

   Utility    Techniques for secure mobile payment      13/955872       
07/31/2013   

NCR Corporation

   Utility    Techniques for retail location-aware services      13/955628     
  07/31/2013   

NCR Corporation

   Utility    Transaction performance      13/962375        08/08/2013   

NCR Corporation

   Utility    Produce and non-produce verification using hybrid scanner     
13/975479        08/26/2013   

Inventors

   Utility    Combined receipt and label roll having optimal adhesive patch
patterns and a method of manuafacturing thereof      14/038287 *      09/26/2013
  



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   App. No.      App. Date  

NCR Corporation

   Utility    System and method for overriding rule driven automated decisions
     14/066217         10/29/2013   

NCR Corporation

   Utility    Automated employee management techniques      14/042529        
09/30/2013   

NCR Corporation

   Utility    Objective metrics measuring value of employees      14/041582   
     09/30/2013   

NCR Corporation

   Utility    Compact point-of-sale system      14/091007         11/26/2013   

NCR Corporation

   Utility    Techniques for checkout security using video surveillance     
13/600913         08/31/2012   

NCR Corporation

   Utility    Whole store scanner      13/950437         07/25/2013   

NCR Corporation

   Utility    Self-service system and method of tagging baggage      13/954433
        07/30/2013   

NCR Corporation

   Utility    Travel check-in method      13/954495         07/30/2013   

NCR Corporation

   Utility    Media item separation      13/955713         07/31/2013   

NCR Corporation

   Utility    Virtualized ATM      13/962212         08/08/2013   

NCR Corporation

   Utility    Flexible financial services terminal and methods of operation     
13/853139         03/29/2013   

Inventors

   Utility    Techniques for processing customers affected by involunary denial
of boarding      14/038243         09/26/2013   

NCR Corporation

   Utility    Systems and methods for facilitating location-relevant
communication      14/038477         09/26/2013   

NCR Corporation

   Utility    Clamping of media items      14/068629         10/31/2013   

NCR Corporation

   Utility    Media depository      14/090407         11/26/2013   

Inventors

   Utility    System for management of customer self-service terminals     
14/090503         11/26/2013   

NCR Corporation

   Utility    Method of determining HTTP process information      13/362133   
     01/31/2012   

NCR Corporation

   Utility    Techniques for transacting via an animated assistant     
13/739474         01/11/2013   

NCR Corporation

   Utility    Personal teller system and method of remote interactive and
personalized banking      12/881958         09/14/2010   

NCR Corporation

   Utility    Self-service terminal      11/006983         12/08/2004   

Inventors

   Utility    Assisted service terminal      12/951503         11/22/2010   

NCR Corporation

   Utility    Advanced personal media player      13/099434         05/03/2011
  

NCR Corporation

   Utility    Methods and system for processing customers through a
point-of-sale system having a multiple-item price scanning apparatus     
  PCT/
US2013/050750  
        07/16/2013   

NCR Corporation

   Utility    Methods and apparatus for transfer of content to a self contained
wireless media device      12/627281         11/30/2009   

NCR Corporation

   Utility    Methods and apparatus for promotional display of images of
products presented for entry into purchase transactions      12/606612        
10/27/2009   

NCR Corporation

   Utility    System and method of managing customer information      12/508998
        07/24/2009   

NCR Corporation

   Utility    Methods and apparatus for self service transactions from multiple
vendors      12/498414         07/07/2009   

NCR Corporation

   Utility    Transaction station with enhanced user interface      12/359460   
     01/26/2009   

NCR Corporation

   Utility    State-driven self-service terminal      12/749840        
03/30/2010   

NCR Corporation

   Utility    Methods to access product placement data      12/751313        
03/31/2010   

Inventor

   Utility    Visual access token      12/955516         11/29/2010   

NCR Corporation

   Utility    Controllable Kiosk Return Gate      12/952582         11/23/2010
  

NCR Corporation

   Utility    Platform and method for integrating services in a terminal or
kiosk      12/956673         11/30/2010   

NCR Corporation

   Utility    Digital receipt generation apparatus, software and method     
12/977145         12/23/2010   

Inventors

   Utility    Updating serialized objects      13/052421         03/21/2011   

Inventor

   Utility    Selection of relevant advertising for anonymous customers     
13/069949         03/23/2011   

NCR Corporation

   Utility    Currency tracking      13/562814         07/31/2012   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   App. No.      App. Date  

NCR Corporation

   Utility    Printer operation      13/568919         08/07/2012   

NCR Corporation

   Utility    Techniques for deployment of universal promotion conditions for
offer evaluations      13/601263         08/31/2012   

NCR Corporation

   Utility    Apparatus and method for currency tracking      13/686508        
11/27/2012   

NCR Corporation

   Utility    Systems and methods for facilitating credit card application
transactions      13/722059         12/20/2012   

NCR Corporation

   Utility    Secure provisioning manifest for controlling peripherals attached
to a computer      13/732088         12/31/2012   

NCR Corporation

   Utility    Techniques for credit card processing      13/909140        
06/04/2013   

NCR Corporation

   Utility    Module mounting      13/718579         2/18/2012   

NCR Corporation

   Utility    Cassette replenishment      13/562790         07/31/2012   

NCR Corporation

   Utility    Display position offset      13/663166         10/29/2012   

NCR Corporation

   Utility    Device for management of personal data      12/329191        
12/05/2008   

NCR Corporation

   Utility    Interaction method between an attendant computer and a
self-service computer      12/425752         04/17/2009   

NCR Corporation

   Utility    Techniques for location-based promotion evaluation      13/222402
        08/31/2011   

NCR Corporation

   Utility    Techniques for collaborative shopping      13/222127        
08/31/2011   

NCR Corporation

   Utility    Methods and apparatus for stored value token creation     
12/606430         10/27/2009   

NCR Corporation

   Utility    Methods and apparatus for dispensing recorded content     
12/627370         11/30/2009   

NCR Corporation

   Utility    Self-service computer with dynamic interface      12/569283      
  09/29/2009   

NCR Corporation

   Utility    Secure enclosure      12/621770         11/19/2009   

NCR Corporation

   Utility    Methods and apparatus for managing stored cash value for use in
gaming transactions      12/645536         12/23/2009   

NCR Corporation

   Utility    Techniques for automated teller machine (ATM) transactions     
13/296359         11/15/2011   

NCR Corporation

   Utility    Financial services center      13/413200         03/06/2012   

NCR Corporation

   Utility    Automatic graphical user interface creation      13/362850        
01/31/2012   

NCR Corporation

   Utility    Methods of processing check image data from a remote deposit
capture device to detect a duplicate check deposit      13/362207        
01/31/2012   

NCR Corporation

   Utility    Techniques for visually conducting transactions      13/285386   
     10/31/2011   

NCR Corporation

   Utility    Techniques for automating a retail transaction      13/299702   
     11/18/2011   

NCR Corporation

   Utility    Techniques for customer identification with automated transactions
     13/285364         10/31/2011   

NCR Corporation

   Utility    Techniques for automated transactions      13/285359        
10/31/2011   

NCR Corporation

   Utility    Network-based self-checkout      13/428623         03/23/2012   

NCR Corporation

   Utility    Integrated scanner, scale, and touchscreen display      13/435430
        03/30/2012   

NCR Corporation

   Utility    Techniques for customized deployment of offers      13/434936   
     03/30/2012   

NCR Corporation

   Utility    Travel information system      13/746030         01/21/2013   

NCR Corporation

   Utility    Ticketless system and method of managing casino patron money
balances      12/620714         11/18/2009   

NCR Corporation

   Utility    Interactive display      12/512457         07/30/2009   

NCR Corporation

   Utility    Data management      11/961182         12/20/2007   

NCR Corporation

   Utility    Methods and apparatus for product price verification and
information display      12/497080         07/02/2009   

NCR Corporation

   Utility    Computer-implemented methods of identifying an optical character
recognition (ocr) font to assist an operator in setting up a bank remittance
coupon application      12/491771         06/25/2009   

NCR Corporation

   Utility    Imaging system      12/582312         10/20/2009   

Inventors

   Utility    Produce recognition method      12/902304         10/12/2010   

NCR Corporation

   Utility    Sustained authentication of a customer in a physical environment
     12/004350         12/20/2007   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   App. No.     App. Date  

NCR Corporation

   Utility    Methods of processing data captured during a deposit transaction
conducted at an image-based self-service check depositing terminal     
12/004362        12/20/2007   

NCR Corporation

   Utility    Methods of operating a self-service check depositing terminal to
provide a check deposit transaction receipt      12/077798        03/21/2008   

NCR Corporation

   Utility    Operator methods for a centralized keying and balancing site and a
number of remote image-based check processing sites      12/074955       
03/07/2008   

NCR Corporation

   Utility    LumID barcode format      12/100058        04/09/2008   

NCR Corporation

   Utility    Computer-implemented methods of processing payments for a merchant
selling goods or services to a consumer      12/512340        07/30/2009   

NCR Corporation

   Utility    Self-service terminal      12/004366        12/20/2007   

NCR Corporation

   Utility    Wireless diagnostic download      11/585643        10/24/2006   

NCR Corporation

   Utility    Scattered storage      12/148455        04/18/2008   

NCR Corporation

   Utility    Device management portal, system and method      12/004356       
12/20/2007   

NCR Corporation

   Utility    Autorejecting spliced document product      11/356357 *     
02/16/2006   

NCR Corporation

   Utility    Method and system for automated teller machine configuration     
11/327943        01/09/2006   

NCR Corporation

   Utility    Methods and apparatus for inventory and price information
management      11/866642        10/03/2007   

NCR Corporation

   Utility    Self-service terminal      11/315900        12/22/2005   

NCR Corporation

   Utility    System and method for interacting with a self-service terminal   
  11/821124        06/22/2007   

NCR Corporation

   Utility    Self-service system with user interface positioning      12/697469
       02/01/2010   

NCR Corporation

   Utility    Selecting a mix of denominations      12/700934        02/05/2010
  

NCR Corporation

   Utility    Techniques for self adjusting kiosk display information     
12/800868        05/25/2010   

NCR Corporation

   Utility    Self-service terminal      12/784598        05/21/2010   

NCR Corporation

   Utility    Secure authentication at a self-service terminal      12/787654   
    05/26/2010   

NCR Corporation

   Utility    Payment card reader apparatus and method of operating a payment
card reader apparatus      12/817450        06/17/2010   

NCR Corporation

   Utility    Methods and apparatus for self-service checkout      12/825467   
    06/29/2010   

NCR Corporation

   Utility    Point of sale virtual customer session      12/847435       
07/30/2010   

NCR Corporation

   Utility    Transaction system which combines vehicle battery charging with
other services      12/861250        08/23/2010   

NCR Corporation

   Utility    Self-service terminal      12/861290        08/23/2010   

NCR Corporation

   Utility    Enrollment for electronic banking services      12/880212       
09/13/2010   

Inventor

   Utility    Updating multi-media content in a digital download kiosk     
12/881222        09/14/2010   

Inventor

   Utility    Multi-media content at a digital download kiosk      12/881225   
    09/14/2010   

Inventors

   Utility    System and method of managing unavailable items in shared screen
data      12/900598        10/08/2010   

NCR Corporation

   Utility    Tangible storage media access management      12/915276       
10/29/2010   

NCR Corporation

   Utility    System, method and apparatus for implementing an improved user
interface      12/956072        11/30/2010   

Inventor

   Utility    System, method and apparatus for implementing an improved user
interface on a kiosk      12/956438        11/30/2010   

Inventors

   Utility    System, method and apparatus for implementing an improved user
interface on a terminal      12/956488        11/30/2010   

NCR Corporation

   Utility    Using exception information      12/958001        12/01/2010   

NCR Corporation

   Utility    Automatic selection at a self-service dispensing device     
12/963699        12/09/2010   

NCR Corporation

   Utility    Dynamic security for a self-checkout terminal      12/972702     
  12/20/2010   

NCR Corporation

   Utility    Techniques for conducting single or limited use purchases via a
mobile device      12/913974        10/28/2010   

NCR Corporation

   Utility    Trip monitoring and inferential location based services     
12/924827        10/06/2010   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   App. No.     App. Date  

NCR Corporation

   Utility    Techniques for automated profile-based transaction processing     
12/924841        10/06/2010   

NCR Corporation

   Utility    Customized kiosk modes of operation      12/913415       
10/27/2010   

NCR Corporation

   Utility    Information access management      12/955099        11/29/2010   

NCR Corporation

   Utility    Techniques for secure credit card transactions      12/956717     
  11/30/2010   

NCR Corporation

   Utility    Standardizing Point of sale services and leveraging instances of
the PLU data      13/250741        09/30/2011   

Inventors

   Utility    Wireless communication device      13/023633        02/09/2011   

NCR Corporation

   Utility    Advertising with digital media content      12/953594       
11/24/2010   

NCR Corporation

   Utility    Rotary storage      13/095002        04/27/2011   

NCR Corporation

   Utility    Techniques for integrating social networking rewards with the
retail checkout process      13/173390        06/30/2011   

NCR Corporation

   Utility    Techniques for personalizing self checkouts      13/173998       
06/30/2011   

NCR Corporation

   Utility    Security kiosk      13/194149        07/29/2011   

NCR Corporation

   Utility    Value management system      13/193852        07/29/2011   

Inventor

   Utility    System and method of wirelessly downloading digital media items   
  13/222068        08/31/2011   

NCR Corporation

   Utility    Methods and apparatus for downloading digital content     
13/222024        08/31/2011   

NCR Corporation

   Utility    Hybrid optical code scanner user alert      13/245939       
09/27/2011   

NCR Corporation

   Utility    Time multiplexing POS for INAisle scanning      13/250392       
09/30/2011   

NCR Corporation

   Utility    Session transfer      13/285685        10/31/2011   

NCR Corporation

   Utility    Roll of pre-printed stamp label stock and method of manufacturing
a roll of pre-printed stamp label stock      13/285937 *      10/31/2011   

Inventor

   Utility    Point-of-sale (pos) direct support of self-checkout      13/334253
       12/22/2011   

NCR Corporation

   Utility    Techniques for real-time offer evaluations      13/334269       
12/22/2011   

NCR Corporation

   Utility    Scanner, terminal and method for reading an optical code with
authenticatable information      13/308150        11/30/2011   

NCR Corporation

   Utility    Frequency switching      13/402981        02/23/2012   

NCR Corporation

   Utility    Data transfer between devices      13/474292        05/17/2012   

NCR Corporation

   Utility    System and Method for Ordering Items      13/533599       
06/26/2012   

NCR Corporation

   Utility    Apparatus and method of completing payment during a transaction   
  13/301504        11/21/2011   

Investors

   Utility    Automated business system and method of vending and returning a
consumer product      12/328146        12/04/2008   

Inventors

   Utility    Automated business system and method of vending and returning a
consumer product      12/328459        12/04/2008   

Inventors

   Utility    Automated business system and method of vending and returning a
consumer product      10/866387        06/11/2004   

NCR Corporation

   Utility    Method of operating a self-service terminal to provide on-demand
postage stamp labels to a postage stamp buyer and a self-service terminal
therefor      13/102803 *      05/06/2011   

NCR Corporation

   Utility    System and method of managing promotions of different goods or
services at lodging establishments      13/273799        10/14/2011   

NCR Corporation

   Utility    Check-in system and method for lodging establishments     
13/275788        10/18/2011   

NCR Corporation

   Utility    Media and fuel dispensing apparatus and method      13/299860     
  11/18/2011   

NCR Corporation

   Utility    Pay at pump encryption device      13/116146        5/26/2011   

NCR Corporation

   Utility    Secure remote maintenance and support system, method, network
entity and computer program product      12/349945        01/07/2009    NCR
Corporation and Toshiba Tec Kabushiki Kaisha    Utility    Printer     
12/497932        07/06/2009   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   App. No.     App. Date   NCR Corporation and Toshiba Tec Kabushiki Kaisha   
Utility    Printer      12/497950        07/06/2009    NCR Corporation and
Toshiba Tec Kabushiki Kaisha    Utility    Printer      12/497944       
07/06/2009   

NCR Corporation

   Utility    Image capture transaction payment      14/132985        12/18/2013
  

NCR Corporation

   Utility    Event notification      14/134391        12/19/2013   

NCR Corporation

   Utility    Consumer Progress Monitoring      14/134667        12/19/2013   

Inventors

   Utility    Problem resolution validation      14/136971        12/20/2013   

Inventors

   Utility    Onsite automated customer assistance      14/133128       
12/18/2013   

NCR Corporation

   Utility    Media presenter      14/134266        12/19/2013   

NCR Corporation

   Utility    Imaging optical code scanner with camera regions      14/103394   
    12/11/2013   

NCR Corporation

   Utility    Sensing of media items      14/136735        12/20/2013   

Inventor

   Utility    Check-in method      14/134327        12/19/2013   

NCR Corporation

   Utility    Media replenishment management      14/134201        12/19/2013   

Inventors

   Utility    Media identification      14/142981        12/30/2013   

NCR Corporation

   Utility    Single Item Removal      13/285854        10/31/2011   

NCR Corporation

   Utility    System And Method For Associating Discounts With Payment Options
     13/495530        6/13/2012   

NCR Corporation

   Utility    Method And Apparatus For Zeroing A Weigh Scale      14/036935     
  9/25/2013   

NCR Corporation

   Utility    Mobile Device Conduit For A Transaction Device      14/068757     
  10/31/2013   

NCR Corporation

   Utility    Mobile Device Assisted Service      14/135953        12/20/2013   

NCR Corporation

   Utility    Mobile Proximity-Based Analytics      14/136390        12/20/2013
  

NCR Corporation,

Law Dept.

   Utility    Visual Customer Identification      14/136640        12/20/2013   

NCR Corporation

   Utility    Promotion Conflict Resolution      14/136665        12/20/2013   

NCR Corporation

   Utility    Methods And Apparatus For Item Identification Using Brightness
Compensation      14/165657        1/28/2014   

NCR Corporation

   Utility    Out-Of-Band Monitoring And Managing Of Self-Service Terminals
(Ssts)      14/169537        1/31/2014   

NCR Corporation

   Utility    Media Item Re-Orientation      14/169692        1/31/2014   

NCR Corporation

   Utility    Split Atm Booth And Method Of Performing Banking Transactions
Therein      14/169756        1/31/2014   

NCR Corporation

   Utility    Powering A Self-Service Terminal      14/169835        1/31/2014
  

NCR Corporation

   Utility    Maintaining Secure Access To A Self-Service Terminal (SST)     
14/169845        1/31/2014   

NCR Corporation

   Utility    Techniques For Kiosk Transactions      14/169919        1/31/2014
  

NCR Corporation

   Utility    System And Method For Reducing A Processing Time For A Bank
Transaction      14/170066        1/31/2014   

NCR Corporation

   Utility    Polling Statement Feedback System And Methods      14/170183     
  1/31/2014   

NCR Corporation

   Utility    Interactive Self-Service (Ss) Display      14/184162       
2/19/2014   

NCR Corporation

   Utility    Tamper Detection System And Method      14/190896        2/26/2014
  

NCR Corporation

   Utility    Extensible Self-Service Terminal (Sst) Server      14/192079     
  2/27/2014   

NCR Corporation

   Utility    Adhesive Label With Water-Based Release Coating      14/192997 * 
    2/28/2014   

NCR Corporation

   Utility    Self-Service Terminal (Sst) Backups And Rollbacks      14/193045
       2/28/2014   

NCR Corporation

   Utility    Methods And Apparatus For Determining Dimensions Of An Item Using
3-Dimensional Triangulation      14/193261        2/28/2014   

NCR Corporation

   Utility    Unified Channel Management      14/193392        2/28/2014   

NCR Corporation

   Utility    Unattended Secure Device Authorization      14/193493       
2/28/2014   

NCR Corporation

   Utility    Self-Service Terminal (Sst) Device Driver      14/193668       
2/28/2014   

NCR Corporation

   Utility    End-To-End Device Authentication      14/193967        2/28/2014
  

NCR Corporation

   Utility    Self-Service Terminal (Sst) Thin Client      14/194081       
2/28/2014   

NCR Corporation

   Utility    Systems And Methods For Facilitating Closing Of A Check     
14/206708        3/12/2014   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   App. No.     App. Date  

NCR Corporation

   Utility    System And Method Of Completing An Activity Via An Agent     
14/208956        3/13/2014   

NCR Corporation

   Utility    Linerless Labels      14/215776 *      3/17/2014   

NCR Corporation

   Utility    Media Item Validation      14/224849        3/25/2014   

NCR Corporation,

Law Dept.

   Utility    Haptic Self-Service Terminal (SST) Feedback      14/225746       
3/26/2014   

NCR Corporation

   Utility    Imaging Barcode Scanner With Multiple Independent Fields Of View
     14/227813        3/27/2014   

NCR Corporation

   Utility    Media Escape Prevention For Self-Service Terminal      14/228858
       3/28/2014   

NCR Corporation

   Utility    Fanfold Media Dust Inhibitor      14/228898 *      3/28/2014   

NCR Corporation

   Utility    Fanfold Media Dust Inhibitor      14/228933 *      3/28/2014   

NCR Corporation

   Utility    Semi-Automatic Configuration Of A Self-Service Terminal     
14/229272        3/28/2014   

NCR Corporation

   Utility    Ncr Direct Connect (Ndc) Flexible State Parameter Extension     
14/229376        3/28/2014   

NCR Corporation

   Utility    Electronic Payments      14/230541        3/31/2014   

NCR Corporation

   Utility    Fraud Detection In Self-Service Terminal      14/231011       
3/31/2014   

NCR Corporation

   Utility    Automated Attended Self-Service Terminal (Sst) Operations     
14/231055        3/31/2014   

NCR Corporation

   Utility    Fuel Theft Detection      14/264855        4/29/2014   

NCR Corporation

   Utility    Media Item Validation      14/264860        4/29/2014   

NCR Corporation

   Utility    Self-Service Terminal (Sst) Secure Boot      14/265603       
4/30/2014   

NCR Corporation

   Utility    Assisted Approval Of Denied Self-Service Transactions     
14/265784        4/30/2014   

NCR Corporation

   Utility    Channel Integration      14/266055        4/30/2014   

NCR Corporation

   Utility    Inter-Device Self-Service Terminal (Sst) Interactions     
14/266211        4/30/2014   

NCR Corporation

   Utility    Automated Remote Transaction Assistance      14/266392       
4/30/2014   

NCR Corporation

   Utility    Techniques For Mobile Transaction Processing      14/276591       
5/13/2014   

NCR Corporation

   Utility    Techniques For Mobile Transaction Processing      14/276651       
5/13/2014   

NCR Corporation

   Utility    Adaptive Point-Of-Sale (Pos) Device      14/278796       
5/15/2014   

NCR Corporation

   Utility    Scanner Automatic Dirty/Clean Window Detection      14/279397     
  5/16/2014   

NCR Corporation

   Utility    Techniques For Mobile Transaction Processing      14/287180       
5/26/2014   

NCR Corporation

   Utility    Textured Film Overlay For Touch-Sensitive Displays      14/288425
       5/28/2014   

NCR Corporation

   Utility    Currency Validation      14/289811        5/29/2014   

NCR Corporation

   Utility    Operating System (Os) Independent Device Drivers      14/290091   
    5/29/2014   

NCR Corporation

   Utility    Cash Drawer      14/291041        5/30/2014   

NCR Corporation

   Utility    Remote Assistance Customer Information      14/291480       
5/30/2014   

NCR Corporation

   Utility    Deposit Visualization      14/291553        5/30/2014   

NCR Corporation

   Utility    Automated Check Deposit Decisions      14/291630        5/30/2014
  

NCR Corporation

   Utility    High Tack Pressure-Sensitive Adhesive      14/305665 *     
6/16/2014   

NCR Corporation

   Utility    Label With Adhesive And Silicone-Free Release Coating     
14/305719 *      6/16/2014   

NCR Corporation

   Utility    Value Media Dispenser Recognition Systems      14/312076       
6/23/2014   

NCR Corporation

   Utility    Text-Augmented Interactive Self-Service Terminal Sessions     
14/315923        6/26/2014   

NCR Corporation

   Utility    Device Information On A Self-Service Terminal      14/317574     
  6/27/2014   

NCR Corporation

   Utility    Techniques For Determining Movement Of A Device Away From A
Preferred Location      14/338702        7/23/2014   

NCR Corporation

   Utility    Assistance Techniques      14/338981        7/23/2014   

NCR Corporation

   Utility    Method Of Obtaining Payment Information Using An Imaging Barcode
Scanner      14/340702        7/25/2014   

NCR Corporation

   Utility    Customer Check Retrieval      14/446560        7/30/2014   

NCR Corporation

   Utility    Automated Fraud Detection      14/448071        7/31/2014   

NCR Corporation

   Utility    Dynamic Network Timeout Tuning      14/448230        7/31/2014   



--------------------------------------------------------------------------------

Registered Owner

  

Type

  

Title

   App. No.     App. Date  

NCR Corporation

   Utility    Multi-Destination Routing Of Transactions      14/448403       
7/31/2014   

NCR Corporation

   Utility    Feeder Module With Force Sensing Adjustment      14/448528       
7/31/2014   

NCR Corporation

   Utility    Shopping Pattern Recognition      14/468455        8/26/2014   

NCR Corporation

   Utility    Language Independent Customer Communications      14/468517       
8/26/2014   

NCR Corporation

   Utility    Security Device Key Management      14/468770        8/26/2014   

NCR Corporation

   Utility    Techniques For Completing Pre-Arranged Transactions      14/469176
       8/26/2014   

NCR Corporation

   Utility    Automatic Scanner Configuration      14/469696        8/27/2014   

NCR Corporation

   Utility    Self-Service Terminal (SST) Safe And Methods Of Operating A Lock
For The SST Safe      14/470300        8/27/2014   

NCR Corporation

   Utility    Techniques For Providing Vouchers      14/470460        8/27/2014
  

NCR Corporation

   Utility    Device-Enabled Service Handoff And Collaboration      14/471517   
    8/28/2014   

NCR Corporation

   Utility    In-Vehicle Content Systems And Methods      14/471787       
8/28/2014   

NCR Corporation

   Utility    Automatic Tuning Of Scanner Lighting      14/472654       
8/29/2014   

NCR Corporation

   Utility    Customer Locating And Delivery      14/473173        8/29/2014   

NCR Corporation

   Utility    Systems And Methods Facilitating In-Aisle Scanning      14/475649
       9/3/2014   

NCR Corporation

   Utility    System And Method Of Connecting A Computer To A Peripheral Of
Another Computer      14/506202        10/3/2014   

NCR Corporation

   Utility    System And Method Of Using Electronic Funds Transfer To Complete
Payment For Goods And Services      14/506288        10/3/2014   

NCR Corporation

   Utility    System And Method Of Using Electronic Funds Transfer To Complete
Payment For Goods And Services      14/506324        10/3/2014   

NCR Corporation

   Utility    Display Location      14/506799        10/6/2014   

NCR Corporation

   Utility    Multipurpose Printer      14/507052 *      10/6/2014   

NCR Corporation

   Utility    Method And System For Managing A Shopping List      14/609982     
  1/30/2015   

NCR Corporation

   Utility    Magnetic Sensor      14/680208        4/7/2015   

NCR Corporation

   Utility    Augmented Reality For Assisting Consumer Transactions     
14/680551        4/7/2015   

NCR Corporation

   Utility    Augmented Reality For Assisting Consumer Transactions     
14/680596        4/7/2015   

NCR Corporation

   Utility    Augmented Reality For Assisting Consumer Transactions     
14/680633        4/7/2015   

NCR Corporation

   Utility    Techniques For Automating Self-Service Transactions      14/705332
       5/6/2015   

NCR Corporation

   Utility    Techniques For Assisted Self Checkout      14/706064       
5/7/2015   

NCR Corporation

   Utility    Two-Sided Thermal Printer      14/706225        5/7/2015   

NCR Corporation

   Utility    Audio Request Interaction System      14/719653        5/22/2015
  

NCR Corporation

   Utility    Audio Request Interaction System      14/719660        5/22/2015
  

NCR Corporation

   Utility    Perforated, Combined Receipt And Label Roll      14/741850       
6/17/2015   

NCR Corporation

   Utility    Techniques For Checking Into A Retail Establishment      14/751651
       6/26/2015   

NCR Corporation

   Utility    Techniques For Checking Into A Retail Establishment      14/751685
       6/26/2015   

NCR Corporation

   Utility    Self-Service Check Cashing System And Method      14/753411       
6/29/2015   

NCR Corporation

   Utility    Secure Collection      14/862516        9/23/2015   

NCR Corporation

   Utility    Media Conveying      14/880336        10/12/2015   

NCR Corporation

   Utility    Operating A Self Service Terminal As A Virtual Teller     
14/135746        12/20/2013   

NCR Corporation

   Utility    Signal-to-noise ration signal validation      14/264888       
4/29/2014   

NCR Corporation

   Utility    Wearable payment processing device      14/264895        4/29/2014
  

NCR CORPORATION

   Utility    Label with Adhesive and Silicone-Free Release Coating     
14/305872 *      6/16/2014   

NCR CORPORATION

   Utility    Label with Adhesive and Silicone-Free Release Coating     
14/305911 *      6/16/2014   



--------------------------------------------------------------------------------

Intellectual Property (Trademarks)

 

I. Trademarks

 

Registered Owner

  

Trademark

  

Registration
Number

  

Registration
Date

NCR Corporation

   NCR    148174    11/08/1921

NCR Corporation

   NCR    366404    04/11/1939

NCR Corporation

   NCR    368485    06/20/1939

NCR Corporation

   NCR PAPER    614432    10/18/1955

NCR Corporation

   NCR    1478461    03/01/1988

NCR Corporation

   GLOBALPM    1951383    01/23/1996

NCR Corporation

   GLOBALPM    1956218    02/13/1996

NCR Corporation

   DYNAKEY    2014022    11/05/1996

NCR Corporation

   GLOBALPM    2015010    11/12/1996

NCR Corporation

   NETKEY    20457608    03/18/1997

NCR Corporation

   IMAGEMARK    2243282    05/04/1999

NCR Corporation

   NETKEY    22496869    06/01/1999

NCR Corporation

   NCR & Design    2368954    07/18/2000

NCR Corporation

   NCR & Design    2391796    10/03/2000

NCR Corporation

   NCR & Design    2398182    10/24/2000

NCR Corporation

   APTRA    2724525    06/10/2003

NCR Corporation

   OPTICASH & Design    3008165    10/25/2005

NCR Corporation

   OPTIVAULT    3498952    09/09/2008

NCR Corporation

   NCR FASTLANE & Design    3525626    10/28/2008

NCR Corporation

   2 ST (Stylized)    3659466*    07/21/2009

NCR Corporation

   2ST TECHNOLOGY    3674573*    08/25/2009

NCR Corporation

   2 ST (Stylized)    3700427*    10/20/2009

NCR Corporation

   2ST TECHNOLOGY (Stylized)    3723851*    12/08/2009

NCR Corporation

   GOPIX    3726770    12/15/2009

NCR Corporation

   TRANSOFT & Design    3807548    06/22/2010

NCR Corporation

   NCR TOUCHPORT    3869764    11/02/2010

NCR Corporation

   NCR SELFSERV    3914658    02/01/2011

NCR Corporation

   EXPERIENCE A NEW WORLD OF INTERACTION    3926087    03/01/2011

NCR Corporation

   EXPERIENCE A NEW WORLD OF INTERACTION    3926088    03/01/2011

NCR Corporation

   EXPERIENCE A NEW WORLD OF INTERACTION    4056658    11/15/2011

NCR Corporation

   NCR @ YOUR SERVICE    4096173    02/07/2012

NCR Corporation

   NCR ENTERPRISE PREFERENCE MANAGER    4185678    08/07/2012

NCR Corporation

   COMPU-TOUCH    1648043    06/18/1991

NCR Corporation

   ORDERPOINT!    1957983    02/20/1996

NCR Corporation

   CORE-TECH    2200849    11/03/1998

NCR Corporation

   RADIANT SYSTEMS & Design    2293886    11/23/2019

NCR Corporation

   IT’S YOUR MONEY, KEEP IT THAT WAY    3744582    02/02/2010

NCR Corporation

   ALOHA RESTAURANT GUIDE    3749174    02/16/2010

NCR Corporation

   ALOHA PAYMENT GUARD    3763145    03/23/2010

 

8  The Company shall use its commercially reasonable efforts to file a release
with respect to the security interest held by MMV Financial Inc. dated 1/19/2007
and recorded at Reel/Frame 3528/0379 within a reasonable amount of time after
the Effective Date.

9  The Company shall use its commercially reasonable efforts to file a release
with respect to the security interest held by MMV Financial Inc. dated 1/19/2007
and recorded at Reel/Frame 3528/0379 within a reasonable amount of time after
the Effective Date.

 

55



--------------------------------------------------------------------------------

Registered Owner

  

Trademark

  

Registration
Number

  

Registration
Date

NCR Corporation

   ALOHA INSIGHT    3993077    07/12/2011

NCR Corporation

   INFOAMERICA    2083095    07/29/1997

NCR Corporation

   NCR SERVICE & Design    0750700    06/04/1963

NCR Corporation

   ALOHA (Stylized)    2144355    03/17/1998

Radiant Systems, Inc.10

   HEAT AT LIGHT SPEED    2319009    02/15/2000

NCR Corporation

   MENULINK    2279136    09/21/1999

NCR Corporation

   ALOHA    4547734    06/10/2014

NCR Corporation

   PACESETTER    4635683    11/11/2014

NCR Corporation

   NCR    4458847    12/31/2013

NCR Corporation

   EVERYDAY MADE EASIER    4756477    06/16/2015

NCR Corporation

   NCR REALSCAN    4458638    12/31/2013

NCR Corporation

   NCR STICKY MEDIA    4502403    03/25/2014

NCR Corporation

   NCR SILVER    4502371    03/25/2014

NCR Corporation

   SPRINT FOR CANCER    4034020    10/04/2011

Digital Insight Corporation

   DIGITAL INSIGHT & Design    4879270    01-05-2016

Digital Insight Corporation

   FINANCEWORKS    357316611    02-10-2009

Digital Insight Corporation

   DIGITAL INSIGHT    261186612    08-27-2002

Digital Insight Corporation

   Circle Design    263794013    10-22-2002

Digital Insight Corporation

   DIGITAL INSIGHT    285612914    06-22-2004

Digital Insight Corporation

   DIGITAL INSIGHT & Design    4879270    01-05-2016

II. Trademark Applications

 

Registered Owner

  

Trademark

   Application
Number   Application
Date

NCR Corporation

   NCR SECURE    86418244   10/08/2014

NCR Corporation

   NCR SILVER CONCIERGE    86681962   07/02/2015

NCR Corporation

   NCR IMPRESSIONS SOLUTIONS    86554606   03/05/2015

NCR Corporation

   FRACTALS    86358525   08/06/2014

NCR Corporation

   ALARIC    86358859   08/06/2014

NCR Corporation

   IMPRESSIONS SOLUTIONS    86554736*   03/05/2015

 

10  All items listed as record-owned by Radiant Systems Inc. on this Schedule
7(B) are beneficially owned by NCR Corporation.

11  The Company shall use its commercially reasonable efforts to file a release
with respect to the security interests held by Jefferies Finance, LLC dated
8/1/2013 and recorded at Reel Frame 5084/0641 and 5084/0662, respectively,
within a reasonable amount of time after the Effective Date.

12  See FN 11 above.

13  See FN 11 above.

14  See FN 11 above.

 

56



--------------------------------------------------------------------------------

Registered Owner

  

Trademark

   Application
Number   Application
Date

NCR Corporation

   NCR IMPRESSIONS SOLUTIONS    86533036   02/12/2015

NCR Corporation

   IMPRESSIONS SOLUTIONS    86533057*   02/12/2015

NCR Corporation

   NCR DATAGUARD    86510933   01/22/2015

NCR Corporation

   NCR SILVER REGISTER    86590417   04/08/2015

NCR Corporation

   KALPANA    86590579   04/08/2015

NCR Corporation

   WE MAKE THE EVERYDAY EASIER    86806498   11/02/2015

 

57



--------------------------------------------------------------------------------

Intellectual Property (Copyrights)

I. Copyrights

 

Registered Owner

  

Title

   Registration No.

NCR Corporation

   NCR Cobol 74 instructor manual : v. 1 [-2], course no. 484100.   
TX0000014888

NCR Corporation

   Software engineering : a course / prepared by Tilak Agerwala, Jay Misra, Ed
Thompson.    TX0000014889

NCR Corporation

   NCR Cobol 74 programming self-instruction course : v. 1 [-4, handbook &
monitor guide].    TX0000025246

NCR Corporation

   CI-MEGIMOS Cobol : course no. 329075 / prepared by Customer and Support
Education Sugar Camp.    TX0000065446

NCR Corporation

   Wholesale distribution : approach on taking the surprise out of the income
statement.    TX0000091283

NCR Corporation

   NCR wholesale distribution, R O I presentation.    TX0000092243

NCR Corporation

   Wholesale distribution : presentation on comparing your prospect with the
industry.    TX0000092815

NCR Corporation

   Yak! Yak! Yak! / Ira Hayes.    TX0000097230

NCR Corporation

   NCR scholars : student manual.    TX0000099036

NCR Corporation

   Distribution internship education program.    TX0000101191

NCR Corporation

   Introduction to the construction industry : student manual, EP-9631.   
TX0000101196

NCR Corporation

   Concept of hospital pharmacy operations.    TX0000101197

NCR Corporation

   NCR executive E D P seminar—notebook.    TX0000101370

NCR Corporation

   NCRIMOS Cobol pocket reference.    TX0000101911

NCR Corporation

   NCRIMOS Cobol student text.    TX0000101912

NCR Corporation

   NCRI-8100 application benefits manual series : I-8150 general ledger student
manual.    TX0000107071

NCR Corporation

   Structured programming skills : student manual, stock no. EP-9605, course no.
316005.    TX0000107072

NCR Corporation

   NCR applied systems implementation reference manual, N C R century scholars
II, report generator.    TX0000113113

NCR Corporation

   NCR basic electronics course with experiments / prepared by Technical
Education Department, Marketing Education and Publications Division, the
National Cash Register Company.    TX0000113595

NCR Corporation

   NCR Century Cobol 68, N C R Imos, Cobol language comparison.    TX0000117760

NCR Corporation

   NCR Century 8200 N C R IMOS Cobol language comparison.    TX0000118787

NCR Corporation

   NCR IMOS N C R VRX Cobol language comparison.    TX0000118788

NCR Corporation

   NCR VRX Cobol pocket reference.    TX0000119447

NCR Corporation

   NCR VRX COBOL student text.    TX0000131412

NCR Corporation

   I-8150 accounts receivable : student manual.    TX0000136290

NCR Corporation

   CI-MEG IMOS Cobol : course no. 329075 : CI-MEG IMOSIII/IMOS Cobol : course
guide / prepared by Customer and Support Education, Sugar Camp.    TX0000136292

NCR Corporation

   NCR fundamental English dictionary.    TX0000143699

NCR Corporation

   Cobol 74 : student workbook for N C R IMOS Cobol.    TX0000168904

NCR Corporation

   NCR introduction to analytical flowcharting : EP-9833.    TX0000168905

NCR Corporation

   Hot’n’ juicy story of Wendy’s point-of-sale system.    TX0000178622

NCR Corporation

   Survey guide and analysis key for hospital pharmacy.    TX0000190055

NCR Corporation

   NCR 8100 problem solving techniques : course guide.    TX0000192080

NCR Corporation

   8100 operating software : course guide : course no. 326105.    TX0000196260

NCR Corporation

   NCS operations, student manual : course no. 367905.    TX0000206236



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.  

NCR Corporation

   Managing sequences : the basis of business data processing.      TX0000213808
  

NCR Corporation

   NCR VRX OLPD for the N C R VRX Cobol user.      TX0000214279   

NCR Corporation

   Guide to the internal control and audit of the N C R I-8150 interactive
direct processing general accounting systems / compiled and edited by Paul A.
Tulenko.      TX0000224238   

NCR Corporation

   NCR century Cobol 74 : pocket reference.      TX0000231835   

NCR Corporation

   NCR century Cobol 74 : student text.      TX0000231836   

NCR Corporation

   NCR century Cobol 74 : accelerated course : student workbook.     
TX0000234779   

NCR Corporation

   NCR century Cobol 68—N C R century Cobol 74, Cobol language comparison.     
TX0000234780   

NCR Corporation

   NCR IMOS Cobol, N C R century Cobol 74, Cobol language comparison.     
TX0000236859   

NCR Corporation

   Reducing checker errors.      TX0000259788   

NCR Corporation

   NCR Century Cobol 74, N C R VRX Cobol language comparison.      TX0000259937
  

NCR Corporation

   Introduction to interactive Cobol programming : instructor manual : course
no. 364105.      TX0000261454   

NCR Corporation

   Bagging : a self-instruction program with “score-yourself” quiz / [editing
Cliff Smith].      TX0000266580   

NCR Corporation

   Price marking : a self-instruction program with “score-yourself” quiz/
[editing Clifton Smith].      TX0000266581   

NCR Corporation

   Customer courtesy : a self-instruction program with “score-yourself” quiz /
[editing Cliff Smith].      TX0000266582   

NCR Corporation

   Grocery stocking : a self-instruction program with “score-yourself” quiz /
Clifton L. Smith.      TX0000266583   

NCR Corporation

   Introduction to interactive Cobol programming : student materials, N C R
course no. 364105, EP 9685.      TX0000274142   

NCR Corporation

   NCR IMOS Cobol : pocket reference.      TX0000279138   

NCR Corporation

   Checkout security : a self-instruction program with “score-yourself” quiz.   
  TX0000279139   

NCR Corporation

   Grocery safety : a self-instruction program with “score-yourself” quiz.     
TX0000279140   

NCR Corporation

   Telecommunications concepts : student manual.      TX0000279141   

NCR Corporation

   NCR century 8200 N C R IMOS Cobol language comparison.      TX0000279142   

NCR Corporation

   NCR Century Cobol 68, N C R IMOS, Cobol language comparison.     
TX0000282692   

NCR Corporation

   NCR IMOS Cobol student text.      TX0000293622   

NCR Corporation

   NCR VRX Cobol accelerated course student workbook.      TX0000331102   

NCR Corporation

   NCR structured Cobol student manual : course number 379105.      TX0000331103
  

NCR Corporation

   NCR IMOS Cobol accelerated course student workbook.      TX0000331104   

NCR Corporation

   Cobol 74 : student workbook for N C R IMOS Cobol.      TX0000392037   

NCR Corporation

   NCR Century Cobol 74 accelerated course : student workbook.      TX0000392603
  

NCR Corporation

   Cobol 74 : student workbook for N C R VRX Cobol.      TX0000401567   

NCR Corporation

   Cobol transaction management executive instructor manual.      TX0000402073
  

NCR Corporation

   Cobol transaction management executive student manual addendum.     
TX0000402074   

NCR Corporation

   POD : MICR entry applied system : course number 387435.      TX0000403824   

NCR Corporation

   Cobol 74 student workbook for N C R century Cobol 74.      TX0000403825   

NCR Corporation

   Basic systems analysis skills : student manual : course no. 490000.     
TX0000446131   

NCR Corporation

   EDP concepts self instruction course : student manual.      TX0000464228   

NCR Corporation

   NCR basic systems analysis skills : instructor information : course no.
490000.      TX0000465740   

NCR Corporation

   EDP concepts self instruction course : monitor guide.      TX0000472153   

NCR Corporation

   Central information file-reference : self study guide : course number 394432.
     TX0000479304   

NCR Corporation

   NCR VRX structure analysis : student manual : pt. 1[-2]      TX0000499272   



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.  

NCR Corporation

   NCR programming project management course : customer & support education,
corporate education : course no. 804505.      TX0000519978   

NCR Corporation

   Structured design : course no. 378105 / prepared by Customer and Support
Education Sugar Camp.      TX0000534356   

NCR Corporation

   Status III payroll self-instruction administrator : study guide.     
TX0000570916   

NCR Corporation

   VRX operating system utilization : student manual.      TX0000580999   

NCR Corporation

   Status III payroll self-instruction operator’s : study guide.     
TX0000582372   

NCR Corporation

   VRX operations handbook.      TX0000586614   

NCR Corporation

   Status III general ledger : self-instruction operator’s study guide : course
no. W13422.      TX0000601576   

NCR Corporation

   Status III accounts payable : self-instruction operator’s study guide.     
TX0000614007   

NCR Corporation

   NCR VRX operations : student manual.      TX0000614008   

NCR Corporation

   IMOS III student materials.      TX0000614009   

NCR Corporation

   VRX problem solving techniques : student manual : pt. 2.      TX0000614010   

NCR Corporation

   Status III general ledger : self-instruction administrator’s study guide.   
  TX0000616825   

NCR Corporation

   VRX problem solving techniques : student manual, pt. 1.      TX0000616826   

NCR Corporation

   VRX problem solving techniques : student manual, pt. 3.      TX0000616827   

NCR Corporation

   Status III accounts payable : self-instruction administrator’s study guide :
course no. W16422.      TX0000620863   

NCR Corporation

   NCRL programming student manual.      TX0000632331   

NCR Corporation

   Status III accounts receivable self-instruction administrator study guide.   
  TX0000632332   

NCR Corporation

   NCR century to VRX migration : student manual, EP-9304.      TX0000636075   

NCR Corporation

   NCR IMOS Cobol student text.      TX0000714606   

NCR Corporation

   NCR IMOS Cobol : pocket reference.      TX0000728971   

NCR Corporation

   Accelerated NEATVS : student manual : course no. 381105.      TX0000753573   

NCR Corporation

   Basic for the N C R 2950 cassette system : pt. I[-II] : student manual.     
TX0000796488   

NCR Corporation

   Century 8200 IMOS student manual.      TX0000798541   

NCR Corporation

   Introduction to interactive Cobol programming : student manual, N C R course
no. 364105.      TX0000801888   

NCR Corporation

   NCR IRX Cobol user manual.      TX0000841654   

NCR Corporation

   NCR IMOS Cobol user manual.      TX0000907243   

NCR Corporation

   NCR IRX Cobol handbook.      TX0000916565   

NCR Corporation

   NCR IMOS Cobol handbook.      TX0000916566   

NCR Corporation

   D009-0024 NCR-DMS/reporter.      TX0001235187   

NCR Corporation

   Handbook of bar coding systems / Harry E. Burke.      TX0001547735   

NCR Comten, Inc.15

   NTO3 : Network terminal option 3 : release 1E, general information.     
TX0002244311   

NCR Comten, Inc.

   NTO3 : Network terminal option 3 : release 1E, general information.     
TX0002244312   

NCR Comten, Inc.

   NTO2 : Network terminal option 2 : release 1.0, general information.     
TX0002244313   

NCR Comten, Inc.

   NTO1, network terminal option 1 : release 1.0, general information.     
TX0002244314   

NCR Comten, Inc.

   X.25-1 : X.25-1 interface to packet switched data networks 1 : release 6E,
general information.      TX0002244315   

NCR Comten, Inc.

   X.25-1 : X.25 interface to public data networks 1 : release 5E.0, general
information.      TX0002244316   

NCR Comten, Inc.

   X.25-1 : X.25 interface to public data networks 1 : release 4.0, general
information.      TX0002244317   

NCR Comten, Inc.

   NTO2 : Network terminal option 2 : release 2E, general information.     
TX0002244318   

NCR Comten, Inc.

   ACF/NCP V4.0, advanced communications function/network control program :
version 4.0.      TX0002244319   

NCR Comten, Inc.

   ACF/NCP3, advanced communications function/network control program 3 :
version 1.0.      TX0002244320   

 

15 

All items listed as record-owned by NCR Comten, Inc. on this Schedule 7(C) are
beneficially owned by NCR Corporation.



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.  

NCR Comten, Inc.

   ACF/NCP V2, advanced communications function/network control program 3 :
version 2, release 1E, general information.      TX0002244321   

NCR Comten, Inc.

   CLSS1, Comten language support system : release 1.0 : general information.   
  TX0002244322   

NCR Comten, Inc.

   ACF/NCP V2, advanced communications function/network control program 2.1 :
release 1.0, general information.      TX0002244323   

NCR Comten, Inc.

   ACF/NCP2, advanced communications function/network control program 2 :
release 1.0, general information.      TX0002244324   

NCR Comten, Inc.

   CLSS1, Comten language support systems 1 : release 2.0, general information.
     TX0002244325   

NCR Comten, Inc.

   CLSS1, Comten language support system 1 : release 2.0, general information.
     TX0002244326   

NCR Comten, Inc.

   CLSS1, Comten language support system 1 : release 3.0, general information.
     TX0002244327   

NCR Comten, Inc.

   X.25-1 : X.25 interface to public data networks 1 : release 4.0, general
information.      TX0002274856   

NCR Comten, Inc.

   ACF/NCP3 : Advanced communications function/network control program 3,
release 2E, general information.      TX0002274857   

NCR Comten, Inc.

   ACF/NCP : Advanced communications function/network control program 3, release
1, general information.      TX0002274858   

NCR Corporation

   Pride.      TX0002321219   

NCR Comten, Inc.

   PEP, partitioned emulation processing : general information.     
TX0002372971   

NCR Comten, Inc.

   PEP: operator summary book.      TX0002447558   

NCR Corporation

   SCSI : understanding the small computer system interface / NCR Corporation.
     TX0002751492   

NCR Corporation

   Comten ACF/NCP V5.3 : advanced communications function/network control
program : analyst reference manual.      TX0003483884   

NCR Corporation

   ACF/NCP V5.3 general information manual.      TX0003487707   

NCR Corporation

   Comten ACF/NCP V5.3 : ACF/NCP V5.3 generation differences from ACF/NCP V5.2
self study SI-226-A.      TX0003487821   

NCR Corporation

   ACF/NCP V5.3 product generation manual D2-936-A.      TX0003487822   

NCR Corporation

   Transforming the enterprise through Cooperation : an object-oriented solution
/ Dan Shafer, David A. Taylor.      TX0003592964   

NCR Corporation

   IBM component broker : programming reference 1.3.      TX0004889800   

NCR Corporation

   Pocket guide to products, services & capabilities.      TX0005094092   

NCR Corporation

   NCR 7780 item processing workstation on-site repair manual : bks. 1& 2.     
TX0005870887   

NCR Corporation

   Value factor : how global leaders use information for growth and competitive
edge / Mark Hurd and Lars Nyberg.      TX0005958841   

NCR Corporation

   NCR 56XX/personas automated teller machines field service information :
service aids mini-manual.      TX0006008530   

NCR Corporation

   S4i : version 02.00.00.      TX0006086483   

NCR Corporation

   Platform for Windows NT—Ulysses.      TX0006086484   

NCR Corporation

   S4i : version 05.02.05.      TX0006086485   

NCR Corporation

   Service master use procedure : P U B 1.      TXu000006169   

NCR Corporation

   Service master V07Q0 disk : v. 1.      TXu000008778   

NCR Corporation

   Fido/Rover.      TXu000009491   

NCR Corporation

   MCSII/MT-2 digital cassette adapter master processor.      TXu000010335   

NCR Corporation

   MCSII/MT-2 digital cassette adapter read processor.      TXu000010336   

NCR Corporation

   Service Master VO7Q0.      TXu000011156   

NCR Corporation

   Cassette tape speed compensating read routine.      TXu000011157   

NCR Corporation

   Fido/Rover use procedure.      TXu000011710   



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Corporation

   Field mandatory effectivity break patches.    TXu000011711

NCR Corporation

   Fido/Rover V18Q8.    TXu000011712

NCR Corporation

   Interactive site configurator.    TXu000011713

NCR Corporation

   Implementation specification DPS group practice accounts receivable :
F1709-1.    TXu000011714

NCR Corporation

   Recipe F-spec : [no.] F-1712-1.    TXu000011715

NCR Corporation

   Implementation specification IDPS installation process : April 1978 :
F1721-1.    TXu000011716

NCR Corporation

   General systems universal modules : [no.] F-1722-1.    TXu000011717

NCR Corporation

   Implementation specification DPS interactive budgetary control system :
F1708-1.    TXu000011718

NCR Corporation

   Implementation specification DPS accounts payable.    TXu000011720

NCR Corporation

   Applied systems implementation reference manual : N C R Century on-line C I F
system : rel. C1.    TXu000011721

NCR Corporation

   NCR applied systems implementation reference manual : N C R Century, C I F
series, release 1.    TXu000011722

NCR Corporation

   NCR installation manual for 7750 automated reconciliation and trace (A R T)
system : effective with A. R. T. release 1.0, basic interface and A. R. T.
release 2.0, C B I S interface.    TXu000011796

NCR Corporation

   NCR installation manual for 7750 system statistics (STS)    TXu000013221

NCR Corporation

   Implementation specification DPS accounts receivable : DPSAR001: May 1978.   
TXu000013222

NCR Corporation

   Implementation specification IDPS MFG/WLS system control : F1715-1 /
[prepared by DPS CI-ASD Team]    TXu000013735

NCR Corporation

   Implementation specification IDPS product definition : F1713-1 / [prepared by
DPS CI-ASD Team]    TXu000013736

NCR Corporation

   Implementation specification IDPS inventory management: F1714-1/ [prepared by
DPS CI-ASD Team]    TXu000013737

NCR Corporation

   Implementation specification DPS general ledger : DPSGL001 : F1705-1.   
TXu000013738

NCR Corporation

   Implementation specification DPS status payroll : DPSPY001 : F1718-1.   
TXu000013739

NCR Corporation

   Flexible disc dump IRS3VO5QOC.    TXu000014492

NCR Corporation

   Flexible disc dump IVS1VO9Q1A.    TXu000014493

NCR Corporation

   MV TW3 coach 1 V03Q0 disk.    TXu000015708

NCR Corporation

   MV VRT VO4QO disk.    TXu000017333

NCR Corporation

   Implementation specification : I M C S II system architecture : F1723-1 : [v.
1]    TXu000017334

NCR Corporation

   DPS-interactive industrial distribution system (I I D S) : [F1716-1] /
prepared by D P S CI-ASD team.    TXu000017335

NCR Corporation

   I-8130 processing system.    TXu000018184

NCR Corporation

   I-8130 accounts receivable system.    TXu000018185

NCR Corporation

   VRX2/4.2.1 indexed sequential CAM (1CAM) (4.2(S) CAM supplement) : functional
specification / prepared by W. Y. Lee.    TXu000018186

NCR Corporation

   DPS-interactive industrial distribution system (I I D S)    TXu000018187

NCR Corporation

   Implementation specification, I M C S II bill of material.    TXu000018188

NCR Corporation

   Implementation specification, I M C S II inventory control.    TXu000018189

NCR Corporation

   VRX 4/3.2 monitor : functional specification.    TXu000018190

NCR Corporation

   VRX asynchronous processing : v. 3.7, FS & DR.    TXu000018191

NCR Corporation

   VRX 4/0 index to functional specifications : functional specification, DRD
no. 10, March 1, 1979 / prepared by W. Merchant.    TXu000018517

NCR Corporation

   VRX 1/2.3 NEAT3/NEATVS : FS & DR, DRD no. 10, July 1, 1976,production.   
TXu000018518



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Corporation

   VRX 5/3.6 loader : functional specification, DRD no. 10, October 2, 1978,
design / prepared by M. Trax.    TXu000018519

NCR Corporation

   VRX 6/5.1 communications in-service diagnostics : functional specification,
DRD no. 10, October 2, 1978, design / prepared by T. Campbell.    TXu000018520

NCR Corporation

   VRX 3/1.0 operating system overview, parts I and II : FS & DR, DRD no. 10,
May 15, 1978, production / prepared by J. Angelo, J. Farver.    TXu000018521

NCR Corporation

   VRX 4/6.1 initialization : functional specification, DRD no. 10, January 1,
1979, production / prepared by C. Sidaris.    TXu000018522

NCR Corporation

   Implementation specification : IMCS II routing, February 1979.   
TXu000018523

NCR Corporation

   Implementation specification : IMCS II material requirements planning,
February 1979.    TXu000018524

NCR Corporation

   VRX 5/4.4 file management : functional specification / prepared byMower.   
TXu000018525

NCR Corporation

   IMCS order processing system / author, International C I/M E G Applied
Systems Development.    TXu000018526

NCR Corporation

   I-8130 I/O control system / author, C I/M E G Applied-Software Development.
   TXu000018527

NCR Corporation

   I-8130 inventory control system / author, C I/M E G Applied Software.   
TXu000018528

NCR Corporation

   MCSII/MT-2 digital cassette adapter write processor / by N C R Corporation.
   TXu000019123

NCR Corporation

   VRX 5/3.18 transaction processing support features.    TXu000019124

NCR Corporation

   VRX 5/2.1 Cobol compiler functional specification : no. 10, February 1, 1979
/ prepared by D. Schricker.    TXu000019754

NCR Corporation

   Flexible disc dump : ITW1VO5QOA.    TXu000020458

NCR Corporation

   VRX 4/4.2 criterion access method (CAM) : functional specification, DRD no.
10, level—production / prepared by J. McFarling.    TXu000020459

NCR Corporation

   VRX peripheral switch, volume 3.16 (release 3) : functional specification,
DRD no. 10, level—production / prepared by Pat Shanahan.    TXu000020460

NCR Corporation

   VRX 7/3.19 system performance monitor : functional specification, DRD no. 10,
level—design / prepared by J. Darling.    TXu000020461

NCR Corporation

   VRX 6/3.20 disk drivers : functional specification, DRD no. 10, level—design
/ prepared by J. Hooten, R. Johnson.    TXu000020462

NCR Corporation

   VRX 3/3.3 operator communications : functional specification, DRD no. 10,
level—production / prepared by D. Hergert.    TXu000020463

NCR Corporation

   VRX virtual storage, volume 6.5 : FS & DR, DRD no. 10, level— production /
prepared by A. J. McCrocklin.    TXu000020464

NCR Corporation

   C. VRX on-line program development, volume 6.8 (release 4) : functional
specification, DRD no. 10, level—design / prepared by P.Robinson.   
TXu000020465

NCR Corporation

   Proof of deposit (POD 1.2) : specification.    TXu000020466

NCR Corporation

   I-8130 sales analysis : implementation specification.    TXu000020467

NCR Corporation

   VRX 7/2.2 Fortran compiler : functional specification, DRD no. 10,
level—design / prepared by T. C. Chao.    TXu000020468

NCR Corporation

   IMCS II system architecture : implementation specification / prepared by
Roberta Nicely.    TXu000020469

NCR Corporation

   VRX 5/6.7 Cobol library facility : functional specification / prepared by G.
Zupan.    TXu000021264

NCR Corporation

   I-8130 general ledger system.    TXu000021265

NCR Corporation

   TW1 VO5QO Coach 1A.    TXu000021266

NCR Corporation

   ITW1VO5QOC.    TXu000021267



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Corporation

   Implementation specification I-8130 inter application communication (IAC)   
TXu000021268

NCR Corporation

   VRX 4/5.0 telecommunications software : functional specification.   
TXu000021269

NCR Corporation

   Implementation specification I-8130 I-O control.    TXu000021270

NCR Corporation

   Implementation specification IDPS order processing.    TXu000021271

NCR Corporation

   Implementation specification I-8130 accounts payable.    TXu000022513

NCR Corporation

   Implementation specification I-8130 order processing.    TXu000022514

NCR Corporation

   Implementation specification I-8130 accounts receivable.    TXu000022515

NCR Corporation

   Implementation specification I-8130 inventory control.    TXu000022516

NCR Corporation

   I-8130 accounts payable system.    TXu000022517

NCR Corporation

   Implementation specification I-8130 general ledger.    TXu000022518

NCR Corporation

   Implementation specification DPS group practice accounts receivable.   
TXu000022519

NCR Corporation

   Implementation specification, DPS general ledger interface system : DPSGL002,
March 1978.    TXu000022667

NCR Corporation

   Mission material requirements planning subsystem.    TXu000022996

NCR Corporation

   Mission bill of material subsystem.    TXu000022997

NCR Corporation

   Implementation specification : DPS accounts receivable DPSAR001.   
TXu000022998

NCR Corporation

   NCR medics (8163-0501-0000) : program IPR010S 02/001.    TXu000023723

NCR Corporation

   NCR specification : Purchase order management system : January 1979.   
TXu000023724

NCR Corporation

   8400 IMOS Cobol system : functional specification and design requirements.   
TXu000024126

NCR Corporation

   Mission—I M S : V3.0.    TXu000024350

NCR Corporation

   Stores I & D A R E : software.    TXu000024351

NCR Corporation

   Stores I & D A R E : constructor.    TXu000024352

NCR Corporation

   Mission routing subsystem.    TXu000024353

NCR Corporation

   8071-0313 IWDS/IGAS accounts receivable, 8071-0315 IWDS/IGAS accounts
payable, 8071-0316 IWDS/IGAS general ledger.    TXu000024354

NCR Corporation

   NCR 2160 maintain (8287-0106-0000 & 8287-0107-0000).    TXu000024355

NCR Corporation

   I-8130 sales analysis system.    TXu000024356

NCR Corporation

   Administrator’s instructions for the N C R technical writer’s test / prepared
by Carl L. Thornton, Ted Brusaw.    TXu000024357

NCR Corporation

   Writing exercises.    TXu000024358

NCR Corporation

   8400 IRX magnetic tape initializer : change sheet, functional specification.
   TXu000024359

NCR Corporation

   8304-0101 accounts payable (S. C.).    TXu000024360

NCR Corporation

   8304-0101 accounts payable (O. C.).    TXu000024361

NCR Corporation

   8304-0301 general ledger (O. C.).    TXu000024362

NCR Corporation

   8304-0301 general ledger (interface S. C.).    TXu000024363

NCR Corporation

   MV VS2 V01Q0 firmware two-sided flexible disk.    TXu000024364

NCR Corporation

   MV RRFD V02Q0 testware flexible disk.    TXu000024365

NCR Corporation

   8304-0201 accounts receivable (S. C.).    TXu000024366

NCR Corporation

   8304-0301 general ledger (S. C.).    TXu000024367

NCR Corporation

   8304-0201 accounts receivable (O. C.).    TXu000024368

NCR Corporation

   MV TW3 V04Q0 coach 2 testware flexible disk.    TXu000024369

NCR Corporation

   Service master V08Q0 disk.    TXu000024370

NCR Corporation

   8304-0401 payroll (S. C.) : text editor version 04.01.02.    TXu000024849

NCR Corporation

   8400 formatted memory dump to disc utility : release 1.3, functional
specification : specification 0070000366.    TXu000024850

NCR Corporation

   8400 IRX text editor : release 1.2 : functional specification and design
requirements : specification no. 007-0000356A.    TXu000024851

NCR Corporation

   IRX software development support : functional specification and design
requirements : specification no. 007-0000143.    TXu000024852

NCR Corporation

   8400 IRX data capture utility : functional specification and design
requirements : specification no. 007-0000139.    TXu000024853



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.  

NCR Corporation

   Functional specification for 8400 IRX magnetic tape initializer : no.
904-0000002.      TXu000024854   

NCR Corporation

   8400 IRX operating system : release 1.3 : functional specification [no.] SN
0070000362A.      TXu000024855   

NCR Corporation

   8400 IRX run time Cobol system : functional specification.      TXu000024856
  

NCR Corporation

   8060-0601 IMOS I operating system & utilities IMOS I : release(S/O C.)     
TXu000024857   

NCR Corporation

   8400 IRX disc utilities : release 1.03, functional specification : [no.]
0070000361.      TXu000024858   

NCR Corporation

   Mission cost subsystem (8219-1307-0000)      TXu000024859   

NCR Corporation

   Functional specification for 8400 SWL virtual machine functional
specification : [no.] SN9040000005 / prepared by E. P. Donnelly.     
TXu000024860   

NCR Corporation

   Functional specification for IRX concurrent peripheral diagnostics : [no.]
SN904-0000014 / prepared by R. E. Latus.      TXu000024861   

NCR Corporation

   MV VS3 VO1QO disk.      TXu000024862   

NCR Corporation

   NCRL:a dialect of Pascal for system programming.      TXu000024863   

NCR Corporation

   8060-0701 IMOS III operating system IMOS III : release 04.00.00 (S/O C.)     
TXu000024864   

NCR Corporation

   I-8400 IS3 low level systems test (LLST)      TXu000024865   

NCR Corporation

   8210-2001 8400 IRX utilities (S/O C.)      TXu000024866   

NCR Corporation

   8210-2000 8400 IRX (S/O C.)      TXu000024867   

NCR Corporation

   8210-2002 8400 IRX Cobol ‘74 compiler (S/O C.)      TXu000024868   

NCR Corporation

   IMOS 8400 sort : functional specification and design requirements.     
TXu000024869   

NCR Corporation

   Implementation specification DPS Interactive budgetary control system, IBCS :
[no.] F-1708-2.      TXu000026063   

NCR Corporation

   Implementation specification 8150 screen realign utility.      TXu000026188
  

NCR Corporation

   Implementation specification I-8130 general accounting.      TXu000026189   

NCR Corporation

   8060-0602 IMOS I Cobol “74” compiler : Cobol release 0 (S/O C.)     
TXu000026190   

NCR Corporation

   8400 IRX compile time Cobol system functional specification.     
TXu000026191   

NCR Corporation

   Implementation specification I-8250 interactive stores inventory control
(ISICS)      TXu000026192   

NCR Corporation

   Interactive budgetary control system (8315-0101-0000) / author, I B C S Team.
     TXu000026193   

NCR Corporation

   Implementation specification 8250 IMCS order processing.      TXu000026194   

NCR Corporation

   Implementation specification I-8150 feedgrain position farm co-op.     
TXu000026195   

NCR Corporation

   Implementation specification I-8250 Cobol listing generator.     
TXu000026196   

NCR Corporation

   8060-0703 IMOS III Cobol “74” compiler : Cobol release 4 (S/O C.)     
TXu000026197   

NCR Corporation

   Implementation specification I-8130 radio TV billing.      TXu000026198   

NCR Corporation

   Implementation specification I-8150 report reformatter.      TXu000026199   

NCR Corporation

   Implementation specification report generator.      TXu000026200   

NCR Corporation

   Functional specification for IRX concurrent peripheral diagnostics / prepared
by R. E. Latus.      TXu000026201   

NCR Corporation

   8300-0203 I-8150 IDPS Cobol “74” compiler : Cobol release 4 (S/O C.)     
TXu000026202   

NCR Corporation

   8300-0202 I-8150 system management utilities : release 4 (S/O C.)     
TXu000026203   

NCR Corporation

   Implementation specification I-8250 Rite wholesale distribution system.     
TXu000026204   

NCR Corporation

   Implementation specification 8100 route settlement/beverage distribution.   
  TXu000026205   

NCR Corporation

   Implementation specification I-8250 language processor.      TXu000026206   

NCR Corporation

   Applied systems implementation reference manual, N C R I-8150, interactive
hospital management system.      TXu000026233   

NCR Corporation

   Cobol program : FAC580 01.      TXu000028965   

NCR Corporation

   Mission MMS V3.0      TXu000028966   

NCR Corporation

   8300-0201 I-8150 interactive direct processing system : IDPS/LF release
04.08.20 / author, David Perkins.      TXu000028967   



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Corporation

   8400 IRX compile time Cobol system functional specification.    TXu000028968

NCR Corporation

   8060-0704 IMOS III remote batch communications : IMOS III release 04.00.00.
   TXu000028969

NCR Corporation

   Functional specification for 8400 IRX disc utilities : release 1.03 /
prepared by W. S. Nidzrik, Wally Niizleko.    TXu000028970

NCR Corporation

   8400 IRX run time Cobol system functional specification.    TXu000028971

NCR Corporation

   8060-0702 IMOS III utilities : IMOS III release 04.00.02.    TXu000028972

NCR Corporation

   Implementation specification I-8250 utility billing.    TXu000028973

NCR Corporation

   Implementation specification I 8150 interactive utility management system.   
TXu000028974

NCR Corporation

   Functional specification for 8400 interpretive Basic / prepared by F. Allan
Goodman.    TXu000028975

NCR Corporation

   8163-0503 N C R medics ATD.    TXu000028976

NCR Corporation

   8221-0701 order processing and sales analysis 8221-0702 inventory (IWDS/IRX)
   TXu000028977

NCR Corporation

   MV TW3 V04Q0 coach 1 flexible disk testware.    TXu000028978

NCR Corporation

   8071-0314 IWDS/IGAS payroll.    TXu000028979

NCR Corporation

   8311-0201 order processing, 8311-0101 sales analysis.    TXu000028980

NCR Corporation

   8071-0301 IWDS order procg./sales analysis, 8071-0302 inventory control.   
TXu000028981

NCR Corporation

   MV VS2 V01Q0 (S.C.)    TXu000031417

NCR Corporation

   MV TW3 V04Q0 coach 1 and coach 2 (S.C.)    TXu000031418

NCR Corporation

   MV VS3 V01Q0 (S.C.)    TXu000031419

NCR Corporation

   Service master V08Q0 (S.C.)    TXu000031420

NCR Corporation

   8214-1201 IGAS II—accounts receivable-I, 8214-1202 IGAS II— accounts
payable-I, 8214-1203 IGAS II—general ledger-I, Interactive general accounting
system.    TXu000031421

NCR Corporation

   8214-1204 IGAS II—payroll I / author, N C R Corporation.    TXu000031422

NCR Corporation

   C-2140-7201, 7207, 7212, 7214 & 7215 general purpose ECR (S.C.)   
TXu000031423

NCR Corporation

   8210-0908 network definition language processor O/C.    TXu000031424

NCR Corporation

   8210-0908 network definition language processor S/C.    TXu000031425

NCR Corporation

   8210-0904 COBUG VRX O/C.    TXu000032040

NCR Corporation

   8210-0902 operating system VRX-S/C.    TXu000032041

NCR Corporation

   AK-2140-K206-0000 integrated communications concentrator OPR S/O C.   
TXu000032042

NCR Corporation

   AK-2140-K228-0000 common carrier communication OPF phase II S/O C.   
TXu000032043

NCR Corporation

   8210-0912 CAM/VRX utilities S/O C.    TXu000032044

NCR Corporation

   8210-1501 NCS Cobol “74” compiler S/O C.    TXu000032045

NCR Corporation

   8210-0905 NEAT/VS compiler VRX S/O C.    TXu000032046

NCR Corporation

   AK-2140-K207-0000 auto scale OPF S/O C.    TXu000032296

NCR Corporation

   8210-0909 VRX online program development O/C.    TXu000032297

NCR Corporation

   8210-0909 VRX online program development S/C.    TXu000032298

NCR Corporation

   8210-0903 VRX Cobol ‘74’ compiler O/C.    TXu000032299

NCR Corporation

   8210-2001 8400 IRX utilities software S/O C.    TXu000032768

NCR Corporation

   IRX firmware (IS3VO5QO) S/O C.    TXu000032769

NCR Corporation

   IRX firmware (IS3VO6QO) S/O C.    TXu000032770

NCR Corporation

   8210-2002 8400 IRX Cobol “74” compiler software S/O C.    TXu000032771

NCR Corporation

   8210-2000 8400 IRX software S/O C.    TXu000032772

NCR Corporation

   AK-2140-K204-0000 common carrier communications OPF phase I S/O C.   
TXu000032773

NCR Corporation

   8210-0903 VRX Cobol “74” compiler S/C.    TXu000032774



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Corporation

   Stores level IV S/O C 8199-0101.    TXu000032775

NCR Corporation

   8219-1402 IMCS II inventory control S/O C.    TXu000032776

NCR Corporation

   8219-1405 IMCS II work-in-process S/O C.    TXu000032777

NCR Corporation

   8390-0104 I-8130 wholesale banking general ledger S/C.    TXu000032778

NCR Corporation

   8219-1401 IMCS II bill of material S/O C.    TXu000032779

NCR Corporation

   8287-0106 & 8287-0107 N C R 2160 maintain S/C.    TXu000032780

NCR Corporation

   8219-1404 IMCS II routing S/O C.    TXu000032781

NCR Corporation

   VRX5/3.1 job specifications : functional specification : DRD no. 10 /
Engineering & Manufacturing Division [N C R Corporation] ; prepared by G.
Maattanen.    TXu000033539

NCR Corporation

   IMOS III extended Basic : IMOS III release 04.01.00 : product ID,
8060-1204-0000.    TXu000033540

NCR Corporation

   8155-2201-5 century, 8215-2201-5 criterion C I F (central information file) :
series C, release 2, S/O C.    TXu000033541

NCR Corporation

   8155-2301 century, 8215-2301 criterion FCS on-line C I F : series C, release
2, S/O C.    TXu000033542

NCR Corporation

   8155-2206 & 8215-2206 A T F (automatic transfer of funds) : series C, release
2, S/O C.    TXu000033543

NCR Corporation

   AK-2140-K205-0000 in-house communications OPF S/O C.    TXu000033544

NCR Corporation

   821901403 IMCS II material requirements planning S/O C.    TXu000033545

NCR Corporation

   8219-1406 IMCS II capacity planning S/O C : N C R-IMOS Cobol compilation :
version 04.03.04.    TXu000033546

NCR Corporation

   8219-1407 IMCS II order processing S/O C : N C R-IMOS Cobol compilation :
version 04.03.04.    TXu000033547

NCR Corporation

   8300-0108-0000 I-8130 IDPS operating system, issue 5 AMB- SFOPSY 0504-00 S/O
C.    TXu000033682

NCR Corporation

   Interactive site configurator : N C R field engineering bulletin.   
TXu000033683

NCR Corporation

   8210-0905 NEAT/VS compiler VRX S/C.    TXu000033684

NCR Corporation

   AID-DA1DDM0100 (S/O C), MCS intercoupler driver.    TXu000033685

NCR Corporation

   VS1 V10Q0.    TXu000034359

NCR Corporation

   MV TW3 coach 2 V03Q0 disk.    TXu000034360

NCR Corporation

   VRX6/5.0 telecommunications software : functional specification, DRD no. 10,
May 1, 1979 / prepared by S. Kensil.    TXu000034361

NCR Corporation

   BU 2140-7507-1001 international phase I, level C release S/O C.   
TXu000034518

NCR Corporation

   BU 2140-2001-1090, 2140-2101, 06, 18-1090 U. S. S/O C.    TXu000034519

NCR Corporation

   BU 2140-7001-1090 & BU 2140-7005-1090 phase I S/O C.    TXu000034520

NCR Corporation

   BU 2140-7201, 14 & 15-1090 7000 phase III U. S. S/O C.    TXu000034521

NCR Corporation

   BU 2140-1502-1090 & BU 2140-1519-1090 model 1500 F/W, S/O C.    TXu000034522

NCR Corporation

   BU 2140-2509-1001 & 4301 non-integrated MPB international S/O C.   
TXu000034523

NCR Corporation

   BU 2140-7115-1090 Glidden Paints SCER S/O C.    TXu000034524

NCR Corporation

   BU 2140-2101-R003 Skag Drug SCER S/O C.    TXu000034525

NCR Corporation

   AK 2140-K227 “Data Capture” phase II S/O C.    TXu000034526

NCR Corporation

   BU 2140-7001-R002 model 7000 Peoples Drug S/O C.    TXu000034527

NCR Corporation

   AK 2140-P701-0000 1500 series NLU S/O C.    TXu000034528

NCR Corporation

   8156-0201, 2, 3, 5 & 7, 8216-0201, 2, 3, 5 & 7 Class (loans andsavings
system) series B, release 1, S/O C / N C R Corporation.    TXu000035877

NCR Corporation

   8156-0208 & 8216-0208 Laser/Atos (Loans & savings executive routine) release
3, O/C / N C R Corporation.    TXu000035878

NCR Corporation

   8155-2101 & 8215-2101 Factsystem I for the V R X operating system, release 1,
S/O C / N C R Corporation.    TXu000035879

NCR Corporation

   8156-0204 & 8216-0204 Tops-terminal operating system release 5, O/C / N C R
Corporation.    TXu000035880

NCR Corporation

   Service master use procedure.    TXu000035881



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Corporation

   8290-0101 SW, GP checkout 32CL 2095801191.    TXu000035882

NCR Corporation

   AMB-SFDIAG0500-00 I-8130 system diagnostics, release 5, S/O C.   
TXu000035883

NCR Corporation

   8210-2002 8400 IRX Cobol ‘74’ compiler software S/O C (rel. 2)   
TXu000038274

NCR Corporation

   8210-2000 8400 IRX software S/O C (rel. 2)    TXu000038277

NCR Corporation

   IRX firmware (IS3VO7QO) S/O C (rel. 2)    TXu000038278

NCR Corporation

   8210-2001 8400 IRX utilities software S/O C (rel. 2)    TXu000038279

NCR Corporation

   7500 configurable communications systems, S/O C.    TXu000038280

NCR Corporation

   VRX Tran-Quest BOA-TRNQST0100-00 S/O C.    TXu000038281

NCR Corporation

   8215-2003 VIPS batch statistical subsystem S/O C.    TXu000038282

NCR Corporation

   8071-0202 SPIRIT V (82XX) S/O C.    TXu000038283

NCR Corporation

   SWING, BAB-SWING 100-00, S/O C.    TXu000038284

NCR Corporation

   Bar restaurant release 1.0 (AKAFSBR10010000) S.C.    TXu000038285

NCR Corporation

   8210-2202 VRX TRAN-PRO S/O C.    TXu000038286

NCR Corporation

   8210-2201 TRAN-PRO S/O C.    TXu000038287

NCR Corporation

   8290-0150 SW, GP data capture, 2595801291.    TXu000038288

NCR Corporation

   Punch-card site configurator.    TXu000038289

NCR Corporation

   8290-0130 SW, GP checkout 8CL 118DT, 2095801491.    TXu000038290

NCR Corporation

   8290-0140 SW, data center D/C 2595801191.    TXu000038291

NCR Corporation

   8290-0120 SW, post sel; chg post 2095801391.    TXu000038292

NCR Corporation

   8290-0110 SW, GP checkout 2095801291.    TXu000038293

NCR Corporation

   BU-2140-2106-R001 volume shoes, S/O C.    TXu000038294

NCR Corporation

   8155-2002 VIPS real time cash letter S/O C.    TXu000038295

NCR Corporation

   Stores I & Dare—constructor : 8289-0102-0000 & 8290-0203-0000, S/O C.   
TXu000040338

NCR Corporation

   BG 9024-G001 MINI-VIPS subroutine S/O C.    TXu000040339

NCR Corporation

   8060-0502 and 8185-0308 multi-leaving remote job entry workstation S/O C.   
TXu000040340

NCR Corporation

   8155-2006 on-line fine sort/exception item pull S/O C.    TXu000040341

NCR Corporation

   8067-0302 MINI VIPS concurrent reject reentry & balancing S/O C.   
TXu000040342

NCR Corporation

   8067-0301 exception item handler (Cobol) S/O C.    TXu000040343

NCR Corporation

   8067-0204 IMOS Cobol stash builder S/O C.    TXu000040344

NCR Corporation

   8067-0203 high performance cash letter S/O C.    TXu000040345

NCR Corporation

   8067-0202 IMOS Cobol cash letter S/O C.    TXu000040346

NCR Corporation

   MV VS3 V02Q0 O/C.    TXu000040347

NCR Corporation

   MV VS2 V02Q1 O/C.    TXu000040348

NCR Corporation

   MV VS1 V11Q0 O/C.    TXu000040349

NCR Corporation

   CKA-SPIMS 0300 S/O C.    TXu000040350

NCR Corporation

   IP3 V01Q0 6780 MICR reader-sorter, virtual level S/C.    TXu000040351

NCR Corporation

   8210-0908 VRX network description language processor O/C.    TXu000042670

NCR Corporation

   8210-0912 VRX CAM/VRX utilities O/C.    TXu000042671

NCR Corporation

   8210-0909 VRX on-line program development S/C.    TXu000042672

NCR Corporation

   8210-0905 VRX NEAT/VS compiler O/C.    TXu000042673

NCR Corporation

   8210-0905 VRX NEAT/VS compiler S/C.    TXu000042674

NCR Corporation

   8210-0902 VRX operating system S/C (includes 8210-0910 & 0911)   
TXu000042675

NCR Corporation

   8210-1501 century NCS COBOL 74 compiler O/C.    TXu000042676

NCR Corporation

   8210-0908 VRX network description language processor S/C.    TXu000042677

NCR Corporation

   8210-0903 VRX COBOL compiler O/C.    TXu000042678

NCR Corporation

   8210-0907 VRX terminal communications processor O/C.    TXu000042679

NCR Corporation

   8210-0902 VRX operating system O/C (includes 8210-0910 & 0911)   
TXu000042680

NCR Corporation

   8210-0912 VRX CAM/VRX utilities S/C.    TXu000042681

NCR Corporation

   8210-0903 VRX COBOL compiler S/C.    TXu000042682

NCR Corporation

   8210-1501 century NCS COBOL 74 compiler S/C.    TXu000042683

NCR Corporation

   8210-0909 VRX on-line program development O/C.    TXu000042684



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Corporation

   IP3 V01Q0 6780 MICR reader-sorter, primitive level S/C.    TXu000042685

NCR Corporation

   MV VS3 V02Q0 S/C.    TXu000042686

NCR Corporation

   MV VS2 V02Q1 S/C.    TXu000042687

NCR Corporation

   MV VS2 V02Q0 S/C.    TXu000042688

NCR Corporation

   MV VS1 V11Q0 S/C.    TXu000042689

NCR Corporation

   IP3 VO1QO 6780 MICR reader-sorter O/C.    TXu000042690

NCR Corporation

   MV VS2 VO2QO O/C.    TXu000042691

NCR Corporation

   MV VRT VO5QO O/C.    TXu000042692

NCR Corporation

   8185-0403 7750-CIRS-BTOT S/O C.    TXu000042693

NCR Corporation

   8300-0110/8300-0410 I-8130/8140 SF 299-interpreter/I-8140 SFE299-interpreter
AMH-299SIMO101 S/C.    TXu000042694

NCR Corporation

   8300-0110/8300-0410 I-8130/8140 SF 299-interpreter/I-8140 SFE299-interpreter
AMH-299SIMO101 O/C.    TXu000042695

NCR Corporation

   Fast food release 2.0 (AKAFSFF2X010000) S.C.    TXu000042696

NCR Corporation

   8155-2001 concurrent reject-reentry and balancing S/O C.    TXu000042697

NCR Corporation

   8270-0901 tranmaster S/O/C.    TXu000044696

NCR Corporation

   Implementation specification, I-8150 language processor : November 1978.   
TXu000046382

NCR Corporation

   8071-0610 (IMOS III) 8221-0610 (IRX) status III payroll S/O C /author, N C R
Corporation.    TXu000046587

NCR Corporation

   8150-2701, 8210-0140, 8400/8500 N-mode recom (DLC)-century/8300 N-mode recom
(DLC) S/O C / author, Retail Applied Systems.    TXu000046588

NCR Corporation

   Century intercoupler I/O driver S/O C.    TXu000046589

NCR Corporation

   8390-0102 IBS—fixed accounts suite S/O C.    TXu000046590

NCR Corporation

   MV VS2 V03Q0 firmware O/C.    TXu000047054

NCR Corporation

   8390-0101 IBS current accounts suite S/O C.    TXu000047055

NCR Corporation

   BU 2140-7101, 7114 & 7115-1090 model 7000 phase II domestic S/O C.   
TXu000049497

NCR Corporation

   BU-2140-7616-1000 international, phase 2, level C, S/O C.    TXu000049498

NCR Corporation

   BU 2140-2101-1090 Sears SCER S/O C.    TXu000049499

NCR Corporation

   MV VS3 VO3QO firmware S/C.    TXu000049987

NCR Corporation

   Foreign/domestic keycode listings—C7500—release 9 S/O C.    TXu000049988

NCR Corporation

   IRX firmware (IS3VO8QO) S/O C (release 3)    TXu000049989

NCR Corporation

   MV VS2 VO3QO firmware S/C.    TXu000049990

NCR Corporation

   AME-FIDTP0411-00 C-4504 printer firmware S/O C.    TXu000049991

NCR Corporation

   8304-0101 status II accounts payable S/O/C.    TXu000049992

NCR Corporation

   8315-0211 interactive utility management system S/O C.    TXu000049993

NCR Corporation

   8159-1310, 8219-1310 mission capacity requirements planning S/O C.   
TXu000049994

NCR Corporation

   C1780 terminal control software S/O C.    TXu000049995

NCR Corporation

   8159-1309, 8219-1309 Mission order processing system S/O C.    TXu000049996

NCR Corporation

   MV VS3 VO3QO firmware O/C.    TXu000049997

NCR Corporation

   MV RS1 V13QO firmware O/C.    TXu000049998

NCR Corporation

   MV RS1 V13QO firmware S/C.    TXu000051760

NCR Corporation

   8390-0114 IBS general ledger S/C.    TXu000051761

NCR Corporation

   8390-0113 IBS fixed accounts S/C.    TXu000051762

NCR Corporation

   Item processing control system S/O C.    TXu000051763

NCR Corporation

   8270-0701, 8275-0401-2-3-4-5 & 6, financial terminal management system S/C.
   TXu000051764

NCR Corporation

   8065-0401 WBIS general ledger S/O C.    TXu000051765

NCR Corporation

   C7500 disk based media conversion (I.E.C. D3.5) S/O C.    TXu000052809

NCR Corporation

   C7900 keyboard controller chip (ITF-1D) S/O C.    TXu000052810

NCR Corporation

   C7900 keyboard controller ROMs (ITF-1P model III) S/O C.    TXu000052811

NCR Corporation

   C7500 cassette based media conversion I.E.C. C5.5 S/O C.    TXu000052812



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Corporation

   C7900 character and keyboard controller ROMs (ITF-1A) S/O C.    TXu000052813

NCR Corporation

   C7900 international keyboard controller ROM (ITF-1A Ph. III) S/O C.   
TXu000052814

NCR Corporation

   8290-0153 general purpose data capture 40/40 S/O C.    TXu000052815

NCR Corporation

   8290-0160 2 drawer bar system S/O C.    TXu000052816

NCR Corporation

   8290-0157 general purpose, D/C, MA, 40/40 S/O C.    TXu000052817

NCR Corporation

   8290-0119 general purpose checkout, MA, NLU, two tax, S/O C.    TXu000052818

NCR Corporation

   8290-0118 general purpose checkout, MA, NLU, S/O C.    TXu000052819

NCR Corporation

   8290-0115 general purpose checkout, MA, two tax, S/O C.    TXu000052820

NCR Corporation

   8290-0163 general purpose D/C, MA, dist. 40/40 S/O C.    TXu000052821

NCR Corporation

   8290-0164 fast food S/O C.    TXu000052822

NCR Corporation

   8290-0161 hotel/motel S/O C.    TXu000052823

NCR Corporation

   8290-0111 general purpose checkout, two tax S/O C.    TXu000052824

NCR Corporation

   8290-0124 post select charge posting, MA S/O C.    TXu000052825

NCR Corporation

   8290-0114 general purpose checkout, MA, S/O C.    TXu000052826

NCR Corporation

   8290-0143 data center D/C, 40/40 S/O C.    TXu000052827

NCR Corporation

   8290-0108 general purpose checkout, 32 clerks, MA, 40/40 S/O C.   
TXu000052828

NCR Corporation

   8290-0147 data center D/C, MA, 40/40, S/O C.    TXu000052829

NCR Corporation

   8290-0104 general purpose checkout, 32 clerks, 40/40, S/O C.    TXu000052830

NCR Corporation

   8290-0162 general purpose checkout, MA, NLU, 40/40, S/O C.    TXu000052831

NCR Corporation

   8290-0117 general purpose checkout, MA, 40/40, S/O C.    TXu000052832

NCR Corporation

   8290-0127 post select, charge posting, MA, 40/40, S/O C.    TXu000052833

NCR Corporation

   8290-0113 general purpose checkout, 40/40, S/O C.    TXu000052834

NCR Corporation

   8290-0123 post select charge posting, 40/40, S/O C.    TXu000052835

NCR Corporation

   8290-0133 general purpose checkout, 8 clerks, 118DT, 40/40, S/O C.   
TXu000052836

NCR Corporation

   8290-0165 waiter model, S/O C.    TXu000052837

NCR Corporation

   8290-0102 general purpose checkout, 32 CLK, two tax, S/O C.    TXu000052838

NCR Corporation

   8067-0701 automated teller machine systems, S/C.    TXu000052839

NCR Corporation

   NCR universal tax code file S/C.    TXu000052840

NCR Corporation

   8390-0114 IBS general ledger O/C.    TXu000052841

NCR Corporation

   8270-0701, 8275-0401-2-3-4-5 & 6 financial terminal management system, S/C
rel. 2.    TXu000052842

NCR Corporation

   8390-0111 IBS current accounts, S/C.    TXu000052843

NCR Corporation

   8390-0111 IBS current accounts, O/C.    TXu000052844

NCR Corporation

   8390-0113 IBS fixed accounts, O/C.    TXu000052845

NCR Corporation

   7750 CIRS-CRECT S/C.    TXu000053864

NCR Corporation

   8159-1308 Mission work in process S/C.    TXu000053865

NCR Corporation

   8290-0121 post select charge posting, two tax S/O C.    TXu000053866

NCR Corporation

   8290-0125 post select charge posting, MA, two tax S/O C.    TXu000053867

NCR Corporation

   8290-0105 general purpose checkout, 32 CLK, MA, S/O C.    TXu000053868

NCR Corporation

   8290-0137 checkout, 8 clerks, 118DT, MA, 40/40 S/O C.    TXu000053869

NCR Corporation

   8290-0155 general purpose data capture, MA, two tax, S/O C.    TXu000053870

NCR Corporation

   8290-0106 general purpose checkout 32 CLK, MA, two tax, S/O C.   
TXu000053871

NCR Corporation

   8290-0131 general purpose checkout 8 CLK, 118DT, two tax S/O C.   
TXu000053872

NCR Corporation

   8313-0101 interactive group practice management system S/O C.    TXu000053873

NCR Corporation

   8290-0144 data center/data capture, MA, S/O C.    TXu000053874

NCR Corporation

   8290-0141 data center/data capture, two tax, S/O C.    TXu000053875

NCR Corporation

   8290-0158 general purpose data capture, MA, Dist, S/O C.    TXu000053876

NCR Corporation

   8290-0154 general purpose data capture, MA, S/O C.    TXu000053877

NCR Corporation

   8290-0151 general purpose data capture, two tax, S/O C.    TXu000053878

NCR Corporation

   8290-0134 general purpose checkout, 8 CLK, 118DT, MA, S/O C.    TXu000053879

NCR Corporation

   8290-0135 general purpose checkout, 8 CLK, 118DT, MA, two tax, S/O C.   
TXu000053880

NCR Corporation

   8290-0159 general purpose data capture, MA, Dist, two tax, S/O C.   
TXu000053881



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Corporation

   8290-0145 data center/data capture, MA, two tax, S/O C.    TXu000054318

NCR Corporation

   C7500 cassette data entry (I. E. C. C5.5, ER00194) S/O C.    TXu000054319

NCR Corporation

   C7500 boot and initialization ROM’s (ER00201, 2 & 3) S/O C.    TXu000054320

NCR Corporation

   8313-0301 interactive hospital management system S/O C.    TXu000054321

NCR Corporation

   8071-0609, 8221-0609 Status III general ledger S/O C.    TXu000054322

NCR Corporation

   8071-0607, 8221-0607 Status III accounts receivable S/O C.    TXu000054323

NCR Corporation

   8210-0905 VRX NEAT/VS compiler O/C.    TXu000057641

NCR Corporation

   C6410 international language firmware EPROMs (DR26074) S/O C.    TXu000057642

NCR Corporation

   8210-0401 VRX Fortran compiler O/C.    TXu000057643

NCR Corporation

   8210-0922 VRX TAM S/C.    TXu000057644

NCR Corporation

   8210-0909 VRX on-line program development S/C.    TXu000057645

NCR Corporation

   8210-0401 VRX Fortran compiler S/C.    TXu000057646

NCR Corporation

   8210-0905 VRX NEAT/VS compiler S/C.    TXu000057647

NCR Corporation

   8210-0902 VRX operating system O/C.    TXu000057648

NCR Corporation

   8210-0902 VRX operating system S/C.    TXu000057649

NCR Corporation

   8210-0918 VRX system performance monitor S/C.    TXu000057650

NCR Corporation

   8210-0903 VRX Cobol compiler O/C.    TXu000057651

NCR Corporation

   8210-0908 VRX network description language processor O/C.    TXu000057652

NCR Corporation

   8210-0904 VRX COBUG S/C.    TXu000057653

NCR Corporation

   8210-0908 VRX network description language processor S/C.    TXu000057654

NCR Corporation

   8210-0907 VRX terminal communications processor O/C.    TXu000057655

NCR Corporation

   8229-0504 purchase order management module S/O C.    TXu000057656

NCR Corporation

   8210-0909 VRX on-line program development O/C.    TXu000057657

NCR Corporation

   8287-0301, 2, 3 & 4—255/726 front end applications S/O C.    TXu000057658

NCR Corporation

   8229-0501 MARS-BASE module S/O C.    TXu000057659

NCR Corporation

   8155-2004 VIPS microfilm archival retrieval S/O C.    TXu000057660

NCR Corporation

   IMOS/IRX level II installation process S/O C.    TXu000057661

NCR Corporation

   8219-1603 MISSION cost S/O C.    TXu000057662

NCR Corporation

   8210-2202 VRX TRAN-PRO, release 2, O/C.    TXu000057663

NCR Corporation

   8219-1602 MISSION, release 1, bill of material S/O C.    TXu000057664

NCR Corporation

   Level I installation process S/O C.    TXu000057665

NCR Corporation

   8219-1604 mission routing S/OC.    TXu000058565

NCR Corporation

   8071-0608 (IMOS III) & 8221-0608 (IRX) status III accounts payable S/O C.   
TXu000059297

NCR Corporation

   C7900 model II keyboard controller ROMs (model O) (DR25339) S/O C.   
TXu000060867

NCR Corporation

   G340-0301 mission inventory management system S/O C.    TXu000060868

NCR Corporation

   G340-0501 mission material requirements planning S/O C.    TXu000060869

NCR Corporation

   G340-0401 mission material management system S/O C.    TXu000060870

NCR Corporation

   8223-0801, 2, 3, 4, 5 & 7 interactive hospital information system S/O C
(IHIS)    TXu000060871

NCR Corporation

   Master production scheduling S/O C.    TXu000060872

NCR Corporation

   8075-0201 interactive financial management system S/O C.    TXu000060873

NCR Corporation

   8071-0601 & 2, 8221-0601 & 2, item S/O C.    TXu000060874

NCR Corporation

   8210-0903 VRX Cobol Compiler S/C.    TXu000061758

NCR Corporation

   8275-0401 financial terminal management system rel. 2.01 S/O C.   
TXu000061759

NCR Corporation

   G307-0301 IIBS current accounts O/C.    TXu000061760

NCR Corporation

   G307-0301 IIBS current accounts S/C.    TXu000061761

NCR Corporation

   G307-0201 IIBS reconciliation S/C.    TXu000061762

NCR Corporation

   G307-0101 IIBS general ledger O/C.    TXu000061763

NCR Corporation

   G307-0101 IIBS general ledger S/C.    TXu000061764

NCR Corporation

   G307-0401 IIBS customer liability/bank borrowing O/C.    TXu000061765

NCR Corporation

   G307-0401 IIBS customer liability/bank borrowing S/C.    TXu000061766



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Corporation

   8071-0610 (IMOS III/V) & 8221-0610 (IRX) status III payroll S/O C.   
TXu000061767

NCR Corporation

   8210-2001 8400 IRX utilities software S/O C, rel. 3.    TXu000063308

NCR Corporation

   8210-2002 8400 IRX Cobol ‘74’ compiler software S/O C, rel. 3.   
TXu000063309

NCR Corporation

   8210-2000 8400 IRX software S/O C, rel. 3.    TXu000063310

NCR Corporation

   8300-0108, I-8130/8140 IDPS operating system, issue 6, S/O C.    TXu000063311

NCR Corporation

   8300-0110/0410 I-8130/8140 SF 299-interpreter/I-8140 SFE 299-interpreter S/C
AMH-299SIM0201.    TXu000063312

NCR Corporation

   8300-0108 IDPS-SFE operating system + utilities, issue 1, S/O C.   
TXu000063313

NCR Corporation

   8300-0110/0410 I-8130/8140 SF 299-interpreter/I-8140 SFE 299-interpreter
AMH-299SIM0102 O/C.    TXu000063314

NCR Corporation

   8300-0110/0410 I-8130/8140 SF 299-interpreter/I-8140 SFE 299-interpreter O/C
AMH-299SIM0201.    TXu000063315

NCR Corporation

   8300-0110/0410 I-8130/8140 SF 299-interpreter/I-8140 SFE 299-interpreter S/C
AMH-299SIM0102.    TXu000063316

NCR Corporation

   G306-0101 WBIS general ledger S/O C, rel. 2 / author, Robert J. Leach.   
TXu000063317

NCR Corporation

   G306-0301 WBIS foreign exchange S/O C / author, Maurice Seal.    TXu000063318

NCR Corporation

   TW3 VO5QO coach 1 & coach 2 S/C.    TXu000064874

NCR Corporation

   G307-0402 IIBS customer liability/bank borrowing O/C.    TXu000064875

NCR Corporation

   G307-402 IIBS customer liability/bank borrowing S/C.    TXu000064876

NCR Corporation

   TW3 V05Q0 coach I testware flexible disc O/C.    TXu000064877

NCR Corporation

   TW3 V05Q0 coach 2 testware flexible disc O/C.    TXu000064878

NCR Corporation

   5330 issue 1.0 S/O C.    TXu000067200

NCR Corporation

   8276-0501 & 2, 8276-0601 & 2, thrift C/D system/M2 rel. 2.01 S/O C.   
TXu000067627

NCR Corporation

   7900 model 1, phase 3 international character generator (DR25380) S/O C.   
TXu000068946

NCR Corporation

   7900 model 4, domestic firmware (DR25469) S/O C.    TXu000068947

NCR Corporation

   D002-0003 VRX Cobol compiler (release 8) S/C.    TXu000070990

NCR Corporation

   D002-0015 VRX network definition language processor (NDLP) (release 8) O/C.
   TXu000070991

NCR Corporation

   G2G1-0901 order processing system S/O C.    TXu000070992

NCR Corporation

   G2G1-1001 capacity requirements planning S/O C.    TXu000070993

NCR Corporation

   G306-0201 WBIS current and advance accounts S/O C.    TXu000070994

NCR Corporation

   8289-010 STORES I software S/O C.    TXu000072111

NCR Corporation

   8071-0610 (IMOS III) & 8221-0610 (IRX) STATUS III payroll (rel.2.2) S/O C.   
TXu000072112

NCR Corporation

   2-drawer charge poster M/A 2195400101 (CW D104-1202) S/O C.    TXu000072113

NCR Corporation

   D002-0015 VRX network definition language processor (NDLP) (rel. 8) S.C.   
TXu000072114

NCR Corporation

   D303-0101 (IMOS III) & D303-0102 (IRX) customizer S/O C.    TXu000072115

NCR Corporation

   8289-0102 stores I constructor S/O C.    TXu000072343

NCR Corporation

   D002-0004 VRX Fortran 77 compiler (rel. 8) O/C.    TXu000072346

NCR Corporation

   D002-0003 VRX Cobol compiler (release 8) O/C.    TXu000073630

NCR Corporation

   D002-0027 VRX system performance measurement (SPM) (release 8) S/C.   
TXu000073631

NCR Corporation

   8067-0701 automated teller machines system release 2.00.06 S/O C.   
TXu000073632

NCR Corporation

   8216-0209 Criterion, 8156-0209 Century, loan closing and tracking (release
1.1) S/O C.    TXu000073635

NCR Corporation

   Shoe store system M/A 2695801701 (CW D104-1102) S/O C.    TXu000073636

NCR Corporation

   8071-0608 (IMOS III) & 8221-0608 (IRX) status III accounts payable (release
2) S/O C.    TXu000073637

NCR Corporation

   2-drawer charge poster 2095400301 (CW D104-1201) S/O C.    TXu000073638

NCR Corporation

   Data center STARCOM 2595401101 (CW D104-0407) S/O C.    TXu000073821

NCR Corporation

   Shoe store system 2595801701 (CW D104-1101) S/O C.    TXu000073822



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Corporation

   General purpose data capture G/L 2695400101 (CW D104-0408) S/O C.   
TXu000073823

NCR Corporation

   Pre-select charge poster M/A 2195400201 (CW D104-0208) S/O C.    TXu000073824

NCR Corporation

   2140-1600-110 expanded grocery checkout (CW D104-1802) S/O C.    TXu000073825

NCR Corporation

   Pre-select charge poster 2095401101 (CW D104-0207) S/O C.    TXu000073826

NCR Corporation

   2140-1600-100 grocery checkout (CW D104-1801) S/O C.    TXu000073827

NCR Corporation

   D002-0005 VRX operating system (rel. 8) S/C.    TXu000075144

NCR Corporation

   D002-0009 VRX module library facility (rel. 8) S/C.    TXu000075145

NCR Corporation

   C7500 Royal Bank of Canada configurable communications (DR211) S/O C.   
TXu000075146

NCR Corporation

   BU 2140-3002 & 3019-1090 model 3000 stand-alone phase I S/O C.   
TXu000075370

NCR Corporation

   8156-0211 (Century) 8216-0211 (Criterion) CLASS N.O.W.accounts, series B :
release 1, S/O C.    TXu000075371

NCR Corporation

   8071-0609, 8221-0609 Status III general ledger release 1.1 S/O C.   
TXu000075712

NCR Corporation

   C7900 model III domestic firmware (in-house) (DR25388) S/O C.    TXu000075811

NCR Corporation

   7900 model III Katakana firmware (DR25489) S/O C.    TXu000075812

NCR Corporation

   5330 issue 1.1 S/O C.    TXu000076310

NCR Corporation

   C7900 model IV domestic firmware (DR25503) S/O C.    TXu000076888

NCR Corporation

   GOJ8-0902 (IMOS V), GOJ8-0901 (IRX) : IHIS admit form S/O C.    TXu000076889

NCR Corporation

   CW 8060-1202 IMOS V issue 1.04 utilities S/OC.    TXu000078387

NCR Corporation

   CW 8060-1208 IMOS V issue 1.04 remote batch subsystem S/OC.    TXu000078388

NCR Corporation

   CW 8060-1201 IMOS V issue 1.04 operating system S/OC.    TXu000078389

NCR Corporation

   CW 8060-1207 IMOS V issue 1.04 Cobol S/OC.    TXu000078390

NCR Corporation

   G2G1-1101 master production scheduling VRX mission S/O C.    TXu000078722

NCR Corporation

   8071-0602 (IMOS III) 8221-0602 (IRX) ITEM inventory 3.0 S/O C.   
TXu000078723

NCR Corporation

   8071-0601 (IMOS III) 8221-0601 (IRX) ITEM order processing 3.0 S/O C.   
TXu000078724

NCR Corporation

   8071-0603 (IMOS III) 8221-0603 (IRX) ITEM sales analysis 3.0 S/O C.   
TXu000078725

NCR Corporation

   8071-0606 (IMOS III) 8221-0606 (IRX) ITEM purchase orders 3.0 S/O C.   
TXu000078726

NCR Corporation

   8071-0604 (IMOS III) 8221-0604 (IRX) ITEM sales history 3.0 S/O C.   
TXu000078727

NCR Corporation

   8071-0605 (IMOS III) 8221-0605 (IRX) ITEM sales commission 3.0 S/O C.   
TXu000078728

NCR Corporation

   D206-0103 recom I S/O C rel. 2.    TXu000087553

NCR Corporation

   C7900 model 1 phase 1 & 2 international keyboard controller (DR25390) S/O C.
   TXu000089477

NCR Corporation

   C7900 model III Arabic/Farsi firmware (DR25397) S/O C.    TXu000089478

NCR Corporation

   CW 8060-1208 IMOS V issue 2.00.07 remote batch subsystem S/O C.   
TXu000089479

NCR Corporation

   CW 8060-1201 IMOS V issue 2.00.07 operating system S/O C.    TXu000089480

NCR Corporation

   CW 8060-1202 IMOS V issue 2.00.07 utilities S/O C.    TXu000089481

NCR Corporation

   DBS/IRX 1.00.09 S/C.    TXu000089482

NCR Corporation

   CW 8060-1207 IMOS V issue 2.00l07 Cobol S/O C.    TXu000089483

NCR Corporation

   G1C1-0501 interactive consolidated loans system (ICLS) S/O C.    TXu000089484

NCR Corporation

   D307-001 EZ-key S/O C.    TXu000089485

NCR Corporation

   BCN-PARCITOl0l PARSITC.FR Calma Tool S/O C.    TXu000089486

NCR Corporation

   D009-0004 IMOS V TRAN-PRO S/O C.    TXu000089532

NCR Corporation

   C7900 model I phase III international keyboards (DR25498) S/O C.   
TXu000090665

NCR Corporation

   8071-0610 (IMOS III) 8221-0610 (IRX) STATUS III payroll S/O C(rel. 3) /
author, N C R Corporation.    TXu000096464

NCR Corporation

   G4C2-0201-4 & 301 Universal Financial System Core Service rel. 1 S/O C.   
TXu000096465

NCR Corporation

   G307-0401 & 2 IIBS customer liability and bank borrowing S/O C.   
TXu000096466

NCR Corporation

   G307-0201 & 2 IIBS reconciliation S/O C.    TXu000096467



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Corporation

   G307-0201 & 2 IIBS current accounts S/O C.    TXu000096468

NCR Corporation

   IRX firmware (IS1V02Q0/19050) S/C.    TXu000103049

NCR Corporation

   D002-0042 VRX NCR on-line text editor (NOTE) S/C : (rel. 9)    TXu000106106

NCR Corporation

   IRX firmware (IS3V09Q0/19040) S/C.    TXu000106107

NCR Corporation

   DBS/IRX 2.00.00 S/C.    TXu000106108

NCR Corporation

   D002-0002 VRX NEAT/VS compiler : (rel. 8) S/C.    TXu000106109

NCR Corporation

   C7900 model III Katakana firmware (DR25566) S/O C.    TXu000106110

NCR Corporation

   Stores I-4 software (G1P9-0005) S/O C.    TXu000106111

NCR Corporation

   8210-2000 8400 IRX software S/O C : (rel. 4)    TXu000106112

NCR Corporation

   D002-0027 VRX system performance measurement (SPM) S/C : (rel. 9)   
TXu000106113

NCR Corporation

   IRX firmware (IS1V01Q0/19050) S/C.    TXu000106114

NCR Corporation

   D002-0018 VRX CAM/VRX utilities S/C : (rel. 9)    TXu000106115

NCR Corporation

   C7900 model III serial printer firmware (02 DR25413) S/O C.    TXu000106116

NCR Corporation

   C7500 cassette diagnostics (DR00239) S/O C.    TXu000106117

NCR Corporation

   C7500 disk diagnostics package (DR00240) S/O C.    TXu000106118

NCR Corporation

   Stores I-4 constructor (G1P9-0006) S/O C.    TXu000106119

NCR Corporation

   AMB-DPS DIA 0100-00, I-9010 diagnostic : (rel. 1) S/O C.    TXu000106120

NCR Corporation

   2140-7300 vocational application data capture model number 2 S/O C.   
TXu000106121

NCR Corporation

   2140-7300 vocational application data capture model number 1 S/O C.   
TXu000106122

NCR Corporation

   AMD-SFOPSY 07 04-09 IDPS/SF O.S. + utilities : rel. 7, S/O C.    TXu000106123

NCR Corporation

   AMD-SFOPSY 08 04-07 IDPS/SF O.S. + utilities : rel. 8, S/O C.    TXu000106124

NCR Corporation

   AMB-SFDIAG0700 IDPS/SF system diagnostics : rel. 7, S/O C.    TXu000106125

NCR Corporation

   D002-0004 VRX Fortran 77 compiler : (rel. 8) S/C.    TXu000106126

NCR Corporation

   D002-0002 VRX NEAT/VS compiler O/C : (rel. 9)    TXu000106127

NCR Corporation

   D002-0001 VRX operating system S/C : (rel. 9)    TXu000106128

NCR Corporation

   AMB-SFDIAGO600 IDPS/SF system diagnostics : rel. 6, S/O C.    TXu000106129

NCR Corporation

   MV TW1 V06Q0 coach 1, 1A & 2 flexible disk : S/C [& O/C]    TXu000106130

NCR Corporation

   D009-0012 NCR-DMS resource directory S/O C.    TXu000106131

NCR Corporation

   D009-0013 N C R-DMS data manager S/O C.    TXu000106132

NCR Corporation

   G307-0101 & 0102 IIBS general ledger S/O C.    TXu000106133

NCR Corporation

   Microcode volume VS2 V04Q0 flexible disk : S/C [& O/C]    TXu000106134

NCR Corporation

   Microcode volume RS1 V13Q1 flexible disk : S/C [& O/C]    TXu000106135

NCR Corporation

   Microcode volume VS3 V03Q1 flexible disk : S/C [& O/C]    TXu000106136

NCR Corporation

   Microcode volume VS1 V11Q1 flexible disk : S/C [& O/C]    TXu000106137

NCR Corporation

   Microcode volume RS3 V05Q1 flexible disk : S/C [& O/C]    TXu000106138

NCR Corporation

   Microcode volume VS6 V01Q0 quad density flexible disk : S/C [& O/C]   
TXu000106139

NCR Corporation

   Medics-2950 ATD : Medics-2950 S/O C.    TXu000106140

NCR Corporation

   D009-0017 N C R-query tran-pro option.    TXu000108076

NCR Corporation

   D307-0002 EZ-key tran-pro option.    TXu000108077

NCR Corporation

   D009-0007 VRX tran-pro 7900 DLC terminal support.    TXu000108078

NCR Corporation

   D009-0018 N C R-query.    TXu000108079

NCR Corporation

   D009-0005 logical transaction recovery for CAM.    TXu000108080

NCR Corporation

   D009-0006 logical transaction recovery for Total.    TXu000108081

NCR Corporation

   D009-0009 VRX tran-pro III.    TXu000108082

NCR Corporation

   MV TW3 V06Q0 coach 1 & coach 2 flexible disks.    TXu000108083

NCR Corporation

   MV QSM V02Q0 flexible disk.    TXu000108084

NCR Corporation

   8071-0607, 8221-0607 status III accounts receivable.    TXu000108085

NCR Corporation

   8071-0601, 2, 3, 4, 5 & 6 (IMOS III), 8221-0601, 2, 3, 4, 5 & 6(IRX) item 4.0
   TXu000108086

NCR Corporation

   8229-0501 MARS-BASE module : rel. 3 O/C.    TXu000108993

NCR Corporation

   C6410 international language firmware : (DR26187) S/O C.    TXu000108994

NCR Corporation

   C7900 model II international keyboards (DR25512) S/O C.    TXu000108995



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Corporation

   C7900 model III domestic firmware (DR25517) S/O C.    TXu000108996

NCR Corporation

   D002-0042 VRX NCR on-line test editors.    TXu000108997

NCR Corporation

   D002-0040 VRX file catalog.    TXu000108998

NCR Corporation

   D002-0038 VRX IVS nucleus software.    TXu000108999

NCR Corporation

   8155-2301 & 2 century : 8215-2301 & 2 criterion CIF online series C : rel. 3.
   TXu000109000

NCR Corporation

   G2G1-1101 VRX mission purchasing/receiving.    TXu000109001

NCR Corporation

   D002-0043 VRX interactive debug system.    TXu000109002

NCR Corporation

   D002-0041 VRX interactive utilities.    TXu000109003

NCR Corporation

   8276-0501 & 2 : 8276-0601 & 2 thrift C/D system/M2 : release3.00.02 S/O C.   
TXu000109005

NCR Corporation

   D002-0015 VRX network definition language processor (NDLP) S/C (rel. 9)   
TXu000109599

NCR Corporation

   D002-0009 VRX module library facility S/C (rel. 9)    TXu000109600

NCR Corporation

   VRX IVS user profile facility : D002-0039.    TXu000112405

NCR Corporation

   8155-2201-7, G2C2-1201 century, 8215-2201-7, G2C2-1201criterion CIF (central
information file) : ser. C, rel. 3.    TXu000112406

NCR Corporation

   AMH, plug+play system : release 1.    TXu000112407

NCR Corporation

   GIE5-0004 4K ATMS-ASG : title, FAAPSER001.    TXu000112408

NCR Corporation

   MV VS3 V03Q2 flexible disk.    TXu000112409

NCR Corporation

   G3MO-0101 & 0201 2126 PLU maintenance package.    TXu000112410

NCR Corporation

   G1C1-0502 IIBS foreign exchange.    TXu000112411

NCR Corporation

   G4C2-0302 exception processing & reporting.    TXu000112412

NCR Corporation

   D401-0001 IPSS base software.    TXu000112413

NCR Corporation

   MV VS6 V02Q0 flexible disk.    TXu000113119

NCR Corporation

   D206-0201 IMOS III BDC I-RECOM : rel. 2.    TXu000113120

NCR Corporation

   MV TW1 V06Q1 coach 1 and 1A flexible disk.    TXu000113121

NCR Corporation

   G078-0103 (IMOS) & 8223-0801 (IRX) IHIS : rel. 2.    TXu000113122

NCR Corporation

   D201-0009 N-mode recom DLC : rel. 3.    TXu000114047

NCR Corporation

   8199-0101 stores : level IV, rel. 3.    TXu000114051

NCR Corporation

   G3MO-0101 & 0201 2126 PLU maintenance package : rel. 1.1.    TXu000114052

NCR Corporation

   021-0094907 BC-OPF firmware.    TXu000114918

NCR Corporation

   G124-0101 IUMS (IMOS V) 1.0.    TXu000114920

NCR Corporation

   8075-0701 IUMS (IMOS II)    TXu000116120

NCR Corporation

   D009-0016 VRX TRAN-PRO EL.    TXu000117170

NCR Corporation

   GOE7-0004 high speed reject reentry system, release 1.    TXu000117171

NCR Corporation

   NCR internal library system.    TXu000118407

NCR Corporation

   MV VS2 V05Q0 flexible disk.    TXu000118408

NCR Corporation

   BCO-TDLN 50100 TDLNIF 1.0 (CYBER 175)    TXu000119866

NCR Corporation

   8210-2000 & 2001 IRX software & utilities : (rel. 5)    TXu000121019

NCR Corporation

   8155-2004 century, 8215-2004 criterion VIPS MARS.    TXu000124650

NCR Corporation

   8155-2003 & 8215-2003 VIPS batch statistical : rel. 2.    TXu000128481

NCR Corporation

   D600-0001, 5, 8, 9, 10, 11, 12 ITX software : rel 1.    TXu000128482

NCR Corporation

   8215-2005 VIPS multipass balancing/missing & free : rel. 1.01.   
TXu000128483

NCR Corporation

   G1G2-1301 IMCS II material requirements planning : rel. 4.1.    TXu000131900

NCR Corporation

   G1G2-1901 IMCS II sales analysis.    TXu000131901

NCR Corporation

   G1G2-1501 IMCS II work in process : rel. 4.1.    TXu000131902

NCR Corporation

   G1G2-1601 IMCS II capacity : rel. 4.1.    TXu000131903

NCR Corporation

   G1G2-2201 IMCS II accounting interface.    TXu000131904

NCR Corporation

   G1G2-1801 IMCS II purchasing/receiving.    TXu000131905

NCR Corporation

   BCO-VITA 60200 VITA 2.0 (CYBER 176) / program written by David McSweeney ;
program rev. by David McSweeney, Alan Harbutz.    TXu000131915

NCR Corporation

   BCO-GDSC 40100 GDS22CIF (CALMA) / Robert Toller.    TXu000131917



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Corporation

   D004-0050 IMOS V SDM.    TXu000131918

NCR Corporation

   BCO-VITA 50200 VITA (CYBER 175) / program written by David McSweeney ;
program rev. by David McSweeney, Alan Harbutz.    TXu000131919

NCR Corporation

   G1G2-2301 IMCS II batch input.    TXu000131921

NCR Corporation

   G2H1-0701 V-accounting—accounts receivable.    TXu000141374

NCR Corporation

   AKAFSBR00040200 2160 food service : rel. 4.2.    TXu000141427

NCR Corporation

   D002-0009 VRX module library facility, V09 plus 4&5 rel.    TXu000141454

NCR Corporation

   D002-0018 VRX utilities, V09 plus 4&5 rel.    TXu000141455

NCR Corporation

   G1G2-1701 IMCS II order processing.    TXu000141457

NCR Corporation

   MV VS1 V12Q0 flexible disk.    TXu000141458

NCR Corporation

   GOE7-0001 T8259 front end processor rel. 1.01.    TXu000141459

NCR Corporation

   G1G2-1401 IMCS II routing.    TXu000141460

NCR Corporation

   G1G2-1201 IMCS II inventory control.    TXu000141461

NCR Corporation

   G1G2-1101 IMCS II bill of material.    TXu000141462

NCR Corporation

   D002-0064 VRX IVS nucleus software (32 users) V09 plus 4&5 rel.   
TXu000141463

NCR Corporation

   D002-0002 VRX NEATVS compiler, V09 PLUS 4 & 5 rel. : object code.   
TXu000141478

NCR Corporation

   D002-0063 VRX IVS nucleus software (28 users) V09 PLUS 4 & 5 rel. : source
code.    TXu000141494

NCR Corporation

   NCR 2126 grand master.    TXu000141495

NCR Corporation

   D101-0053 1810 development O/S with BPDM IH-DLC communications (secondary) &
1810 exerciser : source code.    TXu000141497

NCR Corporation

   Source record update software.    TXu000142869

NCR Corporation

   D101-0050 1810 O/S with Basic, generalized Pars communication & 1810
exerciser.    TXu000144515

NCR Corporation

   G1C1-0401 IIBS customer liability/bank borrowings.    TXu000144522

NCR Corporation

   G1C1-0301 IIBS current accounts.    TXu000144529

NCR Corporation

   D101-0052 1810 development O/S with BPDM generalized Pars communication and
1810 exerciser.    TXu000144530

NCR Corporation

   D101-0051 1810 O/S with Basic, IH-DLC communications (secondary) & 1810
exerciser.    TXu000144531

NCR Corporation

   D004-0034 IMOS III SDM.    TXu000144533

NCR Corporation

   8073-0301-2-3, 1301 IHIS : with & without A/R retail, in & out patient
processing : rel. 7.    TXu000144534

NCR Corporation

   G0C8-0100 IIBS/ISIS interface.    TXu000144535

NCR Corporation

   G1C1-0201 IIBS reconciliation.    TXu000144536

NCR Corporation

   G2H1-0910 V-accounting—responsibility accounting.    TXu000144539

NCR Corporation

   G2H1-0601 V-accounting—accounts payable.    TXu000144541

NCR Corporation

   G1G2-2301 IMCS II batch input, rel. 5.    TXu000144544

NCR Corporation

   D002-0084 VRX spool file access V09 plus 4 & 5 rel.    TXu000144545

NCR Corporation

   D002-0057 VRX IVS nucleus software (4 users) V09 plus 4 & 5 rel.   
TXu000144546

NCR Corporation

   D002-0067 VRX IVS nucleus software (44 users) V09 plus 4 & 5 rel.   
TXu000144547

NCR Corporation

   D002-0042 VRX NCR on-line text editors, V09 plus 4 & 5 rel.    TXu000144548

NCR Corporation

   D002-0061 VRX IVS nucleus software (20 users) V09 plus 4 & 5 rel.   
TXu000144549

NCR Corporation

   D002-0058 VRX IVS nucleus software (8 users) V09 plus 4 & 5 rel.   
TXu000144550

NCR Corporation

   D002-0062 VRX IVS nucleus software (24 users) V09 plus 4 & 5 rel.   
TXu000144551

NCR Corporation

   D002-0060 VRX IVS nucleus software (16 users) V09 plus 4 & 5 rel.   
TXu000144552

NCR Corporation

   G1G2-1701 IMCS II order processing, rel. 5.    TXu000144553

NCR Corporation

   G1G2-1201 IMCS II inventory control, rel. 5.    TXu000144554

NCR Corporation

   G1G2-2201 IMCS II accounting interface, rel. 6.    TXu000144555

NCR Corporation

   G1G2-1701 IMCS II order processing, rel. 6.    TXu000144556

NCR Corporation

   G1G2-1301 IMCS II material requirements planning, rel. 5.    TXu000144557

NCR Corporation

   G1G2-1101 IMCS II bill of material, rel. 6.    TXu000144558



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Corporation

   D006-0072 decision-NET Apple-DOS.    TXu000144559

NCR Corporation

   D006-0068 decision-NET PC-DOS.    TXu000144560

NCR Corporation

   D002-0027 VRX system performance measurement V09 plus 4 & 5 rel.   
TXu000144561

NCR Corporation

   D002-0006 VRX COBUG, V09 plus 4 & 5 rel.    TXu000144566

NCR Corporation

   D002-0001 VRX operating system, V09 PLUS 4&5 rel.    TXu000144576

NCR Corporation

   D002-0015 VRX network description language processor, V09 PLUS 4&5 rel.   
TXu000144577

NCR Corporation

   G1P8-0501 STORES level IV : rel. 4.    TXu000144582

NCR Corporation

   G1G2-1101 IMCS bill of material.    TXu000144583

NCR Corporation

   G1G2-1601 IMCS II capacity : rel. 6.    TXu000144584

NCR Corporation

   G1G2-2001 IMCS II master production schedule, rel. 6.    TXu000144585

NCR Corporation

   G1G2-1301 IMCS II materials requirements planning, rel. 6.    TXu000144586

NCR Corporation

   G1G2-1501 IMCS II work in process, rel. 6.    TXu000144587

NCR Corporation

   G1G2-2301 IMCS II batch input, rel. 6.    TXu000144588

NCR Corporation

   G1G2-1901 IMCS II sales analysis, rel. 6.    TXu000144589

NCR Corporation

   G2M2-0103, 0203, 0303, 0403, 1101, G2M6-0001, G2M9-0001interactive checkout
system : rel. 6.    TXu000145323

NCR Corporation

   G1G2-1801 IMCS II purchasing/receiving : rel. 6.    TXu000145330

NCR Corporation

   D400-0001&2 integrated S.W.I.F.T. interface system (ISIS)    TXu000145335

NCR Corporation

   G3E6-0001 VRX proof of deposit, rel. 1.01.    TXu000145354

NCR Corporation

   MV SM V09Q0 flexible disk.    TXu000145357

NCR Corporation

   G1G2-2201 IMCS II accounting interface, rel. 5.    TXu000145364

NCR Corporation

   D002-0059 VRX IVS nucleus software (12 users) V09 plus 4 & 5 rel.   
TXu000145374

NCR Corporation

   MV VS2 V06Q1 flexible disk.    TXu000145377

NCR Corporation

   G2H1 0801 V-accounting-general ledger.    TXu000145379

NCR Corporation

   NCR 8400 IRX Cobol compilation : version 5.00.49.    TXu000145385

NCR Corporation

   G2M2-0101, 0201, 0301, & 0401 interactive checkout system : rel. 4.3.5.   
TXu000145387

NCR Corporation

   G1G2-1401 IMCS II routing : rel. 5.    TXu000145427

NCR Corporation

   D002-0068 VRX IVS nucleus software (45+ users) V09 PLUS : 4 & 5 rel..   
TXu000145428

NCR Corporation

   D002-0083 VRX operational support facility V09 PLUS : 4 & 5 rel.   
TXu000145429

NCR Corporation

   D002-0065 VRX IVS nucleus software (36 users) V09 PLUS : 4 & 5 rel.   
TXu000145430

NCR Corporation

   D002-0066 VRX IVS nucleus software (40 users) V09 PLUS : 4 & 5 rel.   
TXu000145431

NCR Corporation

   D002-0041 VRX interactive utilities, V09 PLUS : 4 & 5 rel.    TXu000145432

NCR Corporation

   G1G2-1401 IMCS II routing : rel. 6.    TXu000148058

NCR Corporation

   D002-0043 VRX interactive debug system, V09 plus 4 & 5 release.   
TXu000148060

NCR Corporation

   G1G2-1601 IMCS II capacity : rel. 5.    TXu000148068

NCR Corporation

   G1G2-1901 IMCS II sales analysis : rel. 5.    TXu000148069

NCR Corporation

   G1G2-2001 IMCS II master production schedule : rel. 5.    TXu000148070

NCR Corporation

   G1G2-1501 IMCS II work in process : rel. 5.    TXu000148071

NCR Corporation

   G1G2-1801 IMCS II purchasing/receiving : rel. 5.    TXu000148072

NCR Corporation

   TOGO-0101 interactive job cost system.    TXu000148076

NCR Corporation

   D307-0004 N C R-DMS/data entry TRAN-PRO option.    TXu000148077

NCR Corporation

   MV VS6 V03Q0 flexible disk.    TXu000148078

NCR Corporation

   D307-0003 N C R-DMS/data entry.    TXu000148079

NCR Corporation

   G2M2-0102, 0202, 0302, 0402 interactive checkout system, rel. 5.1.   
TXu000148417

NCR Corporation

   G1G2-1201 IMCS II inventory control, release 6.    TXu000149498

NCR Corporation

   TOCO-0207 CRT reject re-entry & balancing, rel. 2.    TXu000152640

NCR Corporation

   TOBO-0210 (IMOS) TOBO-0110 (IRX) status III payroll, rel. 4.0.   
TXu000153651



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Corporation

   TOBO-0211 (IMOS) TOBO-0111 (IRX) status III labordistribution/workman’s
compensation, ver 3.10.    TXu000153656

NCR Corporation

   D204-0025 ATM/E customisation [sic] software    TXu000164061

NCR Corporation

   G1C1 0501 IIBS foreign exchange.    TXu000167601

NCR Corporation

   GOE7-0003-0000 FEP on line fine sort/cycle sort/EIP initial base/point,
release 1.02.    TXu000169610

NCR Corporation

   CW-TOJO-0401 (IMOS V) CW-TOJO 0501 (IRX/ITX) MRA/DRGmedical records
abstracting and diagnosis related group system, release 1.00.    TXu000169629

NCR Corporation

   8275-0401 financial terminal management system, release 3.00.    TXu000169630

NCR Corporation

   BCO-TDLN 80100 TDLNIF (N C R 8585)    TXu000170205

NCR Corporation

   BCO-VITA 80200 VITA 2.0 (N C R 8585)    TXu000170206

NCR Corporation

   TOCO-0205 VIPS MARS : rel. 2.00.    TXu000172554

NCR Corporation

   TOCO-0202 VIPS daily fine sort/CS/EIP : rel. 1.00.    TXu000172555

NCR Corporation

   TOLO-0101 (IMOS II), release 3, TOLO-0102 (IMOS V), TOLO-0201 (IRX/ITX),
release 2, interactive financial management system.    TXu000172557

NCR Corporation

   TOCO-0300 VRX scrub : rel. 1.00.    TXu000172558

NCR Corporation

   T0J0-0201 (IMOS) T0J0-0301 (IRX/ITX) IHIS, patient A/R withdetail and without
detail and admit form, release 4.0.    TXu000180624

NCR Corporation

   NCR-DMS/reporter : D009-0024.    TXu000199358

NCR Corporation

   8071-0601 (IMOS V) 8221-0601 (IRX/ITX) : item 5.0    TXu000200889

NCR Corporation

   TW6 V01Q0 firmware flexible disk.    TXu000206893

NCR Corporation

   CW D004-008-1000 IMOS V issue 03.00.03 operating system.    TXu000209729

NCR Corporation

   CW D004-008-1000 IMOS V issue 03.00.03 utilities.    TXu000209730

NCR Corporation

   CW 8060-1207 IMOS V issue 03.00.03 Cobol.    TXu000209736

NCR Corporation

   G1C1-0701 IIBS documentary letters of credit.    TXu000211126

NCR Corporation

   G1C1-0101 IIBS general ledger.    TXu000212003

NCR Corporation

   Programmable ATM system (PAS), AIP-DNVISD0200-00 : release 2.00.00.   
TXu000212009

NCR Corporation

   BCO-VITA 60300 VITA 3.0 (CYBER 176)    TXu000215119

NCR Corporation

   BCO-VITA 80300 VITA 3.0 (NCR 8585)    TXu000215120

NCR Corporation

   DBS/IRX 2.02.01.    TXu000222747

NCR Corporation

   ITX DBS 1.01.01.    TXu000223811

NCR Corporation

   TOJO-0604 MRA/DRG medical records abstracting and diagnosis related group
system, rel. 1.00.    TXu000226645

NCR Corporation

   TOBO-0209 (IMOS), TOBO-0109 (IRX), status III general ledger : rel. 2.0.   
TXu000226646

NCR Corporation

   G5B8-0101 ITX SNA/RJE.    TXu000226743

NCR Corporation

   D002-0015 VRX network description language processor, V11 base, V11 plus 1
release.    TXu000233785

NCR Corporation

   D002-0001 VRX operating system, V11 base, V11 plus 1 release.    TXu000234741

NCR Corporation

   D002-0099 VRX IVS interactive basic interpreter.    TXu000234742

NCR Corporation

   D002-0024 VRX Basic compiler.    TXu000234937

NCR Corporation

   MV VS8 V01Q0 firmware flexible disk.    TXu000235281

NCR Corporation

   CW D004-0008-1000 IMOS V : issue 04.00.01 operating system.    TXu000236075

NCR Corporation

   CW D004-0008-1000 IMOS V : issue 04.00.01 utilities.    TXu000236076

NCR Corporation

   CW 8060-1207 IMOS V : issue 04.00.01 Cobol.    TXu000236077

NCR Corporation

   CW D004-0011 IMOS V : issue 04.00.01 remote batch system.    TXu000236078

NCR Corporation

   TOBO-0304 IGAS general ledger : rel. 1.00.    TXu000238565

NCR Corporation

   SPECS (system problem/enhancement control system) course no. 2 : on-line
history review.    TXu000250010

NCR Corporation

   MV VS2 V07Q0 firmware flexible disk.    TXu000250292

NCR Corporation

   SPECS (system problem/enhancement control system) : course no. 3, TTY
(teletype) call review.    TXu000251355



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Corporation

   SPECS (system problem/enhancement control system : course no. 4, Message
services.    TXu000251622

NCR Corporation

   SPECS (system problem/enhancement control system) : course no. 5, TTY
(teletype) : call review, rel. 2.    TXu000252647

NCR Corporation

   SPECS (system problem/enhancement control system) : course no. 6.   
TXu000253686

NCR Corporation

   1810 airline application development tools.    TXu000253957

NCR Corporation

   CE2ANTO.    TXu000255467

NCR Corporation

   DOCNCC.    TXu000255468

NCR Corporation

   TOBO-0303 IGAS accounts payable, rel. 1.00.    TXu000255472

NCR Corporation

   Network control program (NCP 3.0)    TXu000255712

NCR Corporation

   QSM VO3QO service master disk.    TXu000255912

NCR Corporation

   NCP packet switching interface (NPSI)    TXu000256191

NCR Corporation

   BCO-VITA 70320 VITA 3.0 (VAX 11/780)    TXu000256581

NCR Corporation

   D002-0003 VRX Cobol 74 compiler.    TXu000259249

NCR Corporation

   D600-0001 ITX operating system, rel. 2.0.    TXu000259415

NCR Corporation

   Comten language support system CLSS1 release 2.    TXu000260176

NCR Corporation

   SPECS (system problem/enhancement control system) : course no. 1, event
processing.    TXu000261903

NCR Corporation

   [Comten language support system CLSS1 : release 3]    TXu000262248

NCR Corporation

   Network terminal option NT02 release 2E.    TXu000265581

NCR Corporation

   ITX DBS 2.00.04.    TXu000271619

NCR Corporation

   D600-0001 ITX operating system, rel. 2.01.    TXu000278671

NCR Comten, Inc.

   ACF/NCP3 : Advanced communications function/network control program 3 :
release 1.0, system programmer reference.    TXu000280396

NCR Corporation

   TOBO-0301, IGAS payroll, rel. 1.00 / author, N C R Corporation.   
TXu000287090

NCR Corporation

   TOHO-0107 (IMOS V), TOHO-0207 (IRX), ALPHA LOOKUP, rel. 1.0.    TXu000290180

NCR Corporation

   T-serve.    TXu000295772

NCR Corporation

   TOLO-0301 interactive financial management system : rel. 1.00.   
TXu000298003

NCR Corporation

   D002-0041 VRX interactive utilities, V11 base, V11 plus 1 release.   
TXu000309437

NCR Corporation

   D002-0027 VRX system performance measurement, V11 base, V11 plus 1 release.
   TXu000309438

NCR Corporation

   TOEO-0202, mini-VIPS online, fine sort, rel. 2.00.    TXu000311516

NCR Corporation

   D002-0099, IVS basic 30.    TXu000311794

NCR Corporation

   G2C3-0014-00SC, 7770-3101 station reformat.    TXu000312669

NCR Corporation

   D002-0043 VRX interactive debug system, V11 plus 1 release.    TXu000313021

NCR Corporation

   D002-0080, RBS net—small to medium upgrade, V11 plus 1 rel.    TXu000313022

NCR Corporation

   D002-0078, RBS net—medium, V11 plus 1 rel.    TXu000313023

NCR Corporation

   D002-0077, RBS net—small, V11 plus 1 rel.    TXu000313024

NCR Corporation

   D002-0077, RBS net—large, V11 plus 1 rel.    TXu000313025

NCR Corporation

   G100-0039 333 cell library.    TXu000313671

NCR Corporation

   D002-0096, software remote analysis, VII plus 1 rel.    TXu000314168

NCR Corporation

   D002-0082, NCS-TC/VRX-TAM conversion tool, VII plus 1 rel.    TXu000314169

NCR Corporation

   D002-0081, RBS NET—medium to large upgrade, VII plus 1 rel.    TXu000314170

NCR Corporation

   D002-0097, extended user profile activity, VII plus 1 rel.    TXu000314171

NCR Corporation

   D300-0002, criterion diagnostics, VII plus 1 rel.    TXu000314172

NCR Corporation

   D002-0084, spool file access, VII plus 1 rel.    TXu000314173

NCR Corporation

   G2C3-0013-OOSC, 7770-3400 reformat (TOWER) : release 1.00.00.    TXu000316903

NCR Comten, Inc.

   X.25-1 X.25 interface to packet switched data networks 1 : release 6E :
analyst reference manual.    TXu000321888

NCR Comten, Inc.

   NT02 network terminal option 2 : release 1/1E : analyst reference manual.   
TXu000321889

NCR Corporation

   D002-0057 IVS nucleus, V11 plus 1 rel.    TXu000323364



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Corporation

   D002-0059 IVS nucleus (12 users) V11 plus 1 rel.    TXu000323365

NCR Corporation

   D002-0060 IVS nucleus (16 users) V11 plus 1 rel.    TXu000323366

NCR Comten, Inc.

   NT01 network terminal option 1, product programmer reference.    TXu000323541

NCR Comten, Inc.

   ACF/NCP V4.0 advanced communications function/network control program version
4.0 : analyst reference manual.    TXu000324865

NCR Comten, Inc.

   ACF/NCP V2 advanced communications function/network control program, version
2, release 1E : analyst reference manual.    TXu000324869

NCR Corporation

   AJA-DINTVD100-00 IPAS application system.    TXu000325009

NCR Corporation

   BCO-VITA 70400 VITA 4.0 (VAX 11/780).    TXu000325842

NCR Comten, Inc.

   ACF/NCP2 : release 1.0 : operator summary book.    TXu000325963

NCR Comten, Inc.

   ACF/NCP3 : release 1.0 : operator summary book.    TXu000325964

NCR Corporation

   D002-0067 IVS nucleus (44 users), V11 plus 1 rel.    TXu000325985

NCR Comten, Inc.

   NTO1 : Network terminal option 1 : release 1.0 : product programmer
reference.    TXu000327366

NCR Corporation

   AJA-DIPASD0100-00 interactive programmable application system, tools.   
TXu000328168

NCR Corporation

   D002-0065 IVS nucleus (36 users), VII PLUS : 1 rel.    TXu000329693

NCR Corporation

   D300-0002 VRX criterion diagnostics, V11 plus 1 (addendum)    TXu000330156

NCR Corporation

   D002-0081 VRX RBS NET medium to large upgrade, V11 plus 1 (addendum)   
TXu000330239

NCR Corporation

   D002-0079 VRX RBS NET large, V11 plus 1 (addendum)    TXu000330240

NCR Corporation

   D002-0077 VRX RBS NET small, V11 plus 1 (addendum)    TXu000330241

NCR Corporation

   D002-0078 VRX RBS NET medium, V11 plus 1 (addendum)    TXu000330242

NCR Corporation

   D002-0080 VRX RBS NET small to medium upgrade, V11 plus 1 (addendum)   
TXu000330243

NCR Corporation

   TOEO-0200, mini-vips MICR entry, rel. 2.00.    TXu000330256

NCR Corporation

   D002-0057 VRX IVS nucleus : V11 plus 2.    TXu000330818

NCR Corporation

   D002-0084 VRX spool file access.    TXu000330819

NCR Corporation

   D002-0122 6480 LPS utility package : V11 plus 2.    TXu000331507

NCR Corporation

   TOBO-0302 IGAS accounts receivable : rel. 1.00.    TXu000332496

NCR Corporation

   VRX NCRL 28.    TXu000332680

NCR Corporation

   D002-0110 VRX telecommunications—Kanji, VII plus 2.    TXu000332829

NCR Corporation

   D002-0112 VRX note—Kanji, VII plus 2.    TXu000332831

NCR Corporation

   D002-0115 VRX SNA PU TYPE 2 base, V11 plus 2.    TXu000332835

NCR Corporation

   G100-0396, 7052/stores application editor.    TXu000332850

NCR Corporation

   TOJO-0601 IHIS with detail, TOJO-0602 IHIS without detail, and TOJO-0603
admit form : rel. 1.00.    TXu000332859

NCR Corporation

   TOBO-0212 (IMOS) TOBO-0112 (IRX) status III financial report writer : rel.
1.0.    TXu000332860

NCR Corporation

   ChoiceMaker.    TXu000332982

NCR Comten, Inc.

   ACF/NCP3 advanced communications function/network control program 3 :
releases 1 and 1E, analyst reference manual.    TXu000334983

NCR Comten, Inc.

   NTO2 network terminal option 2 : release 2E, analyst reference manual.   
TXu000334984

NCR Comten, Inc.

   NTO3 network terminal option 3 : release 1E, analyst reference manual.   
TXu000334985

NCR Comten, Inc.

   ACF/NCP3 advanced communications function/network control program 3 : release
2E, analyst reference manual.    TXu000334986

NCR Corporation

   UTAK starcom software, rel. 02.01.    TXu000335353

NCR Corporation

   D002-0001 VRX operating system, V11 plus 2.    TXu000335362

NCR Comten, Inc.

   ACF/NCP V2 advanced communications function/network control program, version
2, release 1E operator reference.    TXu000335641

NCR Comten, Inc.

   ACF/NCP3, advanced communcations function/network control program 3, release
2E operator reference.    TXu000335753

NCR Comten, Inc.

   CLSS1, Comten language support system 1 : release 1.0 : user guide.   
TXu000336303



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Comten, Inc.

   CLSS1, Comten language support system 1 : release 3.0 : user guide.   
TXu000336304

NCR Corporation

   D600-0001 ITX operating system, rel. 2.02.    TXu000336538

NCR Corporation

   2020, 223-68100-300, 223-68101-301, release 1.2, 2.2.    TXu000336940

NCR Comten, Inc.

   ACF/NCP3 : Advanced communications function/network control program 3,
release 1.0 : operator reference.    TXu000338198

NCR Comten, Inc.

   ACF/NCP3 advanced communications function/network control program 3 : release
1E, operator reference.    TXu000338300

NCR Comten, Inc.

   ACF/NCP2 advanced communications function/network control program 2 : release
1.0, operator reference.    TXu000338301

NCR Comten, Inc.

   ACF/NCP2.1 advanced communications function/network control program 2.1 :
release 1.0, operator reference.    TXu000338302

NCR Comten, Inc.

   ACF/NCP V2 advanced communications function/network control program version 2
: product generation.    TXu000338341

NCR Corporation

   D900-1043 SW, NCRCOMM.    TXu000338650

NCR Comten, Inc.

   X.25-1, X.25 interface to packet switched data networks 1, release 5E/6E :
product programmer reference.    TXu000339090

NCR Comten, Inc.

   X.25-1, X.25 interface to packet switched data networks 1, release 5E/6E :
product programmer reference.    TXu000339091

NCR Comten, Inc.

   NTO2, network terminal option 2, releases 1.0 and 1E : program logic.   
TXu000339092

NCR Comten, Inc.

   NTO2, network terminal option 2, release 2E : product generation.   
TXu000339093

NCR Comten, Inc.

   X.25-1, X.25 interface to packet switched data networks 1, release 6E :
operator reference.    TXu000339094

NCR Comten, Inc.

   X.25-1, X.25 interface to packet switched data networks 1, release 6E :
operator reference.    TXu000339095

NCR Comten, Inc.

   NTO1, network terminal option 1, release 1.0 : product programmer reference.
   TXu000339096

NCR Comten, Inc.

   NTO1, network terminal option 1, release 1.0 : program logic.    TXu000339097

NCR Comten, Inc.

   NTO3, network terminal option 3, release 1E : product generation.   
TXu000339098

NCR Comten, Inc.

   NCP, network control program : 3600 system control software, release 62.0 :
program logic.    TXu000339099

NCR Comten, Inc.

   ACF/NCP3, advanced communications function network control program 3, release
1E : system programmer reference.    TXu000339100

NCR Comten, Inc.

   ACF/NCP3, advanced communications function network control program 3, release
1.0 : system programmer reference.    TXu000339101

NCR Comten, Inc.

   ACF/NCP V4.0, advanced communications function network control program,
version 4.0 : operator reference.    TXu000339102

NCR Comten, Inc.

   ACF/NCP3 advanced communications function/network control program 3 : system
programmer reference.    TXu000339103

NCR Comten, Inc.

   ACF/NCP3 advanced communications function/network control program 3 : program
logic.    TXu000339104

NCR Comten, Inc.

   ACF/NCP2.1 advanced communications function/network control program 2.1 :
program logic.    TXu000339105

NCR Comten, Inc.

   ACF/NCP3 advanced communications function/network control program 3 :
operator reference.    TXu000339106

NCR Comten, Inc.

   ACF/NCP2.1 advanced communications function/network control program 2.1 :
program logic.    TXu000339107

NCR Corporation

   NCR interactv-2.    TXu000341082

NCR Comten, Inc.

   CLSS1, Comten language support system 1, release 2.0 : user guide.   
TXu000343183

NCR Corporation

   [NCR/Mednet nursing care system 2.0.0]    TXu000343994

NCR Corporation

   D002-0058 IVS nucleus (8 users), V11 plus 1 rel.    TXu000344319

NCR Corporation

   D002-0066 IVS nucleus (40 users), V11 plus 1 rel.    TXu000344320

NCR Corporation

   D002-0062 IVS nucleus (24 users), V11 plus 1 rel.    TXu000344321

NCR Corporation

   D002-0061 IVS nucleus (20 users), V11 plus 1 rel.    TXu000344322



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Corporation

   D002-0063 IVS nucleus (28 users), V11 plus 1 rel.    TXu000344323

NCR Corporation

   D002-0042 N C R on-line text editors, V11 plus 1 release.    TXu000344324

NCR Corporation

   D002-0064 IVS nucleus (32 users), V11 plus 1 rel.    TXu000344325

NCR Corporation

   D002-0068 IVS nucleus (45+ users), V11 plus 1 rel.    TXu000344326

NCR Comten, Inc.

   PEP, partitioned emulation processing : system programmer reference.   
TXu000344770

NCR Comten, Inc.

   PEP, partitioned emulation processing : operator reference.    TXu000344771

NCR Comten, Inc.

   ACF/NCP2.1, advanced communications function/network control program 2.1 :
system programmer reference.    TXu000344772

NCR Comten, Inc.

   X.25-1, X.25 interface to public data networks 1 : product programmer
reference.    TXu000344773

NCR Corporation

   Crime record information system (CRIMS) single and multiple jurisdiction,
rel. 1.00.    TXu000347104

NCR Comten, Inc.

   X.25-1, X.25 interface to public data networks 1, release 4.0, operator
reference.    TXu000353960

NCR Comten, Inc.

   NT02 network terminal option 2, release 1.0, product programmer reference.   
TXu000353961

NCR Comten, Inc.

   CLSS1 Comten language support system 1, release 2.0 : user guide.   
TXu000353962

NCR Comten, Inc.

   ACF/NCP V4.0 advanced communications function/network control program,
version 4.0, product generation.    TXu000353963

NCR Comten, Inc.

   ACF/NCP3 advanced communications function/network control program 3, release
2E, product generation.    TXu000353964

NCR Corporation

   ACF/NCP V5.2.    TXu000472596

NCR Corporation

   ClSS1 R3.    TXu000472597

NCR Corporation

   ACF/NCP V4.2.    TXu000483706

NCR Corporation

   X.25-1 R6E.    TXu000483707

NCR Corporation

   NTO2 R2E.    TXu000483708

NCR Corporation

   ACF/NCP V4.0.    TXu000483709

NCR Corporation

   CLSS1 R4.    TXu000483710

NCR Corporation

   ACF/NCP V5.1.    TXu000483713

NCR Corporation

   NTOE R1E.    TXu000490222

NCR Corporation

   ASCII2BIG(BUFF,BINT)    TXu000506111

NCR Corporation

   G10001953—tower-check II sorts.    TXu000506113

NCR Corporation

   G100-1951 tower-check II reject reentry and balancing (RR&B)    TXu000506799

NCR Corporation

   G100-1950 tower-check II capture.    TXu000507288

NCR Corporation

   NCR 9800 operating system training course.    TXu000507671

NCR Corporation

   G100-1952 tower-check II cash letter / author, USDPG/IPSD.    TXu000508271

NCR Corporation

   G100-1702 tower-check reformat to host.    TXu000508970

NCR Corporation

   G100-CK3K check 3000 release.    TXu000508979

NCR Corporation

   G100-1704 tower-check reject reentry and balancing.    TXu000508980

NCR Corporation

   G100-1703 tower-check reformat.    TXu000509422

NCR Corporation

   G100-1705 tower-check cash letter, 32/600.    TXu000512165

NCR Corporation

   VS8 V04Q0 firmware disk.    TXu000512168

NCR Corporation

   VS6 V06Q0 firmware disk.    TXu000512169

NCR Corporation

   G2P9-0068 7000/ACS 1 base application release 01.50.01.    TXu000512313

NCR Corporation

   5036 product translation system.    TXu000519068

NCR Corporation

   ACF/NCP v5.3 : Advanced communications function/network control program.   
TXu000556189

NCR Corporation

   NCR video bios.    TXu000597044

NCR Corporation

   Top end : release 2.05.    TXu000842966

NCR Corporation

   A006-0060-0000, A006-0061-0000, A006-1063-0000, A006-1064-0000 NCR direct
connect plus (NDC+)    TXu000957866

NCR Corporation

   APTRA XFS software.    TXu001008350

NCR Corporation

   [WiseIP diagnostics software : G625-0021]    TXu001065666



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Corporation

   Startup.c.    TXu001130892

NCR Corporation

   NCR 56XX/personas automated teller machines.    TXu001166298

NCR Corporation

   G522-0099 7780 FE diagnostics.    TXu001209271

Radiant Systems, Inc.16

   Software for mapping display of Thai characters on hand-held scanners.   
TX0004633891

Radiant Systems, Inc.

   TransMan32.    TX0005783914

Radiant Systems, Inc.

   API-server systems.    TX0005783915

Radiant Systems, Inc.

   WinPOS box office and concession POS.    TX0005783916

Radiant Systems, Inc.

   Teleticketing IVR.    TX0005783917

Radiant Systems, Inc.

   HVACMan.    TX0005783918

Radiant Systems, Inc.

   OfficeMan.    TX0005783919

Radiant Systems, Inc.

   E Kiosk.    TX0005783920

Radiant Systems, Inc.

   Aloha Table Service Software (v6.4.28)    TX0007738084

Radiant Systems, Inc.

   Aloha Table Service (v6.4) Manager Guide.    TX0007738201

Radiant Systems, Inc.

   Software for mapping display of Thai characters on computer screens.   
TXu000878333

Radiant Systems, Inc.

   Lighthouse : version 4.2.    TXu000955670

NCR Corporation

   I.C. semiconductor chip pin-plot    VAu000004819

NCR Corporation

   I.C. semiconductor chip pen plot.    VAu000006739

NCR Corporation

   I.C. semiconductor chip pen plot (MED-80 keyboard display chip, P/N
006-1022170)    VAu000009383

NCR Corporation

   I.C. semiconductor chip pen plot (MED-80 WAROM, 2048x8, NO I/O ports P/N
006-1022028)    VAu000009384

NCR Corporation

   I.C. semiconductor chip pen plot (UPC frame control LSI, P/N 006- 1002920)   
VAu000009385

NCR Corporation

   256K CMOS ROM.    MW0000000142

NCR Corporation

   Archive.    MW0000001589

NCR Corporation

   Arkansas.    MW0000001590

NCR Corporation

   California.    MW0000001591

NCR Corporation

   Chip 006-1062783.    MW0000001376

NCR Corporation

   Communication controller MOS LSI chip.    MW0000000962

NCR Corporation

   El Paso.    MW0000000581

NCR Corporation

   Fort Collins.    MW0000002232

NCR Corporation

   GAPP.    MW0000001592

NCR Corporation

   NCR/32-020 extended arithmetic chip (EAC)    MW0000001584

NCR Corporation

   NCR 5380 SCSI interface chip.    MW0000001377

NCR Corporation

   NCR 5385E SCSI protocol controller.    MW0000001378

NCR Corporation

   NCR 7250 CRT controller.    MW0000000580

 

16  All items listed as record-owned by Radiant Systems Inc. on this Schedule
7(C) are beneficially owned by NCR Corporation.



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Corporation

   NCR45CM16 single port multiplier.    MW0000000538

NCR Corporation

   Oshkosh.    MW0000000579

NCR Corporation

   Oxford.    MW0000000578

NCR Corporation

   Rochester.    MW0000000539

NCR Corporation

   South Dakota.    MW0000002233

NCR Corporation

   Tennessee.    MW0000002231

NCR Corporation

   Texas.    MW0000002230

NCR Corporation

   Urbana.    MW0000000577

NCR Corporation

   Standard cell library test chip, WO27-71.    MW0000001996

NCR Corporation

   Bit serial multiplier 74HCT784.    MW0000002716

NCR Corporation

   Marie Curie DRAM controller.    MW0000002765

NCR Corporation

   NCR 53C80 SCSI chip.    MW0000002766

NCR Corporation

   NCR4SCF8 FIR filter chip.    MW0000003011

NCR Corporation

   Quad bit serial multiplier 74HCT784X4.    MW0000003019

NCR Corporation

   Smart switch IC.    MW0000003048

NCR Corporation

   85C20 error correcting code.    MW0000003562

NCR Corporation

   Champ JWA5.    MW0000003914

NCR Corporation

   CMAC JWA4.    MW0000003881

NCR Corporation

   DIF JWA2.    MW0000003845

NCR Corporation

   GENOA-CGMA2D.    MW0000004162

NCR Corporation

   Miscana.    MW0000003613

NCR Corporation

   OPIREF.    MW0000003704

NCR Corporation

   SDC JWA1.    MW0000003561

NCR Corporation

   NAPA.    MW0000004330

NCR Corporation

   NCR 53C90.    MW0000004543

NCR Corporation

   Base set for high density gate array.    MW0000006029

NCR Corporation

   NCR 92C03.    MW0000007960

NCR Corporation

   NCR 92C105.    MW0000007959

NCR Corporation

   NCR 92C110.    MW0000007961

Radiant Systems, Inc.

   Image 9745.    VA0001876548

NCR Corporation

   10 commandments of selling. By John McGregor Wilson.    RE0000124207

NCR Corporation

   Aptitude test E 50 for electronic data processing programmers. By the
National Cash Register Company.    RE0000259456

NCR Corporation

   Aptitude test E 51 for electronic data processing programmers. By the
National Cash Register Company.    RE0000259455

NCR Corporation

   Aptitude test E 51 (revised) for electronic data processing programmers. By
the National Cash Register Company.    RE0000259454

NCR Corporation

   Art of listening. By John McGregor Wilson.    RE0000124205

NCR Corporation

   Bank terminology.    RE0000124203

NCR Corporation

   Credits and collections.    RE0000124204

NCR Corporation

   Discretion wears the cloak of silence. By John McGregor Wilson.   
RE0000124202

NCR Corporation

   Fear. By John McGregor Wilson, Jr.    RE0000089395

NCR Corporation

   How to generate self-motivation. By John McGregor Wilson.    RE0000124206

NCR Corporation

   Introduction to Teradata : version 1.1 : student guide.    TX0006057027

NCR Corporation

   Magic wheel. By Jerry Fairbanks, Inc.    RE0000089393

NCR Corporation

   Mechanical explanation book on class 2000 bank posting machine, size AK-2188
(63-UP)    RE0000033537

NCR Corporation

   Mechanical instruction book for model II-EN adding machine (automatic credit
balance)    RE0000033542

NCR Corporation

   MediKiosk Software.    TXu001619149

NCR Corporation

   National accounting machine, class 31, features-functions and mechanical
explanation.    RE0000033536



--------------------------------------------------------------------------------

Registered Owner

  

Title

   Registration No.

NCR Corporation

   National accounting machine, class 31, features-functions and mechanical
explanation. Vol. 2, supplements.    RE0000033543

NCR Corporation

   Open systems interconnection—an overview / produced by N C R Audio Visual
Production & Services for Omnicom, Inc.    PA0000333549

NCR Corporation

   Open systems interconnection / produced by N C R Audio Visual Production &
Services for Omnicom, Inc.    PA0000333572

NCR Corporation

   Overseas C. R. D. sales training course, chapter XXV, retail accounting, part
I.    RE0000033538

NCR Corporation

   Overseas C. R. D. sales training course, chapter XXV, retail accounting, part
II.    RE0000033539

NCR Corporation

   Overseas C. R. D. sales training course, chapter XXV, retail accounting, part
III.    RE0000033540

NCR Corporation

   Overseas C. R. D. sales training course, chapter XXV, retail accounting, part
IV.    RE0000033541

NCR Corporation

   Study of machine accounting methods. By The National Cash Register Company.
   RE0000089394

Digital Insight Corporation

   Finance works    TX689928417

NCR CORPORATION

   Aloha QUICK SERVICE SOFTWARE (v. 14.2)    TX0008164622

II. Exclusive Copyright Licenses (where a Loan Party is a licensee)

None.

 

 

17  The Company shall use its commercially reasonable efforts to file a release
with respect to the security interests held by Jefferies Finance, LLC dated
8/1/2013 and recorded at V3631D647 P1-5 and V3631D646 P1-5, respectively, within
a reasonable amount of time after the Effective Date.



--------------------------------------------------------------------------------

Schedule VII to the

Collateral Agreement

COMMERCIAL TORT CLAIMS

The following patent lawsuit brought by NCR Corporation:

NCR Corporation v. Documotion Research, Inc., Civil Action No. 1:14-cv-00395;
action under the patent laws of the United States for infringement of U.S.
Patent Nos. 7,588,811; 7,820,264; 8,537,184; & 8,711,190.18

 

 

18  Subject to Master Acquisition Agreement dated as of January 6, 2016, by and
among the Company, Receiptco LLC and Receiptco (UK), Ltd., and the Intellectual
Property Agreement dated as of January 6, 2016, by and between the Company and
Receiptco LLC.



--------------------------------------------------------------------------------

Schedule VIII to the

Collateral Agreement

LOCATIONS FOR CHATTEL PAPER AND RECORDS

Physical Locations

3097 Satellite Boulevard

Duluth, GA 30096

3095 Satellite Boulevard

Duluth, GA 30096

Additional (hard copy and backup tape) backup services provided by:

Recall Corporation

One Recall Center

180 Technology Parkway

Norcross, GA 30092

Electronic Storage

Business Operations Center (BOC)

Electronic Order Jacket (EOJ)

Web Ordering Tool (WOT)

Invoice Engine

Maintained from offices at:

3095 Satellite Boulevard

Duluth, GA 30096

Legal Electronic Contract Management System (ECMS)

Maintained from offices at:

3097 Satellite Boulevard

Duluth, GA 30096

Additional electronic storage provided by:

Datamatics Global Services Limited



--------------------------------------------------------------------------------

Exhibit I to the

Collateral Agreement

SUPPLEMENT NO.             dated as of [    ] (this “Supplement”), to the
Amended and Restated Guarantee and Collateral Agreement, dated as of August 22,
2011, as amended and restated as of January 6, 2014, as further amended and
restated as of March 31, 2016 (the “Collateral Agreement”), among NCR
CORPORATION, a Maryland corporation (the “Company”), the Foreign Borrowers from
time to time party thereto, the Subsidiary Loan Parties from time to time party
thereto and JPMORGAN CHASE BANK, N.A., a national banking association (“JPMCB”),
as Administrative Agent (in such capacity, the “Administrative Agent”).

A. Reference is made to the Credit Agreement dated as of August 22, 2011, as
amended and restated as of July 25, 2013, as further amended and restated as of
March 31, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Foreign Borrowers from
time to time party thereto, the lenders from time to time party thereto and
JPMCB, as Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement.

C. The Grantors have entered into the Collateral Agreement in order to induce
the Lenders to make Loans and the Issuing Banks to issue Letters of Credit.
Section 8.13 of the Collateral Agreement provides that additional Subsidiaries
of the Company may become Subsidiary Loan Parties under the Collateral Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Subsidiary Loan Party
under the Collateral Agreement in order to induce the Lenders to make additional
Loans and the Issuing Bank to issue additional Letters of Credit and as
consideration for Loans previously made and Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 8.13 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Loan Party, Grantor and
Guarantor under the Collateral Agreement with the same force and effect as if
originally named therein as a Subsidiary Loan Party, Grantor and Guarantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Collateral Agreement applicable to it as a Subsidiary Loan Party, Grantor and
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Grantor and Guarantor thereunder are true and
correct on and as of the date hereof. In



--------------------------------------------------------------------------------

furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance, as the case may be, in full of the Obligations, and subject to
the last sentence of Section 4.01(a) of the Collateral Agreement, does hereby
create and grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties a security interest in all right, title and
interest in and to the Collateral now owned or hereafter acquired by the New
Subsidiary. Each reference to a “Guarantor” or “Grantor” in the Collateral
Agreement shall be deemed to include the New Subsidiary. The Collateral
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms. The New
Subsidiary hereby irrevocably authorizes the Administrative Agent (or its
designee) at any time and from time to time to file in any relevant jurisdiction
any financing statements (including fixture filings) with respect to the
Article 9 Collateral or any part thereof and amendments thereto that
(i) indicate the Collateral as “all assets, whether now owned or hereafter
acquired” of the New Subsidiary or words of similar effect or of a lesser scope
or with greater detail and (ii) contain the information required by Article 9 of
the Uniform Commercial Code of each applicable jurisdiction for the filing of
any financing statement or amendment, including (A) whether the New Subsidiary
is an organization, the type of organization and any organizational
identification number issued to the New Subsidiary and (B) in the case of a
financing statement filed as a fixture filing or covering Article 9 Collateral
constituting minerals or the like to be extracted or timber to be cut, a
sufficient description of the real property to which such Article 9 Collateral
relates. The New Subsidiary agrees to provide the information required for any
such filing to the Administrative Agent promptly upon request. The
Administrative Agent (or its designee) is further authorized by the New
Subsidiary to file with the United States Patent and Trademark Office or the
United States Copyright Office (or any successor office or any similar office in
any other country) such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by the New Subsidiary, without the signature of the
New Subsidiary, and naming the New Subsidiary as debtor and the Administrative
Agent as secured party; provided that notwithstanding anything to the contrary
in any of the Loan Documents, the New Subsidiary shall not have any obligation
to perfect any Security Interest or lien, or record any notice thereof, in any
Article 9 Collateral consisting of Intellectual Property in any jurisdiction
other than the United States.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
or other electronic imaging shall be effective as delivery of a manually signed
counterpart of this Supplement.

 

2



--------------------------------------------------------------------------------

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a schedule with the true and correct legal name
of the New Subsidiary, its jurisdiction of formation and the location of its
chief executive office, (b) set forth on Schedule II attached hereto is a true
and correct schedule of all the Pledged Equity Interests of the New Subsidiary,
(c) set forth on Schedule III attached hereto is a true and correct schedule of
all the Pledged Debt Securities owned by such New Subsidiary, (d) set forth on
Schedule IV attached hereto is a true and complete list (in all material
respects) of (i) all Patents that have been granted by the United States Patent
and Trademark Office and for which published United States applications are
pending, (ii) all Copyrights that have been registered with the United States
Copyright Office, (iii) all Trademarks that have been registered with the United
States Patent and Trademark Office and for which United States registration
applications are pending and (iv) all exclusive Copyright Licenses under which
such Grantor is a licensee and that, in the case of clauses (i), (ii) and
(iii) are owned by the New Subsidiary, in each case truly and completely
specifying the name of the registered owner, title or mark, registration or
application number, and (except with respect to Copyrights) registration date
(if already registered) or application date and, with respect to any exclusive
Licenses, the licensee, the licensor and date of license agreement and (e) set
forth on Schedule V attached hereto is a true and correct schedule of each
Commercial Tort Claim that is not an Excluded Asset, including a summary
description of such claim.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 8.01 of the Collateral Agreement.

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

[NAME OF NEW SUBSIDIARY],

 

3



--------------------------------------------------------------------------------

by  

 

  Name:   Title:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

by  

 

  Name:   Title:

 

4



--------------------------------------------------------------------------------

Schedule I

to Supplement No.     to the

Collateral Agreement

NEW SUBSIDIARY INFORMATION

 

Name

  

Jurisdiction of Formation

  

Chief Executive Office



--------------------------------------------------------------------------------

Schedule II

to Supplement No.     to the

Collateral Agreement

PLEDGED EQUITY INTERESTS

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interests

  

Percentage

of Equity Interests



--------------------------------------------------------------------------------

Schedule III

to Supplement No.     to the

Collateral Agreement

PLEDGED DEBT SECURITIES

 

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date



--------------------------------------------------------------------------------

Schedule IV

to Supplement No.     to the

Collateral Agreement

INTELLECTUAL PROPERTY



--------------------------------------------------------------------------------

Schedule V

to Supplement No.     to the

Collateral Agreement

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

Exhibit II-A to the

Collateral Agreement

[FORM OF] PATENT SECURITY AGREEMENT dated as of [            ], 20[     ] (this
“Agreement”), among NCR CORPORATION, a Maryland corporation (the “Company”),
each subsidiary of the Company party hereto and JPMorgan Chase Bank, N.A.
(“JPMCB”), as Administrative Agent.

Reference is made to (a) the Credit Agreement dated as of August 22, 2011, as
amended and restated as of July 25, 2013, as further amended and restated as of
March 31, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Foreign Borrowers from
time to time party thereto, the lenders from time to time party thereto and
JPMCB, as Administrative Agent and (b) the Amended and Restated Guarantee and
Collateral Agreement dated as of August 11, 2011, as amended and restated as of
January 6, 2014, as further amended and restated as of March 31, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Company, the Foreign Borrowers party thereto, the
subsidiaries of the Company from time to time party thereto and JPMCB, as
Administrative Agent. The Lenders and the Issuing Banks have agreed to extend
credit to the Company subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders and the Issuing Banks to extend
such credit are conditioned upon, among other things, the execution and delivery
of this Agreement. The subsidiaries of the Company party hereto (other than the
Company) are Affiliates of the Company, have derived and will derive substantial
benefits from the extension of credit to the Company pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders and the Issuing Banks to extend such credit. Accordingly, the
parties hereto agree as follows:

SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable. The rules of construction specified in Section 1.03 of
the Credit Agreement also apply to this Agreement, mutatis mutandis.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
(1) reaffirms the security interest granted pursuant to Section 4.01 of the
Existing Guarantee and Collateral Agreement and (2) grants to the Administrative
Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest in all right, title and interest in, to and under any and all
of the following assets now owned or at any time hereafter acquired by such
Grantor or in, to or under which such Grantor now has or at any time hereafter
may acquire any right, title or interest (collectively, the “Patent
Collateral”):

(a) all letters patent of the United States of America or the equivalent thereof
in any other country, all registrations and recordings thereof and all
applications for letters patent of the United States of America or the
equivalent thereof in any other country or any political subdivision thereof,
including registrations, recordings and



--------------------------------------------------------------------------------

pending applications in the United States Patent and Trademark Office or any
similar offices in any other country or any political subdivision thereof,
including any of the foregoing listed on Schedule I, and (b) all reissues,
continuations, divisionals, continuations-in-part, reexaminations, supplemental
examinations, inter partes reviews, renewals, adjustments or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
have made, use, sell offer to sell, import or export the inventions disclosed or
claimed therein. Notwithstanding anything herein to the contrary, if any Grantor
and the Administrative Agent shall agree that any asset included in the “Patent
Collateral” is an Excluded Asset, the security interest granted under this
Section 2 shall thereafter not attach to, and the term “Patent Collateral” shall
not include, such Excluded Asset; provided that the security interest shall
immediately attach to, and the Patent Collateral shall immediately include, any
such asset (or portion thereof) upon such asset (or such portion) ceasing to be
an Excluded Asset.

SECTION 3. Collateral Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Patent
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NCR CORPORATION, by  

 

  Name:   Title:

 

[OTHER GRANTORS], by  

 

  Name:   Title:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, by  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

Patents Owned by [Name of Grantor]

U.S. Patent Registrations

 

Type

   Registration No.    Expiration Date      

U.S. Patent Applications

 

Type

   Application No.    Expiration Date      



--------------------------------------------------------------------------------

Exhibit II-B to the

Collateral Agreement

[FORM OF] TRADEMARK SECURITY AGREEMENT dated as of [            ], 20[ ] (this
“Agreement”), among NCR CORPORATION, a Maryland corporation (the “Company”),
each subsidiary of the Company party hereto and JPMorgan Chase Bank, N.A.
(“JPMCB”), as Administrative Agent.

Reference is made to (a) the Credit Agreement dated as of August 22, 2011, as
amended and restated as of July 25, 2013, as further amended and restated as of
March 31, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Foreign Borrowers from
time to time party thereto, the lenders from time to time party thereto and
JPMCB, as Administrative Agent and (b) the Amended and Restated Guarantee and
Collateral Agreement dated as of August 11, 2011, as amended and restated as of
January 6, 2014, as further amended and restated as of March 31, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Company, the Foreign Borrowers party thereto, the
subsidiaries of the Company from time to time party thereto and JPMCB, as
Administrative Agent. The Lenders and the Issuing Banks have agreed to extend
credit to the Company subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders and the Issuing Banks to extend
such credit are conditioned upon, among other things, the execution and delivery
of this Agreement. The subsidiaries of the Company party hereto (other than the
Company) are Affiliates of the Company, have derived and will derive substantial
benefits from the extension of credit to the Company pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders and the Issuing Banks to extend such credit. Accordingly, the
parties hereto agree as follows:

SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable. The rules of construction specified in Section 1.03 of
the Credit Agreement also apply to this Agreement, mutatis mutandis.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
(1) reaffirms the security interest granted pursuant to Section 4.01 of the
Existing Guarantee and Collateral Agreement and (2) grants to the Administrative
Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest in all right, title and interest in, to and under any and all
of the following assets now owned or at any time hereafter acquired by such
Grantor or in, to or under which such Grantor now has or at any time hereafter
may acquire any right, title or interest (collectively, the “Trademark
Collateral”):

(a) all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
domain names, other source or business identifiers, designs and general
intangibles of like nature,



--------------------------------------------------------------------------------

all registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar office in any State of the United States of America or any other
country or any political subdivision thereof, all extensions or renewals
thereof, and all common law rights related thereto, including any of the
foregoing listed on Schedule I, (b) all goodwill associated therewith or
symbolized thereby and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill. Notwithstanding anything herein to the
contrary, if any Grantor and the Administrative Agent shall agree that any asset
included in the “Trademark Collateral” is an Excluded Asset, the security
interest granted under this Section 2 shall thereafter not attach to, and the
term “Trademark Collateral” shall not include, such Excluded Asset; provided
that the security interest shall immediately attach to, and the Trademark
Collateral shall immediately include, any such asset (or portion thereof) upon
such asset (or such portion) ceasing to be an Excluded Asset.

SECTION 3. Collateral Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Trademark
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NCR CORPORATION, by  

 

  Name:   Title:

 

[OTHER GRANTORS], by  

 

  Name:   Title:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, by  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

Trademarks/Trade Names Owned by [Name of Grantor]

U.S. Trademark Registrations

 

    

Mark

  

Registration No.

  

Expiration Date

                

U.S. Trademark Applications

 

    

Mark

  

Application No.

  

Filing Date

                

State Trademark Registrations

 

State

  

Mark

  

Registration No.

  

Expiration Date

        



--------------------------------------------------------------------------------

Exhibit II-C to the

Collateral Agreement

[FORM OF] COPYRIGHT SECURITY AGREEMENT dated as of [            ], 20[ ] (this
“Agreement”), among NCR CORPORATION, a Maryland corporation (the “Company”),
each subsidiary of the Company party hereto and JPMorgan Chase Bank, N.A.
(“JPMCB”), as Administrative Agent.

Reference is made to (a) the Credit Agreement dated as of August 22, 2011, as
amended and restated as of July 25, 2013, as further amended and restated as of
March 31, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Foreign Borrowers from
time to time party thereto, the lenders from time to time party thereto and
JPMCB, as Administrative Agent and (b) the Amended and Restated Guarantee and
Collateral Agreement dated as of August 11, 2011, as amended and restated as of
January 6, 2014, as further amended and restated as of March 31, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Company, the Foreign Borrowers party thereto, the
subsidiaries of the Company from time to time party thereto and JPMCB, as
Administrative Agent. The Lenders and the Issuing Banks have agreed to extend
credit to the Company subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders and the Issuing Banks to extend
such credit are conditioned upon, among other things, the execution and delivery
of this Agreement. The subsidiaries of the Company party hereto (other than the
Company) are Affiliates of the Company, have derived and will derive substantial
benefits from the extension of credit to the Company pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders and the Issuing Banks to extend such credit. Accordingly, the
parties hereto agree as follows:

SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable. The rules of construction specified in Section 1.03 of
the Credit Agreement also apply to this Agreement, mutatis mutandis.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
(1) reaffirms the security interest granted pursuant to Section 4.01 of the
Existing Guarantee and Collateral Agreement and (2) grants to the Administrative
Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest in all right, title and interest in, to and under any and all
of the following assets now owned or at any time hereafter acquired by such
Grantor or in, to or under which such Grantor now has or at any time hereafter
may acquire any right, title or interest (collectively, the “Copyright
Collateral”):



--------------------------------------------------------------------------------

(i) (a) all copyright rights in any work subject to the copyright laws of the
United States of America or any other country or any political subdivision
thereof, whether as author, assignee, transferee or otherwise, (b) all
registrations and applications for registration of any such copyright in the
United States of America or any other country, including, registrations,
recordings, supplemental registrations, pending applications for registration,
and renewals in the United States Copyright Office (or any similar office in any
other country or any political subdivision thereof), including any of the
foregoing listed in Schedule I and (c) any other adjacent or other rights
related or appurtenant to the foregoing, including moral rights; and

(ii) all Copyright Licenses under which such Grantor is granted an exclusive
license to any registered United States Copyright, including those listed on
Schedule I.

Notwithstanding anything herein to the contrary, if any Grantor and the
Administrative Agent shall agree that any asset included in the “Copyright
Collateral” is an Excluded Asset, the security interest granted under this
Section 2 shall thereafter not attach to, and the term “Copyright Collateral”
shall not include, such Excluded Asset; provided that the security interest
shall immediately attach to, and the Copyright Collateral shall immediately
include, any such asset (or portion thereof) upon such asset (or such portion)
ceasing to be an Excluded Asset.

SECTION 3. Collateral Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NCR CORPORATION, by  

 

  Name:   Title:

 

[OTHER GRANTORS], by  

 

  Name:   Title:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, by  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

Copyrights

 

Registered Owner

  

Title

  

Copyright Number

  

Expiration Date

        

Copyright Applications

 

Registered Owner

  

Title

  

Application Number

  

Filing Date

        

Exclusive Copyright Licenses

 

Licensee

  

Licensor

  

Title

  

Copyright Number

  

Expiration Date

           



--------------------------------------------------------------------------------

EXHIBIT II-D to the

Collateral Agreement

 

 

[FORM OF]

PLEDGE AGREEMENT

dated as of

[            ], 20[     ],

among

NCR CORPORATION,

THE SUBSIDIARIES OF NCR CORPORATION

IDENTIFIED HEREIN

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I        Definitions   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Other Defined Terms

     1    ARTICLE II    Pledge of Equity Interests   

SECTION 2.01. Pledge

     5   

SECTION 2.02. Delivery of the Collateral

     6   

SECTION 2.03. Representations and Warranties

     6   

SECTION 2.04. Certification of Limited Liability Company and Limited Partnership
Interests

     7   

SECTION 2.05. Registration in Nominee Name; Denominations

     8   

SECTION 2.06. Voting Rights; Dividends and Interest

     8    ARTICLE III    Remedies   

SECTION 3.01. Remedies Upon Default

     10   

SECTION 3.02. Application of Proceeds

     12   

SECTION 3.03. Securities Act

     13   

SECTION 3.04. Registration

     14    ARTICLE IV    Miscellaneous   

SECTION 4.01. Notices

     15   

SECTION 4.02. Waivers; Amendment

     15   

SECTION 4.03. Administrative Agent’s Fees and Expenses; Indemnification

     16   

SECTION 4.04. Survival

     16   

SECTION 4.05. Counterparts; Effectiveness, Successors and Assignment

     17   

SECTION 4.06. Severability

     17   

SECTION 4.07. Right of Set-Off

     17   

SECTION 4.08. Governing Law; Jurisdiction; Consent to Service of Process

     18   

SECTION 4.09. WAIVER OF JURY TRIAL

     19   

SECTION 4.10. Headings

     19   

SECTION 4.11. Security Interest Absolute

     19   

SECTION 4.12. Termination or Release

     19   



--------------------------------------------------------------------------------

SECTION 4.13. Additional Subsidiaries

     20   

SECTION 4.14. Administrative Agent Appointed Attorney-in-Fact

     20   

SECTION 4.15. Limitation on Administrative Agent’s Responsibilities with Respect
to Existing Notes Holders and other Exculpatory Provisions

     21   

SECTION 4.16. Parallel Debt

     22   



--------------------------------------------------------------------------------

Schedules

  

Schedule I

   Subsidiary Loan Parties

Schedule II

   Pledged Equity Interests

Exhibits

  

Exhibit I

   Form of Supplement



--------------------------------------------------------------------------------

PLEDGE AGREEMENT dated as of [            ], 20[ ] (this “Agreement”), among NCR
CORPORATION, the Subsidiaries from time to time party hereto and JPMORGAN CHASE
BANK, N.A. (“JPMCB”), as Administrative Agent.

Reference is made to the Credit Agreement dated as of August 22, 2011, as
amended and restated as of July 25, 2013, as further amended and restated as of
March 31, 2016 (and as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among NCR CORPORATION, a Maryland
Corporation (the “Company”), the Foreign Borrowers from time to time party
thereto, the lenders from time to time party thereto and JPMCB, as
Administrative Agent. The Lenders and the Issuing Banks have agreed to extend
credit to the Borrowers subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders and the Issuing Banks to extend
such credit are conditioned upon, among other things, the execution and delivery
of this Agreement. The Grantors (other than the Company) are Affiliates of the
Company, will derive substantial benefits from the extension of credit to the
Borrowers pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders and the Issuing Banks to
extend such credit. In connection with the granting of a security interest in
the Collateral to secure the Credit Agreement Obligations, the Grantors are
required by Section 3.6(a) of the Existing Notes Indenture to grant an equal and
ratable security interest in the Collateral to secure the Existing Notes
Obligations. Accordingly, the parties hereto agree as follows:

ARTICLE IX

Definitions

SECTION 9.01. Defined Terms. (a) Each capitalized term used but not defined
herein shall have the meaning assigned thereto in the Credit Agreement or the
Collateral Agreement, as applicable; provided that each term defined in the New
York UCC (as defined herein) and not defined in this Agreement shall have the
meaning in the New York UCC. The term “instrument” shall have the meaning
specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

SECTION 9.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Cash Management Services” has the meaning set forth in the Collateral
Agreement.

“Collateral” has the meaning assigned to such term in Section 2.01.



--------------------------------------------------------------------------------

“Collateral Agreement” means the Amended and Restated Guarantee and Collateral
Agreement among the Company, the Foreign Borrowers party thereto, the
subsidiaries of the Company from time to time party thereto and the
Administrative Agent, as amended and restated as of the Effective Date, together
with all supplements thereto.

“Company” has the meaning assigned to such term in the recitals hereto.

“Consolidated Net Tangible Assets” means the Net Tangible Assets of the Company
and its Subsidiaries consolidated in accordance with GAAP and as provided in the
definition of Net Tangible Assets. In determining Consolidated Net Tangible
Assets, minority interests in unconsolidated subsidiaries shall be included.

“Credit Agreement” has the meaning assigned to such term in the recitals hereto.

“Credit Agreement Obligations” means (a) all the Loan Document Obligations,
(b) all the Secured Cash Management Obligations, (c) all the Secured Hedge
Obligations, (d) all the Secured Performance Support Obligations and (e) all the
Guarantee Obligations; provided that the term “Obligations” when used in
reference to any Subsidiary that is a Guarantor or a Grantor, shall not include
any Excluded Swap Obligation of such Subsidiary.

“Credit Agreement Secured Parties” means (a) each Lender, (b) the Administrative
Agent, (c) each Issuing Bank (d) each provider of Cash Management Services the
obligations under which constitute Secured Cash Management Obligations, (e) each
counterparty to any Hedging Agreement the obligations under which constitute
Secured Hedge Obligations, (f) each provider of a Performance Support Instrument
the obligations under which constitute Secured Performance Support Obligations,
(g) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document and (h) the successors and assigns of each of the
foregoing.

“Excluded Equity Interests” has the meaning assigned to such term in
Section 2.01.

“Existing Notes” means the Company’s 9.49% Medium-Term Notes due 2020.

“Existing Notes Holder” means each “Holder” (as defined in the Existing Notes
Indenture).

“Existing Notes Indenture” means the indenture dated November 1, 1988 between
the Company and the Existing Notes Trustee.

“Existing Notes Obligations” means the due and punctual payment by the Company
of the principal and interest on the Existing Notes, when and as due.

 

2



--------------------------------------------------------------------------------

“Existing Notes Secured Parties” means the Existing Notes Holders and the
Existing Notes Trustee.

“Existing Notes Trustee” means State Street Bank and Trust Company, in its
capacity as trustee under the Existing Notes Indenture, and its successors and
assigns.

“Federal Securities Laws” has the meaning assigned to such term in Section 3.03.

“Grantors” means each Loan Party that directly holds or owns Equity Interests
that constitute Principal Property Collateral as identified on Scheduled II,
including any Subsidiary that becomes a Grantor pursuant to the delivery of a
Supplement in accordance with Section 4.13.

“Guarantee Obligations” means the due and punctual performance of all
obligations of the Grantors under or pursuant to Article II of the Collateral
Agreement (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership, examinership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding).

“Loan Document Obligations” has the meaning set forth in the Collateral
Agreement.

“Net Tangible Assets”, as used in reference to the assets of any corporation,
means the total amount of assets of such corporation, both real and personal
(exclusive of licenses, patents, patent applications, copyrights, trademarks,
trade names, good will, experimental or organizational expense and other like
intangibles, treasury stock and unamortized discount and expense) less the sum
of

(a) all reserves for depletion, depreciation, obsolescence and/or amortization
of its properties (other than those excluded as hereinabove provided) as shown
by the books of such corporation (other than general contingency reserves,
reserves representing mere appropriations of surplus and reserves to the extent
related to intangible assets which have been excluded in calculating Net
Tangible Assets as above provided), and

(b) all indebtedness and other current liabilities of such corporation other
than (i) funded indebtedness, (ii) deferred income taxes, (iii) reserves which
have been deducted pursuant to the preceding clause (a), (iv) general
contingency reserves and reserves representing mere appropriations of surplus
and (v) liabilities to the extent related to intangible assets which have been
excluded in calculating Net Tangible Assets as above provided.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) all the Credit Agreement Obligations and (b) all the
Existing Notes Obligations.

 

3



--------------------------------------------------------------------------------

“Parallel Debt” has the meaning assigned to such term in Section 4.16.

“Perfection Certificate” means the Perfection Certificate dated the Effective
Date delivered by the Company to the Administrative Agent pursuant to
Section 4.01(g) of the Credit Agreement.

“Pledged Equity Interests” has the meaning assigned to such term in
Section 2.01.

“Pledged Securities” means any stock certificates, unit certificates, limited
liability membership certificates or other certificated securities now or
hereafter included in the Collateral, including all certificates, instruments or
other documents representing or evidencing any Collateral.

“Principal Party” has the meaning assigned to such term in Section 4.16.

“Principal Property” means, as of any date, any building, structure or other
facility together with the land upon which it is erected and fixtures comprising
a part thereof, used primarily for manufacturing, processing or production, in
each case located in the United States, and owned or leased or to be owned or
leased by the Company or any Subsidiary, in each case the net book value of
which as of such date exceeds 2% of Consolidated Net Tangible Assets, as shown
on the audited consolidated balance sheet contained in the latest annual report
to shareholders of the Company, other than any such land, building, structure or
other facility or portion thereof which, in the opinion of the Board of
Directors, is not of material importance to the business conducted by the
Company and its Subsidiaries, considered as one enterprise.

“Principal Property Collateral” means the capital stock of any Subsidiary that
owns Principal Property.

“Principal Obligations” has the meaning assigned to such term in Section 4.16.

“Secured Cash Management Obligations” has the meaning set forth in the
Collateral Agreement.

“Secured Hedge Obligations” has the meaning set forth in the Collateral
Agreement.

“Secured Parties” means (a) the Credit Agreement Secured Parties and (b) the
Existing Notes Secured Parties.

“Subsidiary Loan Parties” means (a) the entities identified on Schedule I and
(b) each other entity that becomes a party to this Agreement after the Effective
Date, in each case other than those that have been released pursuant to
Section 3.12.

 

4



--------------------------------------------------------------------------------

“Supplement” means an instrument in the form of Exhibit I hereto, or any other
form approved by the Administrative Agent, and in each case reasonably
satisfactory to the Administrative Agent.

ARTICLE X

Pledge of Equity Interests

SECTION 10.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby assigns and pledges to
the Administrative Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Administrative Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest in, all
of such Grantor’s right, title and interest in, to and under (a)(i) the shares
of capital stock and other Equity Interests now owned or at any time hereafter
acquired by such Grantor that are and for so long as they are Principal Property
Collateral and (ii) all certificates and any other instruments representing all
such Equity Interests (collectively, the “Pledged Equity Interests”); provided
that the Pledged Equity Interests shall not include (A) ) 66 2⁄3% or more of the
issued and outstanding voting Equity Interests of any CFC; (B) any Equity
Interests if, to the extent, and for so long as, the grant of a Lien thereon to
secure the Obligations is prohibited by any Requirements of Law (other than to
the extent that any such prohibition would be rendered ineffective pursuant to
the New York UCC or any other applicable Requirements of Law); provided that
such Equity Interest shall cease to be an Excluded Equity Interest at such time
as such prohibition ceases to be in effect; (C) Equity Interests in any Person
other than wholly owned Subsidiaries to the extent, and for so long as, not
permitted by the terms of such Subsidiary’s organizational or joint venture
documents; provided that such Equity Interest shall cease to be an Excluded
Equity Interest at such time as such prohibition ceases to be in effect;
(D) Equity Interests of NCR (Middle East) Limited so long as, and only to the
extent that, the pledge of such Equity Interests would result in a change of
control default under the existing contract to which NCR (Middle East) Limited
is a party on the Effective Date, as disclosed to the Administrative Agent;
provided that such Equity Interest shall cease to be an Excluded Equity Interest
at such time as such prohibition ceases to be in effect or (E) any Equity
Interest if, to the extent, and for so long as, the Administrative Agent and the
Company shall have agreed in writing to treat such Equity Interest as an
Excluded Equity Interest on account of the cost of pledging such Equity Interest
hereunder (taking into account any adverse tax consequences to the Company and
the Subsidiaries (including the imposition of withholding or other material
taxes)) being excessive in view of the benefits to be obtained by the Lenders
therefrom (the Equity Interests excluded pursuant to clauses (A) through
(E) above being referred to as the “Excluded Equity Interests”); (b) all other
property that may be delivered to and held by the Administrative Agent pursuant
to the terms of this Section 2.01 and Section 2.02; (c) subject to Section 2.06,
all dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clause (a) above; (d) subject to Section 2.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above; and (e) all Proceeds of any of
the foregoing (the items referred to in clauses (a) through (e) above being
collectively referred to as the “Collateral”).

 

5



--------------------------------------------------------------------------------

SECTION 10.02. Delivery of the Collateral. (a) Each Grantor agrees to deliver or
cause to be delivered to the Administrative Agent any and all Pledged Securities
(i) on the date hereof, in the case of any such Pledged Securities owned by such
Grantor on the date hereof, and (ii) promptly after the acquisition thereof
(and, in any event, as required under the Credit Agreement), in the case of any
such Pledged Securities acquired by such Grantor after the date hereof.

(b) Upon delivery to the Administrative Agent, (i) any Pledged Securities shall
be accompanied by undated stock powers duly executed by the applicable Grantor
in blank or other undated instruments of transfer satisfactory to the
Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Collateral shall be accompanied by undated proper
instruments of assignment duly executed by the applicable Grantor in blank and
such other instruments or documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing such securities, which schedule shall be deemed attached to, and
shall supplement, Schedule II and be made a part hereof; provided that failure
to provide any such schedule hereto shall not affect the validity of such pledge
of such Pledged Securities.

SECTION 10.03. Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Administrative Agent, for the benefit of
the Secured Parties, that:

(a) Schedule II sets forth, as of the Effective Date, a true and complete list,
with respect to each Grantor, of all the Pledged Equity Interests owned by such
Grantor and the percentage of the issued and outstanding units of each class of
the Equity Interests of the issuer thereof represented by the Pledged Equity
Interests owned by such Grantor;

(b) the Pledged Equity Interests have been duly and validly authorized and
issued by the issuers thereof and are fully paid and nonassessable;

(c) except for the security interests granted hereunder and under any other Loan
Documents, each of the Grantors (i) is and, subject to any transfers,
dispositions or other transactions made in compliance with the Credit Agreement,
will continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II as owned by such Grantor, (ii) holds the
same free and clear of all Liens, other than Liens permitted pursuant to
Section 6.02 of the Credit Agreement and transfers, dispositions or other
transactions made in compliance with the Credit Agreement, (iii) will make no
further assignment, pledge, hypothecation or transfer of, or create or permit to
exist any security interest in or other Lien on, the Collateral, other than
Liens permitted pursuant to Section 6.02 of the Credit Agreement and transfers,
dispositions or other

 

6



--------------------------------------------------------------------------------

transactions made in compliance with the Credit Agreement, and (iv) will defend
its title or interest thereto or therein against any and all Liens (other than
the Liens created by this Agreement and the other Loan Documents and Liens
permitted pursuant to Section 6.02 of the Credit Agreement and transfers,
dispositions and other transactions made in compliance with the Credit
Agreement), however arising, of all Persons whomsoever;

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Collateral is and will continue to be freely
transferable and assignable and none of the Collateral is or will be subject to
any option, right of first refusal, shareholders agreement, charter, by-law or
other organizational document provisions or contractual restriction of any
nature that might prohibit, impair, delay or otherwise adversely affect the
pledge of such Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Administrative Agent of rights and remedies
hereunder;

(e) each of the Grantors has the power and authority to pledge the Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Administrative Agent in
accordance with this Agreement, all actions necessary or desirable for the
Administrative Agent to obtain a legal, valid and perfected lien upon and
security interest in such Pledged Securities, free of any adverse claims, under
the New York UCC to the extent such lien and security interest may be created
and perfected under the New York UCC, as security for the payment and
performance of the Obligations, will have been duly taken; and

(h) subject to applicable local law in the case of any Equity Interests in any
CFC, the pledge effected hereby is effective to vest in the Administrative
Agent, for the benefit of the Secured Parties, the rights of the Administrative
Agent in the Collateral as set forth herein.

SECTION 10.04. Certification of Limited Liability Company and Limited
Partnership Interests. Each Grantor acknowledges and agrees that (a) to the
extent each interest in any limited liability company or limited partnership
controlled now or in the future by such Grantor and pledged hereunder is a
“security” within the meaning of Article 8 of the Uniform Commercial Code and is
governed by Article 8 of the Uniform Commercial Code, such interest shall be
certificated and (b) each such interest shall at all times hereafter continue to
be such a security and represented by such certificate. Each Grantor further
acknowledges and agrees that with respect to any interest in any limited
liability company or limited partnership controlled now or in the future by such
Grantor

 

7



--------------------------------------------------------------------------------

and pledged hereunder that is not a “security” within the meaning of Article 8
of the Uniform Commercial Code, such Grantor shall at no time elect to treat any
such interest as a “security” within the meaning of Article 8 of the Uniform
Commercial Code, nor shall such interest be represented by a certificate, unless
such Grantor provides prior written notification (or such other notice as the
Administrative Agent may agree) to the Administrative Agent of such election and
such interest is thereafter represented by a certificate that is promptly
delivered to the Administrative Agent pursuant to the terms hereof.
Notwithstanding the foregoing provisions of this Section 2.04, with the consent
of the Administrative Agent, an interest in a limited liability company or
limited partnership owned by a Grantor, may cease to be a “security” within the
meaning of Article 8 of the Uniform Commercial Code or be governed by Article 8
of the Uniform Commercial Code, so long as any certificates evidencing such
interests (unless canceled) are delivered to or remain in the possession of the
Administrative Agent.

SECTION 10.05. Registration in Nominee Name; Denominations. Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent, on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, in the
name of its nominee (as pledgee or as sub-agent) or in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent. Upon the occurrence and during the continuance of an Event
of Default, each Grantor will promptly give to the Administrative Agent copies
of any notices or other communications received by it with respect to Pledged
Securities registered in the name of such Grantor. The Administrative Agent
shall at all times have the right to exchange the certificates representing
Pledged Securities for certificates of smaller or larger denominations for any
purpose consistent with this Agreement.

SECTION 10.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Administrative
Agent shall have notified the Grantors that their rights under this Section 2.06
are being suspended:

(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Collateral or any part
thereof for any purpose consistent with the terms of this Agreement and the
other Loan Documents, provided that such rights and powers shall not be
exercised in any manner that could reasonably be expected to materially and
adversely affect the rights inuring to a holder of any Collateral or the rights
and remedies of any of the Administrative Agent or any Secured Party under this
Agreement, any other Loan Document or of the Existing Notes Trustee or any
Existing Notes Holder under the Existing Notes Indenture or the ability of the
Secured Parties to exercise the same;

(ii) the Administrative Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section; and

 

8



--------------------------------------------------------------------------------

(iii) each Grantor shall be entitled to receive and retain any and all dividends
and other distributions paid on or distributed in respect of the Collateral, but
only to the extent that such dividends and other distributions are permitted by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Credit Agreement, the other Loan Documents and applicable laws, provided
that any noncash dividends or other distributions that would constitute Pledged
Equity Interests, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests in the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Collateral and, if received by any
Grantor, and required to be delivered to the Administrative Agent hereunder,
shall be held in trust for the benefit of the Administrative Agent and the other
Secured Parties and shall be forthwith delivered to the Administrative Agent in
the same form as so received (unless a different form is consented to by the
Administrative Agent) (with any necessary endorsements, stock powers or other
instruments of transfer).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(iii) of this Section, then all rights of any
Grantor to dividends or other distributions that such Grantor is authorized to
receive pursuant to paragraph (a)(iii) of this Section, shall cease, and all
such rights shall thereupon become vested in the Administrative Agent, which
shall have the sole and exclusive right and authority to receive and retain such
dividends or other distributions. All dividends or other distributions received
by any Grantor contrary to the provisions of this Section shall be held in trust
for the benefit of the Administrative Agent and the other Secured Parties, shall
be segregated from any property or funds of such Grantor not constituting
Collateral and shall be forthwith delivered to the Administrative Agent upon
demand in the same form as so received (with any necessary endorsements, stock
powers or other instruments of transfer). Any and all money and other property
paid over to or received by the Administrative Agent pursuant to the provisions
of this paragraph (b) shall be retained by the Administrative Agent in an
account to be established by the Administrative Agent upon receipt of such money
or other property, shall be held as security for the payment and performance of
the Obligations and shall be applied in accordance with the provisions of
Section 3.02. After all Events of Default cease to exist (whether as a result of
being cured or waived or otherwise), the Administrative Agent shall promptly
repay to each Grantor (without interest) all dividends or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of paragraph (a)(iii) of this Section and that remain in such account.

 

9



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(i) of this Section 2.06, then all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 2.06, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers, provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default cease to exist (whether as a result of being
cured or waived or otherwise), all rights vested in the Administrative Agent
pursuant to this paragraph (c) shall cease, and the Grantors shall have the
exclusive right to exercise the voting and consensual rights and powers they
would otherwise be entitled to exercise pursuant to paragraph (a)(i) of this
Section 2.06.

(d) Any notice given by the Administrative Agent to the Grantors suspending
their rights under paragraph (a) of this Section 2.06 (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given with respect to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part
without suspending all such rights (as specified by the Administrative Agent in
its sole and absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s right to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

ARTICLE XI

Remedies

SECTION 11.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees , at the Administrative
Agent’s request, to assemble all or part of the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere to the
Administrative Agent or any Person designated by the Administrative Agent and it
is agreed that the Administrative Agent shall have the right to exercise
remedies in accordance with Article VII of the Credit Agreement and in
connection therewith to take any of or all the following actions at the same or
different times: with or without legal process and with or without prior notice
or demand for performance, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law. Each Grantor
agrees that the Administrative Agent shall have the right, subject to the
mandatory requirements of applicable law and the notice requirements described
below, and subject to any applicable notice requirements described in Article
VII of the Credit Agreement, to sell or otherwise dispose of all or any part of
the Collateral at a public or private sale or any securities exchange, for cash,
upon credit or for future delivery as the Administrative Agent shall deem
appropriate. The Administrative Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the

 

10



--------------------------------------------------------------------------------

prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Administrative Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any sale of Collateral shall hold the property sold absolutely free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by law) all rights of redemption, stay and
appraisal that such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted, in connection with
any exercise of remedies by the Administrative Agent or the Secured Parties in
respect of the Collateral.

The Administrative Agent shall give the applicable Grantors no less than
10 days’ prior written notice (which each Grantor agrees is reasonable notice
within the meaning of Section 9-611 of the New York UCC or its equivalent in
other jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale on a securities exchange, shall
state the exchange at which such sale is to be made and the day on which the
Collateral or portion thereof, will first be offered for sale at such exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Administrative Agent may fix
and state in the notice (if any) of such sale. At any such sale, the Collateral,
or portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Administrative Agent may (in its sole and absolute
discretion) determine. The Administrative Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice
(except any notice required by law), be made at the time and place to which the
same was so adjourned. In case any sale of all or any part of the Collateral is
made on credit or for future delivery, the Collateral so sold may be retained by
the Administrative Agent until the sale price is paid by the purchaser or
purchasers thereof, but none of the Administrative Agent or the other Secured
Parties shall incur any liability in case any such purchaser or purchasers shall
fail to take up and pay for the Collateral so sold and, in case of any such
failure, such Collateral may be sold again upon like notice. In the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser of any or all of such Collateral at any such sale or
other disposition, and the Administrative Agent, at the direction of the
Required Lenders, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Loan Document Obligations as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent on behalf
of the Secured Parties at such sale or other disposition. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Administrative Agent shall be free to carry out
such

 

11



--------------------------------------------------------------------------------

sale pursuant to such agreement and no Grantor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Administrative Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Obligations
paid in full, but any such proceeds shall be paid over to the Grantors to the
extent required by Section 3.02. As an alternative to exercising the power of
sale herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Each Grantor hereby waives any claims against the Administrative Agent
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if the Administrative Agent accepts the first
offer received and does not offer such Collateral to more than one offeree, and
agrees that notwithstanding that a private sale of Collateral may result in a
lower sale price than a public sale, such lower sale price will not, in and of
itself, affect the commercially reasonableness of such sale for purposes of
Section 9-610(b) of the Uniform Commercial Code.

SECTION 11.02. Application of Proceeds. (a) The Administrative Agent shall apply
the proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Obligations, including all
court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Grantor and any
other reasonable costs or expenses incurred in connection with the exercise of
any right or remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the

 

12



--------------------------------------------------------------------------------

Administrative Agent or such officer or be answerable in any way for the
misapplication thereof. Notwithstanding the foregoing, the proceeds of any
collection, sale, foreclosure or realization upon any Collateral of any Grantor,
including any collateral consisting of cash, shall not be applied to any
Excluded Swap Obligation of such Grantor and shall instead be applied to other
secured obligations.

(b) If at any time any moneys collected or received by the Administrative Agent
pursuant to this Agreement are distributable pursuant to paragraph (a) above to
the Existing Notes Trustee, and if the Existing Notes Trustee shall notify the
Administrative Agent in writing that no provision is made under the Existing
Notes Indenture for the application by the Existing Notes Trustee of such moneys
and that the Existing Notes Indenture does not effectively provide for the
receipt and holding by the Existing Notes Trustee of such moneys pending the
application thereof, then the Administrative Agent, after receipt of such
notification, shall at the direction of the Existing Notes Trustee, invest such
amounts in Permitted Investments maturing within 90 days after they are acquired
by the Administrative Agent or, in the absence of such direction, hold such
moneys uninvested and shall hold all such amounts so distributable and all such
investments and the net proceeds thereof in trust solely for the Existing Notes
Trustee (in its capacity as trustee) and for no other purpose until such time as
the Existing Notes Trustee shall request in writing the delivery thereof by the
Administrative Agent for application pursuant to the Existing Notes Indenture.
The Administrative Agent shall not be responsible for any diminution in funds
resulting from any such investment or any liquidation thereof prior to maturity.

(c) In making the determination and allocations required by this Section 3.02,
the Administrative Agent may conclusively rely upon information supplied by the
Existing Notes Trustee as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to the Existing Notes Obligations, and
the Administrative Agent shall have no liability to any of the Secured Parties
for actions taken in reliance on such information; provided that nothing in this
sentence shall prevent any Grantor from contesting any amounts claimed by any
Secured Party in any information so supplied. All distributions made by the
Administrative Agent pursuant to this Section 3.02 shall be (subject to any
decree of any court of competent jurisdiction) final (absent manifest error),
and the Administrative Agent shall have no duty to inquire as to the application
by the Existing Notes Trustee of any amounts distributed to it.

SECTION 11.03. Securities Act. In view of the position of the Grantors in
relation to the Collateral, or because of other current or future circumstances,
a question may arise under the Securities Act of 1933, as now or hereafter in
effect, or any similar statute hereafter enacted analogous in purpose or effect
(such Act and any such similar statute as from time to time in effect being
called the “Federal Securities Laws”) with respect to any disposition of the
Collateral permitted hereunder. Each Grantor understands that compliance with
the Federal Securities Laws might very strictly limit the course of conduct of
the Administrative Agent if the Administrative Agent were to attempt to dispose
of all or any part of the Collateral, and might also limit the extent to which
or the manner in which any subsequent transferee of any Collateral could dispose
of the same. Similarly, there may be other legal restrictions or limitations
affecting the

 

13



--------------------------------------------------------------------------------

Administrative Agent in any attempt to dispose of all or part of the Collateral
under applicable “blue sky” or other state securities laws or similar laws
analogous in purpose or effect. Each Grantor recognizes that in light of such
restrictions and limitations the Administrative Agent may, with respect to any
sale of the Collateral, limit the purchasers to those who will agree, among
other things, to acquire such Collateral for their own account, for investment,
and not with a view to the distribution or resale thereof. Each Grantor
acknowledges and agrees that in light of such restrictions and limitations, the
Administrative Agent, in its sole and absolute discretion, (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws to the extent the Administrative Agent has
determined that such a registration is not required by any Requirement of Law
and (b) may approach and negotiate with a limited number of potential purchasers
(including a single potential purchaser) to effect such sale. Each Grantor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, none of the Administrative
Agent or the other Secured Parties shall incur any responsibility or liability
for selling all or any part of the Collateral at a price that the Administrative
Agent, in its sole and absolute discretion, may in good faith deem reasonable
under the circumstances, notwithstanding the possibility that a substantially
higher price might have been realized if the sale were deferred until after
registration as aforesaid or if more than a limited number of purchases (or a
single purchaser) were approached. The provisions of this Section 3.03 will
apply notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Administrative Agent sells.

SECTION 11.04. Registration. Each Grantor agrees that, upon the occurrence and
during the continuance of an Event of Default, if for any reason the
Administrative Agent desires to sell any of the Collateral at a public sale, it
will, at any time and from time to time, upon the written request of the
Administrative Agent, use its best efforts to take or to cause the issuer of
such Collateral to take such action and prepare, distribute and/or file such
documents, as are required or advisable in the reasonable opinion of counsel for
the Administrative Agent to permit the public sale of such Collateral. Each
Grantor further agrees to indemnify, defend and hold harmless the Administrative
Agent, each other Secured Party, any underwriter and their respective affiliates
and their respective officers, directors, affiliates and controlling persons
from and against all loss, liability, expense or claims (including the
reasonable fees, disbursements and other charges of one counsel for all such
persons, and, if necessary, one firm of local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) (including the costs of investigation) that they may incur
insofar as such loss, liability, expense or claim arises out of or is based upon
any alleged untrue statement of a material fact by or on behalf of a Grantor
contained in any prospectus (or any amendment or supplement thereto) or in any
notification or offering circular, or arises out of or is based upon any alleged
omission by or on behalf of a Grantor to state a material fact required to be
stated therein or necessary to make the statements in any thereof not
misleading. Each Grantor further agrees, upon such written request referred to
above, to use its best efforts to qualify, file or register, or cause the issuer
of such Collateral to qualify, file or register, any of the Collateral under

 

14



--------------------------------------------------------------------------------

the “blue sky” or other securities laws of such states as may be requested by
the Administrative Agent and keep effective, or cause to be kept effective, all
such qualifications, filings or registrations. Each Grantor will bear all costs
and expenses of carrying out its obligations under this Section 3.04. Each
Grantor acknowledges that there is no adequate remedy at law for failure by it
to comply with the provisions of this Section 3.04 and that such failure would
not be adequately compensable in damages, and therefore agrees that its
agreements contained in this Section 3.04 may be specifically enforced.

ARTICLE XII

Miscellaneous

SECTION 12.01. Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given in the manner
provided in Section 9.01 of the Credit Agreement or Section 11.4 of the Existing
Notes Indenture, as applicable. All communications and notices hereunder to any
Subsidiary Loan Party shall be given to it in care of the Company in the manner
provided in Section 9.01 of the Credit Agreement.

SECTION 12.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the execution and delivery of
this Agreement, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Secured Party, consent
to a departure by any Loan Party from any covenant of such Loan Party set forth
herein to the extent such departure is consistent with the authority of the
Administrative Agent set

 

15



--------------------------------------------------------------------------------

forth in the definition of the term “Collateral and Guarantee Requirement” in
the Credit Agreement; provided, further, that the requisite written consent of
the Existing Notes Holders or the Existing Notes Trustee under the Existing
Notes Indenture shall be required with respect to any release, waiver, amendment
or other modification of this Agreement that would materially and adversely
affect the rights of the Existing Notes Holders to equally and ratably share in
the security provided for herein with respect to the Collateral. Except as set
forth in this Section 4.02(b), neither the Existing Notes Holders nor the
Existing Notes Trustee shall have any rights to approve any release, waiver,
amendment, modification, charge, discharge or termination with respect to this
Agreement.

(c) This Agreement shall be construed as a separate agreement with respect to
each Loan Party and may be amended, modified, supplemented, waived or released
with respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.

SECTION 12.03. Administrative Agent’s Fees and Expenses; Indemnification.
(a) The Grantors jointly and severally agree to reimburse the Administrative
Agent for its reasonable fees and expenses incurred hereunder as provided in
Section 9.03 of the Credit Agreement; provided that each reference therein to
the “Company” shall be deemed to be a reference to the “Grantors.”

(b) The Grantors jointly and severally agree to indemnify and hold harmless each
Indemnitee as provided in Section 9.03 of the Credit Agreement; provided that
each reference therein to the “Company” shall be deemed to be a reference to the
“Grantors.”

(c) Any amounts payable under this Section 4.03 shall be additional Credit
Agreement Obligations secured hereby and by the other Security Documents. The
provisions of this Section shall survive and remain in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby or thereby, the repayment
of any of the Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document or any investigation made
by or on behalf of the Administrative Agent or any other Secured Party.

(d) All amounts due under this Section 4.03 shall be payable promptly after
written demand therefore.

SECTION 12.04. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in this Agreement or any other Loan Document
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent, the Lenders, the Issuing
Banks and the other Secured Parties and shall survive the execution and delivery
of the Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by or on behalf of the
Administrative Agent, any Lender, any Issuing

 

16



--------------------------------------------------------------------------------

Bank or any other Person and notwithstanding that the Administrative Agent, any
Lender, any Issuing Bank or any other Person may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any Loan
Document is executed and delivered or any credit is extended under the Credit
Agreement, and shall continue in full force and effect until such time as
(a) all the Loan Document Obligations (including LC Disbursements, if any, but
excluding contingent obligations as to which no claim has been made) have been
paid in full in cash, (b) all Commitments have terminated or expired and (c) the
LC Exposure has been reduced to zero (including as a result of obtaining the
consent of the applicable Issuing Bank as described in Section 9.05 of the
Credit Agreement) and the Issuing Banks have no further obligation to issue or
amend Letters of Credit under the Credit Agreement.

SECTION 12.05. Counterparts; Effectiveness, Successors and Assignment. This
Agreement may be executed in counterparts, (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective as to any Loan Party when a counterpart hereof executed
on behalf of such Loan Party shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Loan Party and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Loan Party, the Administrative Agent and the other
Secured Parties and their respective successors and assigns, except that no Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder or any interest herein or in the Collateral (and any attempted
assignment or transfer by any Loan Party shall be null and void), except as
expressly provided in this Agreement or the Credit Agreement. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 12.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of such invalid, illegal or
unenforceable provisions.

SECTION 12.07. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final), in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of any Loan Party

 

17



--------------------------------------------------------------------------------

against any of and all the obligations then due of such Loan Party now or
hereafter existing under this Agreement held by such Lender or Issuing Bank,
irrespective of whether or not such Lender or Issuing Bank shall have made any
demand under this Agreement. The rights of each Lender and Issuing Bank, and
each Affiliate of any of the foregoing, under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
Issuing Bank or Affiliate may have.

SECTION 12.08. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the Loan Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court. Each of the Loan Parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or any of its properties in
the courts of any jurisdiction.

(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each of the Loan Parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 4.01. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

(e) Each Grantor hereby irrevocably designates, appoints and empowers the
Company as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding.

 

18



--------------------------------------------------------------------------------

SECTION 12.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4.09.

SECTION 12.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 12.11. Security Interest Absolute. All rights of the Administrative
Agent hereunder, the grant of the security interest in the Collateral and all
obligations of each Loan Party hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, the Existing Notes Indenture, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment to or waiver of, or any consent to any departure from, the Credit
Agreement, any other Loan Document, the Existing Notes Indenture, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (c) any exchange, release or non-perfection of
any Lien on other collateral securing, or any release or amendment to or waiver
of, or any consent to any departure from, any guarantee of, all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.

SECTION 12.12. Termination or Release. (a) This Agreement and all security
interests granted hereby shall terminate with respect to all Obligations when
(i) all the Loan Document Obligations (including all LC Disbursements, if any,
but excluding contingent obligations as to which no claim has been made) have
been paid in full, (ii) all Commitments have terminated or expired and (iii) the
LC Exposure has been reduced to zero (including as a result of obtaining the
consent of the applicable Issuing Bank as described in Section 9.05 of the
Credit Agreement) and the Issuing Banks have no further obligations to issue or
amend Letters of Credit under the Credit Agreement.

(b) This Agreement and all security interests granted hereby shall terminate
with respect to the Existing Notes Trustee and the Existing Notes Holders when
all Existing Notes Obligations have been paid in full.

 

19



--------------------------------------------------------------------------------

(c) All security interests granted hereby shall also terminate and be released
with respect to a Grantor or an asset at the time or times and in the manner set
forth in Section 9.14 of the Credit Agreement.

(d) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement (other than a sale or other transfer to a
Loan Party), or upon the effectiveness of any written consent to the release of
the security interest granted hereby in any Collateral pursuant to Section 9.02
of the Credit Agreement, the security interest in such Collateral shall be
automatically released.

(e) If at any time Pledged Equity Interests pledged under this Agreement no
longer constitute Principal Property Collateral, then the Company will promptly
notify the Administrative Agent thereof and the security interests in such
Collateral securing the Existing Notes Obligations shall be automatically
released; provided that after such time the security interests in such
Collateral securing the Credit Agreement Obligations shall automatically, and
without further action, be governed by, subject to the provisions of, and deemed
held by the Administrative Agent under the Pledge and Guarantee Agreement.

(f) In connection with any termination or release pursuant to paragraph (a),
(b), (c) or (d) of this Section 4.12, the Administrative Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section 4.12 shall be
without recourse to or warranty by the Administrative Agent.

SECTION 12.13. Additional Subsidiaries. Pursuant to the Credit Agreement,
certain Subsidiaries not a party hereto on the Effective Date may or may be
required to become Grantors after the Effective Date. Upon the execution and
delivery by the Administrative Agent and any such Subsidiary of a Supplement,
any such Subsidiary shall become a Subsidiary Loan Party and a Grantor
hereunder, with the same force and effect as if originally named as such herein.
The execution and delivery of any Supplement shall not require the consent of
any other Loan Party. The rights and obligations of each Loan Party hereunder
shall remain in full force and effect notwithstanding the addition of any new
Subsidiary as a party to this Agreement.

SECTION 12.14. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
is irrevocable and coupled with an interest. Without limiting the generality of
the foregoing, the Administrative Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Grantor (a) to receive, endorse,

 

20



--------------------------------------------------------------------------------

assign and/or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof; (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (c) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (d) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; and (e) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Administrative Agent were the absolute owner of the Collateral for all purposes,
provided that nothing herein contained shall be construed as requiring or
obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or wilful misconduct.

SECTION 12.15. Limitation on Administrative Agent’s Responsibilities with
Respect to Existing Notes Holders and other Exculpatory Provisions. (a) The
obligations of the Administrative Agent to the Existing Notes Holders and the
Existing Notes Trustee hereunder shall be limited solely to (i) holding the
Collateral for the ratable benefit of the Existing Notes Holders and the
Existing Notes Trustee for so long as (A) any Existing Notes Obligations remain
outstanding and (B) any Existing Notes Obligations are secured by the
Collateral, (ii) subject to the instructions of the Required Lenders, enforcing
the rights of the Existing Notes Holders in their capacities as Secured Parties
in respect of Collateral and (iii) distributing any proceeds received by the
Administrative Agent from the sale, collection or realization of the Collateral
to the Existing Notes Holders and the Existing Notes Trustee in respect of the
Existing Notes Obligations in accordance with the terms of this Agreement.
Neither the Existing Notes Holders nor the Existing Notes Trustee shall be
entitled to exercise (or direct the Administrative Agent to exercise) any rights
or remedies hereunder with respect to the Existing Notes Obligations, including
without limitation the right to receive any payments, enforce the security
interest granted hereunder, request any action, institute proceedings, give any
instructions, make any election, make collections, sell or otherwise foreclose
on any portion of the Collateral or to execute any amendment, supplement, or
acknowledgment hereof. This Agreement shall not create any liability of the
Administrative Agent or the Credit Agreement Secured Parties to the Existing
Notes Holders or to the Existing Notes Trustee by reason of actions taken with
respect to the creation, perfection or continuation of the security interest on
the Collateral, actions with respect to the occurrence of an Event of Default,
actions with respect to the foreclosure upon, sale, release, or depreciation of,
or failure to realize upon, any of the Collateral or action with respect to the
collection of any claim for all or any part of the Existing Notes

 

21



--------------------------------------------------------------------------------

Obligations from any guarantor or any other party or the valuation, use or
protection of the Collateral. By acceptance of the benefits under this Agreement
[and the other Security Documents]19, the Existing Notes Holders and the
Existing Notes Trustee will be deemed to have acknowledged and agreed that the
provisions of the preceding sentence are intended to induce the Lenders to
permit such Persons to be Secured Parties under this Agreement [and certain of
the other Security Documents] and are being relied upon by the Lenders as
consideration therefor.

(b) The Administrative Agent shall not be required to ascertain or inquire as to
the performance by the Company of the Existing Notes Obligations.

(c) The Administrative Agent may execute any of the powers granted under this
Agreement and perform any duty hereunder either directly or by or through agents
or attorneys-in-fact, and shall not be responsible for the gross negligence or
wilful misconduct of any agents or attorneys-in-fact selected by it with
reasonable care and without gross negligence or wilful misconduct.

(d) The Administrative Agent shall not be deemed to have actual, constructive,
direct or indirect notice or knowledge of the occurrence of any Event of Default
unless and until the Administrative Agent shall have received a notice of Event
of Default or a notice from any Grantor, the Existing Notes Trustee or the
Secured Parties to the Administrative Agent in its capacity as Administrative
Agent indicating that an Event of Default has occurred. The Administrative Agent
shall have no obligation either prior to or after receiving such notice to
inquire whether an Event of Default has, in fact, occurred and shall be entitled
to rely conclusively, and shall be fully protected in so relying, on any notice
so furnished to it.

(e) Notwithstanding anything to the contrary herein, nothing in this Agreement
shall or shall be construed to (i) result in the security interests granted
hereunder securing the Existing Notes Obligations less than equally or ratably
with the Credit Agreement Obligations pursuant to Section 3.06(a) of the
Existing Notes Indenture to the extent required or (ii) modify or affect the
rights of the Existing Notes Holders to receive the pro rata share specified in
Section 3.02(a) of any proceeds of any collection or sale of Collateral.

(f) The parties hereto agree that the Existing Notes Obligations and the Credit
Agreement Obligations are, and will be, equally and ratably secured with each
other by the Liens on the Collateral, and that it is their intention to give
full effect to the equal and ratable provision of Section 3.06(a) of the
Existing Notes Indenture, as in effect on the date hereof.

SECTION 12.16. Parallel Debt. (a) Notwithstanding any other provision of this
Agreement, each of the Company and each other Guarantor (each, a “Principal
Party”) hereby irrevocably and unconditionally undertakes (such undertaking and
the

 

19 

Bracketed language to be removed if no foreign entities are “Principal Property”
owners under the Existing Notes Indenture.

 

22



--------------------------------------------------------------------------------

obligations and liabilities that are a result thereof being referred to as the
“Parallel Debt” of such Principal Party) to pay to the Administrative Agent (in
its personal capacity and not in its capacity as agent) an amount equal to the
aggregate amount payable by such Principal Party in respect of each and every
payment obligation owed to each and every Secured Party under the Loan Documents
and, to the extent included in the Obligations, under any Hedging Agreement or
arising out of or in connection with Cash Management Services or Performance
Support Instruments provided by any Secured Party (the “Principal Obligations”)
in accordance with the terms and conditions of such Principal Obligations. The
Parallel Debt of any Principal Party shall become due and payable as and when
any Principal Obligation of such Principal Party becomes due and payable.

(b) The Administrative Agent and each Principal Party agree and acknowledge
that:

(i) the Parallel Debt of each Principal Party constitutes an undertaking,
obligation and liability of such Principal Party to the Administrative Agent (in
its personal capacity and not in its capacity as agent) that is separate and
independent from, and without prejudice to, any Principal Obligation and
represents the Administrative Agent’s own claim as a creditor in its own right
to receive payment of such Parallel Debt from such Principal Party (and for the
avoidance of doubt, for purposes of Netherlands law, the Parallel Debt of each
Principal Party constitutes independent claims (zelfstandige vorderingen) of the
Administrative Agent vis-à-vis each Principal Party); and

(ii) the security interest created under the Loan Documents to secure the
Parallel Debt is granted to the Administrative Agent in its capacity as sole
creditor of the Parallel Debt and, for purposes of Netherlands law, each
Principal Party and the Administrative Agent acknowledge that the Administrative
Agent acts in its own name and not as representative (vertegenwoordiger) of the
Secured Parties or any of them.

(c) The Administrative Agent and each Principal Party agree and acknowledge
that:

(i) the Parallel Debt of each Principal Party shall be decreased if and to the
extent that the Principal Obligations of such Principal Party have been paid or,
in the case of guarantee obligations, discharged;

(ii) the Principal Obligations of each Principal Party shall be decreased if and
to the extent that the Parallel Debt of such Principal Party has been paid or,
in the case of guarantee obligations, discharged; and

(iii) the amount payable under the Parallel Debt of each Principal Party shall
at no time exceed the amount payable under the Principal Obligations of such
Principal Party.

(d) Any amount received or recovered by the Administrative Agent in respect of
any Parallel Debt (including as a result of any enforcement proceedings) shall
be applied in accordance with the terms of this Agreement and the other Security
Documents.

 

23



--------------------------------------------------------------------------------

(e) The Administrative Agent accepts the provisions of this clause 4.16
(Parallel Debt) on behalf of the Secured Parties.

(f) The rights of the Secured Parties (other than the Administrative Agent) to
receive payment of amounts payable by each Principal Party under the Principal
Obligations are several and are separate and independent from, and without
prejudice to, the rights of the Administrative Agent to receive payment under
this Section 4.16 and each Principal Party’s obligations under this Section 4.16
toward the Administrative Agent constitutes a single and separate obligation
from any other debt or obligation of each Principal Party under the Principal
Obligations.

[Signature Pages Follow]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NCR CORPORATION, by    

 

  Name:   Title:

 

[OTHER SUBSIDIARY LOAN PARTIES], by    

 

  Name:   Title:

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent, by    

 

  Name:   Title:

 

25



--------------------------------------------------------------------------------

Schedule I to the

Pledge Agreement

SUBSIDIARY LOAN PARTIES



--------------------------------------------------------------------------------

Schedule II to the

Pledge Agreement

EQUITY INTERESTS

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interest

  

Percentage

of Equity Interests



--------------------------------------------------------------------------------

Exhibit I to the

Pledge Agreement

SUPPLEMENT NO.             dated as of [    ] (this “Supplement”), to the Pledge
Agreement dated as of [            ], 20[    ] (the “Pledge Agreement”), among
NCR CORPORATION, a Maryland corporation (the “Company”), each subsidiary of the
Company listed on Schedule I thereto (each such subsidiary individually a
“Subsidiary Grantor” and, collectively, the “Subsidiary Grantors”; the
Subsidiary Grantors and the Company are referred to collectively herein as the
“Grantors”) and JPMORGAN CHASE BANK, N.A., a national banking association
(“JPMCB”), as Administrative Agent (in such capacity, the “Administrative
Agent”).

A. Reference is made to the Credit Agreement dated as of August 22, 2011, as
amended and restated as of July 25, 2013, as further amended and restated as of
March 31, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among NCR CORPORATION, a Maryland Corporation
(the “Company”), the Foreign Borrowers from time to time party thereto, the
lenders from time to time party thereto and JPMCB, as Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement, the Collateral
Agreement and the Pledge Agreement, as applicable.

C. The Grantors have entered into the Pledge Agreement in order to induce the
Lenders to make Loans and the Issuing Bank to issue Letters of Credit.
Section 4.13 of the Pledge Agreement provides that additional Subsidiaries of
the Company may become Subsidiary Loan Parties under the Pledge Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Subsidiary Loan Party
under the Pledge Agreement in order to induce the Lenders to make additional
Loans and the Issuing Bank to issue additional Letters of Credit and as
consideration for Loans previously made and Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 4.13 of the Pledge Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Loan Party and Grantor
under the Pledge Agreement with the same force and effect as if originally named
therein as a Subsidiary Loan Party and Grantor and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Pledge Agreement applicable to
it as a Subsidiary Loan Party and Grantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Obligations (as defined in the Pledge Agreement), does hereby
create and grant to the Administrative Agent, its successors and assigns, for
the



--------------------------------------------------------------------------------

benefit of the Secured Parties a security interest in all right, title and
interest in and to the Collateral (as defined in the Pledge Agreement) now owned
or hereafter acquired by the New Subsidiary. Each reference to a “Grantor” in
the Pledge Agreement shall be deemed to include the New Subsidiary. The Pledge
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
or other electronic imaging shall be effective as delivery of a manually signed
counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a schedule with the true and correct legal name
of the New Subsidiary, its jurisdiction of formation and the location of its
chief executive office and (b) set forth on Schedule II attached hereto is a
true and correct schedule of all the Pledged Equity Interests of the New
Subsidiary.

SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Pledge Agreement.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBSIDIARY], by    

 

  Name:   Title:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

by    

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

Schedule I

to Supplement No.      to the

Pledge Agreement

NEW SUBSIDIARY INFORMATION

 

Name

  

Jurisdiction of Formation

  

Chief Executive Office



--------------------------------------------------------------------------------

PLEDGED SECURITIES

Equity Interests

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interests

  

Percentage

of Equity Interests